

 
 
 
 
Final Execution Version





SECOND AMENDMENT TO FOURTH
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 8, 2009 (this "Amendment"), is by and among (a) NEXSTAR BROADCASTING,
INC. (the "Borrower"), a Delaware corporation, (b) NEXSTAR BROADCASTING GROUP,
INC. (the "Ultimate Parent"), a Delaware corporation, (c) NEXSTAR FINANCE
HOLDINGS, INC. ("Nexstar Finance Holdings"), a Delaware corporation, (d) certain
Lenders (as defined below) and (e) BANK OF AMERICA, N.A., as administrative
agent (the "Administrative Agent") for itself and the other Lenders party to
that certain Fourth Amended and Restated Credit Agreement, dated April 1, 2005,
as amended by that certain First Amendment to Credit Agreement, dated as of
October 18, 2005 (as further amended, supplemented, and restated or otherwise
modified and in effect from time to time, the "Credit Agreement"), by and among
the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the lending
institutions party thereto (the "Lenders"), the Administrative
Agent.  Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement as set forth on Annex I.
 
WHEREAS, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
Majority Lenders and the Administrative Agent have agreed to modify certain
terms and conditions of the Credit Agreement as specifically set forth in this
Amendment;
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Ultimate Parent, Nexstar Finance Holdings, the
Lenders and the Administrative Agent hereby agree as follows:
 
Sec.1.           Amendment to Credit Agreement.  The Credit Agreement is hereby
amended in its entirety and replaced with the document attached hereto as
Annex I.
 
Sec.2.           Amendment to Exhibit C to Credit Agreement.  Exhibit C to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Exhibit C to Annex II.
 
Sec.3.           Amendment to Exhibit G to Credit Agreement.  Exhibit G to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Exhibit G to Annex II.
 
Sec.4.           Amendment to Schedule 1.01(B) to Credit Agreement.  Schedule
1.01(B) to the Credit Agreement is hereby amended in its entirety and replaced
with the document attached hereto as Schedule 1.01(B) to Annex II.
 
Sec.5.           Amendment to Schedule 5.09 to Credit Agreement.  Schedule 5.09
to the Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 5.09 to Annex II.
 





5432462v.2 25690/684
 
 
 
 
--

Sec.6.           Amendment to Schedule 5.16 to Credit Agreement.  Schedule 5.16
to the Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 5.16 to Annex II.
 
Sec.7.           Amendment to Schedule 5.17 to Credit Agreement.  Schedule 5.17
to the Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 5.17 to Annex II.
 
Sec.8.           Amendment to Schedule 5.21 to Credit Agreement.  Schedule 5.21
to the Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 5.21 to Annex II.
 
Sec.9.           Amendment to Schedule 7.05(a) to Credit Agreement.  Schedule
7.05(a) to the Credit Agreement is hereby amended in its entirety and replaced
with the document attached hereto as Schedule 7.05(l) to Annex II.
 
Sec.10.                      Amendment to Schedule 7.11 to Credit
Agreement.  Schedule 7.11 to the Credit Agreement is hereby amended in its
entirety and replaced with the document attached hereto as Schedule 7.11 to
Annex II.
 
Sec.11.                      Amendment to Add a New Schedule 1.01(A) to Credit
Agreement.  A new Schedule 1.01(A) to the Credit Agreement is hereby added in
its entirety in the form attached hereto as Schedule 1.01(A) to Annex II.
 
Sec.12.                      Amendment to Add a New Schedule 5.17(c) to Credit
Agreement.  A new Schedule 5.17(c) to the Credit Agreement is hereby added in
its entirety in the form attached hereto as Schedule 5.17(c) to Annex II.
 
Sec.13.                      Amendment to Add a New Schedule 6.17(a) to Credit
Agreement.  A new Schedule 6.17(a) to the Credit Agreement is hereby added in
its entirety in the form attached hereto as Schedule 6.17(a) to Annex II.
 
Sec.14.                      Amendment to Add a New Schedule 6.17(b) to Credit
Agreement.  A new Schedule 6.17(b) to the Credit Agreement is hereby added in
its entirety in the form attached hereto as Schedule 6.17(b) to Annex II.
 
Sec.15.                      Amendment to Add a New Schedule 7.02 to Credit
Agreement.  A new Schedule 7.02 to the Credit Agreement is hereby added in its
entirety in the form attached hereto as Schedule 7.02 to Annex II.
 
Sec.16.                      Amendment to Add a New Schedule 7.06 to Credit
Agreement.  A new Schedule 7.06 to the Credit Agreement is hereby added in its
entirety in the form attached hereto as Schedule 7.06 to Annex II.
 
Sec.17.                      Amendment to Add a New Schedule 8.01(a) to Credit
Agreement.  A new Schedule 8.01(a) to the Credit Agreement is hereby added in
its entirety in the form attached hereto as Schedule 8.01(a) to Annex II.
 





5432462v.2 25690/684
 
 
 
 
--

Sec.18.                      Amendment to Add a New Schedule 8.01(b) to Credit
Agreement.  A new Schedule 8.01(b) to the Credit Agreement is hereby added in
its entirety in the form attached hereto as Schedule 8.01(b) to Annex II.
 
Sec.19.                      One-time Limited Waiver.  In accordance with
Section 10.01 of the Credit Agreement, the Administrative Agent, the Majority
Lenders and the Majority Revolver Lenders hereby agree to waive any Default
arising under Section 8.01(c) or Section 8.01(e) of the Credit Agreement as a
result of any breach of Section 7.09(a) or (b) of the Credit Agreement, but only
to the extent such breach occurred during the period from July 1, 2009 through
the Second Amendment Effective Date.  This waiver shall be effective only for
the specific instance and for the specific purpose set forth herein.  Except as
set forth in this Section 19, nothing in this Amendment constitutes a waiver of
(i) any existing or future Defaults under the Loan Documents or (ii) any other
provision of the Credit Agreement or other Loan Documents.
 
Sec.20.                      Conditions to Effectiveness.  This Amendment shall
become effective as of the date set forth above upon the receipt by the
Administrative Agent of the following items:
 
(a)           there shall exist no Default immediately after giving effect to
this Amendment; and
 
(b)           the Administrative Agent shall have received a counterpart
signature page to this Amendment, duly executed and delivered by the Borrower,
the Ultimate Parent, Nexstar Finance Holdings, each Guarantor, the Majority
Lenders, the Majority Revolver Lenders and Majority Term B Lenders; and
 
(c)           the Administrative Agent and the Lenders shall have received a
legal opinion of counsel to the Credit Parties, which shall be in form, scope
and substance reasonably satisfactory to the Administrative Agent and include,
without limitation (i) opinions regarding FCC matters,  and (ii) an unqualified
no conflicts opinion with respect to (A) the Credit Agreement, (B) the Loan
Documents, (C) the Mission Loan Documents, and (D) all public and other
indebtedness of each Nexstar Entity and each Mission Entity, including without
limitation, the Unsecured Notes; and
 
(d)           the representations and warranties set forth in Section 22 of this
Amendment shall be true and correct as of the date of this Amendment; and
 
(e)           the Administrative Agent shall have received, in form and
substance reasonably acceptable to it, all resolutions, incumbency certificates,
certificates of no default, and such other certificates and documents as
reasonably requested by the Administrative Agent or Majority Lenders; and
 
(f)           the Administrative Agent shall have received, for the pro rata
account of the Lenders timely executing and delivering a signature page to this
Amendment, an amendment fee equal to one hundred basis points (1.00%) of the
Commitment of, and outstanding principal amount of the Term B Loan held by, each
such Lender; and
 
(g)           the Administrative Agent shall have received all other invoiced
fees and expenses due and owing in connection with this Amendment; and
 
(h)           amendments and restatements of each of the Security Documents and
each Guaranty Agreement, and, at the request of the Administrative Agent,
confirmations and affirmations of any of the other Loan Documents by the
applicable Credit Parties, in each case reasonably acceptable to the
Administrative Agent and the Majority Lenders, provided that, amendments and
restatements of the Security Documents and Guaranty Agreements shall contain a
provision incorporating by reference all covenants and agreements of the
Borrower and the Mission Borrower contained in Articles VI and VII of the Credit
Agreement and the Mission Credit Agreement (including all exhibits, schedules
and defined terms referred to therein) and all such covenants and agreements so
incorporated shall survive any termination, cancellation, discharge or
replacement of either (i) the Credit Agreement or (ii) the Mission Credit
Agreement); and
 
(i)           the Administrative Agent shall have received a duly-executed First
Amendment to the Mission Credit Agreement on terms acceptable to the
Administrative Agent and Majority Lenders; and
 
(j)           evidence satisfactory to the Administrative Agent of the removal
of all anti-assignment or anti-encumbrance clauses in all Nexstar/Mission
Agreements; and
 
(k)           the Administrative Agent shall have received a Compliance
Certificate in the form of Exhibit C attached hereto, which attaches a schedule
in form and detail reasonably satisfactory to the Administrative Agent of
Consolidated Total Debt, Consolidated Operating Cash Flow, Consolidated Net
Income, Consolidated Total Leverage Ratio, Consolidated Senior Leverage Ratio,
Consolidated Interest Coverage Ratio, Consolidated Fixed Charge Coverage Ratio
and other financial covenant related calculations, each calculated pursuant to
the applicable definitions set forth in the Credit Agreement attached as Annex I
hereto and as of the date hereof (provided that with respect to Consolidated
Operating Cash Flow and Consolidated Net Income, such calculation shall be for
the Measurement Period ending on the last day of the most recently completed
fiscal quarter of the Borrower for which financial statements have been
delivered) in each case demonstrating compliance with the applicable financial
covenants set forth in Section 7.09 of the Credit Agreement as set forth in
Annex I hereto, prepared by the principal financial or accounting officer of the
Borrower; and
 
(l)           the Borrower shall have paid all reasonable invoiced fees and
expenses of the Administrative Agent's counsel, Winstead PC.
 
Sec.21.                      Affirmation of Nexstar Entities.  Each of the
Nexstar Entities hereby affirms its Obligations under the Credit Agreement, each
of the other Loan Documents to which each is a party, and each of the Mission
Loan Documents to which each is a party, and each hereby affirms its absolute
and unconditional promise to pay to the Lenders the Loans and all other amounts
due (i) under the Credit Agreement (as amended hereby) and the other Loan
Documents and (ii) under the Mission Credit Agreement and the Mission Loan
Documents.
 
Sec.22.                      Representations and Warranties.  Each of the
Nexstar Entities represents and warrants to the Administrative Agent and the
Lenders as follows:
 
(a)           Representations and Warranties.  Each of the representations and
warranties contained in Article V of the Credit Agreement were true and correct
in all material respects (except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties were true and correct in all respects) when
made.  Each of the representations and warranties contained in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof (giving effect to this Amendment and giving effect to the amended
and added Schedules to the Credit Agreement attached in Annex II hereto), except
to the extent such representations and warranties are already qualified by
materiality, in which case, such representations and warranties are true and
correct in all respects and to the extent that such representations and
warranties relate specifically to a prior date.  Each of the Schedules attached
to the Credit Agreement, as amended by this Amendment, and attached to each of
the Loan Documents as amended in connection with this Amendment, reflects
disclosures and information that is true, complete and accurate.
 
(b)           Enforceability.  The execution and delivery by the Nexstar
Entities of this Amendment, and the performance by the Nexstar Entities of this
Amendment and the Credit Agreement, as amended hereby, and each of the Loan
Documents (and amendments, restatements and substitutions therefore in
connection with this Amendment) are within the corporate authority of each of
the Nexstar Entities and have been duly authorized by all necessary corporate
proceedings.  This Amendment and the Credit Agreement, as amended, and each of
the Loan Documents (and amendments, restatements and substitutions therefore in
connection with this Amendment) hereby, constitute valid and legally binding
obligations of each of the Nexstar Entities, enforceable against it in
accordance with their terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors' rights in general.
 
(c)           No Default.  After giving effect to this Amendment, no Default has
occurred and is continuing, and no Default will result from the execution,
delivery and performance by the Nexstar Entities of this Amendment, the other
Loan Documents or from the consummation of the transactions contemplated herein.
 
(d)           Disclosure.  None of the information provided to the
Administrative Agent and the Lenders on or prior to the date of this Amendment
contained any untrue statement of material fact or omitted to state any material
fact (known to any of the Nexstar Entities in the case of any document or
information not furnished by any such Nexstar Entity) necessary in order to make
the statements herein or therein not misleading.  On the date hereof, none of
the Nexstar Entities possess any material information with respect to the
operations, business, assets, properties, liabilities (actual or contingent) or
financial condition of the Nexstar Entities taken as a whole as to which the
Lenders do not have access.
 




5432462v.2 25690/684
 
 
 
 
--
 
Sec.23.                      No Other Amendments, etc.  Except as expressly
provided in this Amendment, (a) all of the terms and conditions of the Credit
Agreement and the other Loan Documents (as amended and restated in connection
herewith, if applicable) remain unchanged, and (b) all of the terms and
conditions of the Credit Agreement, as amended hereby, and of the other Loan
Documents (as amended and restated in connection herewith, if applicable) are
hereby ratified and confirmed and remain in full force and effect.  Nothing
herein shall be construed to be an amendment, consent or a waiver of any
requirements of any Nexstar Entity or of any other Person under the Credit
Agreement or any of the other Loan Documents except as expressly set forth
herein or pursuant to a written agreement executed in connection
herewith.  Nothing in this Amendment shall be construed to imply any willingness
on the part of the Administrative Agent or any Lender to grant any similar or
future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.
 
Sec.24.                      Release.  In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, each of the Nexstar Entities
acknowledges and agrees that:  (i) none of the Nexstar Entities, Credit Parties
or any of their Affiliates have any claim or cause of action against the
Administrative Agent or any Lender (or any of their respective directors,
officers, employees or agents); (ii) none of the Nexstar Entities, Credit
Parties or any of their Affiliates have any offset right, counterclaim, right of
recoupment or any defense of any kind against the Nexstar Entities', Credit
Parties' or any of their Affiliates' obligations, indebtedness or liabilities to
the Administrative Agent or any Lender; and (iii) each of the Administrative
Agent and the Lenders has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Nexstar Entities, Credit Parties and
any of their Affiliates.  Each of the Nexstar Entities, Credit Parties and their
Affiliates wishes to eliminate any possibility that any past conditions, acts,
omissions, events, circumstances or matters would impair or otherwise adversely
affect any of the Administrative Agent's and the Lenders' rights, interests,
contracts, collateral security or remedies.  Therefore, each of the Nexstar
Entities, Credit Parties and each of their Affiliates unconditionally releases,
waives and forever discharges (A) any and all liabilities, obligations, duties,
promises or indebtedness of any kind of the Administrative Agent or any Lender
to the Borrower, except the obligations to be performed by the Administrative
Agent or any Lender on or after the date hereof as expressly stated in this
Amendment, the Credit Agreement and the other Loan Documents, and (B) all
claims, offsets, causes of action, right of recoupment, suits or defenses of any
kind whatsoever (if any), whether arising at law or in equity, whether known or
unknown, which any Nexstar Entity, Credit Party or any of their Affiliates might
otherwise have against the Administrative Agent, any Lender or any of their
respective directors, officers, employees or agents (the Administrative Agent,
the Lenders and their respective directors, officers, employees and agents, are
collectively referred to herein as the "Lender Parties") in either case (A) or
(B), on account of any past or presently existing condition, act, omission,
event, contract, liability, obligation, indebtedness, claim, cause of action,
defense, circumstance or matter of any kind.  Each of the Nexstar Entities,
Credit Parties and each of their Affiliates agree not to sue any of the Lender
Parties or in any way assist any other person or entity in suing any of the
Lender Parties with respect to any claim released herein.  This release
provision may be pleaded as a full and complete defense to, and may be used as
the basis for an injunction against, any action, suit, or other proceeding which
may be instituted, prosecuted, or attempted in breach of the release contained
herein
 
Sec.25.                      Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one instrument.  In proving this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.
 
Sec.26.                      Interpretation.  This Amendment, the Credit
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Administrative Agent and the
Borrower and are the product of discussions and negotiations among all
parties.  Accordingly, this Amendment, Credit Agreement and the other Loan
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent's or any
Lender's involvement in the preparation of such documents.
 
Sec.27.                      Loan Document.  This Amendment is a Loan Document
under the terms of the Credit Agreement, and any breach of any provision of this
Amendment shall be a Default under the Credit Agreement (as applicable).
 
Sec.28.                      Consent regarding Security Documents and Guaranty
Agreements.  The Majority Lenders and Majority Revolver Lenders hereby consent
to amendments and restatements of each of the Security Documents and the
Guaranty Agreements to conform to the provisions of this Amendment.  The
Majority Lenders and Majority Revolver Lenders hereby authorize the Collateral
Agent and the Administrative Agent, on behalf of the Lenders, to execute and
deliver such amendments and restatements to each of the Security Documents and
each of the Guaranty Agreements.
 
Sec.29.                      Miscellaneous.  This Amendment shall be governed
by, an construed in accordance with, the law of the State of New York applicable
to agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
Federal Law.  The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.  The Borrower agrees
to pay to the Administrative Agent, on demand by the Administrative Agent, all
reasonable costs and expenses incurred or sustained by the Administrative Agent
in connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 10.04 of the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 





5432462v.2 25690/684
 
 
 
 



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.


The Borrower:
NEXSTAR BROADCASTING, INC.


By:  /s/ Shirley E. Green
Name:  Shirley E. Green
Title:  Secretary & VP Controller


The Parent Guarantors:
NEXSTAR BROADCASTING GROUP, INC.


By:  /s/ Shirley E. Green
Name:  Shirley E. Green
Title:  Secretary & VP Controller


NEXSTAR FINANCE HOLDINGS, INC.


By:  /s/ Shirley E. Green
Name:  Shirley E. Green
Title:  Secretary & VP Controller

 
 

[Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement]




5432462v.2 25690/684
 
 
 
 



The Administrative Agent:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:  /s/ Renita Cummings
Name:  Renita Cummings
Title:  Assistant Vice President


The Lenders:
BANK OF AMERICA, N.A.,
as a Lender


By:                                           
Name:
Title:



The Administrative Agent:
BANK OF AMERICA, N.A.,
as Administrative Agent


By:                                           
Name:
Title:


The Lenders:
BANK OF AMERICA, N.A.,
as a Lender


By:  /s/ Ross Evans
Name:  Ross Evans
Title:  Senior Vice President


[Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement]




5432462v.2 25690/684
 
 
 
 
The Lenders:


ARES IIIR/IVR CLO LTD, as a Lender






ARES IIIR/IVR CLO LTD.


By:  ARES CLO MANAGEMENT IIIR/IVR L.P.


By:  ARES CLO GP IIIR/IVR, LLC, ITS GENERAL PARTNER


By:  ARES MAMAGEMENT LLC, ITS MANAGER




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President



 
 
 
 



 
The Lenders:


Ares VR CLO, Ltd, as a Lender






Ares VR CLO, Ltd


By:  ARES CLO Management VR, L.P.,
Investment Manager


By:  Ares CLO GP VR, LLC,
Its General Partner




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

 
 
 
 



 
The Lenders:


Ares VIII CLO, Ltd, as a Lender






Ares VIII CLO, Ltd


By:  ARES CLO Management VIII, L.P.,
Investment Manager


By:  Ares CLO GP VIII, LLC,
Its General Partner




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

 
 
 
 



 
The Lenders:


Ares XI CLO, Ltd, as a Lender






Ares XI CLO, Ltd


By:  ARES CLO Management XI, L.P.,
Investment Manager


By:  Ares CLO GP XI, LLC,
Its General Partner




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

 
 
 
 



 
The Lenders:


Ares IX CLO, Ltd, as a Lender






Ares IX CLO, Ltd


By:  ARES CLO Management IX, L.P.,


By:  Ares CLO GP IX, LLC, ITS GENERAL PARTNER


By:  Ares MANAGEMENT LLC, ITS MANAGER




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

 
 
 
 



 
The Lenders:


ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD, as a Lender






ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.


By:  ARES ENHANCED LOAN MANAGEMENT IR, L.P., as Portfolio Manager


By:  Ares Enhanced Loan IR GP, LLC, as its General Partner


By:  Ares Management LLC, as its Manager




By: /s/ Americo Cascella
Name:  Americo Cascella
Title:  Vice President

 
 
 
 



 
The Lenders:






Atrium IV
Atrium V
Castle Garden
Credit Suisse Syndicated Loan Fund
Credit Suisse Senior Loan Fund
CSAM Funding I
CSAM Funding III
CSAM Funding IV
Madison Park Funding I Ltd.
Madison Park Funding II Ltd.
Madison Park Funding III Ltd.
Madison Park Funding IV Ltd.
Madison Park Funding V Ltd.
Madison Park Funding VI Ltd., as a Lender


By: /s/ Linda Karn
Name:  Linda Karn
Title:  Authorized Signatory

 
 
 
 



 
The Lenders:


BABSON CLO LTD. 2004-I
BABSON CLO LTD. 2004-II
BABSON CLO LTD. 2005-I
BABSON CLO LTD. 2006-II
BABSON MID-MARKET CLO LTD. 2007-II
SAPPHIRE VALLEY CDO I, LTD.
By:  Babson Capital Management LLC as Collateral Manager


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director


CASCADE INVESTMENT LLC
HOLLY INVESTMENT CORPORATION
MAPLEWOOD (CAYMAN) LIMITED
OLYMPIC PARK LIMITED
BABSON CAPITAL LOAN PARTNERS I, LP
By:  Babson Capital Management LLC as Investment Manager


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
BILL & MELINDA GATES FOUNDATION TRUST
By:  Babson Capital Management LLC as Investment Adviser


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director


XELO VII LIMITED
By:  Babson Capital Management LLC as Sub-Advisor


By: /s/ Kenneth M Gacevich
Name:  Kenneth M Gacevich
Title:  Managing Director

 
 
 
 



 
The Lenders:






BIG SKY III SENIOR LOAN TRUST, LENDER
By:  EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR


By: /s/ Michael B Botthoff
Name:  Michael B Botthoff
Title:  Vice President



 
 
 
 



 
The Lenders:


BlackRock Floating Rate Income Trust
BlackRock Limited Duration Income Trust
BlackRock Senior Income Series
BlackRock Senior Income Series II
Magnetite V CLO, Limited, as a Lender


By: /s/ Zachary Alpern
Name:  Zachary Alpern
Title:  Authorized Signatory

 
 
 
 



 
CALYON, NEW YORK BRANCH,
as a Lender


By: /s/ Tanya Crossley
Name:  Tanya Crossley
Title:  Managing Director


By: /s/ Priya Vrat
Name:  Priya Vrat
Title:  Director



 
 
 
 



 
The Lenders:


Commingled Pension Trust Fund (High Yield Bond)
of JP Morgan Chase Bank NA


By: /s/ William Morgan
Name:  William Morgan
Title:  Managing Director

 
 
 
 



 
The Lenders:


Credit Suisse Candlewood Private Finance Master Fund Ltd,
as a Lender


By: /s/ Michael Lau
Name:  Michael Lau
Title:  Authorized Signatory

 
 
 
 



 
The Lenders:






Eaton Vance CDO VIII, Ltd.
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthoff
Name:  Michael B Botthoff
Title:  Vice President

 
 
 
 



 
The Lenders:






Eaton Vance CDO IX, Ltd.
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthoff
Name:  Michael B Botthoff
Title:  Vice President

 
 
 
 



 
The Lenders:






Eaton Vance Floating Rate Income Trust
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthoff
Name:  Michael B Botthoff
Title:  Vice President

 
 
 
 



 
The Lenders:






Eaton Vance Institutional Senior Loan Fund
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthoff
Name:  Michael B Botthoff
Title:  Vice President

 
 
 
 



 
The Lenders:






Eaton Vance Limited Duration Income Fund
By:  Eaton Vance Management
as Investment Advisor


By: /s/ Michael B Botthoff
Name:  Michael B Botthoff
Title:  Vice President

 
 
 
 



 
The Lenders:






Eaton Vance Medallion
Floating-Rate Income Portfolio
By: Eaton Vance Management
As Investment Advisor


By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

 
 
 
 

The Lenders:
EATON VANCE SENIOR
FLOATING-RATE TRUST        as a Lender
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR


BY: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

 
 
 
 



The Lenders:
 
 
EATON VANCE SENIOR INCOME TRUST as a Lender
                              BY: EATON VANCE MANAGEMENT
                            AS INVESTMENT ADVISOR
                                                  BY: /s/ Michael B. Botthof
                      Name: Michael B. Botthof
                      Title: Vice President

 
 
 
 

The Lenders:




EATON VANCE SHORT DURATION as a Lender
DIVERSIFIED INCOME FUND
BY: EATON VANCE MANAGEMENT
AS INVESTMENT ADVISOR


BY: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

 
 
 
 

The Lenders:
                       EATON VANCE   as a Lender
                          VT FLOATING-RATE INCOME FUND
                                       BY: EATON VANCE MANAGEMENT
                        AS INVESTMENT ADVISOR
                            BY: /s/ Michael B. Botthof
           Name: Michael B. Botthof
           Title: Vice President

 
 
 
 

The Lenders:
 
 


                             ESSEX PARK CDO
LTD.                                                                
By: Blackstone Debt Advisors L.P.
as Collateral Manager, as a Lender






          BY: /s/ Dean T. Criares
           Name: Dean T. Criares
           Title: Authorized Signatory

 
 
 
 

The Lenders:
Fidelity Advisors Series I: Fidelity Advisor
       Floating Rate High Income Fund, as a Lender
                                                         BY: /s/ Paul Murphy
                                   Name: Paul Murphy
                                   Title: Assistant Treasurer

 
 
 
 

The Lenders:
 
     Fidelity Central Investment Portfolios LLC:
                                  Fidelity Floating Rate Central Investment
            Portfolio, as a Lender
 
 


                                                                               BY:
/s/ Paul Murphy
                                            Name: Paul Murphy
                                            Title: Assistant Treasurer

 
 
 
 

The Lenders:
Franklin Floating Rate Daily Access Fund,
    as a Lender


                                                         BY: /s/ Richard Hsu
                      Name: Richard Hsu
                       Title: Vice President

 
 
 
 

The Lenders:
Franklin Floating Rate Master Series,
       as a Lender


                                                         BY: /s/ Richard Hsu
                      Name: Richard Hsu
                       Title: Vice President

 
 
 
 



 
The Lenders:
Franklin Templeton Duration Income
   Trust, as a Lender


                                                         BY: /s/ Richard Hsu
                      Name: Richard Hsu
                       Title: Vice President

 
 
 
 

The Lenders:
Franklin Templeton Series II Funds Floating
   Rate II Fund, as a Lender


                                                         BY: /s/ Richard Hsu
                      Name: Richard Hsu
                       Title: Vice President

 
 
 
 

The Lenders:


 
FUTURE FUND BOARD OF GUARDIANS, as a Lender
 


 


 
FUTURE FUND BOARD OF GUARDIANS
 


 
By: Ares Enhanced Loan Investment Strategy Advisor IV, L.P., its investment
manager
 
By: Ares Enhanced Loan Investment Strategy Advisor IV GP, LLC, its general
partner
 
By: Ares Management LLC, its managing member
 


 
BY: /s/ Americo Cascella
Name: Americo Cascella
Title: Vice President

 
 
 
 

The Lenders:
 
(Galaxy IV CLO, LTD
By:  AIG Global Investment Corp.
its Collateral Manager


Galaxy V CLO, LTD
By: AIG Global Investment Corp.
its Collateral Manager), as a Lender


 
BY: /s/ Julie Bothamley
Name: Julie Bothamley
Title: Managing Director

 
 
 
 

The Lenders:
 
GE BUSINESS FINANCIAL SERVICES INC.,
as a Lender


 
BY: /s/ James R. Persico
Name: James R. Persico
Title: Duly Authorized Signatory

 
 
 
 

The Lenders:
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender


 
BY: /s/ Jason Soto
Name: Jason Soto
Title: As Authorized Signatory

 
 
 
 

The Lenders:
 
(Other Lenders), as a Lenders
 


 
BY: /s/ CLAUDE A. BAUM, ESQ.
Name: CLAUDE A. BAUM, ESQ.
Title: GENERAL COUNSEL
ORE HILL PARTNERS LLC


GENESIS CLO 2007-1 Ltd.


BY: Ore Hill Partners LLC
Its: Investment Advisor

 
 
 
 

The Lenders:
 
GRAYSON & CO, as a Lender
 
By: BOSTON MANAGEMENT AND RESEARCH
 
AS INVESTMENT ADVISOR
 
By: /s/ Michael B. Botthof
Name: Michael B. Botthof
Title: Vice President

 
 
 
 

The Lenders:
 
ING Prime Rate Trust
By: ING Investment Management Co.,
       as its investment manager


ING Senior Income Fund
By: ING Investment Management Co.,
       as its investment manager


ING Investment Management CLO III, LTD.
By: ING Alternative Asset Management LLC,
       as its investment manager


ING International (II) – Senior Bank Loans Euro
By: ING Investment Management Co.,
       as its investment manager


ING Investment Trust Co. Plan for Employee Benefit
Investment Funds – Senior Loan Fund
By:  ING Investment Trust Co. as its trustee


By: /s/ Michel Prince, CFA
Name: Michel Prince, CFA
Title: Senior Vice President

 
 
 
 

The Lenders:
 
 


INWOOD PARK CDO LTD.                                           
By: Blackstone Debt Advisors L.P.
as Collateral Manager, as a Lender






BY: /s/ Dean T. Criares
Name: Dean T. Criares
Title: Authorized Signatory

 
 
 
 

The Lenders:  JPMORGAN DISTRESSED DEBT OPPORTUNITIES
MASTER FUND, LTD.
(Other Lenders), as a Lender


BY: /s/ James P. Shanahan
Name: James P. Shanahan
Title: Managing Director

 
 
 
 



 
The Lenders:
(Other Lenders), as a Lender
JPMORGAN HIGH YIELD BOND FUND


BY: /s/ William Morgan
Name: William Morgan
Title: Managing Director


 

 
 
 
 



 
The Lenders:  JP Morgan Strategic Income Opportunities Fund , as a Lender
 
By: /s/ James P. Shanahan
 
Name:  James P. Shanahan
 
Title: Managing Director
 

 
 
 
 



 
The Lenders:
 
LOAN FUNDING VI LLC,
 
for itself or as agent for Corporate Loan Funding VI
LLC                            , as a Lender
 


 
By: /s/ Dean T. Criares
 
Name:  Dean T. Criares
 
Title:  Authorized Signatory
 

 
 
 
 



 
The Lenders:
 
Magnolia Funding                                    , as a Lender
 
By: /s/ ARLENE ARELLANO
 
Name: ARLENE ARELLANO
 
Title: AUTHORIZED SIGNATORY
 

 
 
 
 



 
The Lenders:
 


 
MOUNMENT PARK CDO LTD.
 
By: Blackstone Debt Advisors L.P, as a Lender
 
as Collateral Manager
 
By: /s/ Dean T Criares
 
Name:  Dean T Criares
 
Title:  Authorized Signatory
 

 
 
 
 



 
National City Bank, as a Lender
 
By: /s/ Timothy J. Ambrose
 
Name: Timothy J. Ambrose
 
Title: Vice President
 

 
 
 
 



 
NYLIM Flatiron CLO 2006 -1 Ltd
By: New York Life Investment Management LLC,
As Collateral Manager and Attorney-in fact
By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


New York Life Insurance Company
By: /s/ Michelle Lim
Name: Michelle Lim
Title: Corporate Vice President


New York Life Insurance and Annuity Corporation
By: New York Life Investment Management LLC,
its Investment Manager
By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


NYLIM Institutional Floating Rate Fund L.P
By: New York Life Investment Management, LLC,
its Investment Manager
By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


MainStay Floating Rate Fund, a series of Eclipse
Funds Inc. By: New York Life Investment
Management LLC
By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President


MainStay VP Floating Rate Portfolio, a series of
Mainstay VP Series Fund, Inc.  By: New York Life
Investment Management LLC
By: /s/ Michelle Lim
Name: Michelle Lim
Title: Vice President

 
 
 
 



 
The Lenders:
 
O’Connor Credit Opportunity Master Limited, as a Lender
 


 
By: /s/ Joshua Karlin
 
Name: Joshua Karlin
 
AS ATTORNEY-IN-FACT
 

 
 
 
 



 


 
The Lenders:
 
Potential CLO I, Ltd., as a Lender
 
By:  Octagon Credit Investor, LLC
 
as Attorney in Fact
 
By: /s/ Donald C, Young
 
Name: Donald C, Young
 
Title:  Portfolio Manger
 

 
 
 
 



 
The Lenders:
 
PPM Shadow Creek Funding LLC, as a Lender
 


 
By: /s/ Stacy Lai
 
Name: Stacy Lai
 
Title: Assistant Vice President
 

 
 
 
 



 
The Lenders:
 
Royal Bank of Canada, as a Lender
 


 
By: /s/ Mustafa S. Topiwalla
 
Name: Mustafa S. Topiwalla
 
Title: Authorized Signatory
 

 
 
 
 



 
The Lenders:
 
Sankaty Credit Opportunities IV, LP, as a Lender
 


 
By: /s/ Alan K. Halfenger
 
Name: Alan K. Halfenger
 
Title: Chief Compliance Officer
 
           Assistant Secretary
 

 
 
 
 



 
The Lenders:
 
Sankaty Credit Opportunities (Off Shore Master) IV, L.P, as a Lender
 


 
By: /s/ Alan K. Halfenger
 
Name: Alan K. Halfenger
 
Title: Chief Compliance Officer
 
           Assistant Secretary
 

 
 
 
 

The Lenders: JP Morgan Leveraged Loans Master Fund, LP, as a Lender
 


 
By: /s/ James P. Shanahan
 
Name:  James P. Shanahan
 
Title:  Managing Director
 

 
 
 
 



 


 
The Lenders:
 
SENIOR DEBT PORTFOLIO
 
Boston Management and Research
 
As Investment Advisor, as a Lender
 


 
By: /s/ Michael B. Botthof
 
Name: Michael B. Botthof
 
Title: Vice President
 

 
 
 
 



 
This consent is made by the following Lender through the undersigned investment
advisor:
 


 
T. Rowe Price institutional Floating Rate Fund
 
By:  T Rowe Price Associates, Inc., as investment advisor:
 
By: /s/ Jonathan D. Siegel
 
Name:  Jonathan D. Siegel
 
Title:  Vice President
 

 
 
 
 



 
The Lenders:
 


 
THE NORINCHUKIN BANK, NEW YORK BRANCH,
 
Through State Street Bank and Trust Company N.A as
 
Fiduciary Custodian
 
By: Eaton Vance Management, Attorney-in-fact
 
By: /s/ Michael B. Botthof
 
Name: Michael B. Botthof
 
Title:  Vice President
 

 
 
 
 



 
The Lenders:
 


 
The Sumitomo Trust & Banking Co., Ltd., New
 
York Branch, as a Lender
 
By: /s/ Frances E. Wynne
 
Name:  Frances E. Wynne
 
Title:  Senior Director
 

 
 
 
 



 
The Lenders:
 
Wellington Management Company, LLP as a Lender
 


 
Each of the persons listed on Annex A,
 
Severally but not jointly, as Lender
 
By: Wellington Management Company, LLP
 
As investment adviser
 


 
By: /s/ Donald M. Caiazza
 
Donald M. Caiazza
 
Vice President and Counsel
 
[Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement]




5432462v.2 25690/684
 
 
 
 
Final Execution Version





RATIFICATION OF GUARANTORS
 
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Nexstar Entities execution thereof; (b) joins the
foregoing Amendment for the purpose of consenting to and being bound by the
provisions thereof, (c) ratifies and confirms all of their respective
obligations and liabilities under the Loan Documents to which any of them is a
party and ratifies and confirms that such obligations and liabilities extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Credit Agreement;
(d) acknowledges and confirms that the liens and security interests granted by
such Guarantor pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Liens) that secure all of the Obligations on and after the date hereof;
(e) acknowledges and agrees that such Guarantor does not have any claim or cause
of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees or agents); (f) acknowledges, affirms
and agrees that such Guarantor does not have any defense, claim, cause of
action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent or any Lender and (g) acknowledges, affirms and agrees with
each term of the Amendment, including, without limitation, Section 24 thereof.
 
The Guarantors:
 


 
MISSION BROADCASTING, INC.
 


 


 
By:   /s/  David S. Smith,
President                                                                        
 
David S. Smith, President
 
NEXSTAR BROADCASTING GROUP, INC.
 
NEXSTAR FINANCE HOLDINGS, INC.
 


 


 
By:   /s/ Shirley E. Green, Secretary & VP
Controller                                                                
 
Name:  Shirley E. Green
 
Title:    Secretary & VP Controller
 

[Signature Page to Second Amendment to
Fourth Amended and Restated Credit Agreement]




5432462v.2 25690/684
 
 
 
 
Annex I to the Second Amendment







Annex I
 
[See Attached]
 

Annex I to Second Amendment to
Fourth Amended and Restated Credit Agreement




5432462v.2 25690/684
 
 
 
 
Annex I to the Second Amendment







FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
AMONG


NEXSTAR BROADCASTING, INC.,


NEXSTAR BROADCASTING GROUP, INC.
AND CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTIES HERETO,


THE SEVERAL FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTIES HERETO,




BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT,


UBS SECURITIES LLC
AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
AS CO-SYNDICATION AGENTS


__________________________________


BANK OF AMERICA SECURITIES LLC,
AND
UBS SECURITIES LLC,
AS JOINT LEAD ARRANGERS


AND


BANK OF AMERICA SECURITIES LLC,
AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
AS JOINT BOOK MANAGERS
__________________________________


DATED AS OF APRIL 1, 2005
__________________________________









5432462v.2 25690/684
 
 
 
 


 


 
TABLE OF CONTENTS
 
Page

ARTICLE I.
DEFINITIONS
1
1.01.
Defined Terms
1
1.02.
Other Definitional Provisions
21
1.03.
Accounting Principles
21
1.04.
Classes and Types of Loans and Borrowings
21
1.05.
Rounding
21
1.06.
Times of Day
21
1.07.
Letter of Credit Amounts
21
ARTICLE II.
THE CREDIT FACILITIES
22
2.01.
Amounts and Terms of Commitments
22
2.02.
Borrowings, Conversions and Continuations of Loans
22
2.03.
Letters of Credit.
22
2.04.
Reduction and Termination of Commitments.
25
2.05.
Voluntary Prepayments
25
2.06.
Mandatory Prepayments
25
2.07.
Repayment of Loans
26
2.08.
Interest.
21
2.09.
Fees
21
2.10.
Computation of Interest and Fees
27
2.11.
Evidence of Debt.
27
2.12.
Payments Generally; Administrative Agent's Clawback
27
2.13.
Sharing of Payments by Lenders
27
2.14.
Security Documents and Guaranty Agreements
27
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
28
3.01.
Taxes.
28
3.02.
Illegality
28
3.03.
Inability to Determine Rates
29
3.04.
Increased Costs; Reserves on Eurodollar Loans
29
3.05.
Compensation for Losses
29
3.06.
Mitigation Obligations; Replacement of Lenders
29
3.07.
Survival
29
ARTICLE IV.
CONDITIONS PRECEDENT
30
4.01.
Conditions to the Effective Date
31
4.02.
Additional Conditions to the Effective Date
31
4.03.
Conditions to All Borrowings and the Issuance of Any Letters of Credit
32
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
34
5.01.
Existence; Compliance with Law
34
5.02.
Corporate, Limited Liability Company or Partnership Authorization; No
Contravention
34
5.03.
Governmental Authorization
34
5.04.
Binding Effect
35
5.05.
Litigation
35
5.06.
No Default
35
5.07.
ERISA Compliance
35
5.08.
Use of Proceeds; Margin Regulations
36
5.09.
Ownership of Property; Intellectual Property.
36
5.10.
Taxes
36
5.11.
Financial Statements.
36
5.12.
Securities Law, etc.; Compliance
37
5.13.
Governmental Regulation
37
5.14.
Accuracy of Information
37
5.15.
Environmental Laws
37
5.16.
Environmental Compliance.
37
5.17.
FCC Licenses.
37
5.18.
Subsidiaries
39
5.19.
Solvency
39
5.20.
Labor Controversies
39
5.21.
Security Documents.
39
5.22.
Network Affiliation Agreements
39
5.23.
Condition of Stations
39
5.24.
Special Purpose Entities
39
5.25.
Information Certificate
39
5.26.
Maintenance of Insurance
39
5.27.
Security Documents
39
5.28.
Nexstar/Mission Agreements
39
ARTICLE VI.
AFFIRMATIVE COVENANTS
40
6.01.
Financial Statements
40
6.02.
Certificates; Other Information
40
6.03.
Notices
41
6.04.
FCC Information
41
6.05.
FCC Licenses and Regulatory Compliance
42
6.06.
License Lapse
42
6.07.
Maintenance of Corporate, Limited Liability Company or Partnership Existence,
etc
42
6.08.
Foreign Qualification, etc
42
6.09.
Payment of Taxes, etc
42
6.10.
Maintenance of Property; Insurance
42
6.11.
Compliance with Laws, etc
42
6.12.
Books and Records.
42
6.13.
Use of Proceeds
42
6.14.
End of Fiscal Years; Fiscal Quarters
42
6.15.
Interest Rate Protection
42
6.16.
Additional Security; Further Assurances.
42
6.17.
Post Second Amendment Effective Date Collateral Requirements
44
6.18.
Lien Searches.
45
6.19.
Designation as Senior Debt
45
6.20.
Operating Accounts as Collateral
45
6.21.
Compliance with Environmental Laws
45
6.22.
Preparation of Environmental Reports
46
6.23.
Further Assurances
46
6.24.
Compliance with Terms of Leaseholds
46
6.25.
Cooperation
46
ARTICLE VII.
NEGATIVE COVENANTS
47
7.01.
Changes in Business
47
7.02.
Limitation on Liens
47
7.03.
Disposition of Assets
47
7.04.
Consolidations, Mergers, Acquisitions, etc
48
7.05.
Limitation on Indebtedness
48
7.06.
Transactions with Affiliates
50
7.07.
Use of Credits; Compliance with Margin Regulations
50
7.08.
Environmental Liabilities
50
7.09.
Financial Covenants.
50
7.10.
Restricted Payments
51
7.11.
Advances, Investments and Loans
51
7.12.
Limitation on Business Activities of the Nexstar Entities.
51
7.13.
Sales or Issuances of Capital Stock
51
7.14.
No Waivers, Amendments or Restrictive Agreements; Charter Documents
51
7.15.
Prepayments, Etc. of Indebtedness
51
7.16.
Debt Repurchases
52
7.17.
Nexstar and Mission
52
ARTICLE VIII.
EVENTS OF DEFAULT
53
8.01.
Event of Default
53
8.02.
Remedies
55
8.03.
Rights Not Exclusive
55
8.04.
Application of Funds
55
ARTICLE IX.
 ADMINISTRATIVE AGENT
57
9.01.
Appointment and Authority
57
9.02.
Rights as a Lender
57
9.03.
Exculpatory Provisions
57
9.04.
Reliance by Administrative Agent
57
9.05.
Delegation of Duties
57
9.06.
Resignation of Administrative Agent
57
9.07.
Non-Reliance on Administrative Agent and Other Lenders
58
9.08.
No Other Duties, Etc
58
9.09.
Administrative Agent May File Proofs of Claim
58
9.10.
Collateral and Guaranty Matters
59
9.11.
Secured Cash Management Agreements and Secured Hedge Agreements
59
9.12.
Intercreditor Agreement.
59
ARTICLE X.
MISCELLANEOUS
60
10.01.
Amendment and Waivers.
60
10.02.
Notices; Effectiveness; Electronic Communication.
60
10.03.
No Waiver; Cumulative Remedies
61
10.04.
Expenses; Indemnity; Damage Waiver.
61
10.05.
Payments Set Aside
62
10.06.
Successors and Assigns.
62
10.07.
Treatment of Certain Information; Confidentiality
64
10.08.
Right of Setoff
64
10.09.
Interest Rate Limitation
64
10.10.
Counterparts; Integration; Effectiveness
64
10.11.
Survival of Representations and Warranties
64
10.12.
Severability
64
10.13.
Replacement of Lenders
65
10.14.
Governing Law; Jurisdiction; Etc.
65
10.15.
WAIVER OF JURY TRIAL
65
10.16.
Effectiveness.
65
10.17.
USA Patriot Act Notice
66
10.18.
Termination
66
10.19.
Additional Mandatory Prepayments
66
10.20.
ENTIRE AGREEMENT
67
10.21.
No Advisory or Fiduciary Responsibility
67
10.22.
Time of the Essence
67


 




5432462v.2 25690/684
 
 
 
 

Schedules and Exhibits
 
SCHEDULE 1.01(A)
NEXSTAR/MISSION AGREEMENTS
SCHEDULE 1.01(B)
PRO FORMA ADJUSTMENTS TO CONSOLIDATED OPERATING CASH FLOW
SCHEDULE 1.01(C)
DESCRIPTION OF PERMITTED REVOLVER REALLOCATION
SCHEDULE 2.01
COMMITMENTS
SCHEDULE 5.07
ERISA COMPLIANCE
SCHEDULE 5.09
OWNED AND LEASED REAL PROPERTIES
SCHEDULE 5.16
FCC LICENSES
SCHEDULE 5.17
SUBSIDIARIES
SCHEDULE 5.17(c)
FCC DISCLOSURE
SCHEDULE 5.21
NETWORK AFFILIATION AGREEMENTS
SCHEDULE 6.17(a)
STATIONS WITH TOWERS AND TRANSMITTERS
SCHEDULE 6.17(b)
PETTY CASH ACCOUNTS
SCHEDULE 7.02
LIENS IN EXISTENCE ON THE SECOND AMENDMENT EFFECTIVE DATE
SCHEDULE 7.05(l)
EXISTING INDEBTEDNESS ON THE SECOND AMENDMENT EFFECTIVE DATE
SCHEDULE 7.06
EXISTING AFFILIATE TRANSACTIONS ON THE SECOND AMENDMENT EFFECTIVE DATE
SCHEDULE 7.11
INVESTMENTS ON THE SECOND AMENDMENT EFFECTIVE DATE
SCHEDULE 8.01(a)
MISSION ENTITIES REPRESENTATIONS AND WARRANTIES
SCHEDULE 8.01(b)
MISSION ENTITIES COVENANTS
SCHEDULE 10.02
ADMINISTRATIVE AGENT'S OFFICE; CERTAIN ADDRESSES FOR NOTICES
SCHEDULE 10.06
PROCESSING AND RECORDATION FEES





EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Closing Certificate
EXHIBIT C
Form of Compliance Certificate
EXHIBIT D-1
Form of Confirmation Agreement for the Security Agreement
EXHIBIT D-2
Form of Confirmation Agreement for the Pledge and Security Agreement
EXHIBIT D-3
Form of Confirmation Agreement for the Nexstar Guaranty Agreement
EXHIBIT D-4
Form of Confirmation Agreement for the Nexstar Guaranty of Mission Obligations
EXHIBIT E
Form of Information Certificate
EXHIBIT F
Form of Revolving Loan Note
EXHIBIT G
Form of Revolving Loan Notice
EXHIBIT H
Form of Solvency Certificate
EXHIBIT I
Form of Term B Loan Note
EXHIBIT J
Form of Term B Loan Notice


 




5432462v.2 25690/684
 
 
 
 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 1, 2005, is
among NEXSTAR BROADCASTING, INC., a corporation organized under the Laws of the
State of Delaware, NEXSTAR BROADCASTING GROUP, INC., a corporation organized
under the Laws of the State of Delaware, certain of its Subsidiaries from time
to time parties to this Agreement, the several banks and other financial
institutions or entities from time to time parties hereto (the "Lenders"), BANK
OF AMERICA, N.A., as the Administrative Agent for the Lenders, and UBS
SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as the
Co-Syndication Agents.
 
RECITALS
 
A.           The Borrower, the Ultimate Parent, the Subsidiaries of the Ultimate
Parent, the Administrative Agent, and the several banks parties thereto entered
into that certain Third Amended and Restated Credit Agreement, dated as of
December 30, 2003 (as amended through the date hereof, the "Existing Nexstar
Credit Agreement").
 
B.           The parties wish to amend and restate the Existing Nexstar Credit
Agreement, which amendment and restatement is in extension and renewal, and not
in extinguishment or novation, of the indebtedness outstanding under the
Existing Nexstar Credit Agreement, as herein provided, it being acknowledged and
agreed by the Borrower, the Ultimate Parent and the other Parent Guarantors that
the Indebtedness under this Agreement constitutes an extension, renewal,
increase and ratification of the outstanding indebtedness under the Existing
Nexstar Credit Agreement, and that all Liens and Guaranty Agreements that secure
the repayment of outstanding indebtedness under the Existing Nexstar Credit
Agreement shall continue to secure Indebtedness under this Agreement.
 
In consideration of the mutual agreements, provisions and covenants contained
herein, the parties agree that the Existing Nexstar Credit Agreement shall be
and hereby is amended and restated in its entirety as follows:
 
ARTICLE I.
 


 
DEFINITIONS
 
1.01           Defined Terms.  All capitalized terms used and not otherwise
defined in this Agreement, including in the Preamble hereto, shall have the
meanings specified below:
 
"ABRY Fund" means ABRY L.P. II, ABRY L.P. III, ABRY L.P. IV, or any investment
entity controlled by, controlling, or under common control with ABRY L.P. II,
ABRY L.P. III and/or ABRY L.P. IV.
 
"ABRY L.P. II" means ABRY Broadcast Partners II, L.P., a limited partnership
organized under the Laws of the State of Delaware.

"ABRY L.P. III" means ABRY Broadcast Partners III, L.P., a limited partnership
organized under the Laws of the State of Delaware.
 
"ABRY L.P. IV" means ABRY Partners IV, L.P., a limited partnership organized
under the Laws of the State of Delaware.
 
"Acquisition" means, with respect to any Person, the occurrence of any of the
following specified events:  (i) any transaction or series of transactions for
the purpose of, or resulting in, directly or indirectly, any of the following
(including without limitation, any such transaction or transactions in
connection with a like-kind exchange or otherwise): (a) the acquisition by such
Person of all or substantially all of the assets of another Person, or of any
business or division of another Person, or any television broadcasting station,
(b) the acquisition by such Person of more than 50% of any class of Capital
Stock (or similar ownership interests) of any other Person, (c) a merger,
consolidation, amalgamation, or other combination by such Person with another
Person or (ii) the entering into of any Local Marketing Agreement, Joint Sales
Agreement and/or Shared Services Agreement, or other similar agreement by such
Person.  The terms "Acquire," "Acquired" and "Acquisition of" shall have
correlative meanings.
 
"Additional Security Documents" has the meaning specified in Section 6.16(a).
 
"Adjusted Current Liabilities" means for any Person on any date of
determination, current liabilities of such Person on such date minus the sum of
(a) the current portion of any long-term Indebtedness (including, without
limitation, the current portion of any Capital Lease Obligations) of such Person
on such date, plus (b) deferred income tax liabilities of such Person on such
date.
 
"Adjusted Working Capital" means for any Person on any date of determination,
(a) the current assets of such Person on such date, minus (b) the sum of (i)
cash and Cash Equivalents of such Person on such date, plus (ii) the Adjusted
Current Liabilities of such Person on such date, in each case as determined on a
consolidated basis.
 
"Administrative Agent" means Bank of America, N.A. in its capacity as
Administrative Agent for the Lenders hereunder, and any successor to such agent.
 
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account of the Administrative Agent as the Administrative Agent may from time to
time notify to the Borrower and the Lenders.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
"Agents" means the Administrative Agent and the Co-Syndication Agents.
 

 




5432462v.2 25690/684
 
1
 
 

"Aggregate Available Revolving Commitment" means the sum of the Available
Revolving Commitments of all Lenders.
 
"Aggregate Combined Revolving Commitment" means the Aggregate Revolving
Commitment.
 
"Aggregate Outstanding Term B Loan Balance" means the sum of the aggregate
outstanding principal balances of all Term B Loans, as such amount may be
adjusted from time to time pursuant to this Agreement.
 
"Aggregate Revolving Commitment" means the sum of the Revolving Commitments of
all of the Lenders, in the amount of $82,500,000 as of the Second Amendment
Effective Date, as such amount may be reduced from time to time pursuant to this
Agreement.1
 
"Agreement" means this Fourth Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as the same may be amended, modified,
restated, supplemented, renewed, extended, increased, rearranged and/or
substituted from time to time.
 
"Anticipated Reinvestment Amount" [Intentionally Deleted].
 
"Applicable Law" means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, "Applicable Law" shall also
mean the Laws of the United States of America, including, without limiting the
foregoing, 12 USC Sections 85 and 86, as amended to the date hereof and as the
same may be amended at any time and from time to time hereafter, and any other
statute of the United States of America now or at any time hereafter prescribing
the maximum rates of interest on loans and extensions of credit, and the Laws of
the State of Texas, including, without limitation, Chapter 303 of the Texas
Finance Code, as amended, and any other statute of the State of Texas now or at
any time hereafter prescribing maximum rates of interest on loans and extensions
of credit; provided that the parties hereto agree pursuant to Texas Finance Code
Section 346.004 that the provisions of Chapter 346 of the Texas Finance Code,
shall not apply to Loans, the Letters of Credit, this Agreement, the Notes or
any other Loan Documents.
 
"Applicable Margin" means
 
(i)           with respect to Loans which are Eurodollar Loans, a rate per annum
equal to 4.00%; and
 
(ii)           with respect to Loans which are Base Rate Loans, a rate per annum
equal to 3.00%.
 



--------------------------------------------------------------------------------

 
1 The Aggregate Revolving Commitment was previously reallocated  -- thus when
added to the Mission Aggregate Revolving Commitment, the total amount will
remain unchanged.
 

 




5432462v.2 25690/684
 
2
 
 

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
the Ultimate Parent and its consolidated Subsidiaries for the Fiscal Year ended
December 31, 2004, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such Fiscal Year of the
Ultimate Parent and its consolidated Subsidiaries, including the notes thereto.
 
"Authorization" means any filing, recording and registration with, and any
validation or exemption, approval, order, authorization, consent, License,
certificate, franchise and permit from, any Governmental Authority, including,
without limitation, FCC Licenses.
 
"Available Revolving Commitment" means, at any time as to any Lender, an amount
equal to the excess, if any, of (i) the amount of the Revolving Commitment of
such Lender at such time, over (ii) the sum of the outstanding principal
balances of all Revolving Loans of such Lender plus the sum of all
participations of such Lender in L/C Obligations at such time.
 
"Bank of America" means Bank of America, N.A., a national banking association.
 
"Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sec. 101, et seq.).
 
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the sum of 1/2 of 1% plus the Federal Funds Rate for such day, (b) the
Prime Rate for such day and (c) the sum of (i) 1.00% plus (ii) the Eurodollar
Rate (for an Interest Period of one month, determined in accordance with
subsection (b) of the definition of Eurodollar Base Rate).
 
"Base Rate Loan" means any Loan that bears an interest rate based on the Base
Rate.
 
"Beneficial Owner" has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities and Exchange Act of 1934, as amended.
 
"Board of Directors" means, as to any Person, either (a) the board of directors
of such Person (or, in the case of any Person that is a limited liability
company, the managers of such Person) or (b) any duly authorized committee
thereof.
 

 




5432462v.2 25690/684
 
3
 
 

"Board Resolution" means, as to any Person, a copy of a resolution of such
Person certified by the Secretary or an Assistant Secretary of such Person to
have been duly adopted by requisite action of the Board of Directors of such
Person and to be in full force and effect on the date of such certification.
 
"Borrower" means Nexstar Broadcasting, Inc., a Delaware corporation.
 
"Borrowing" has the meaning specified in Section 1.04.
 
"Borrowing Date" means, in relation to any Loan, the date of the borrowing of
such Loan as specified in the Revolving Loan Notice or Term B Loan Notice, as
applicable.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in Dallas, Texas or, New York City are authorized or required
by Law to close and, if such term is used in relation to any Eurodollar Loan or
the Interest Period therefor, on such day dealings are carried on by and between
banks in Dollar deposits in the applicable interbank market.
 
"Capital Expenditures" means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries with respect
to such period which should be capitalized according to GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, including all expenditures
with respect to fixed or capital assets which should be so capitalized and,
without duplication, the amount of all Capital Lease Obligations incurred during
such period; it being understood that "Capital Expenditures" shall not include,
without duplication, non-cash payments and payments made or accrued in respect
of Film Obligations or Consolidation Expenses.
 
"Capital Lease" has the meaning specified in the definition of "Capital Lease
Obligations".
 
"Capital Lease Obligations" means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (a "Capital Lease").
 
"Capital Stock" means (i) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) and
(ii) any option, warrant, security or other right (including debt securities or
other evidence of Indebtedness) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any capital stock, partnership, membership, joint venture or other ownership or
equity interest, participation or security described in clause (i) above.
 
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Credit Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
 

 




5432462v.2 25690/684
 
4
 
 

"Cash Collateralize" with respect to any Person, means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances of such Person pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders) ("Cash
Collateral").  Derivatives of such term shall have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, a security interest in all
such cash and deposit account balances of the Borrower.  Cash Collateral shall
be invested in Cash Equivalents of a tenor satisfactory to the Administrative
Agent and as instructed by the Borrower, which Cash Equivalents shall be held in
the name of the Borrower and under the control of the Administrative Agent in a
manner satisfactory to the Administrative Agent.
 
"Cash Equivalents" means any or all of the following: (i) obligations of, or
guaranteed as to interest and principal by, the United States government
maturing within one year after the date on which such obligations are purchased;
(ii) open market commercial paper of any corporation (other than any Nexstar
Entity, other Credit Party or any Affiliate of any Nexstar Entity or other
Credit Party) incorporated under the Laws of the United States or any State
thereof or the District of Columbia rated P-1 or its equivalent by Moody's or
A-1 or its equivalent or higher by S&P; (iii) time deposits or certificates of
deposit maturing within one year after the issuance thereof issued by commercial
banks organized under the Laws of any country which is a member of the OECD and
having a combined capital and surplus in excess of $250,000,000 or which is a
Lender or Brown Brothers Harriman & Co.; (iv) repurchase agreements with respect
to securities described in clause (i) above entered into with an office of a
bank or trust company meeting the criteria specified in clause (iii); and
(v) money market funds investing only in investments described in clauses (i)
through (iv).
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means Bank of America and its Affiliates and any other
Person that, at the time it enters into a Cash Management Agreement, is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any Law, rule,
regulation or treaty, (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 

 




5432462v.2 25690/684
 
5
 
 

"Change of Control" means any of the following:
 
(i)           the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any Person,
other than a Principal, becomes the Beneficial Owner, directly or indirectly, of
more than 35% of the Voting Stock of the Ultimate Parent, measured by voting
power rather than number of shares;
 
(ii)           a majority of the Board of Directors of the Ultimate Parent shall
cease to be Continuing Directors;
 
(iii)           at any time during the first 18 months after the consummation of
the Initial Public Offering, the Principals, taken together, shall cease to
directly or indirectly own and hold at least 35% on a fully diluted basis of the
Voting Stock of the Ultimate Parent, measured by voting power rather than number
of shares;
 
(iv)           the Ultimate Parent shall cease to own, directly or indirectly,
100% on a fully diluted basis of the Capital Stock of Nexstar Finance Holdings;
or
 
(v)           Nexstar Finance Holdings shall cease to own 100% on a fully
diluted basis of the Capital Stock of the Borrower.
 
"Charter Documents" means, with respect to any Person, (i) the articles or
certificate of formation, incorporation or organization (or the equivalent
organizational documents) of such Person, (ii) the bylaws, partnership
agreement, limited liability company agreement or regulations (or the equivalent
governing documents) of such Person and (iii) each document setting forth the
designation, amount and relative rights, limitations and preferences of any
class or series of such Person's Capital Stock or of any rights in respect of
such Person's Capital Stock, and any shareholder or stockholder agreement or
other like agreement or arrangement to which such Person is a party or by which
it is bound and, with respect to the Nexstar Entities, the term "Charter
Documents" shall include the Nexstar Stockholders Agreement.
 
"Class" has the meaning specified in Section 1.04.
 
"Closing Certificate" means a Closing Certificate substantially in the form of
Exhibit B.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.
 
"Collateral" means the Pledged Collateral, the Security Agreement Collateral and
the Mortgaged Properties, and any other property or assets of any Credit Party
subject to a Lien to secure all or any portion of the Obligations.
 
"Collateral Agent" means the Administrative Agent acting as collateral agent
pursuant to the Security Documents (or any other Collateral Agent specifically
permitted under the terms hereof, provided that no such other "Collateral Agent"
shall be considered a "Collateral Agent" for the purposes of Section 10.01).
 

 




5432462v.2 25690/684
 
6
 
 

"Commitment" means, for each Lender, its Revolving Commitment.
 
"Communications Act" has the meaning specified in Section 5.17.
 
"Compliance Certificate" means, as to any Person, a certificate of such Person
executed on its behalf by the Chief Executive Officer, President, Chief
Financial Officer or Vice President of such Person, substantially in the form of
Exhibit C, with such changes as acceptable to the Administrative Agent.
 
"Confirmation Agreements" means (i) a First Amendment and Confirmation Agreement
for the Security Agreement, substantially in the form of Exhibit D-1, (ii) a
First Amendment and Confirmation Agreement for the Pledge and Security
Agreement, substantially in the form of Exhibit D-2, (iii) a First Amendment and
Confirmation Agreement for the Nexstar Guaranty Agreement, substantially in the
form of Exhibit D-3 and (iv) a First Amendment and Confirmation Agreement for
the Nexstar Guaranty of Mission Obligations, substantially in the form of
Exhibit D-4.
 
"Consolidated Amortization Expense" means, for any period, for any Person, the
consolidated amortization expense (including amortization of Film Obligations
and goodwill) of such Person and its Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP.
 
"Consolidated Cash Interest Expense" means, for any period, for any Person,
Consolidated Interest Expense for such Person for such period, but excluding to
the extent otherwise included therein, (i) interest expense to the extent not
payable in cash (e.g., interest or dividends on securities which must (or may,
at the election of such Person or any of its Subsidiaries) be paid in additional
securities, imputed interest, amortization of original issue discount and/or by
an addition to the accreted value thereof, or non-cash accounting adjustments
relating to derivatives transactions or contracts) during such period,
(ii) amortization of discount during such period, and (iii) deferred financing
costs during such period.
 
"Consolidated Depreciation Expense" means, for any period, for any Person, the
depreciation expense of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
 
"Consolidated Fixed Charge Coverage Ratio" means, on any date, the ratio of
(a) Consolidated Operating Cash Flow of the Borrower and it Subsidiaries for the
applicable Measurement Period to (b) the sum of (without duplication)
(i) Consolidated Cash Interest Expense of the Ultimate Parent and it
Subsidiaries, plus (ii) all scheduled principal payments on Indebtedness of the
Ultimate Parent and its Subsidiaries on a consolidated basis, excluding with
respect to this subsection (ii) only, the payment of principal of the Loans due
on their respective Maturity Dates, plus (iii) Capital Expenditures of the
Ultimate Parent and it Subsidiaries, plus (iv) accrued current income tax
expense for the Ultimate Parent and its Subsidiaries (other than any such
expense paid or payable during such period with respect to extraordinary gains)
on a consolidated basis, in each case for the Measurement Period relating to
such date.
 

 




5432462v.2 25690/684
 
7
 
 

"Consolidated Interest Coverage Ratio" means, on any date, the ratio of
(i) Consolidated Operating Cash Flow of the Borrower and its Subsidiaries for
the Measurement Period relating to such date to (ii) the Consolidated Cash
Interest Expense of the Ultimate Parent and its Subsidiaries for such
Measurement Period.
 
"Consolidated Interest Expense" means, for any period, for any Person, the
interest expense of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, including, without duplication,
total interest expense for such period (including interest attributable to
Capital Leases) with respect to all outstanding Indebtedness of such Person and
its Subsidiaries, capitalized interest and all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers' acceptance
financing, as such amounts may be increased or decreased by the net income (or
loss) from Interest Rate Protection Agreements of such Person for such period.
 
"Consolidated Net Income" means, for any period, for any Person, the net income
(or loss) of such Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded, without
duplication, (i) income of any Subsidiary of such Person which is not a
Wholly-Owned Subsidiary of such Person, except to the extent of the amount of
any dividends or other distributions actually paid by a Subsidiary which is not
a Wholly-Owned Subsidiary to the Borrower or any Wholly-Owned Subsidiary of the
Borrower during such period, (ii) income of any other Person accrued prior to
the date (A) any such other Person becomes a Subsidiary of the Person whose net
income is being determined, (B) any such other Person is merged into such Person
whose net income is being determined or any Subsidiary of such Person whose net
income is being determined or (C) the assets of any such other Person are
acquired by the Person whose net income is being determined or by any Subsidiary
of such Person whose net income is being determined, (iii) the income of any
Subsidiary of such Person during such period to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of such
income is not at the time permitted by operation of the terms of its Charter
Documents or any other agreement binding on such Subsidiary or any Requirement
of Law applicable to such Subsidiary or such Person or any of its other
Subsidiaries, (iv) any after-tax gains and after-tax losses attributable to
extraordinary and non-recurring items, including Recovery Events, Extraordinary
Receipts and Dispositions outside the ordinary course of business and any
after-tax gains on pension reversions received by such Person or its
Subsidiaries, and (v) to the extent included in calculating such net income,
non-cash revenue and non-cash expenses earned or incurred by such Person or any
of its Subsidiaries.
 
"Consolidated Operating Cash Flow" means, for any period, for any Person,
 
(a)            Consolidated Net Income of such Person for such period, plus
 
(b)            (to the extent deducted in calculating such Consolidated Net
Income) the sum of, without duplication, (i) Consolidated Depreciation Expense,
(ii) Consolidated Amortization Expense, (iii) Consolidated Interest Expense,
(iv) income tax expense for such Person and its Subsidiaries (other than any
such expense with respect to extraordinary gains), (v) recurring and
non-recurring non-cash losses and expenses (determined on a consolidated basis),
and (vi) fees and expenses incurred in connection with the Second Amendment and
paid in cash in the third
 

 




5432462v.2 25690/684
 
8
 
 

and fourth quarter of fiscal 2009, including fees and expenses of advisors and
legal counsel, and the costs incurred in connection with the requirements under
the Loan Documents with respect to the Collateral, in each case only to the
extent that such fees and expenses are treated as operating expenses and, less
 
(c)            the sum of (i) Film Cash Payments becoming due and payable during
such period, and (ii) (to the extent included in calculating such Consolidated
Net Income) non-cash revenues, in each case (notwithstanding clause (ii) of the
proviso in the definition of "Consolidated Net Income") calculated, if
applicable, on a Pro Forma Basis (except for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio and the Consolidated Interest Coverage
Ratio) after giving effect to (A) any sale or Disposition of any Station as if
the same were consummated or became effective on the first day of such period
and (B) subject to the provisos set forth below, any Local Marketing Agreement,
Joint Sales Agreement and/or Shared Services Agreement, as if the same were
consummated or became effective on the first day of such period, each as
determined on a consolidated basis in accordance with GAAP after eliminating all
intercompany items;
 
provided that
 
(1)            in the case of any Local Marketing Agreement, Joint Sales
Agreement and/or Shared Services Agreement,
 
(x)            Consolidated Operating Cash Flow shall reflect adjustments
thereto for anticipated changes in network compensation for such period to be
effected within 120 days after the entering into of any such Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement, commissions
for national representatives and other items of revenue or expense (including as
the result of a reduction in the number of employees within 120 days after the
date of entering into any such Local Marketing Agreement, Joint Sales Agreement
and/or Shared Services Agreement), in each case as may be satisfactory to the
Administrative Agent and
 
(y)            notwithstanding the foregoing or anything else in this Agreement
to the contrary only net amounts receivable that are subject to no contingency
with respect to any such Local Marketing Agreement, Joint Sales Agreement and/or
Shared Services Agreement may be treated on a Pro Forma Basis in calculating
Consolidated Operating Cash Flow; and
 
(2)            Consolidated Operating Cash Flow shall also reflect the
adjustments thereto set forth on Schedule 1.01(B); and
 
(3)            notwithstanding the foregoing or anything in this Agreement to
the contrary, in no event shall (A) any gain realized by the Borrower or any
Subsidiary as a result of the purchase, forgiveness or other cancellation of any
Indebtedness of the Borrower or any Subsidiary for less than the face value of
such Indebtedness be included in Consolidated Operating Cash Flow and (B) any
cash flow or net income attributable to any Subsidiary of the Borrower that is
not a Wholly-Owned Subsidiary be included in the calculation of Consolidated
Operating Cash Flow of the Borrower.
 
"Consolidated Senior Leverage Ratio" means, on any date, the ratio of
 
(a)           the amount of Consolidated Total Debt of the Borrower and its
Subsidiaries on such date
 
minus, to the extent included in Consolidated Total Debt, the sum of the
outstanding face amount of (i) the 7% Senior Subordinated Notes issued by
Borrower on December 30, 2003, and due 2014, plus (ii) the 12% Senior
Subordinated PIK Notes due 2014 issued by Borrower, plus (iii)  any Subordinated
Notes issued in accordance with the terms of Section 7.05; to
 
(b)           the Consolidated Operating Cash Flow of the Borrower and its
Subsidiaries for the applicable Measurement Period relating to such date.
 
"Consolidated Total Debt" means, for any Person on any date, the Indebtedness of
such Person and its Subsidiaries on such date, determined on a consolidated
basis in accordance with GAAP.  Consolidated Total Debt shall be calculated on
such date giving effect to all transactions (and all resulting borrowings and
other consequences) consummated or to be consummated on such date.
 
"Consolidated Total Leverage Ratio" means, on any date, the ratio of
 
(a)           the sum of (i) the Consolidated Total Debt of the Borrower and its
Subsidiaries on such date minus the sum of outstanding principal amount of any
Unsecured Notes that meet each of the following characteristics:  (A) the
Indebtedness under such Unsecured Note matures after the latest maturity date of
the Loans, (B) such Indebtedness is subject to payment-in kind interest payments
and requires no cash interest or other payment, but in each case only (1) for so
long as such interest payments are payment-in-kind under the documentation of
any such Unsecured Notes as it exists on the Second Amendment Effective Date
(all extensions, refinancings, refundings, renewals and increases of any such
Indebtedness, or extensions or renewals of payment-in-kind features of such
Indebtedness shall NOT meet this requirement) and (2) until such Indebtedness
begins accruing interest that will require any cash payment, and (ii) all
Indebtedness of Nexstar Finance Holdings requiring interest and/or principal
payments in cash on or before such date to
 
(b)           the Consolidated Operating Cash Flow of the Borrower and its
Subsidiaries for the applicable Measurement Period relating to such date.
 
"Consolidation Expenses" means, for any period and with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries on a
consolidated basis during such period related to the consolidation of Stations.
 
"Continuing Directors" means, as of any date of determination, any member of the
Board of Directors of the Ultimate Parent who (i) was a member of such Board of
Directors or similar governing persons of the Ultimate Parent on the Effective
Date; (ii) was nominated for election or elected to such Board of Directors with
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election; or (iii) was
nominated by one or more Principals owning at least 20% of the Voting Stock
(measured by voting power rather than the number of shares) of the Ultimate
Parent at the time of such nomination.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, lease, loan
agreement, indenture, mortgage, deed of trust or other instrument, document or
agreement to which such Person is a party or by which it or any of its property
is bound.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Co-Syndication Agents" means UBS Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacity as Co-Syndication Agents for the
Lenders hereunder, and any successor to such agents.
 
"Credit Event" means the making of any Loan or the issuance of any Letter of
Credit.
 
"Credit Parties" means the collective reference to the Parent Guarantors
(including but not limited to Nexstar Finance Holdings), the Borrower, the
Subsidiary Guarantors, the Mission Entities and any other Person hereafter
executing and delivering a Security Document or a Guaranty Agreement or any
equivalent document for the benefit of the Administrative Agent and/or any
Lender; provided that David S. Smith will not be deemed to be a Credit Party.
 
"Debtor Relief Laws" means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
"Default" means any event or circumstance that constitutes an Event of Default
or that, with the giving of notice, the lapse of time, or both, would (if not
cured or otherwise remedied during such time) constitute an Event of Default.
 
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
 

 




5432462v.2 25690/684
 
9
 
 

"Defaulting Lender" means any Mission Defaulting Lender or any Lender, as
determined by the Administrative Agent, that has (a) failed to fund any portion
of the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day after the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent or the L/C Issuer
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements generally in which it commits to extend credit, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding L/C
Obligations, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day after the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.
 
"Disposition" means the direct or indirect sale, assignment, lease (as lessor),
transfer, conveyance or other disposition (including, without limitation,
dispositions of or pursuant to Local Marketing Agreements, Joint Sales Agreement
or Shared Services Agreements or pursuant to Sale and Leaseback Transactions),
in a single transaction or a series of related transactions, by any Nexstar
Entity to any Person (other than the Borrower or any Wholly-Owned Subsidiary of
the Borrower) of any assets or property of any Nexstar Entity; provided that in
any event the term "Disposition" shall mean and include sales, assignments,
leases (as lessor), transfers, conveyances or other dispositions (including,
without limitation, pursuant to Local Marketing Agreements, Joint Sales
Agreements or Shared Services Agreements) of principal divisions, or lines of
business of, any Nexstar Entity including, without limitation, any Station of
any Nexstar Entity or the Capital Stock of any Subsidiary of any Nexstar
Entity.  The terms "Dispose" and "Disposed of" shall have correlative meanings.
 
"Disqualified Stock" means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), at the option of the holder thereof or upon the happening of any
event, matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, or is redeemable, at the option of the holder thereof,
in whole or in part.
 
"Dividend" means, with respect to any Person, that such Person has authorized,
declared or paid a dividend or returned any equity capital to holders of its
Capital Stock as such or made any other distribution, payment or delivery of
property or cash to holders of its Capital Stock as such.
 
"Dollars" and "$" each mean lawful money of the United States.
 
"Domestic Lending Office" shall have the meaning specified in the definition of
"Lending Office".
 
"Effective Date" has the meaning specified in Section 10.16.
 
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrower or any of the
Borrower's Affiliates or Subsidiaries.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder as from time to time in effect.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Nexstar Entity within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) for purposes of
provisions relating to Sections 412, 414(t)(2) and 4971 of the Code).
 
"ERISA Event" means (i) a Reportable Event with respect to a Pension Plan or a
Multiemployer Plan which could reasonably be expected to result in a material
liability to any Nexstar Entity; (ii) a withdrawal by any Nexstar Entity or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations which is treated as such a
withdrawal under Section 4062(e) of ERISA where such withdrawal or cessation
could reasonably be expected to result in a material liability to any Nexstar
Entity; (iii) a complete or partial withdrawal by any Nexstar Entity or any
ERISA Affiliate from a Multiemployer Plan which could reasonably be expected to
result in a material liability to any Nexstar Entity or notification that a
Multiemployer Plan is insolvent or in reorganization; (iv) the filing of a
notice of intent to terminate other than under a standard termination pursuant
to Section 4041(b) of ERISA where such standard termination or the process of
affecting such standard termination will not result in a material liability to
any Nexstar Entity or an ERISA Affiliate, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (v) a
failure by any Nexstar Entity or any ERISA Affiliate to make required
contributions to a Pension Plan, Multiemployer Plan or other Plan subject to
Section 412 of the Code; (vi) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (vii) the imposition of any material liability under Title
IV of ERISA, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Nexstar Entity or any ERISA Affiliate; or (viii) an
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Plan.
 
"Eurodollar Base Rate" means:
 
(a)           For any Interest Period with respect to a Eurodollar Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that, for an Interest Period of
less than three months, if the Eurodollar Base Rate would, but for the
application of this proviso, be less than the Eurodollar Base Rate for an
Interest Period of three months, the Eurodollar Base Rate shall be the
Eurodollar Base Rate for an Interest Period of three months.
 
(b)           For any interest rate calculation with respect to a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time on the date of determination (provided that if such day is not a
Business Day in London, the next preceding London Business Day) for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.
 

 




5432462v.2 25690/684
 
10
 
 

"Eurodollar Loan" means any Loan that bears interest rate computed on the basis
of the Eurodollar Rate.
 
"Eurodollar Rate" means for any Interest Period with respect to any Eurodollar
Loan, a rate per annum equal to the greater of (a) 1.00% and (b) the rate
determined by the Administrative Agent pursuant to the following formula:
 
Eurodollar Rate  =
               Eurodollar Base
Rate                                                       
1.00 – Eurodollar Reserve Percentage

 
"Eurodollar Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as "Eurocurrency liabilities").  The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.
 
"Event of Default" means any of the events or circumstances specified in
Section 8.01.
 
"Excess Cash Flow" means for any Person for any period,
 
(a)            the sum for such period of (i) Consolidated Net Income; plus
(ii) Consolidated Amortization Expense and Consolidated Depreciation Expense, in
each case to the extent deducted in determining such Consolidated Net Income;
plus (iii) non-cash charges, to the extent deducted in determining such
Consolidated Net Income;
 
less (to the extent not already deducted in determining Consolidated Net
Income);
 
(b)            the sum for such period of (i) Capital Expenditures of such
Person and its consolidated Subsidiaries and payments becoming due and payable
during such period by such Person and its consolidated Subsidiaries in respect
of Film Obligations; plus (ii) Consolidation Expenses of such Person for such
period; plus (iii) (A) Adjusted Working Capital of such Person as determined on
the last day of such period minus (B) Adjusted Working Capital of such Person as
determined on the first day of such period; plus (iv) regularly scheduled
payments of principal and voluntary prepayments of principal of (x) Term B
Loans, (y) to the extent accompanied by a Commitment reduction, Revolving Loans
and (z) other Indebtedness, by such Person and its consolidated Subsidiaries, to
the extent not prohibited hereunder; plus (v) all non-cash revenues and gains,
to the extent included in determining such Consolidated Net Income; plus
(vi) gains realized in respect of Dispositions, to the extent included in
determining such Consolidated Net Income.
 
"Excluded Proceeds" means none.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
 
"Existing Nexstar Credit Agreement" has the meaning specified in Recital A.
 
"Extraordinary Receipt" means any cash received by or paid to or for the account
of any Person not in the ordinary course of business (net of any taxes paid or
payable as a result of the receipt of such cash (or reasonably and in good faith
reserved for the payment of any such taxes after taking into account all
available credits and deductions)), including tax refunds, pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments, provided that any amounts deducted
from Extraordinary Receipts that are not immediately due and payable shall be
delivered to the Administrative Agent to be held as collateral in accordance
with the terms of Section 10.19(l).
 
"Facility Percentage" means, as to any Lender at any time, the quotient
(expressed as a percentage) of (i) the sum of (A) such Lender's Revolving
Commitment (as in effect at such time) or, if such Revolving Commitment has been
terminated in full, such Lender's outstanding Revolving Loans and participations
in L/C Obligations (or, without duplication, obligations held by the L/C Issuer
in respect of L/C Obligations, in the case of the L/C Issuer), plus (B) such
Lender's outstanding Term B Loans, divided by (ii) the sum of (A) the Aggregate
Revolving Commitment (as in effect at such time) or, if the Aggregate Revolving
Commitment has been terminated in full, the aggregate principal amount of
outstanding Revolving Loans and L/C Obligations, plus (B) the Aggregate
Outstanding Term B Loan Balance.
 
"FCC" means the Federal Communications Commission.
 
"FCC License" has the meaning specified in Section 5.17.
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
"Fee Letters" means (i) the letter agreement, dated March 15, 2005, among the
Borrower, the Mission Borrower, the Administrative Agent and BAS, (ii) the
letter agreement, dated March 15, 2005, among the Borrower, the Mission
Borrower, the Administrative Agent, the Joint Lead Arrangers, the Joint Book
Managers, UBS Loan Finance LLC and Merrill Lynch Capital Corporation, and (iii)
any other fee letter entered into by the Borrower any Agent, Joint Lead
Arranger, Joint Book Manager or Lender in connection with this Agreement.
 
"Film Cash Payments" means, for any period for any Person, the sum (determined
on a consolidated basis and without duplication) of all payments by such Person
and its Subsidiaries becoming due and payable during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under Prepayable Film Contracts shall not be deemed to be Film
Cash Payments.
 
"Film Obligations" means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.
 
"Fiscal Quarter" means each of the following quarterly periods: (i) January 1 of
each calendar year through and including March 31 of such calendar year,
(ii) April 1 of each calendar year through and including June 30 of such
calendar year, (iii) July 1 of each calendar year through and including
September 30 of such calendar year and (iv) October 1 through and including
December 31 of such calendar year.
 
"Fiscal Year" means a calendar year.
 
"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Former Major Network Affiliate" at any time means any Station that, at such
time, is not subject to a Network Affiliation Agreement with a Major Television
Network, if either (i) such Station is subject to a Network Affiliation
Agreement with a Major Television Network on the Effective Date, or (ii) if such
Station is not a Station on the Effective Date, then such Station was subject to
a Network Affiliation Agreement with a Major Television Network on the date it
became a Station; provided that, for purposes of this definition and
Section 8.01(p), two or more Stations that substantially simulcast the same
programming will be deemed to be a single Station so long as they do so.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 




5432462v.2 25690/684
 
11
 
 
 
"Granting Lender" has the meaning specified in Section 10.06(h).
 
"Guarantor" means each Credit Party which is a party to a Guaranty Agreement.
 
"Guaranty Agreements" means the Nexstar Guaranty Agreement, the Mission Guaranty
of Nexstar Obligations, the Nexstar Guaranty of Mission Obligations, each
Guaranty Supplement to each of the foregoing and any other agreement executed
and delivered to the Administrative Agent guaranteeing any of the Obligations,
and any and all amendments, modifications, restatements, extensions, increases,
rearrangements and/or substitutions of any of the foregoing.
 
"Guaranty Obligation" means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the "primary obligations") of another
Person (the "primary obligor"), including any obligation of that Person, whether
or not contingent, without duplication (i) to purchase, repurchase or otherwise
acquire such primary obligations or any property constituting direct or indirect
security therefor; (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation, or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor; (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof; in each case, including
arrangements ("non-recourse guaranty arrangements") wherein the rights and
remedies of the holder of the primary obligation are limited to repossession or
sale of certain property of such Person.  The amount of any Guaranty Obligation
shall be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made (or if less, the
stated or determinable amount of such Guaranty Obligation) or, if not stated or
if indeterminable, the maximum reasonably anticipated liability in respect
thereof; provided that the amount of any non-recourse guaranty arrangement shall
not be deemed to exceed the fair value of the property which may be repossessed
or sold by the holder of the primary obligation in question.
 
"Guaranty Supplements" means each of the Guaranty Supplements which are attached
to the Guaranty Agreements as Annex A thereto.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
"Hedge Bank" means (a) any Person that, at the time it entered into an Interest
Rate Protection Agreement permitted under Article VII, was a Lender or an
Affiliate of a Lender and (b) the Administrative Agent and each of its
Affiliates party to an Interest Rate Protection Agreement, in its capacity as a
party to such Interest Rate Protection Agreement.
 
"Highest Lawful Rate" means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations.  If the maximum rate of interest which, under Applicable
Law, any Lender is permitted to charge on the Obligations shall change after the
date hereof, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, from time to time as of the effective time of
each change in the Highest Lawful Rate without notice to the Borrower.  For
purposes of determining the Highest Lawful Rate under Texas Law (if applicable),
on each day, if any, that Chapter 303 of the Texas Finance Code, as amended,
establishes the Highest Lawful Rate, such rate shall be the weekly ceiling
computed in accordance with Section 303.003 of the Texas Finance Code, as
amended, for that day.
 
"Holders" means the requisite holders of any of the Senior Second Lien Secured
Notes or Subordinated Notes, as applicable, of any class or type, or the trustee
of any indenture executed in connection with such Senior Second Lien Secured
Notes or Subordinated Notes, as applicable, in each case as applicable such that
such holders or trustee is authorized to act on behalf of all such holders of
the Senior Second Lien Secured Notes or Subordinated Notes of such class or
type.
 
"Honor Date" has the meaning specified in Section 2.03(c)(i).
 
"Impacted Lender" means a Defaulting Lender, a Mission Impacted Lender or a
Lender as to which (a) the L/C Issuer or the Administrative Agent has a good
faith belief that the Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities or (b) an entity that Controls
the Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding.
 
"Incremental Facility" [Intentionally Deleted].
 
"Incremental Revolving Commitments" [Intentionally Deleted].
 
"Incremental Revolving Lenders" [Intentionally Deleted].
 
"Incremental Revolving Loans" [Intentionally Deleted].
 
"Indebtedness" of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (x) trade payables
entered into in the ordinary course of business pursuant to ordinary terms and
(y) ordinary course purchase price adjustments); (iii) all reimbursement or
payment obligations with respect to letters of credit or non-contingent
reimbursement or payment obligations with respect to bankers' acceptances,
surety bonds and similar documents; (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement or sales of accounts receivable, in any such case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); (vi) all Capital Lease Obligations;
(vii) all net obligations with respect to Interest Rate Protection Agreements;
(viii) Disqualified Stock; (ix) all indebtedness referred to in clauses (i)
through (viii) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness (in which event the amount thereof shall not be deemed to exceed
the fair value of such property); and (x) all Guaranty Obligations in respect of
obligations of the kinds referred to in clauses (i) through (ix) above.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitee" has the meaning specified in Section 10.04(b).
 
"Information" has the meaning specified in Section 10.07.
 
"Information Certificate" means a certificate of the Borrower executed on the
Borrower's behalf by a Responsible Officer of the Borrower, substantially in the
form of Exhibit E.
 
"Initial Borrowing Date" means the date, occurring on the Effective Date, on
which the initial Credit Event occurs.
 
"Initial Excess Cash Flow" means for any Person for any period,
 
(a)            the sum for such period of (i) Consolidated Net Income; plus
(ii) Consolidated Amortization Expense and Consolidated Depreciation Expense, in
each case to the extent deducted in determining such Consolidated Net Income;
plus (iii) non-cash charges, to the extent deducted in determining such
Consolidated Net Income; less (to the extent not already deducted in determining
Consolidated Net Income);
 
(b)            the sum for such period of (i) Capital Expenditures of such
Person and its consolidated Subsidiaries and payments becoming due and payable
during such period by such Person and its consolidated Subsidiaries in respect
of Film Obligations; plus (ii) Consolidation Expenses of such Person for such
period; plus (iii) (A) Adjusted Working Capital of such Person as determined on
the last day of such period minus (B) Adjusted Working Capital of such Person as
determined on the first day of such period; plus (iv) regularly scheduled
payments of principal and voluntary prepayments of principal of (x) Term B
Loans, (y) to the extent accompanied by a Commitment reduction, Revolving Loans
and (z) other Indebtedness, by such Person and its consolidated Subsidiaries, to
the extent not prohibited hereunder; plus (v) all Restricted Payments paid by
such Person or any of its consolidated Subsidiaries (other than to such Person
or any such Subsidiary) permitted by Section 7.10 of this Agreement as it
existed immediately prior to the Second Amendment Effective Date; plus (vi) all
non-cash revenues and gains, to the extent included in determining such
Consolidated Net Income; plus (vii) gains realized in respect of Dispositions,
to the extent included in determining such Consolidated Net Income.
 
 




5432462v.2 25690/684
 
12
 
 
 
"Initial Public Offering" means the sale by the Ultimate Parent of shares of its
common stock in a public offering registered under the Securities Act of 1933.
 
"Insolvency Proceeding" means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally; in each case undertaken under U.S.
Federal, State or foreign Law, including the Bankruptcy Code.
 
"Intellectual Property" has the meaning specified in Section 5.09.
 
"Intercreditor Agreement" has the meaning specified in Section 7.05(s).
 
"Interest Payment Date" means (i) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter and the Maturity Date, (ii) with respect
to any Eurodollar Loan, the last day of each Interest Period applicable to such
Eurodollar Loan and the date such Eurodollar Loan is repaid or prepaid;
provided, however, that if any Interest Period for any Eurodollar Loan exceeds
three months, then the date which falls three months after the beginning of such
Interest Period or, if applicable, at the end of any three-month interval
thereafter shall also be an "Interest Payment Date" for such Eurodollar Loan.
 
"Interest Period" means, in relation to any Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is disbursed or converted to or
continued as a Eurodollar Loan and ending on the date one, two, three or six
months thereafter (or, nine or twelve months thereafter upon the request of the
Borrower and the consent of the Administrative Agent and each Lender that is
making or has made such Loan, which shall not be unreasonably withheld, if loans
of such duration are generally available in the London interbank Eurodollar
market), as selected or deemed selected by the Borrower in its Revolving Loan
Notice or Term B Loan Notice, as the case may be; provided that:
 
(i)           if any Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month which is one, two, three, six, nine or twelve
months, as the case may be, after the calendar month in which such Interest
Period began; and
 
(iii)           no Interest Period for any Loan shall extend beyond the Maturity
Date.
 
"Interest Rate Protection Agreement" means an interest rate swap, cap, collar,
option or similar arrangement entered into to hedge interest rate risk (and not
for speculative purposes), including without limitation, fixed to floating and
floating to fixed, and any other derivative product, so long as such other
derivative product is consented to by Administrative Agent.
 
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s or
Ultimate Parent's internal controls over financial reporting, in each case as
described in the Securities Laws.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
 
"Joinder to Pledge and Security Agreement" means a supplement to the Pledge and
Security Agreement in the form of Annex B thereto, whereby a Nexstar Entity
becomes a party to, and assumes all obligations of, a pledgor under the Pledge
and Security Agreement.
 
"Joinder to Security Agreement" means a supplement to the Security Agreement in
the form of Annex C thereto, whereby a Nexstar Entity becomes a party to, and
assumes all obligations of, a grantor under the Security Agreement.
 
"Joint Book Managers" means Bank of America Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacity as Joint Book Managers.
 
"Joint Lead Arrangers" means Bank of America Securities LLC and UBS Securities
LLC, in their capacity as Joint Lead Arrangers.
 
"Joint Sales Agreement" means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time on, (ii) provide the sales
staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (iii) set the
rates for advertising on and/or (iv) provide the advertising material for
broadcast on, a television broadcast station the FCC License of which is held by
a Person other than an Affiliate of such Person.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Revolving Commitment
Percentage.
 
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
 
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
"Leasehold" of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 

 




5432462v.2 25690/684
 
13
 
 

"Lenders" has the meaning specified in the Preamble hereto and such term shall
also include the L/C Issuer, the Administrative Agent in its capacity as a
lender hereunder and the Co-Syndication Agents in their capacities as lenders
hereunder.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"Letter of Credit" means any standby letter of credit issued hereunder.
 
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Stated Revolving Credit Maturity Date (or, if such day is not a Business Day,
the next preceding Business Day).
 
"Letter of Credit Fee" has the meaning specified in Section 2.03(i).
 
"Letter of Credit Sublimit" means an amount equal to $1,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
"License" means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which permits
or authorizes the use of an electromagnetic transmission frequency or the
construction or operation of a broadcast television station system or any part
thereof or any other authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which is
necessary for the lawful conduct of the business of constructing or operating a
broadcast television station.
 
"Lien" means, with respect to any property or asset (or any revenues, income or
profits therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise), (i) any mortgage, lien, security interest, pledge, attachment, levy
or other charge or encumbrance of any kind thereupon or in respect thereof or
(ii) any other arrangement under which the same is transferred, sequestered or
otherwise identified with the intention of subjecting the same to, or making the
same available for, the payment or performance of any liability in priority to
the payment of the ordinary, unsecured creditors of such Person.  For purposes
of this Agreement, a Person shall be deemed to own subject to a Lien any asset
that it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.
 
"Liquidity" means, on any date of determination for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) aggregate available cash on
hand of the Borrower on such date (not including cash in Cash Collateral
Accounts or used to Cash Collateralize any of the Obligations), plus (b) the
Available Revolving Commitment on such date.
 
"Loan" means any extension of credit made by any Lender pursuant to this
Agreement.
 
"Loan Documents" means this Agreement, all Guaranty Agreements, all Security
Documents, all Confirmation Agreements, all Issuer Documents, any Request for
Credit Extension, any Notes executed and delivered pursuant to Section 2.11(a)
or in connection with any reallocation of the Revolving Commitment under the
Revolver Reallocation Letter, the Revolver Reallocation Letter, all Secured Cash
Management Agreements, and all other waivers, consents, agreements and
amendments executed in connection with the Revolver Reallocation Letter, any
Secured Hedge Agreement, any other subordination agreement entered into with any
Person with respect to the Obligations, the Fee Letters and any other agreements
between any Person and any Lender respecting fees payable in connection with
this Agreement, and any amendment and/or other agreements executed in connection
with any Replacement Term B Loans and all other written agreements, documents,
instruments and certificates now or hereafter executed and delivered by any
Credit Party or any other Person to or for the benefit of the Administrative
Agent, any Lender or any Affiliate of any Lender pursuant to or in connection
with any of the foregoing, and any and all amendments, increases, supplements
and other modifications thereof and all renewals, extensions, restatements,
rearrangements and/or substitutions from time to time of all or any part of the
foregoing; provided, that, for the purposes of Sections 8.02 and 10.01 of this
Agreement, the term "Loan Documents" shall not include any Interest Rate
Protection Agreement, Secured Hedge Agreement or any Secured Cash Management
Agreement.
 
"Local Marketing Agreement" means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell advertising time during more than
fifteen percent (15%) of the air time of a television broadcast station licensed
to another Person.
 
"Major Television Network" means any of ABC, Inc., National Broadcasting
Company, Inc., CBS, Inc., FOX Television Network, or any other television
network which produces and makes available more than 15 hours of weekly prime
time television programming.
 
"Majority Lenders" means, at any time, (i) Lenders that are not Defaulting
Lenders and whose Facility Percentages aggregate more than 50% of the aggregate
Facility Percentages of the Lenders that are not Defaulting Lenders, and (ii)
Mission Lenders (whether or not also Lenders) that are not Defaulting Lenders
and whose respective Mission Facility Percentages aggregate more than 50% of the
aggregate Mission Facility Percentages of the Mission Lenders that are not
Defaulting Lenders.
 
"Majority Revolver Lenders" means, at any time, Revolving Lenders that are not
Defaulting Lenders having more than 50% of the Aggregate Combined Revolving
Commitment (as in effect at such time) of the Revolving Lenders that are not
Defaulting Lenders or, if the Aggregate Combined Revolving Commitment has been
terminated in full, the aggregate principal amount of outstanding Revolving
Loans and L/C Obligations of the Revolving Lenders that are not Defaulting
Lenders.
 

 




5432462v.2 25690/684
 
14
 
 

"Margin Stock" means "margin stock" as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
"Material Adverse Effect" means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), a material adverse effect (i) on the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of the Nexstar Entities taken as a whole, (ii) the ability of any
Credit Party to perform its obligations under the Loan Documents to which it is
a party or (iii) the validity or enforceability of this Agreement or any other
Loan Document or the rights and remedies of the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents.
 
"Maturity Date" for any Loan means (i) with respect to Revolving Loans, the
Stated Revolving Credit Maturity Date, and (ii) with respect to Term B Loans,
the Stated Term B Maturity Date.
 
"Measurement Period" means, with respect to any date, the most recently ended
four consecutive Fiscal Quarter period for which financial statements have been
or were required to have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) prior to such date.
 
"Mission Aggregate Available Revolving Commitment" means the "Aggregate
Available Revolving Commitment" as that term is defined in the Mission Credit
Agreement.
 
"Mission Borrower" means the "Borrower" as that term is defined in the Mission
Credit Agreement.
 
"Mission Commitments" means the "Commitments" as that term is defined in the
Mission Credit Agreement.
 
"Mission Credit Agreement" means that Third Amended and Restated Credit
Agreement, dated as of the date of this Agreement among Mission Borrower, as
borrower, the financial institutions from time to time parties thereto, Bank of
America, N.A., as administrative agent, UBS Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as the co-syndication agents, as the same
may be further amended, modified, restated, supplemented, renewed, extended,
increased, rearranged and/or substituted from time to time.
 
"Mission Defaulting Lender" means "Defaulting Lender" as defined in the Mission
Credit Agreement.
 
"Mission Entity" means the Mission Borrower or any Person which is a direct or
indirect Subsidiary of the Mission Borrower.
 
"Mission Facility Percentage" means the "Facility Percentage" as that term is
defined in the Mission Credit Agreement.
 

"Mission Guaranty of Nexstar Obligations" means the First Restated Guaranty
Agreement, dated as of December 30, 2003, executed by the Mission Entities in
favor of the Lenders, whereby the Mission Entities have guaranteed the
Obligations.
 
"Mission Impacted Lender" means "Impacted Lender" as that term is defined in the
Mission Credit Agreement.
 
"Mission Lenders" means the "Lenders" as that term is defined in the Mission
Credit Agreement.
 
"Mission Letters of Credit" means the "Letters of Credit" as that term is
defined in the Mission Credit Agreement.
 
"Mission Loan" means any extension of credit made by any Lender under or
pursuant to the Mission Credit Agreement.
 
"Mission Loan Documents" means the "Loan Documents" as that term is defined in
the Mission Credit Agreement.
 
"Mission Obligations" means the "Obligations" as that term is defined in the
Mission Credit Agreement.
 
"Mission Term B Lenders" means the "Term B Lenders" as that term is defined in
the Mission Credit Agreement.
 
"Moody's" means Moody's Investors Service, Inc., and its successors.
 
"Mortgage Policies" means the Mortgage Policies under, and as defined in, the
Existing Nexstar Credit Agreement, and all other New Mortgage Policies and other
title policies delivered in connection with this Agreement, the Loan Documents
and the Mission Loan Documents.
 
"Mortgaged Properties" means all Real Property owned or leased by any Nexstar
Entity or Mission Entity and listed on Schedule 5.09 (and not one of the two
properties listed on such schedule asterisked as not to be mortgaged), and all
other real property owned by any Credit Party which is subject to a New Mortgage
or other mortgage or deed of trust Lien to secure all or any part of the
Obligations.
 
"Mortgages" means all Mortgages (as defined in the Existing Nexstar Credit
Agreement) granted by certain of the Nexstar Entities pursuant to the Existing
Nexstar Credit Agreement (or any predecessor credit agreement which was amended
and restated by the Existing Nexstar Credit Agreement) and which have not been
released prior to the Effective Date, together with all New Mortgages and all
other mortgages and deeds of trust granted by any of the Credit Parties to
secure all or any portion of the Obligations, whether pursuant to the terms of
Sections 6.16 and 6.17 or otherwise.
 
"Multiemployer Plan" means a "multiemployer plan" (within the meaning of
Section 4001(a)(3) of ERISA) and to which any Nexstar Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.
 
"Net Cash Proceeds" means, in connection with any Disposition (including any
Sale and Leaseback Transaction), the cash proceeds (including any cash payments
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received in cash, this provision not permitting
any payment to be made by means other than cash) of such Disposition net of
(i) reasonable transaction costs (including any underwriting, brokerage or other
selling commissions and reasonable legal, advisory and other fees and expenses,
including title and recording expenses, associated therewith actually incurred
and satisfactorily documented), and (ii) taxes estimated to be paid as a result
of such Disposition, provided that any amounts deducted from Net Cash Proceeds
that are not immediately due and payable shall be delivered to the
Administrative Agent to be held as collateral in accordance with the terms of
Section 10.19(l).
 
"Net Debt Proceeds" means, with respect to the incurrence or issuance of any
Indebtedness by any Nexstar Entity, (i) the gross cash proceeds received in
connection with such incurrence or issuance, as and when received, minus
(ii) all reasonable out-of-pocket transaction costs (including legal, investment
banking or other fees and disbursements) associated therewith actually incurred
(whether by such Nexstar Entity or an Affiliate thereof), satisfactorily
documented and paid or payable (whether on behalf of such Nexstar Entity or an
Affiliate thereof) to any Person not an Affiliate of a Nexstar
Entity, provided that any amounts deducted from Net Debt Proceeds that are not
immediately due and payable shall be delivered to the Administrative Agent to be
held as collateral in accordance with the terms of Section 10.19(l).
 
"Net Issuance Proceeds" means, with respect to the sale or issuance of Capital
Stock, or any capital contribution to, any Nexstar Entity from a source other
than a Nexstar Entity, (i) the gross cash proceeds received in connection with
such sale or issuance or such capital contribution, as and when received minus
(ii) all reasonable out-of-pocket transaction costs (including legal, investment
banking or other fees and disbursements) associated therewith actually incurred
(whether by such Nexstar Entity or an Affiliate thereof), satisfactorily
documented and paid (whether on behalf of such Nexstar Entity or an Affiliate
thereof) to any Person not an Affiliate of a Nexstar Entity, provided that any
amounts deducted from Net Issuance Proceeds that are not immediately due and
payable shall be delivered to the Administrative Agent to be held as collateral
in accordance with the terms of Section 10.19(l).
 
"Network Affiliation Agreements" means each agreement set forth on Schedule 5.21
and each other agreement entered into by a Television Company with any Major
Television Network pursuant to which a Television Company and such Major
Television Network agree to be affiliated and such Major Television Network
agrees that such Television Company shall serve as that Major Television
Network's primary outlet within any defined market for television programming
provided by such Major Television Network for broadcast by its station
affiliates.
 
"New Mortgages" has the meaning specified in Section 6.17(a).
 
"New Mortgage Policies" has the meaning specified in Section 6.17(a)(ii).
 

 




5432462v.2 25690/684
 
15
 
 

"Nexstar Entity" means the Ultimate Parent and any Person which is a direct or
indirect Subsidiary of the Ultimate Parent.
 
"Nexstar Finance Holdings" means Nexstar Finance Holdings, Inc., a Delaware
corporation and a Nexstar Entity.
 
"Nexstar Guaranty Agreement" means that certain First Restated Guaranty
Agreement, dated as of December 30, 2003, executed and delivered by the Parent
Guarantors and the Subsidiary Guarantors in favor of the Lenders, whereby the
Parent Guarantors and the Subsidiary Guarantors guaranty the obligations of the
Borrower under the Loan Documents.
 
"Nexstar Guaranty of Mission Obligations" means that certain First Restated
Guaranty Agreement, dated as of December 30, 2003, executed and delivered by the
Nexstar Entities in favor of the Mission Lenders, whereby the Nexstar Entities
guaranty the obligations of the Mission Entities under the Mission Loan
Documents.
 
"Nexstar/Mission Agreements" means any and all agreements executed between or
among the Borrower and the Mission Borrower, or any Nexstar Entity and any
Mission Entity, including, without limitation, those agreements listed on
Schedule 1.01A.
 
"Nexstar Stockholders Agreement" means the Stockholders Agreement, dated as of
November 26, 2003, among the Ultimate Parent, ABRY L.P. II, ABRY L.P. III, Banc
of America Capital Investors and Sook, without giving effect to any amendments
or waivers thereto.
 
"Notes" means, collectively, the Revolving Loan Notes and the Term B Loan Notes.
 
“NPL” means the National Priorities List under CERCLA.
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or other obligations and
liabilities of any Credit Party to the Administrative Agent or to any Lender
(or, in the case of any Secured Hedge Agreement or Secured Cash Management
Agreement, any Affiliate of any Lender), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
"OECD" means the Organization for Economic Cooperation and Development.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Outstanding Amount" means (i) with respect to Revolving Loans and Term B Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolving Loans and
Term B Loans, as the case may be, occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
"Parent Guarantor" means the Ultimate Parent and all Subsidiaries of the
Ultimate Parent other than the Borrower and the Subsidiary Guarantors.
 
"Participant" has the meaning specified in Section 10.06(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.
 
"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Nexstar Entity or any ERISA Affiliate
sponsors or maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding any Multiemployer Plan.
 
“Permitted Encumbrances” has the meaning specified in the New Mortgages.
 
"Permitted Liens" has the meaning specified in Section 7.02.
 
"Permitted Parent Preferred Equity" means none.
 
"Permitted Revolver Reallocation" has the meaning specified in the Revolver
Reallocation Letter.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Nexstar Entity or any ERISA Affiliate sponsors or maintains or to
which any Nexstar Entity or any ERISA Affiliate makes, is making, or is
obligated to make contributions and includes any Pension Plan or Multiemployer
Plan.
 
"Platform" has the meaning specified in Section 6.02.
 
"Pledge and Security Agreement" means the First Restated Pledge and Security
Agreement, dated as of December 30, 2003, pursuant to which each Credit Party
has pledged or collaterally assigned 100% of the Capital Stock of each of its
Subsidiaries, and any intercompany notes held by it.
 

 




5432462v.2 25690/684
 
16
 
 

"Pledged Collateral" has the meaning specified in the Nexstar Pledge and
Security Agreement.
 
"Prepayable Film Contract" means a contract evidencing a Film Obligation in
which the amount owed by a Person or any of its Subsidiaries under such contract
exceeds the remaining value of such contract to such Person or such Subsidiary,
as reasonably determined by such Person.
 
"Prime Rate" means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
"Principal" means ABRY Partners, LLC or any Person that (i) directly or
indirectly, is in control of, is controlled by, or is under common control with,
ABRY Partners, LLC, and (ii) is organized primarily for the purpose of making
equity or debt investments in one or more companies or a Person controlled by
ABRY Partners, LLC.  For purposes of this definition, "control" of a Person
means the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 
"Pro Forma Basis" means a method of calculation using financial information of a
specified date (and/or the applicable Measurement Period relating to such
specified date, as applicable), but including in such calculation the financial
effect of the relevant or proposed transactions (in connection with which such
calculation is required to be made), as if such transactions had been
consummated on the first day of the applicable Measurement Period or the date
being tested (as applicable).  Any calculation or preparation pursuant to the
foregoing shall be made in good faith by the Borrower and shall be set forth in
a certificate, as provided herein, furnished to the Lenders showing such
calculation (and the methodology used) in reasonable detail (with supporting
schedules as to the results of operations of the assets Acquired or Disposed of,
if applicable), which calculation or preparation and methodology shall be
reasonably satisfactory to the Administrative Agent.
 
"Pro Forma Compliance Certificate" means, for any Person, a Compliance
Certificate with respect to the financial covenants in Section 7.09, prepared on
a Pro Forma Basis with respect to the relevant proposed transaction for which
such Pro Forma Compliance Certificate is required to be delivered and any other
transactions relating thereto certifying and demonstrating that no Default
exists both before and after giving effect to such proposed transaction, with
such changes as acceptable to the Administrative Agent.
 
"Quorum Contingent Note" means the Second Amended and Restated Subordinated
Promissory Note, dated as of December 30, 2003, made by the Ultimate Parent and
payable to Midwest Television Statutory Trust, II.
 
"Real Property" means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
 
"Recovery Event" means the receipt by any Nexstar Entity of any insurance or
other cash proceeds payable by reason of theft, loss, physical destruction,
condemnation or damage or any other similar event with respect to any property
or assets of any Nexstar Entity.
 
"Register" has the meaning specified in Section 10.06(c).
 
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
"Reinvestment Assets" [Intentionally Deleted].
 
"Reinvestment Notice" [Intentionally Deleted].
 
"Reinvestment Period" [Intentionally Deleted].
 
"Reinvestment Prepayment Date" [Intentionally Deleted].
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
"Replacement Term B Loans" has the meaning specified in Section 2.01(c).
 
"Reportable Event" means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
 
"Request for Credit Extension" means (a) with respect to a Revolving Borrowing
or a conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b)
with respect to a Term B Loan Borrowing or a conversion or continuation of Term
B Loans, a Term B Loan Notice, and (c) with respect to an L/C Credit Extension,
a Letter of Credit Application.
 
"Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a court or of a Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
"Responsible Officer" means, for each Credit Party, its chief executive officer,
its president, any vice-president, its chief financial officer, controller, vice
president-finance, treasurer or assistant treasurer, or any other officer having
substantially the same authority and responsibility, in each case acting solely
in such capacity and without personal liability.
 
 




5432462v.2 25690/684
 
17
 
 
 
"Restricted Payment" means, as to any Credit Party, (i) the authorization,
declaration or payment of any Dividend by such Person, (ii) the redemption,
retirement, purchase or other acquisition, directly or indirectly, for
consideration by such Person of any Capital Stock of such Person, or (iii) the
making of any payment of principal or interest (or any comparable reduction of
principal or yield provision) by any such Person on any Unsecured Notes, Senior
Second Lien Secured Notes or Subordinated Notes (including, without limitation,
any redemption, defeasance, setting aside of funds, or other provision for, or
assurance of, payment).
 
"Restructuring Advisor" means, if any, the restructuring advisor to the
Administrative Agent hired by the Administrative Agent or its counsel, in its
sole discretion or at the request of the Majority Lenders or the Majority
Revolver Lenders, provided that the Administrative Agent shall have (i) notified
the Borrower of the identity of the proposed restructuring advisor prior to
hiring such restructuring advisor and (ii) provided the Borrower an opportunity
to consult with the Administrative Agent regarding such proposed hire.
 
"Revolver Reallocation Letter" means that certain letter among the Revolving
Lenders permitting under certain circumstances the reallocation of the Revolving
Commitment as described on Schedule 1.01(C).
 
"Revolving Borrowing" means a Borrowing hereunder consisting of Revolving Loans
made to the Borrower on the same Borrowing Date and, in the case of Eurodollar
Loans, having the same Interest Periods.
 
"Revolving Commitment" means, as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans to, and issue or participate in L/C Obligations
on behalf of, the Borrower hereunder in an aggregate principal amount not to
exceed at any one time the amount set forth under the heading "Revolving
Commitment" opposite such Lender's name on Schedule 2.01 or, in the case of any
Lender that is an Eligible Assignee, the amount of the Revolving Commitment of
the assigning Lender which is assigned to such Eligible Assignee in accordance
with Section 10.06 and set forth in the applicable Assignment and Assumption (in
each case as the same may be adjusted from time to time as provided herein), as
such Revolving Commitment may be adjusted in accordance with the terms of the
Revolver Reallocation Letter.
 
"Revolving Commitment Fee" has the meaning specified in Section 2.09(a).
 
"Revolving Commitment Percentage" means, as to any Lender at any time, (i) the
percentage (carried out to the ninth decimal place) which the amount of such
Lender's Revolving Commitment then constitutes of the sum of the amount of all
Revolving Commitments, or (ii) at any time after the Revolving Commitments shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender's Revolving Loans made under its Revolving Commitment then
outstanding constitutes of the aggregate principal amount of all Revolving Loans
made under the Revolving Commitments then outstanding. The initial Revolving
Commitment Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender becomes a party thereto, as applicable.
 
"Revolving Commitment Period" means the period from and including the Effective
Date to but not including the Stated Revolving Credit Maturity Date.
 
"Revolving Facility" means the revolving loan facility provided for in
Section 2.01(b).
 
"Revolving Facility Percentage" means, as to any Lender at any time, (i) the
percentage (carried out to the ninth decimal place) which (x) the amount of such
Lender's Revolving Commitment then constitutes of (y) the amount of the
Aggregate Revolving Commitment, or (ii) at any time after the Revolving
Commitments have expired or terminated, the percentage which the aggregate
principal amount of such Lender's Revolving Loans then outstanding constitutes
of the aggregate principal amount of all Revolving Loans then outstanding.
 
"Revolving Lender" means each Lender that has a Revolving Commitment or that is
a holder of a Revolving Loan made under the Revolving Commitments.
 
"Revolving Loan" has the meaning specified in Section 2.01(b).
 
"Revolving Loan Note" means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender substantially in the form
of Exhibit F.
 
"Revolving Loan Notice" means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit G.
 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
"Sale and Leaseback Transaction" means any arrangement, directly or indirectly,
with any Person whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and then or thereafter such Person or an Affiliate
or Subsidiary of such Person shall lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.
 
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Second Amendment" means that certain Second Amendment to Fourth Amended and
Restated Credit Agreement, dated as of October 8, 2009, among Nexstar
Broadcasting, Inc., Nexstar Broadcasting Group, Inc., Nexstar Finance Holdings,
Inc., the Lenders and the Administrative Agent.
 
"Second Amendment Effective Date" means the date that all applicable conditions
of effectiveness set forth in the Second Amendment are satisfied.
 
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any one or more Credit Parties and any Cash
Management Bank.
 

 




5432462v.2 25690/684
 
18
 
 

"Secured Hedge Agreement" means any Interest Rate Protection Agreement permitted
under Article VII that was entered into by and between any Credit Party and any
Hedge Bank.
 
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.
 
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
"Security Agreement" means the First Restated Security Agreement, dated as of
December 30, 2003, pursuant to which each Nexstar Entity has granted security
interests in its assets.
 
"Security Agreement Collateral" has the meaning specified in the Security
Agreement.
 
"Security Documents" means collectively the Pledge and Security Agreement, the
Security Agreement, each Mortgage and each Joinder to Pledge and Security
Agreement and Joinder to Security Agreement, and any other pledge agreement,
security agreement, guaranty or other document granting a Lien or security
interest to secure payment of all or any portion of the Obligations, or
otherwise assuring payment of all or any portion of the Obligations, executed
and delivered by any Credit Party, David Smith or any other Person, pursuant to
any Loan Document or otherwise, that certain Omnibus Consent, dated as of
October 8, 2009, by and among the Nexstar Entities and the Mission Entities, and
acknowledged and agreed to by the Administrative Agent, and any Intercreditor
Agreement, other intercreditor agreement or similar agreement executed by the
Collateral Agent or the Administrative Agent from time to time in connection
with this Agreement or any Loan Document or any of the Collateral, each of the
mortgages, collateral assignments, security agreement supplements, intellectual
property security agreement supplements, security agreements, pledge agreements
or other similar agreements delivered to the Administrative Agent pursuant to
Section 6.16 or Section 6.17, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
"Senior Second Lien Secured Notes" has the meaning specified in Section 7.05(s).
 
"Settlement Securities" means any and all Capital Stock received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business.
 
"Shared Services Agreement" means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate television broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
television broadcast station, whether through the form of joint or cooperative
buying arrangements or the performance of certain functions relating to the
operation of one television broadcast station by employees of the owner and
operator of the other television broadcast station, including, but not limited
to, the co-location of the studio, non-managerial administrative and/or master
control and technical facilities of such television broadcast station and/or the
sharing of maintenance, security and other services relating to such facilities.
 
"Significant Station" on any date means any Station, if the Consolidated
Operating Cash Flow for such Station exceeds 10% of the sum of the Consolidated
Operating Cash Flow for all Stations and the corporate overhead expenses for all
Stations, in each case determined for the Measurement Period for such date;
provided that, for purposes of this definition and Section 8.01(p), two or more
Stations that substantially simulcast the same programming will be deemed to be
a single Station so long as they do so.
 
"Solvency Certificate" means a certificate of the Nexstar Entities executed on
their behalf by the Chief Financial Officer of each of the Nexstar Entities,
substantially in the form of Exhibit H.
 
"Solvent" means, when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the "fair value" or "present fair
saleable value" of the assets of such Person (on a going-concern basis) will, as
of such date, exceed the amount of all "liabilities of such Person, contingent
or otherwise," as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) such fair value or present fair saleable value of
the assets of such Person (on a going-concern basis) will, as of such date, be
greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (d) such Person will be able to pay its debts
as they mature.  For purposes of this definition, (i) "debt" means liability on
a "claim," (ii) "claim" means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) unliquidated, contingent,
disputed and unmatured claims shall be valued at the amount that can be
reasonably expected to be actual and matured.
 
"Sook" means Perry Sook, an individual residing on the Effective Date in the
State of Texas.
 
"Stated Revolving Credit Maturity Date" means the earlier of (i) April 1, 2012
and (ii) the date on which Revolving Loans become due and payable in full
pursuant to acceleration or otherwise.
 

 




5432462v.2 25690/684
 
19
 
 

"Stated Term B Maturity Date" means the earlier of (i) October 1, 2012 and
(ii) the date on which Term B Loans become due and payable in full pursuant to
acceleration or otherwise.
 
"Station" means, at any time (i) each television station listed in Schedule 5.16
hereto, (ii) any television station licensed by the FCC to any Nexstar Entity
on, or at any time after, the Effective Date and (iii) any television station
that is the subject of a Local Marketing Agreement, Joint Sales Agreement or
Shared Services Agreement consented to by the Majority Lenders or otherwise
permitted under Section 7.04.  This definition of "Station" may be used with
respect to any single television station meeting any of the preceding
requirements or all such television stations, as the context requires.
 
"Subject Leased Space" means either (a) the leased property in Beaumont-Port
Arthur that is used for the Station KBTV, or (b) leased property, that in each
case of (a) and (b) preceding to the extent that each such lease meets each of
the following qualifications:
 
(i)           a Credit Party is the lessee,
 
(ii)           such leased property is noted on Schedule 5.09 as a line item
with a double asterisk,
 
(iii)           the terms of each such lease require the consent of the landlord
or lessor in order to grant a security interest and Lien,
 
(iv)           the Administrative Agent has received a true and correct copy of
the executed lease and all related documentation for such leased property, as
such documentation is in effect on the Second Amendment Effective Date, and
 
(v)           the Borrower has used its commercially reasonable efforts to
obtain the consent of the landlord to the grant of a security interest or Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
 
"Subordinated Notes" has the meaning specified in Section 7.05(s).
 
"Subsidiary" means, as to any Person, (i) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person,
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time.  With respect to the Borrower and its Subsidiaries, in calculating
financial covenants or financial performance (including the calculation of
Excess Cash Flow) and for financial reporting purposes, the financial position
and results of the Mission Borrower shall be included as if it were a
Wholly-Owned Subsidiary of the Borrower and any television station owned by a
Mission Entity were a "Station" so long as Joint Sales Agreements, Shared
Services Agreements and/or Local Marketing Agreements between the Mission
Entities and one or more Subsidiaries of the Borrower, covering all of the
television broadcast stations of the Mission Entities, are in full force and
effect.
 
"Subsidiary Guarantor" means each Subsidiary of the Borrower.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Television Broadcasting Business" means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of television broadcasting system or
any similar television broadcasting business, including the syndication of
television programming, the obtaining of a License or franchise to operate such
a system or business, and activities incidental thereto, such as providing
production services.
 
"Television Company" means any Nexstar Entity, to the extent such Person owns or
operates a Station.
 
"Term B Facility Percentage" means, as to any Lender at any time, the percentage
(carried out to the ninth decimal place) which (i) the sum of all of such
Lender's Term B Loans then outstanding constitutes of (ii) the sum of the
Aggregate Outstanding Term B Loan Balance.  The initial Term B Facility
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
becomes a party thereto, as applicable.
 
"Term B Lender" means each Lender that is the holder of a Term B Loan.
 
"Term B Loan" has the meaning specified in Section 2.01(a)(i) and shall also
include any Replacement Term B Loan.
 
"Term B Loan Amount" means, as to any Lender, the aggregate principal amount of
the Term B Loans to be made by such Lender to the Borrower hereunder, as set
forth under the heading "Term B Loan Amount" opposite such Lender's name on
Schedule 2.01.
 
"Term B Loan Borrowing" means a Borrowing hereunder consisting of Term B Loans
made to the Borrower on the same Borrowing Date and, in the case of Eurodollar
Loans, having the same Interest Periods.
 
"Term B Loan Note" means a promissory note made by the Borrower in favor of a
Lender evidencing Term B Loans made by such Lender substantially in the form of
Exhibit I.
 
"Term B Loan Notice" means a notice of (a) a Borrowing of Term B Loans, (b) a
conversion of Term B Loans from one Type to the other, or (c) a continuation of
Term B Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit J.
 

 




5432462v.2 25690/684
 
20
 
 

"Termination Value" means, in respect of any one or more Interest Rate
Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Protection
Agreements, (a) for any date on or after the date such Interest Rate Protection
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Interest Rate Protection Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Interest Rate Protection
Agreements (which may include a Lender or any Affiliate of a Lender).
 
"Tranche" means the collective reference to Eurodollar Loans made by the Lenders
to the Borrower, the then current Interest Periods with respect to which begin
on the same date and end on the same later date, whether or not such Loans shall
originally have been made on the same day.
 
"Transaction" means collectively, the incurrence of the Loans and other
extensions of credit to be made to the Nexstar Entities on the Effective Date
and the refinancing of the Loans under the Existing Nexstar Credit Agreement.
 
"Type" has the meaning specified in Section 1.04.
 
"Ultimate Parent" means Nexstar Broadcasting Group, Inc., a Delaware
corporation.
 
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
"United States" and "U.S." each means the United States of America.
 
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
 
"Unsecured Notes" means collectively, (1) the 11.375% Senior Discount Notes
issued by Nexstar Finance Holdings, Inc., (2) the 7% Senior Subordinated PIK
Notes due 2014, issued by Nexstar Broadcasting, Inc., (3) the 7% Senior
Subordinated Notes due 2014, issued by Nexstar Broadcasting, Inc. and (4) the
Senior Subordinated PIK Notes due 2014, issued by Nexstar Broadcasting, Inc.
 
"Voting Stock" of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
"Wholly-Owned Subsidiary" means, as to any Person, (i) any corporation 100% of
whose common stock (other than director's or other qualifying shares) is at the
time owned by such Person and/or one or more direct or indirect Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association or other entity in which such Person and/or one or more direct or
indirect Wholly-Owned Subsidiaries of such Person has a 100% equity interest at
such time.
 

1.02           Other Definitional Provisions.
 
(a)           Unless otherwise specified herein or therein, all terms defined in
this Agreement shall have such defined meanings when used in any Exhibit,
Schedule or other Loan Document or any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.
 
(b)           The words "hereof", "herein", "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  All
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear.
 
(c)           The term "documents" includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
 
(d)           The terms "including" or "include" are not limiting and mean
"including without limitation" or "include without limitation".
 
(e)           References in this Agreement or any other Loan Document to
knowledge by any Credit Party of events or circumstances shall be deemed to
refer to events or circumstances of which a Responsible Officer of such Person
has actual knowledge or reasonably should have knowledge.
 
(f)           References in this Agreement or any other Loan Document to
financial statements shall be deemed to include all related schedules and notes
thereto.
 
(g)           Except as otherwise specified herein, all references to any
Governmental Authority or Requirement of Law defined or referred to herein shall
be deemed references to such Governmental Authority or Requirement of Law or any
successor Governmental Authority or Requirement of Law, and any rules or
regulations promulgated thereunder from time to time, in each case as the same
may have been or may be amended or supplemented from time to time.
 
(h)           References herein to a certification or statement of an officer of
a Person or other individual shall mean a certification or statement of such
Person, which is executed on behalf of such Person by such individual in his or
her capacity as an officer of such Person.
 
(i)           Subject to the definitions of the terms "Interest Period" and
"Interest Payment Date" in Section 1.01, whenever any performance obligation
hereunder shall be stated to be due or required to be satisfied on a day other
than a Business Day, such performance shall be made or satisfied on the next
succeeding Business Day.  In the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including"; the
words "to" and "until" each mean "to but excluding," and the word "through"
means "to and including." If any provision of this Agreement refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.
 
(j)           Unless otherwise expressly provided herein, references to
agreements and other contractual instruments shall be deemed to include all
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document.
 
(k)           References to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing such statute or regulation.
 
 
1.03           Accounting Principles.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted in accordance with
GAAP.  Unless the context otherwise clearly requires, all financial computations
required under this Agreement shall be made in accordance with GAAP; provided
that if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in Article VII or the definition of any term used therein
to eliminate the effect of any change in GAAP occurring after the Effective Date
or the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Majority Lenders wish to amend Article VII or any such
definition for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
or definition is amended in a manner satisfactory to the Borrower and the
Majority Lenders. Borrower shall notify the Administrative Agent of any change
in GAAP that would have a material effect whether or not the Borrower wishes to
adopt that change.
 
1.04           Classes and Types of Loans and Borrowings.  The term "Borrowing"
denotes the aggregation of Loans of one or more Lenders to be made to the
Borrower pursuant to Section 2.02 on the same date, all of which Loans are of
the same Class and Type and, in the case of Eurodollar Loans, have the same
initial Interest Period.  Loans made under this Agreement are distinguished by
"Class" and by "Type".  The "Class" of a Loan (or of a commitment to make such a
Loan or of a Borrowing comprised of such Loans) refers to whether such
commitment or Loan is (a) a Revolving Commitment or a Revolving Loan made under
the Revolving Commitments or (b) a Term B Loan, each of which constitutes a
"Class".  The "Type" of a Loan refers to whether such Loan is a Eurodollar Loan
or a Base Rate Loan, each of which constitutes a "Type".  Identification of a
Loan (or of a Commitment to make such a Loan or of a Borrowing comprised of such
Loans) by both Class and Type.
 
1.05           Rounding.  If any rounding of any financial ratio shall occur,
such financial ratio shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding up if there is no nearest number).
 

1.06           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to central time (daylight or standard, as
applicable).
 
1.07           Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
 




5432462v.2 25690/684
 
21
 
 
 
ARTICLE II.
 
 
THE CREDIT FACILITIES
 
2.01           Amounts and Terms of Commitments.
 
(a)           The Term B Loans.
 
(i)           Each Term B Lender severally agrees, subject to the terms and
conditions hereinafter set forth, to make a term loan (each, a "Term B Loan") to
the Borrower on the Effective Date (and not thereafter) in an aggregate
principal amount not to exceed the Term B Loan Amount of such Term B Lender;
provided however that after giving effect to any Term B Loan, the aggregate
principal amount of all outstanding Term B Loans shall not exceed the aggregate
Term B Loan Amounts for all of the Term B Lenders.  Within such limits, and
subject to the other terms and conditions of this Agreement, the Borrower may
borrow Term B Loans under this Section 2.01(a)(i); provided that amounts
borrowed as Term B Loans which are repaid or prepaid may not be reborrowed.
 
(ii)           Term B Loans may from time to time be (i) Eurodollar Loans or
(ii) Base Rate Loans or a combination thereof, as determined by the Borrower
pursuant to Section 2.02.
 
(b)           The Revolving Loans.  Each Revolving Lender severally agrees,
subject to the terms and conditions hereinafter set forth, to make revolving
loans (each, a "Revolving Loan") to the Borrower from time to time on any
Business Day, during the Revolving Commitment Period, in an aggregate principal
amount not to exceed at any time outstanding the Revolving Commitment of such
Revolving Lender; provided, however that after giving effect to any Revolving
Loan made under a Revolving Commitment, the aggregate principal amount of all
outstanding Revolving Loans made under the Revolving Commitments plus the
aggregate amount of all outstanding L/C Obligations shall not exceed the
Aggregate Revolving Commitment.  Within such limits, and subject to the other
terms and conditions hereof, the Borrower may borrow Revolving Loans under this
Section 2.01(b), prepay Revolving Loans pursuant to Section 2.05, 2.06 or 10.19
and reborrow Revolving Loans pursuant to this Section 2.01(b).  Revolving Loans
may from time to time be (i) Eurodollar Loans or
 

(ii) Base Rate Loans or a combination thereof, as determined by the Borrower
pursuant to Section 2.02.
 
(c)           Refinancing of Term Loans.  Notwithstanding anything in this
Section 2.01 or elsewhere in this Agreement to the contrary, this Agreement may
be amended with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Replacement Term B Loans (as defined
below) to permit the refinancing, replacement or modification of all (but not
less than all) outstanding Term B Loans ("Refinanced Term B Loans") with a
replacement term loan tranche hereunder ("Replacement Term B Loans"), provided
that (i) the aggregate principal amount of such Replacement Term B Loans shall
not exceed the aggregate principal amount of such Refinanced Term B Loans,
(ii) the Applicable Margin for such Replacement Term B Loans shall not be higher
than the Applicable Margin for such Refinanced Term B Loans, (iii) the weighted
average life to maturity of such Replacement Term B Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term B Loans at
the time of such refinancing, (iv) the Majority Revolver Lenders have consented
in writing to such Replacement Term B Loans prior to the issuance thereof, (v)
the Administrative Agent shall have received not less than 30 days prior written
notice thereof (or such lesser period as agreed to by the Administrative Agent)
and (vi) all other terms applicable to such Replacement Term B Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term B Loans than, those applicable to such Refinanced Term B Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term B Loans in
effect immediately prior to such refinancing.  The election by any Lender to
provide or participate in the Replacement Term B Loans shall not obligate any
other Lender to so provide or participate.  The Borrower shall repay to any
Lender who elects not to provide or participate in any Replacement Term B Loans
the outstanding Term B Loans held by such Lender (plus any accrued and unpaid
interest or other amounts due in connection therewith) prior to or
simultaneously with any refinancing, replacement or modification of outstanding
Term B Loans hereunder.
 
(d)           Permitted Revolver Reallocation.  Each Permitted Revolver
Reallocation shall be limited to a reallocation of the Aggregate Available
Revolving Commitment and the Mission Aggregate Available Revolving
Commitment.  In connection with each such Permitted Revolver Reallocation, at
the request of the Administrative Agent or any Revolving Lender, the Borrower
shall execute and deliver to the Administrative Agent replacement Revolving Loan
Notes in an amount equal to each Lender's Revolving Commitment as adjusted in
accordance with the terms of the Revolver Reallocation Letter.
 
2.02           Borrowings, Conversions and Continuations of Loans.
 
(a)           Subject to the terms and conditions of this Agreement, the
Borrower may borrow, (x) under the Revolving Commitments on any Business Day
during the Revolving Commitment Period and (y) Term B Loan Amounts on the
Effective Date.
 

Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Loans shall be made upon the Borrower's irrevocable
notice to the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Administrative Agent not later than 10:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Loans or of any conversion of
Eurodollar Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of "Interest Period" then:
(I) the applicable notice must be received by the Administrative Agent not later
than 10:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to each Lender that is making or had made such Loan of such
request and determine whether the requested Interest Period is acceptable to all
of them, and (II) not later than 10:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all such
Lenders.  Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Revolving Loan Notice or Term Loan Notice, as applicable, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if the Aggregate Available Revolving Commitment
is less than $1,000,000, such lesser amount).  Each Revolving Loan Notice or
Term Loan Notice, as applicable (whether telephonic or written), shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Revolving Loan Notice or Term Loan Notice, as applicable, or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Loans in any such Revolving Loan
Notice or Term Loan Notice, as applicable, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
 
(b)           Following receipt of a Revolving Loan Notice or Term Loan Notice,
as applicable, the Administrative Agent shall promptly notify each Lender of the
amount of its pro rata share of the applicable Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  Each Revolving Lender
will make the amount of its pro rata share of each requested Borrowing made
under the Revolving Facility available to the Administrative Agent in
immediately available funds at the Administrative Agent's Office not later than
12 noon on the Business Day specified in the Revolving Loan Notice.  Each Term B
Lender will make the amount of its pro rata share of each requested Borrowing
made under the Term B Loans available to the Administrative Agent in immediately
available funds at the Administrative Agent's Office not later than 12:00 noon
on the Business Day specified in the Term B Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.03 (and, if such Borrowing is
the initial Credit Event, Sections 4.02 and 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Revolving Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan.  During the existence of an Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Loans.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five different Interest Periods in effect in
respect of all Loans which are Eurodollar Loans.
 
2.03           Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the
 
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the aggregate Outstanding Amount of all Revolving Loans and all L/C
Obligations shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender's Revolving Commitment Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender's Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)           the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last extension, unless the
Majority Lenders have approved such expiry date in writing; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
generally applicable policies of the L/C Issuer not implemented in contemplation
of such proposed Letter of Credit;
 

 




5432462v.2 25690/684
 
22
 
 

                    (C)           except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $20,000;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars; or
 
(E)           a default of any Lender's obligations to fund under
Section 2.03(c) exists or any Lender is at such time an Impacted Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer's risk with respect to
such Lender.
 
(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Credit
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender's Revolving Commitment Percentage
times the amount of such Letter of Credit.
 
(iii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 10:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an "Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount of such
Lender's Revolving Commitment Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.03
(other than the delivery of a Revolving Loan Notice).  Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent's Office in an amount equal to its Revolving
Commitment Percentage of the Unreimbursed Amount not later than 12:00 noon on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender's payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender's Revolving
Commitment Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(v)           Each Lender's obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Borrower of a Revolving Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Revolving Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 

 
 




5432462v.2 25690/684
 
23
 
 
 
(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Majority Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon (a) the request of the Administrative
Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing
hereunder, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding and partially or wholly undrawn,
or (b) the occurrence of a Default or (c) the occurrence of the circumstances
described in Section 2.06(a)(ii) or Section 10.19(a)(ii) requiring the Borrower
to Cash Collateralize Letters of Credit, then the Borrower shall, in each case,
immediately Cash Collateralize the L/C Obligations in an amount equal to the L/C
Obligations (or in the case of clause (c) above, the excess amount required
pursuant to Section 2.06(a)(ii) or Section 10.19(a)(ii) ) and such cash will be
held as security for all Obligations of the Borrower to the Lenders hereunder in
a Cash Collateral Account to be established by the Administrative Agent, and
during the existence of an Event of Default, the Administrative Agent may, upon
the request of the Majority Lenders, apply such amounts so held to the payment
of such outstanding Obligations; provided that on a date upon which no Default
exists and no L/C Obligations remain outstanding, the Administrative Agent, at
the request and expense of the Borrower, will duly release the cash held
hereunder as security in any Cash Collateral Account and shall assign, transfer
and deliver to the Borrower (without recourse and without any representation or
warranty) such cash as is then being released and has not theretofore been
released pursuant to this Agreement.
 
(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each standby Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage a Letter of Credit fee for each Letter of Credit
equal to the Applicable Margin for Revolving Loans that are Eurodollar Loans (as
in effect from time to time during the period of calculation thereof) (the
"Letter of Credit Fee") times the daily amount available to be drawn under such
Letter of Credit; provided, however, during the existence of an Event of Default
under Section 8.01(a), the Letter of Credit Fee shall be equal to the Default
Rate.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letters, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  In addition, the Borrower shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
 




5432462v.2 25690/684
 
24
 
 
(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.
 
2.04           Reduction and Termination of Commitments.
 
(a)           Voluntary.  The Borrower may, upon not less than five Business
Days' prior notice to the Administrative Agent, terminate or permanently reduce
the Aggregate Revolving Commitment, without premium or penalty, by an aggregate
minimum amount of $1,000,000 or any multiple of $500,000 in excess thereof;
provided, however that no such termination or reduction shall be permitted if
after giving effect thereto and to any prepayment of Revolving Loans made under
the Revolving Commitments which are made on the effective date of such
termination or reduction (x) the then outstanding principal amount of all
Revolving Loans made under the Revolving Commitments plus the amount of the then
outstanding L/C Obligations would exceed the Aggregate Revolving Commitment then
in effect or (y) the aggregate amount of all L/C Obligations would exceed the
Letter of Credit Commitment then in effect; and provided further that once
reduced in accordance with this Section 2.04, the Aggregate Revolving Commitment
may not be increased. No voluntary termination or reduction in the Aggregate
Revolving Commitment shall be effective unless the Mission Borrower makes a
concurrent ratable reduction to the Mission Aggregate Revolving Commitment.
 
(b)           Mandatory.  The Aggregate Revolving Commitment shall be
automatically and immediately reduced without notice to the Borrower or any
other Credit Party:
 
(i)           on such date and by the amount of any prepayment required to be
made under any of Sections 2.06 (b), (c), (d), (e) or (f) or Sections 10.19(b),
(c), (d), (e), (f) or (g) (without duplication) that is applied to prepay the
Revolving Loans in accordance with the terms of Section 2.06 or Section 10.19,
provided that, notwithstanding the foregoing, so long as there exists no Default
at such time, no such reduction in the Aggregate Revolving Commitment will be
made with respect to any prepayment required to be made under Section 10.19(g),
and
 
(ii)           on such date that any prepayment is required to be made under any
of Sections 2.06(b), (c), (d), (e), (f) or (g) or Sections 10.19(b), (c), (d),
(e), (f) or (g) and the Outstanding Amount of the Term B Loans is zero (or has
been reduced to zero by such prepayment), such reduction in the Aggregate
Revolving Commitment to be in such amount of the Net Cash Proceeds, Net Debt
Proceeds, Net Issuance Proceeds and/or Extraordinary Receipts, as applicable,
that are not applied to prepay the Term B Loans but would have been if the
Outstanding Amount of such Term B Loans was in excess of such proceeds, provided
that, notwithstanding the foregoing, so long as there exists no Default at such
time, no such reduction in the Aggregate Revolving Commitment will be made with
respect to any prepayment required to be made under Section 10.19(g); and
 


(c)           Commitment Reductions, Generally.  Once reduced in accordance with
this Section 2.04, the Aggregate Revolving Commitment may not be increased.  Any
reduction of the Aggregate Revolving Commitment pursuant to this Section 2.04
shall be applied pro rata to each Lender's Revolving Commitment.  All accrued
commitment and letter of credit fees to the effective date of any reduction or
termination of the Aggregate Revolving Commitment shall be paid on the effective
date of such reduction or termination.  The Administrative Agent shall promptly
notify the affected Lenders of any such reduction or termination of the
Aggregate Revolving Commitment.
 
2.05           Voluntary Prepayments.
 
(a)           The Borrower may, prior to 11:00 a.m., upon at least three
Business Days' written notice by the Borrower to the Administrative Agent in the
case of Eurodollar Loans, and prior to 9:00 a.m., upon two Business Days'
written notice on any Business Day in the case of Base Rate Loans, prepay
Revolving Loans and/or Term B Loans, as the Borrower may elect, in whole or in
part, in amounts of $1,000,000 or an integral multiple of $500,000 in excess
thereof.
 
(b)           Any notice of prepayment delivered pursuant to this Section 2.05
shall specify the date and amount of such prepayment, whether the prepayment is
to be made with respect to Revolving Loans and/or Term B Loans and the Type of
Loans to be prepaid.  The Administrative Agent will promptly notify each
affected Lender thereof and of such Lender's pro rata portion of such
prepayment.  If such notice is given by the Borrower and not withdrawn, the
Borrower shall make such prepayment, and the payment amount specified in such
notice shall be due and payable, on the date specified therein together with
accrued interest to each such date on the amount prepaid and the amounts, if
any, required pursuant to Section 3.05; provided that interest to be paid in
connection with any such prepayment of Base Rate Loans (other than a prepayment
in full) shall instead be paid on the next occurring Interest Payment Date.
 
(c)           Any prepayment of Term B Loans pursuant to this Section 2.05 shall
be applied to the remaining scheduled installments of Term B Loans to be made
pursuant to Section 2.07(a) pro rata (based on the then remaining amounts of
such remaining installments).
 
2.06           Mandatory Prepayments.
 
(a)
 
(i)           If on any date the aggregate unpaid principal amount of
outstanding Revolving Loans made under the Revolving Commitments, plus the
outstanding L/C Obligations (to the extent not Cash Collateralized pursuant to
clause (ii) below or as provided for in Section 2.03(g)) exceeds the Aggregate
Revolving Commitment, then the Borrower shall immediately prepay the amount of
such excess.  Any payments on Revolving Loans made under the Revolving
Commitments pursuant to this Section 2.06(a)(i) shall be applied pro rata among
the Lenders with Revolving Commitments.
 


(ii)           If on any date the aggregate amount of all L/C Obligations shall
exceed the Letter of Credit Commitment, the Borrower shall Cash Collateralize on
such date an amount equal to the excess of the L/C Obligations over the Letter
of Credit Commitment.
 
(iii)           If on any date the aggregate unpaid principal amount of
outstanding Incremental Revolving Loans made under an Incremental Facility
exceeds the aggregate amount of the Incremental Revolving Commitments relating
to such Incremental Facility, then the Borrower shall immediately prepay the
amount of such excess.  Any payments on Incremental Revolving Loans made under
an Incremental Facility pursuant to this Section 2.06(a)(iii) shall be
applied  pro rata among the applicable Incremental Revolving Lenders having
Incremental Revolving Commitments with respect to such Incremental Facility.
 
(b)
 
(i)           If on any date any Nexstar Entity shall make any Disposition, an
amount equal to 100% of the Net Cash Proceeds from such Disposition shall be
applied on such date to prepay outstanding principal of the Term B Loans and the
Revolving Loans on a pro rata basis among such Loans, provided that with respect
to no more than $2,000,000 in the aggregate of the Net Cash Proceeds received in
connection with any Disposition, the Net Cash Proceeds therefrom shall not be
required to be so applied if no Default then exists and, provided further, that
this requirement for mandatory prepayment will be further reduced to the extent
that the Borrower elects, as hereinafter provided, to attempt to cause some or
all of such Net Cash Proceeds to be reinvested in Reinvestment Assets.  The
Borrower may elect to attempt to cause some or all of the Net Cash Proceeds from
a Disposition to be reinvested in Reinvestment Assets during the Reinvestment
Period (a "Reinvestment Election") if (x) no Default exists on the date of such
Reinvestment Election and (y) such Reinvestment Election is made by the delivery
of a Reinvestment Notice to the Administrative Agent on or before the date of
the consummation of such Disposition, with such Reinvestment Election being
effective with respect to the Net Cash Proceeds of such Disposition equal to the
Anticipated Reinvestment Amount specified in such Reinvestment Notice.
 
(ii)           Nothing in this Section 2.06 (b) shall be deemed to permit any
Disposition not otherwise permitted under this Agreement.
 
(iii)           On the Reinvestment Prepayment Date with respect to a
Reinvestment Election, an amount equal to the Reinvestment Prepayment Amount, if
any, for such Reinvestment Election shall be applied to prepay outstanding
principal of the Term B Loans and the Revolving Loans on a pro rata basis among
such Loans.
 
(c)           Within 90 days after any Nexstar Entity receives any proceeds from
any Recovery Event, an amount equal to 100% of the proceeds of such Recovery
Event (net of reasonable costs including, without limitation, legal costs and
expenses and taxes incurred in connection with such Recovery Event and the
collection of the proceeds thereof) shall be applied to prepay outstanding
principal of the Term B Loans and the Revolving Loans on a pro rata basis among
such Loans; provided that so long as no Default then exists, this requirement
for mandatory prepayment shall be reduced by any amounts (i) actually applied on
or before such 90th day or (ii) committed in writing on or before such 90th day
to be applied to the replacement or restoration of the assets subject to such
Recovery Event within 365 days after such Recovery Event and; provided further
that with respect to no more than $1,000,000 in the aggregate of the proceeds
received from any Recovery Event, the proceeds therefrom shall not be required
to be so applied if no Default then exists.
 
(d)           On each date which is 90 days after the last day of each Fiscal
Year commencing with the Fiscal Year ending on December 31, 2005, an amount
equal to 75% of the Excess Cash Flow of the Borrower for such Fiscal Year shall
be applied to prepay outstanding principal of the Term B Loans and the Revolving
Loans on a pro rata basis among such Loans; provided that (A) if the
Consolidated Total Leverage Ratio on the last day of each of the last two
consecutive Fiscal Quarters during such Fiscal Year is equal to or less than
5.50:1.00, an amount equal to 50%, and not 75%, of the Excess Cash Flow of the
Borrower for such Fiscal Year shall be applied to prepay outstanding principal
of the Term B Loans and the Revolving Loans on a pro rata basis among such
Loans, and (B) if the Consolidated Total Leverage Ratio on the last day of each
of the last two consecutive Fiscal Quarters during such Fiscal Year is equal to
or less than 4.50:1.00, then no payment in respect of such Fiscal Year shall be
required pursuant to this Section 2.06(d) and, provided further that with
respect to each Fiscal Year, the amount which would otherwise be payable
pursuant to this Section 2.06(d) may be reduced by $2,000,000 so long as no
Default exists on such 90th day.
 
(e)           On the Business Day after the date of the receipt by any Nexstar
Entity of Net Issuance Proceeds from any sale or issuance of Capital Stock
(including the Permitted Parent Preferred Equity described in Section 7.05(j))
or cash capital contribution other than Excluded Proceeds, the Borrower shall
prepay outstanding principal of the Term B Loans and the Revolving Loans, on a
pro rata basis among such Loans, in an amount equal to 50% of such Net Issuance
Proceeds, provided so long as no Default exists on the date of such issuance,
the amount of the prepayments required to be made under this Section 2.06(e)
shall be reduced to the extent (but only to the extent) that such Net Issuance
Proceeds are used or to be used in connection with an Acquisition made in
accordance with the terms of Section 7.04 (including by waiver or consent) which
a Nexstar Entity commits to in writing pursuant to a stock purchase agreement
(or similar agreement) within six months after the date of such issuance;
provided further that at any time after the expiration of such six month period,
if (A) the definitive agreement executed in connection with any such Acquisition
is terminated, expires or otherwise becomes ineffective prior to the
consummation of such Acquisition, (B) the Borrower is no longer pursuing the
consummation of the Acquisition in good faith or (C) such Acquisition is not
consummated within 18 months from the date the Nexstar Entity committed in
writing to such Acquisition, then the amount of prepayments required to be made
under this Section 2.06(e) shall be increased by the amount of such Net Issuance
Proceeds that were not used to consummate such Acquisition; and provided further
that during the existence of a Default, the Borrower shall prepay outstanding
principal of the Term B Loans and the Revolving Loans, on a pro rata basis among
such Loans, in an amount equal to 100% of such Net Issuance Proceeds.
 
 




5432462v.2 25690/684
 
25
 
 
 
(f)           If on any date any Nexstar Entity shall incur or issue any
Indebtedness (other than (x) the Permitted Parent Preferred Equity described in
Section 7.05(j) and (y) Indebtedness described in subsections (a) - (d), (f) -
(i) of Section 7.05), then on each such date of incurrence or issuance an amount
equal to the amount of the Net Debt Proceeds received with respect to such
Indebtedness shall be applied to prepay outstanding principal of the Term B
Loans and the Revolving Loans, on a pro rata basis among such Loans; provided
that so long as no Default exists on the date of such incurrence or issuance,
the amount of the prepayments required to be made under this Section 2.06(f)
shall be reduced to the extent (but only to the extent) that such Net Debt
Proceeds are used or to be used in connection with an Acquisition made in
accordance with Section 7.04 (including by waiver or consent) which a Nexstar
Entity commits to in writing pursuant to a stock purchase agreement (or similar
agreement) within six months after the date of such incurrence or issuance of
Indebtedness; provided further that at any time after the expiration of such six
month period, if (A) the definitive agreement executed in connection with any
such Acquisition is terminated, expires or otherwise becomes ineffective prior
to the consummation of such Acquisition, (B) the Borrower is no longer pursuing
the consummation of the Acquisition in good faith or (C) such Acquisition is not
consummated within 18 months from the date the Nexstar Entity committed in
writing to such Acquisition, then the amount of prepayments required to be made
under this Section 2.06(f) shall be increased by the amount of such Net Debt
Proceeds that were not used to consummate such Acquisition.
 
(g)           Intentionally Omitted.
 
(h)           The Borrower shall pay, together with each prepayment under this
Section 2.06, accrued interest on the amount prepaid and any amounts required
pursuant to Section 3.05; provided that interest to be paid in connection with
any such prepayment of Base Rate Loans (other than a prepayment in full) shall
instead be paid on the next occurring Interest Payment Date.
 
(i)           Any prepayments pursuant to this Section 2.06 made on a day other
than an Interest Payment Date for any Loan shall be applied first to any Base
Rate Loans then outstanding and then to Eurodollar Loans with the shortest
Interest Periods remaining.
 
(j)           Any prepayment of Term B Loans pursuant to this Section 2.06 shall
be applied to the remaining scheduled installments of Term B Loans to be made
pursuant to Section 2.07(a), pro rata (based on the then remaining amounts of
such remaining installments).
 
(k)           Notwithstanding anything to the contrary contained in this Section
2.06, any Term B Lender may elect, by delivering written notice to the
Administrative Agent prior to the receipt thereof, not to receive its pro rata
portion of any mandatory prepayment that would otherwise be payable to such Term
B Lender pursuant to this Section 2.06, whereupon such portion shall be
reallocated to prepay the outstanding principal amount of all Term B Loans and
Revolving Loans other than the Term B Loans held by such Term B Lender and any
other Term B Lender that has elected not to receive its pro rata portion of such
mandatory prepayment, on a pro rata basis among such Loans.
 
2.07           Repayment of Loans.
 
(a)           The Term B Loans.  The Term B Loans shall mature, and the
outstanding principal amount thereof shall be due and payable in full (together
with all accrued and unpaid interest thereon), on the Stated Term B Maturity
Date.  In addition, on the last day of each Fiscal Quarter (or, in the case of
the final principal installment to be repaid in Fiscal Year 2012, on the Stated
Term B Maturity Date), commencing on December 30, 2005, the Borrower shall
repay, and there shall become due and payable, a quarterly principal installment
on the Term B Loans in an amount equal to 0.25% of the Aggregate Outstanding
Term B Loan Balance on December 30, 2005 (immediately prior to the installment
payable on such date); provided that the final principal installment in the
amount of the then unpaid principal amount of the Term B Loans, together with
all unpaid Obligations accrued in connection with such Term B Loans, shall be
due on the Stated Term B Maturity Date.
 
(b)           Application of Term B Loan Payments.  Subject to Section 2.06(k)
and Section 10.19(k), any payment made on Term B Loans pursuant to this Section
2.07, Section 2.05, Section 2.06 or Section 10.19 shall be applied pro rata to
each Lender's Term B Loans in accordance with such Lender's Term B Facility
Percentage.
 
(c)           The Revolving Loans.  Each Revolving Loan shall mature, and the
outstanding principal amount thereof shall be due and payable in full (together
with all accrued and unpaid interest thereon) on the Stated Revolving Credit
Maturity Date.
 
(d)           All Obligations.  The aggregate amount of all outstanding and
unpaid Obligations shall be due and payable in full on October 1, 2012.
 
(e)           Application of Revolving Loan Payments.  Any payment made on
Revolving Loans pursuant to this Section 2.07, Section 2.05, Section 2.06 or
Section 10.19 shall be applied pro rata to each Lender's Revolving Loans in
accordance with such Lender's Revolving Facility Percentage.
 
2.08           Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Margin, but in no event in excess of
the Highest Lawful Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin, but in no
event in excess of the Highest Lawful Rate.
 
(b)
 
(i)           If (A) any amount of principal of any Loan, or any regularly
scheduled amount payable hereunder or under any other Loan Document, is not paid
in full when due (subject to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, or (B) an Event of Default shall have
occurred and be continuing, all amounts bearing interest hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws,
but in no event in excess of the Highest Lawful Rate.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (subject to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
all amounts bearing interest hereunder shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws, but in no event in excess of
the Highest Lawful Rate.
 
(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09           Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.03:
 
(a)           The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender with a Revolving Commitment, on the last Business Day of
each March, June, September and December and on the earlier of the Stated
Revolving Credit Maturity Date and the date on which the Aggregate Revolving
Commitments shall have been terminated in full, an aggregate commitment fee (the
"Revolving Commitment Fee") on the daily average amount for the quarterly period
then ended of the Aggregate Available Revolving Commitment equal to 0.75% per
annum.  The Revolving Commitment Fee shall begin to accrue on and after the
Effective Date and shall cease to accrue on the earlier of the Stated Revolving
Credit Maturity Date and the date on which the Aggregate Revolving Commitments
shall have been terminated in full.
 
 




5432462v.2 25690/684
 
26
 
 
 
(b)           Other Fees.
 
(i)           The Borrower shall pay to the Joint Lead Arrangers, Joint Book
Managers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letters.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
 
(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(c)           Fees under Existing Nexstar Credit Agreement.  Notwithstanding
anything to the contrary in this Agreement, all fees which, as of the Effective
Date, remain outstanding under the Existing Nexstar Credit Agreement will be due
and payable on the first payment date scheduled for payment of fees under this
Agreement occurring after the Effective Date.
 
2.10           Computation of Interest and Fees.  All computations of commitment
fees, and interest payable in respect of Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
2.11           Evidence of Debt.
 
(a)           The Credit Events made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Events made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Loan Note and/or a Term B Loan
Note, as applicable, which shall evidence such Lender's Loans in addition to
such accounts or records.  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.12           Payments Generally; Administrative Agent's Clawback.
 
(a)           General.  All payments (including prepayments) to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent's Office in Dollars and in immediately available
funds not later than 12:00 noon on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its share, if any,
of such payment in like funds as received by wire transfer to such Lender's
Lending Office.  All payments received by the Administrative Agent after 12:00
noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue to (but excluding) such next
succeeding Business Day.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall instead come due on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
 
(b)
 
(i)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Event set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13           Sharing of Payments by Lenders.   If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary or any Affiliate of either thereof
(as to which the provisions of this Section shall apply) or (C) any payment
obtained by the L/C Issuer in connection with Cash Collateralizing any L/C
Obligations, any other Cash Collateral or other arrangements made in respect of
an Impacted Lender.
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
 
2.14           Security Documents and Guaranty Agreements.
 
(a)           All Obligations under this Agreement and all other Loan Documents
shall be secured in accordance with the Security Documents.
 
(b)           All Obligations under this Agreement and all other Loan Documents
shall be unconditionally guaranteed by the Parent Guarantors and the Subsidiary
Guarantors pursuant to the Nexstar Guaranty Agreement.
 

 




5432462v.2 25690/684
 
27
 
 

ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01           Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Each Foreign Lender shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit payments to be made hereunder
without withholding.  In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form or similar documentation prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in United States
Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower to
determine the withholding or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
 
3.02           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
 




5432462v.2 25690/684
 
28
 
 
 
3.03           Inability to Determine Rates.  If the Majority Lenders determine
that for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or (c) the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
 
3.04           Increased Costs; Reserves on Eurodollar Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
 
(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or
 
(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the L/C Issuer's capital or on the capital of
such Lender's or the L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender's or the L/C
Issuer's right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
3.05           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.
 
3.06           Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
3.07           Survival.  All of the Borrower's obligations under this Article
III shall survive termination of the Commitments and repayment of all other
Obligations hereunder.
 
 




5432462v.2 25690/684
 
29
 
 
ARTICLE IV.
 


 
CONDITIONS PRECEDENT
 
4.01           Conditions to the Effective Date.  The occurrence of the
Effective Date and the obligation of the Lenders to make Loans or purchase L/C
Advances and the L/C Issuer to issue Letters of Credit on the Initial Borrowing
Date are subject to the receipt by the Administrative Agent prior to or
concurrently with the occurrence of the Effective Date and the making of Loans
and the issuance of Letters of Credit on the Initial Borrowing Date of each of
the items set forth in this Section 4.01 in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and in sufficient
copies for each Lender:
 
(a)           Fourth Amended and Restated Credit Agreement.  This Agreement duly
executed and delivered by the Parent Guarantors, the Borrower, the
Administrative Agent, the Co-Syndication Agents, the L/C Issuer, each of the
other Lenders and by each of the other parties listed on the signature pages
hereof (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of a facsimile or other written confirmation from such party of execution
of a counterpart of this Agreement by such party).
 
(b)           Closing Certificates.  A Closing Certificate of each Credit Party,
dated the Effective Date, duly executed on such Credit Party's behalf by a
Responsible Officer and the Secretary or any Assistant Secretary of such Credit
Party, together with:
 
(i)           original certificates of existence and good standing, dated not
more than 10 days prior to the Effective Date, from appropriate officials of
each Credit Party's respective state of incorporation or organization and
certificates of good standing and authority to do business, dated not more than
10 days prior to Effective Date, from appropriate officials of any and all
jurisdictions where each Credit Party's property or business makes qualification
to transact business therein necessary and where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;
 
(ii)           copies of Board Resolutions of each Credit Party approving the
Loan Documents to which such Credit Party is a party and authorizing the
transactions contemplated herein and therein, duly adopted at a meeting of, or
by the unanimous written consent of, the Board of Directors of such Credit
Party; and
 
(iii)           a copy of all Charter Documents of each Credit Party.  The
articles/certificate of incorporation (or equivalent limited liability company
document) of each Credit Party shall be accompanied by an original certificate
issued by the Secretary of the State of incorporation or organization of such
Credit Party, dated not more than 10 days prior to the Effective Date,
certifying that such copy is correct and complete.
 
(c)           Legal Opinions.
 
(i)           An opinion of Kirkland & Ellis, counsel to the Credit Parties,
addressed to the Administrative Agent and the Lenders, which opinion shall cover
such matters incident to the transactions contemplated herein and in the other
Loan Documents as the Administrative Agent may reasonably request and shall be
in form and substance reasonably satisfactory to the Administrative Agent; and
 
(ii)           an opinion of FCC counsel to the Credit Parties addressed to the
Administrative Agent and the Lenders, which opinion shall cover such matters
incident to the transactions contemplated herein and in the other Loan Documents
as the Administrative Agent may reasonably request and shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
(d)           Certificates.  A certificate of each Credit Party executed on such
Credit Party's behalf by a Responsible Officer of such Credit Party, dated as of
the Effective Date, stating that:
 
(i)           the representations and warranties of the Parent Guarantors and
the Borrower contained in Article V and the representations and warranties of
the other Credit Parties set forth in the Loan Documents to which they are a
party are true and correct on and as of such date, as though made on and as of
such date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date); provided, however, that on
the Initial Borrowing Date, the Borrower shall not make the representations set
forth in (x) Section 5.11(c) with respect to clause (i) of the definition of
"Material Adverse Effect" and (y) Section 5.11 (d);
 

 




5432462v.2 25690/684
 
30
 
 

(ii)           no Default exists both before and after giving effect to any
Borrowing or the issuance of any Letter of Credit on the Initial Borrowing Date;
and
 
(iii)           after giving effect to the initial Credit Event under this
Agreement, no Nexstar Entity will have any Indebtedness outstanding except as
shall be permitted under Section 7.05.
 
(e)           Financial Statements.  Consolidated audited financial statements
of the Nexstar Entities for Fiscal Year 2004.
 
(f)           Solvency Certificate.  The Solvency Certificate.
 
(g)           Information Certificate.  The Information Certificate containing
information not otherwise provided in the Security Documents.
 
(h)           Confirmation Agreements.  Confirmation Agreements duly executed by
a Responsible Officer of the respective Credit Party, substantially in the form
of Exhibits D-1, D-2, D-3 and D-4.
 
(i)           Revolving Reallocation Letter. A Revolving Reallocation Letter
duly executed by the Revolving Lenders, the Nexstar Entities and the Mission
Borrower.
 
(j)           Other Documents.  Such other approvals, opinions or documents,
including financing statements, as either Agent or any Lender may reasonably
request.
 
4.02           Additional Conditions to the Effective Date.  The occurrence of
the Effective Date and the obligation of the Lenders to make Loans and the L/C
Issuer to issue Letters of Credit on the Initial Borrowing Date are subject to
the satisfaction, prior to or concurrently with the occurrence of the Effective
Date and the making of Loans and the issuance of Letters of Credit on the
Initial Borrowing Date of the other conditions precedent set forth below, each
in a manner reasonably satisfactory to the Administrative Agent and the Lenders:
 
(a)           Mission Credit Agreement.  On or prior to the Effective Date, the
Mission Borrower shall have entered into the Mission Credit Agreement and
related loan documents, and shall have utilized the proceeds from same to incur
up to $220,200,000 in Indebtedness to refinance the Indebtedness outstanding
under the Existing Mission Credit Agreement (as defined in the Mission Credit
Agreement), all on a basis which is satisfactory to the Administrative Agent and
the Lenders.
 
(b)           No Restraints.  There shall exist no judgment, order, injunction
or other restraint which would prevent or delay the consummation of, or impose
materially adverse conditions upon this Agreement and the other Loan Documents,
the Mission Credit Agreement and related documents or any of the transactions
contemplated in connection with any of the foregoing.
 

 




5432462v.2 25690/684
 
31
 
 

(c)           Margin Regulations.  All Loans made under this Agreement shall be
in full compliance with all applicable Requirements of Law, including, without
limitation, Regulations T, U and X of the Federal Reserve Board.
 
(d)           Fees.  The Administrative Agent, the L/C Issuer and the other
Lenders shall have received (i) all fees and expenses that are due and payable
on or before the Effective Date pursuant to this Agreement and any other Loan
Document and (ii) an amount equal to the estimated fees and expenses of Winstead
Sechrest & Minick P.C. incurred in connection with the preparation, examination,
negotiation, execution and delivery of this Agreement, the other Loan Documents
and the consummation of the transactions contemplated herein.
 
(e)           Intentionally Deleted.
 
(f)           Governmental and Third Party Approvals.  All material
Authorizations and third-party approvals (including, without limitation, all FCC
Licenses and consents) necessary or appropriate in connection with this
Agreement or the other Loan Documents, the Mission Loan Documents, and the other
transactions contemplated herein  and in the other Loan Documents shall have
been obtained and shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose materially
adverse conditions on this Agreement, the other Loan Documents, the Mission Loan
Documents, or any of the other transactions contemplated herein or therein.
 
(g)           All Proceedings Satisfactory.  All corporate and other proceedings
taken prior to or on the Effective Date in connection with this Agreement, the
other Loan Documents and the transactions contemplated herein and all documents
and evidences incident thereto shall be satisfactory in form and substance to
the Lenders, and the Lenders shall have received such copies thereof and such
other materials (certified, if requested) as they may have reasonably requested
in connection therewith.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in Section 4.01 and
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
 
4.03           Conditions to All Borrowings and the Issuance of Any Letters of
Credit.  The obligation of the Lenders to make or convert any Loans agreed to be
made by them hereunder and the obligation of the L/C Issuer to issue, renew or
amend any Letter of Credit (including any initial Loans to be made or Letters of
Credit to be issued on the Initial Borrowing Date) are subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date or date of issuance of a Letter of Credit, as applicable.
 

 




5432462v.2 25690/684
 
32
 
 

(a)           Request for Credit Extension.  The Administrative Agent (and the
L/C Issuer, in the case of any issuance of a Letter of Credit) shall have
received, as applicable, a Request for Credit Extension.
 
(b)           Representations and Warranties.  Each of the representations and
warranties made by the Credit Parties in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such Borrowing Date or
date of issuance of a Letter of Credit as if made on and as of such date, both
before and after giving effect to the Credit Event requested to be made on such
date and the proposed use of the proceeds thereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).
 
(c)           No Default.  No Default shall exist both before and after giving
effect to the Credit Event requested to be made on such date and the proposed
use of proceeds thereof.
 
(d)           No Material Adverse Effect.  On each Borrowing Date other than the
Initial Borrowing Date, no events shall have occurred since the Effective Date
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(e)           Pro Forma Compliance.  The Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer (i) demonstrating in
detail acceptable to the Administrative Agent, pro-forma compliance with both
the Consolidated Total Leverage Ratio and Consolidated Senior Leverage Ratio on
such date of borrowing after giving effect to all proposed borrowings and use of
proceeds on such date (calculated using Consolidated Total Debt and other
outstanding Indebtedness determined on such date of borrowing or extension of
credit after giving effect to all Loans, Borrowings, L/C Credit Extensions and
other borrowings and extensions of credit made and proposed to be made on such
date and the use of proceeds thereof to Consolidated Operating Cash Flow as of
the most recently completed Fiscal Quarter for which a Compliance Certificate
has been delivered) and (ii) certifying that the conditions set forth in
Sections 4.03(b), (c) and (d) are satisfied.
 
Each Request for Credit Extension submitted by the Borrower hereunder and each
certificate of the Borrower delivered in accordance with the terms of Section
4.03(e) above, shall be deemed to constitute a representation and warranty by
the Borrower hereunder, as of the date of each such Request for Credit Extension
and as of the date of the related Borrowing or issuance of a Letter of Credit,
that the conditions set forth in Section 4.03 have been satisfied.
 
 




5432462v.2 25690/684
 
33
 
 
ARTICLE V.
 


 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Co-Syndication Agents and the Lenders to
enter into this Agreement and to make the Loans and to issue Letters of Credit,
each Parent Guarantor and the Borrower both as to itself and as to its
respective Subsidiaries hereby makes the
 


following representations and warranties to the Administrative Agent, the
Co-Syndication Agents and each Lender:
 
5.01           Existence; Compliance with Law.  Each Nexstar Entity (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has the corporate, limited liability
company or partnership power and authority, legal right and all governmental
licenses, Authorizations, consents and approvals to own (or hold under lease)
and operate its property or assets and conduct the business in which it is
currently engaged except, with respect only to such legal right and governmental
licenses, Authorizations, consents and approvals, where the failure to possess
any such legal right or governmental license, Authorization, consent or
approvals could not reasonably be expected to have a Material Adverse Effect;
(c) has the corporate, limited liability company or partnership power and
authority, legal right and all governmental licenses, Authorizations, consents
and approvals to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party; (d) is duly qualified to do business as a
foreign entity, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the nature
or conduct of its business requires such qualification or license, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect; and (e) is in compliance, in all material respects, with all
Requirements of Law.
 
5.02           Corporate, Limited Liability Company or Partnership
Authorization; No Contravention.  The execution, delivery and performance by
each Nexstar Entity of this Agreement and any other Loan Document to which such
Nexstar Entity is a party have been duly authorized by all necessary corporate,
limited liability company or partnership action, as the case may be, of such
Nexstar Entity and do not and will not: (a) contravene any terms of the Charter
Documents of such Nexstar Entity, (b) conflict with or result in any breach or
contravention of, constitute (alone or with notice or lapse of time or both) a
default under or give rise to any right to accelerate any material Contractual
Obligation of any Nexstar Entity and will not result in, or require, the
creation of any Lien on any of their respective properties or any revenues,
income or profits therefrom, whether now owned or hereafter acquired pursuant to
any Requirement of Law or Contractual Obligation (other than pursuant to the
Security Documents) to which such Nexstar Entity is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Nexstar
Entity or its property is subject; or (c) violate any Requirement of Law.  On or
prior to the Second Amendment Effective Date, the Borrower has delivered copies
of all Charter Documents for each Credit Party, as each such Charter Document is
in effect on the Second Amendment Effective Date to the Administrative Agent,
including all schedules, exhibits, annexes and other documents and instruments
related thereto or in connection therewith.
 
5.03           Governmental Authorization.  No approval, consent, exemption,
Authorization, or other action by, or in respect of, or notice to, or filing
with (or approvals required under state blue sky securities laws) any
Governmental Authority or any other Person is necessary or required in
connection with the Borrowings to be made hereunder or with the execution,
delivery or performance by, or enforcement against, any Nexstar Entity of this
Agreement or any other Loan Document, except that (i) certain of the Loan
Documents may have to be filed with the FCC after the Effective Date and
(ii) the prior approval of the FCC may be required for the Lenders to exercise
certain of their rights with respect to the Stations.
 

 




5432462v.2 25690/684
 
34
 
 

5.04           Binding Effect.  This Agreement and each other Loan Document to
which any Nexstar Entity is a party constitutes the legal, valid and binding
obligation of such Nexstar Entity to the extent such Nexstar Entity is a party
thereto, enforceable against such Nexstar Entity in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors' rights generally or by
equitable principles of general applicability.
 
5.05           Litigation.  There are no actions, suits, proceedings, claims or
disputes pending, or to the best knowledge of each Nexstar Entity, threatened at
law, in equity, in arbitration or before any Governmental Authority, against any
Nexstar Entity or any of their respective properties or assets which: (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby or thereby; or (b) as to which there
is a reasonable possibility of an adverse determination, that if adversely
determined, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
any transaction provided for herein or therein not be consummated as herein or
therein provided.
 
5.06           No Default.  No Default exists or will result from the incurring
of any Obligations by any Nexstar Entity.  No Nexstar Entity is in default under
or with respect to any Contractual Obligation in any respect which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
5.07           ERISA Compliance.  Except as set forth on Schedule 5.07,
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law.  Each
Plan which is intended to qualify under Section 401(a) of the Code (i) has
received a favorable determination letter from the Internal Revenue Service or
(ii) has been recently established and has not received such a determination
letter and such Plan complies with the requirements of Section 401(a) of the
Code; and to the best knowledge of each Nexstar Entity nothing has occurred
which would cause the loss of such qualification or the revocation of such
determination letter.
 
(b)           There are no pending or, to the best knowledge of each Nexstar
Entity, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted, or could reasonably be
expected to result, in a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.
 
(c)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Pension Plan or Multiemployer Plan.
 
(d)           As of the date hereof, no Pension Plan has an Unfunded Pension
Liability.
 

 




5432462v.2 25690/684
 
35
 
 

(e)           No Nexstar Entity and no ERISA Affiliate has incurred, nor
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Pension Plan.
 
(f)           No Nexstar Entity and no ERISA Affiliate has incurred nor
reasonably expects to incur any material liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such material liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan.
 
(g)           No Nexstar Entity and no ERISA Affiliate has transferred any
Unfunded Pension Liability to any Person or otherwise engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.
 
5.08           Use of Proceeds; Margin Regulations.  No Nexstar Entity is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.  No
part of the proceeds of any Loan have been or will be used by any Nexstar
Entity, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Federal Reserve Board including Regulations U and X.  If requested by any
Lender or the Administrative Agent, each Credit Party will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.
 
5.09           Ownership of Property; Intellectual Property.
 
(a)           Each Nexstar Entity has good record and indefeasible title in fee
simple to, or a valid leasehold interest in, all its Real Property, and good
title to, a valid leasehold interest in, or a valid right to use, all its other
property and assets which are material to the operations of its businesses, in
each case subject only to Permitted Liens.  All Mortgaged Properties of the
Credit Parties as of December 15, 2009 are listed on Schedule 5.09 (except the
two properties listed on such schedule asterisked as not to be mortgaged).  The
list of real properties owned and leased on Schedule 5.09 is a true, accurate
and complete listing of all real property of the Credit Parties owned and/or
leased by any Credit Party on the Second Amendment Effective Date.  The list of
repeaters, towers, transmitters and translators on Schedule 6.17(a) is a true,
accurate and complete list of all repeaters, towers, transmitters and
translators (other than any such equipment located on a motor vehicle which will
be subject to a Lien and security interest pursuant to Section 6.17(b)) owned
and/or leased by any Credit Party on the Second Amendment Effective Date.
 
(b)           (i)           Each Nexstar Entity has complied with all
obligations under all leases to which it is a party and all such leases are in
full force and effect and (ii) each Nexstar Entity enjoys peaceful and
undisturbed possession under all such leases under which it is a tenant, in each
case except where the failure to comply or to enjoy such possession,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(c)           As of the date of this Agreement, (i) no Nexstar Entity has
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting any Real Property owned by such Nexstar Entity
or any sale or disposition thereof in lieu of condemnation and (ii) no Nexstar
Entity is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any of its Real
Property or any interest therein.
 
(d)           Each Nexstar Entity owns, or otherwise has the right to use, all
trademarks, tradenames, copyrights, technology, know-how and processes
("Intellectual Property") necessary for the conduct of its business as currently
conducted except for those which the failure to own or have the right to use,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Except for such claims that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Nexstar Entity
know of any valid basis for any such claim.  Except for such infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, to the knowledge of each Nexstar Entity, the use of
such Intellectual Property by such Nexstar Entity does not infringe on the
rights of any Person.
 
5.10           Taxes.  Each Nexstar Entity has filed all federal and other
material tax returns and reports required to be filed and paid the tax thereon
shown to be due, and has paid all federal and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Nexstar Entity which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
5.11           Financial Statements.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Nexstar Entities as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Nexstar Entities as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, in each case to
the extent required by GAAP (so applied) to be shown therein.
 

 




5432462v.2 25690/684
 
36
 
 

(b)           The unaudited consolidated balance sheet of the Nexstar Entities,
if any, most recently delivered to the Administrative Agent pursuant to Section
6.01(b), and the related consolidated statements of income or operations,
shareholders' equity and cash flows for the Fiscal Quarter ended on the date of
such balance sheet (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Nexstar
Entities as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(d)           Since the date of the Audited Financial Statements, no Internal
Control Event has occurred that has had or could reasonably be expected to have
a Material Adverse Effect.
 
5.12           Securities Law, etc.; Compliance.  All transactions contemplated
by this Agreement and the other Loan Documents comply in all material respects
with (a) Regulations T, U and X of the Federal Reserve Board and (b) all other
Applicable Laws and any rules and regulations thereunder, except where the
failure to comply, in the case of this clause (b), could not reasonably be
expected to have a Material Adverse Effect.
 
5.13           Governmental Regulation.  No Nexstar Entity is an "investment
company" within the meaning of the Investment Company Act of 1940 or a "holding
company," or a "subsidiary company" of a "holding company," or an "affiliate" of
a "holding company" or of a "subsidiary company" of a "holding company," within
the meaning of the Public Utility Holding Company Act of 1935.  No Nexstar
Entity is subject to regulation under any other federal or state statute or
regulation which limits its ability to incur Indebtedness or Guaranty
Obligations under this Agreement or any other Loan Document.
 
5.14           Accuracy of Information.  All factual information (excluding, in
any event, financial projections) heretofore or contemporaneously herewith
furnished by or on behalf of any Nexstar Entity in writing to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby, and all other such factual information
hereafter furnished by or on behalf of any Nexstar Entity to the Administrative
Agent or any Lender will be, true and accurate in every material respect on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information, in the
light of the circumstances existing at the time such information was delivered,
not misleading.
 
5.15           Environmental Laws.  The Nexstar Entities and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.16           Environmental Compliance.
 
(a)           With respect to properties currently owned or operated by any
Nexstar Entity or any of their Subsidiaries, or to the knowledge of the Nexstar
Entities, any property formerly owned or operated by any Nexstar Entity or any
of its Subsidiaries:
 
(i)           no such property is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property,
 
(ii)           to the knowledge of the Nexstar Entities, (A) there are no and
never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Nexstar Entity or any of its Subsidiaries or on any
property owned by any other Credit Party or formerly owned or operated by any
Credit Party and (B) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Credit Party or any of its
Subsidiaries; and
 
(iii)           Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any
Credit Party or any of its Subsidiaries in excess of the applicable legal limit,
 
in each case above, other than such matters which, individually or in the
aggregate, could not reasonably be expected to result in a liability to the
Credit Parties taken as a whole, in an amount greater than $500,000 during the
term of this Agreement.
 
(b)           Neither any Nexstar Entity nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Nexstar Entity or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Nexstar Entity or any of its Subsidiaries, in each
case above, other than such matters which, individually or in the aggregate,
could not reasonably be expected to result in a liability to the Credit Parties
taken as a whole, in an amount greater than $500,000 during the term of this
Agreement.
 
5.17           FCC Licenses.
 

 




5432462v.2 25690/684
 
37
 
 

(a)           Each Nexstar Entity holds such validly issued FCC licenses and
Authorizations as are necessary to operate their respective Stations as they are
currently operated (collectively, the "FCC Licenses"), and each such FCC License
is in full force and effect (it being recognized that, as indicated on Schedules
5.16 and 5.17(c), certain Stations are operating pursuant to Special Temporary
Authority).  The Stations of each Credit Party and the FCC Licenses and FCC
licenses and Authorizations of each Credit Party as of the Second Amendment
Effective Date are listed on Schedule 5.16, and each of such FCC Licenses has
the expiration date indicated on Schedule 5.16.
 
(b)           No Nexstar Entity has knowledge of any condition imposed by the
FCC as part of any FCC License which is neither set forth on the face thereof as
issued by the FCC nor contained in the rules and regulations of the FCC
applicable generally to stations of the type, nature, class or location of the
Station in question.  Except as otherwise set forth on Schedules 5.16 and
5.17(c), each Station has been and is being operated in all material respects in
accordance with the terms and conditions of the FCC Licenses applicable to it
and the rules and regulations of the FCC and the Communications Act of 1934, as
amended (the "Communications Act").
 
(c)           Except as otherwise set forth on Schedule 5.16 and Schedule
5.17(c), no proceedings are pending or are threatened which may result in the
revocation, modification, non-renewal or suspension of any of the FCC Licenses,
the denial of any pending applications, the issuance of any cease and desist
order or the imposition of any fines, forfeitures or other administrative
actions by the FCC with respect to any Station or its operation, other than any
matters which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and proceedings affecting the
television broadcasting industry in general.
 
(d)           All reports, applications and other documents required to be filed
by the Nexstar Entities with the FCC with respect to the Stations have been
timely filed, and all such reports, applications and documents are true, correct
and complete in all respects, except where the failure to make such timely
filing or any inaccuracy therein could not reasonably be expected to have a
Material Adverse Effect, and except as otherwise set forth on Schedules 5.16 and
5.17(c), no Nexstar Entity has knowledge of any matters which could reasonably
be expected to result in the suspension or revocation of or the refusal to renew
any of the FCC Licenses or the imposition on any Nexstar Entity of any material
fines or forfeitures by the FCC, or which could reasonably be expected to result
in the revocation, rescission, reversal or modification of any Station's
authorization to operate as currently authorized under the Communications Act
and the policies, rules and regulations of the FCC.
 
(e)           There are no unsatisfied or otherwise outstanding citations issued
by the FCC with respect to any Station or its operations.  The Borrower has
delivered to the Lenders true and complete copies of all FCC Licenses (including
any and all amendments and other modifications thereto) and all pending
applications relating thereto.
 

 




5432462v.2 25690/684
 
38
 
 

(f)           Non-U.S. voting interests held, directly or indirectly, by
entities other than ABRY L.P. II and ABRY L.P. III are less than 25 percent of
the Ultimate Parent's total voting interests and the total equity of the
Ultimate Parent held by non-U.S. citizens, directly or indirectly, by entities
other than ABRY L.P. II and ABRY L.P. III is less than 10.3 percent of the
Ultimate Parent's total equity.
 
5.18           Subsidiaries.  No Nexstar Entity has any Subsidiaries except, on
the Second Amendment Effective Date, those Subsidiaries which are identified in
Schedule 5.17.
 
5.19           Solvency.  As of the date on which this representation and
warranty is made or deemed made, each Nexstar Entity is Solvent on a
consolidated and consolidating basis, both before and after giving effect to any
transaction with respect to which this representation and warranty is being made
and to the incurrence of all Indebtedness, Guarantee Obligations and other
obligations incurred on such date in connection herewith and therewith.
 
5.20           Labor Controversies.  There are no labor controversies pending
or, to the best knowledge of each Nexstar Entity, threatened against any Nexstar
Entity which could reasonably be expected to have a Material Adverse Effect.
 
5.21           Security Documents.
 
(a)           The Pledge and Security Agreement is effective to create in favor
of the Collateral Agent or the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Pledged
Collateral and the Lien granted pursuant to the Pledge and Security Agreement
constitutes a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the pledgor or pledgors thereunder in such
Pledged Collateral and the proceeds thereof, in each case prior and superior in
right to any other Person.
 
(b)           The Security Agreement is effective to create in favor of the
Collateral Agent or the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Security Agreement
Collateral and proceeds thereof and the Lien granted pursuant to the Security
Agreement constitutes a fully perfected Lien on, and security interest in, all
right, title and interest of the grantor or grantors thereunder in such
Collateral and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Permitted Liens.
 
5.22           Network Affiliation Agreements.  Set forth on Schedule 5.21
hereto is a list, as of the Second Amendment Effective Date, of each effective
Network Affiliation Agreement and the expiration date therefor.
 
5.23           Condition of Stations.  All of the material properties, equipment
and systems of each Nexstar Entity and the Stations are, and all material
properties, equipment and systems to be added in connection with any
contemplated Station expansion or construction will be, in condition which is
sufficient for the operation thereof in accordance with past practice of the
Station in question and are and will be in compliance with all applicable
standards, rules or requirements imposed by (a) any governmental agency or
authority including without limitation the FCC and (b) any FCC License, in each
case except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect.
 
5.24           Special Purpose Entities.  The Parent Guarantors engage in no
business activities (other than as contemplated by this Agreement), and have (a)
no significant assets other than debt and equity securities of their respective
Subsidiaries or (b) liabilities other than (i) those liabilities permitted under
this Agreement and the other Loan Documents to which they are each respectively
a party, (ii) the Nexstar Guaranty of Mission Obligations, and (iii) liabilities
for the payment of taxes.
 
5.25           Information Certificate.  As of the Second Amendment Effective
Date, the information contained in the most recently delivered Information
Certificate is true, accurate and complete in all respects, and thereafter the
Information Certificate, together with all other such information hereafter
furnished by or on behalf of any Nexstar Entity to the Administrative Agent
reflecting any changes or additions to the Information Certificate, shall be
true, accurate and complete in all respects.
 
5.26           Maintenance of Insurance.  Each Nexstar Entity maintains with
financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.
 
5.27           Security Documents.  The provisions of the Security Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Nexstar
Entities in the Collateral described therein.  Except for filings completed
prior to the Second Amendment Effective Date and as contemplated hereby and by
the Security Documents, no filing or other action will be necessary to perfect
or protect such Liens.
 
5.28           Nexstar/Mission Agreements.  All Nexstar/Mission Agreements in
effect on the Second Amendment Effective Date are listed on Schedule 1.01(A),
and full and complete copies thereof have been delivered to the Administrative
Agent together with all exhibits, schedules, annexes and other documents related
thereto or executed in connection therewith.
 
 




5432462v.2 25690/684
 
39
 
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
The Borrower and each Parent Guarantor agrees with the Administrative Agent, the
Co-Syndication Agents and each Lender that, until all Commitments, Letters of
Credit, Mission Commitments and Mission Letters of Credit have terminated and
all Obligations and Mission Obligations (other than indemnities for which no
request for payment has been made) have been paid and performed in full:
 
6.01           Financial Statements.  The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Majority Lenders, and with sufficient copies for each Lender:
 
(a)           as soon as available, but not later than 90 days after the end of
each Fiscal Year,
 
(i)           a copy of the audited consolidated balance sheet of the Ultimate
Parent and its consolidated Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income or operations, shareholders' or
members' equity and cash flows for such Fiscal Year, setting forth in
comparative form the figures for the previous Fiscal Year, and accompanied by
(A) a report and opinion of PricewaterhouseCoopers LLP or another Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Majority Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any "going concern" or like qualification or
exception or any qualification or exception as to the scope of such audit and
(B) an attestation report of PricewaterhouseCoopers LLP or such other Registered
Public Accounting Firm as to the Ultimate Parent’s internal controls pursuant to
Section 404 of Sarbanes-Oxley showing no Internal Control Event or Events, that,
in the aggregate (1) could reasonably be expected to have a Material Adverse
Effect, or (2) could reasonably be expected to permit the occurrence of a
Material Adverse Effect if left unremedied;
 
(ii)           a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income or operations, shareholders' or
members' equity and cash flows for such Fiscal Year, setting forth in
comparative form the figures for the previous Fiscal Year, and accompanied by a
report and opinion of PricewaterhouseCoopers LLP or another Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Majority Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit; and
 
(iii)           a copy of the annual budget for the Borrower and its
Subsidiaries for the next Fiscal Year in form and detail acceptable to the
Administrative Agent.
 
(b)           as soon as available, but not later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a copy of the
unaudited consolidated balance sheet of the Ultimate Parent and its consolidated
Subsidiaries and of the Borrower and its consolidated Subsidiaries as of the end
of such Fiscal Quarter and the related consolidated statements of income or
operations, shareholders' or members' equity and cash flows for the period
commencing on the first day and ending on the last day of such Fiscal Quarter,
and certified (in a certificate of the Ultimate Parent or the Borrower, as the
case may be, executed on behalf of such Nexstar Entity by a Responsible Officer)
as being complete and correct and fairly presenting in all material respects, in
accordance with GAAP (except for the absence of footnotes and subject to normal
year-end adjustments), the financial position and the results of operations of
the Ultimate Parent and its consolidated Subsidiaries and of the Borrower and
its consolidated Subsidiaries, respectively; and
 
(c)           as soon as available, but not later than 30 days after the end of
each month, a copy of the unaudited consolidated balance sheet of the Ultimate
Parent and its consolidated Subsidiaries and the Borrower and its consolidated
Subsidiaries as of the end of such month and the related statements of income,
shareholders' or members' equity and cash flows for the period commencing on the
first day and ending on the last day of such month, and certified (in a
certificate of the Ultimate Parent or the Borrower, as the case may be, executed
on behalf of such Nexstar Entity by a Responsible Officer) as being complete and
correct and fairly presenting in all material respects, in accordance with GAAP
(except for the absence of footnotes and subject to normal year-end
adjustments), the financial position and the results of operations of the
Ultimate Parent and its consolidated Subsidiaries and the Borrower and its
consolidated Subsidiaries, respectively.
 
6.02           Certificates; Other Information.  The Borrower shall furnish to
the Administrative Agent, with sufficient copies for each Lender:
 
(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a Compliance Certificate of the
Ultimate Parent and the Borrower;
 
(b)           promptly after the same are sent, copies of all financial
statements and reports which any Nexstar Entity sends to its shareholders,
partners or members; and promptly after the same are filed, copies of all
financial statements and regular, periodical or special reports which any
Nexstar Entity may make to, or file with, the SEC, other than filings on Form
11-K and S-8;
 
(c)           promptly, such additional business, financial and other
information with respect to the Ultimate Parent, the Borrower or any of their
respective Subsidiaries or Credit Parties as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request;
 
(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Nexstar Entity pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;
 
(e)           promptly, and in any event within two Business Days after receipt
thereof by any Nexstar Entity, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Nexstar Entity; and
 
(f)           promptly upon receipt thereof, notice of any change in, or change
regarding, the credit ratings of any Nexstar Entity by Moody's or S & P.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Ultimate Parent or
the Borrower posts such documents, or provides a link thereto on the Ultimate
Parent's or Borrower's website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Ultimate
Parent's or Borrower's behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Ultimate Parent or
Borrower hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks or another similar electronic system (the "Platform")
and (b) certain of the Lenders may be "public-side" Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a "Public Lender").  The Borrower and
Ultimate Parent hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked "PUBLIC"
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof; (x) by marking Borrower Materials "PUBLIC," the
Borrower and the Ultimate Parent shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Ultimate Parent, the Borrower or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Investor;" and (z) the Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Investor."  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials "PUBLIC."
 
 




5432462v.2 25690/684
 
40
 
 
 
6.03           Notices.  The Borrower shall, upon any Responsible Officer of any
Nexstar Entity obtaining knowledge thereof, give notice (accompanied by a
reasonably detailed explanation with respect thereto) to the Administrative
Agent, the L/C Issuer and each Lender:
 
(a)           promptly of the occurrence of any Default;
 
(b)           promptly of any matter (i) that has resulted in a Material Adverse
Effect or promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Credit Party or any
of their Subsidiaries with any Environmental Law (ii) that could (A) reasonably
be expected to have a Material Adverse Effect or (B) cause any property
described in the Mortgages to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law;
 
(c)           promptly of any litigation, arbitration, or governmental
investigation or proceeding not previously disclosed by the Borrower to the
Lenders which has been instituted or, to the knowledge of any Nexstar Entity, is
threatened against any Credit Party or to which any of their respective
properties is subject (i) which could reasonably be expected to have a Material
Adverse Effect or (ii) which relates to this Agreement, any other Loan Document
or any of the transactions contemplated hereby;
 
(d)           promptly of any development which shall occur in any litigation,
arbitration, or governmental investigation or proceeding previously disclosed by
any Nexstar Entity to the Lenders regarding any Credit Party which could
reasonably be expected to have a Material Adverse Effect;
 
(e)           promptly of any of the following events affecting any Credit Party
or any ERISA Affiliate (but in no event more than ten days after such event),
together with a copy of any notice with respect to such event that may be
required to be filed with a Governmental Authority and any notice delivered by a
Governmental Authority to any Nexstar Entity or any ERISA Affiliate with respect
to such event:
 
(i)           an ERISA Event; or
 
(ii)           any of the representations and warranties in Section 5.07 ceasing
to be true and correct;
 
(f)           promptly of any material change in accounting policies or
financial reporting practices by any Nexstar Entity;
 
(g)           (i) promptly notify the Agents and (ii) within 30 Business Days
notify the Lenders of the occurrence of any of the following events numbered (1)
through (3) below; provided however, to the extent not previously disclosed to
the Lenders, the Borrower shall notify the Agents and the Lenders of the
occurrence of any of the following events numbered (1) through (3) below not
less than two Business Days (or such lesser notice prior to public disclosure as
is reasonable under the circumstances) prior to (A) the public announcement
thereof by a representative of the Borrower, (B) the filing with the SEC or any
other Governmental Authority of any report or communication related thereto or
(C) the submission of a Request for Credit Extension:
 
(1)           any Internal Control Event (I) which is required to be publicly
disclosed of which a Responsible Officer (other than a Responsible Officer
committing the fraud constituting such Internal Control Event) has knowledge,
(II) which the Borrower intends to disclose or (III) which has otherwise become
known to the public (other than an Internal Control Event concerning allegations
of fraud that involve an amount less than $250,000),
 
(2)           any Internal Control Event of which a Responsible Officer (other
than a Responsible Officer committing the fraud constituting such Internal
Control Event) has knowledge which could reasonably be expected to have a
Material Adverse Effect, or
 
(3)           any Internal Control Event of which a Responsible Officer (other
than a Responsible Officer committing the fraud constituting such Internal
Control Event) has knowledge which includes a fraud allegation that could
reasonably be expected to involve an amount in excess of $5,000,000; or
 
(h)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year a report supplementing Schedule 5.09, Schedule 6.17(a)
and Schedule 6.17(b), including an identification of all owned and leased real
property disposed of by any Credit Party or any Subsidiary thereof during such
fiscal year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, and, in the case of leases of
property, lessee and expiration date) of all real property acquired or leased
during such fiscal year, all towers, transmitters, translators and repeaters,
all accounts and such other changes in any Collateral, and a description of such
other changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete in all material respects as of
the end of such Fiscal Year, such report to be signed on the Borrower's behalf
by a Responsible Officer of the Borrower and to be in a form reasonably
satisfactory to the Administrative Agent.
 
6.04           FCC Information.  As soon as possible and in any event within
five days after the receipt by any Nexstar Entity from the FCC or any other
Governmental Authority or filing or receipt thereof by any Nexstar Entity,
provide to the Lenders (a) any citation, notice of violation or order to show
cause issued by the FCC or any Governmental Authority with respect to any
Nexstar Entity which is available to any Nexstar Entity, in each case which
could reasonably be expected to have a Material Adverse Effect and (b) if
applicable, a copy of any notice or application by any Nexstar Entity requesting
authority to or notifying the FCC of its intent to cease broadcasting on any
broadcast station for any period in excess of ten days.
 

 




5432462v.2 25690/684
 
41
 
 

6.05           FCC Licenses and Regulatory Compliance.  The Parent Guarantors
and the Borrower shall, and shall cause each of their respective Subsidiaries
to, comply in all material respects with all terms and conditions of all FCC
Licenses covering the Stations, all Federal, state and local laws, all rules,
regulations and administrative orders of the FCC and all state and local
commissions or authorities which are applicable to the Parent Guarantors, the
Borrower and/or their respective Subsidiaries or any Credit Party or the
operation of the Stations of any Nexstar Entity or other Credit Party.
 
6.06           License Lapse.  As soon as possible and in any event within five
days after the receipt thereof by any Nexstar Entity, the Borrower will give the
Lenders notice of any lapse, termination or relinquishment of any material
License, permit or other Authorization from the FCC or other Governmental
Authority held by any Nexstar Entity or any failure of the FCC or other
Governmental Authority to renew or extend any such License, permit or other
Authorization for the usual period thereof and of any complaint or other matter
filed with or communicated to the FCC or other Governmental Authority, of which
any Nexstar Entity has knowledge and in any such case which could reasonably be
expected to have a Material Adverse Effect.
 
6.07           Maintenance of Corporate, Limited Liability Company or
Partnership Existence, etc.  The Parent Guarantors and the Borrower shall, and
shall cause each of their respective Subsidiaries to, cause to be done at all
times all things necessary to maintain and preserve the corporate, limited
liability company or partnership existence, as the case may be, of each Nexstar
Entity except to the extent otherwise permitted pursuant to Section 7.04.  The
Ultimate Parent will continue to own and hold directly all of the outstanding
shares of Capital Stock of Nexstar Finance Holdings, and each of the Nexstar
Entities other than the Ultimate Parent will continue to own and hold directly
all of the outstanding shares of Capital Stock of their respective Subsidiaries,
in each case as set forth on Schedule 5.17, except as otherwise permitted
pursuant to Section 7.04.
 
6.08           Foreign Qualification, etc.  The Parent Guarantors and the
Borrower will, and will cause each of their respective Subsidiaries and each
other Nexstar Entity to, cause to be done at all times all things necessary to
maintain and preserve the rights and franchises of the Parent Guarantors, the
Borrower and their respective Subsidiaries or other Nexstar Entity to be duly
qualified to do business and be in good standing as a foreign corporation in
each jurisdiction where the nature of its business makes such qualification
necessary and where the failure to maintain and preserve or so qualify could
reasonably be expected to have a Material Adverse Effect.
 
6.09           Payment of Taxes, etc.  The Parent Guarantors and the Borrower
will, and will cause each of their respective Subsidiaries and other Nexstar
Entities to, pay and discharge, as the same may become due and payable, all
federal and material state and local taxes, assessments, and other governmental
charges or levies against or on any of the income, profits or property of a
Nexstar Entity, as well as material claims of any kind which, if unpaid, might
become a Lien upon a Nexstar Entity's properties, and will pay (before they
become delinquent) all other material obligations and liabilities; provided,
however, that the foregoing shall not require the Parent Guarantors, the
Borrower or any of their respective Subsidiaries or other Nexstar Entity to pay
or discharge any such tax, assessment, charge, levy, Lien, obligation or
liability so long as such Nexstar Entity shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves in accordance with GAAP.
 
6.10           Maintenance of Property; Insurance.  The Parent Guarantors and
the Borrower will, and will cause each of their respective Subsidiaries and
other Nexstar Entities to, keep all of the material property and facilities that
are useful and necessary in the business of the Nexstar Entities and Mission
Entities in such condition as is sufficient for the operation of such business
in the ordinary course and will maintain, and cause each of their respective
Subsidiaries and Nexstar Entities to maintain, such insurance as may be required
by law and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by companies similarly situated to the
Nexstar Entities, and such insurance shall name the Administrative Agent, on
behalf of the Lenders and Secured Parties, as an additional insured or loss
payee, as the case may be, under all such insurance policies.
 
6.11           Compliance with Laws, etc.  The Parent Guarantors and the
Borrower will, and will cause each of their respective Subsidiaries and Nexstar
Entities to, comply with the Requirements of Law of any Governmental Authority,
the noncompliance with which could reasonably be expected to have a Material
Adverse Effect.
 
6.12           Books and Records.
 
(a)           The Parent Guarantors and the Borrower will, and will cause each
of the Nexstar Entities to, keep proper books and records reflecting all of
their business affairs and transactions in accordance with GAAP.  Each of the
Parent Guarantors and the Borrower will, and will cause each of the Nexstar
Entities to, permit the Agents and their Related Parties, or, after the
occurrence and during the continuance of any Default under Section 8.01, any
Lender (or in each case any of their respective representatives or agents), upon
reasonable notice and at reasonable times and intervals during ordinary business
hours (or at any time if an Event of Default has occurred and is continuing), to
visit all of their offices, discuss their financial matters with their officers
and, subject to the right of representatives of the Nexstar Entities to be
present, independent accountants (and hereby authorizes such independent
accountants to discuss their financial matters with the Agents, their Related
Parties, any Lender or its representatives pursuant to the foregoing, such fees
and costs of the Borrower's and Nexstar Entities' accountants to be paid by the
Borrower) and examine and make abstracts or photocopies from any of their books
or other corporate records (such abstracts and copies shall be at the expense of
the Borrower);
 
(b)           Notwithstanding the foregoing or anything in this Agreement or in
any Loan Document to the contrary, (i) except as provided in subsection (c)
below and so long as there exists no Event of Default, the Borrower shall not be
required to pay the expenses of any Agent or any of their Related Parties (or
any of their respective representatives or agents) for visits in excess of one
visit per Fiscal Year, and (ii) after the occurrence of an Event of Default,
such costs and expenses incurred by the Administrative Agent, its Related
Parties and its representatives and agents in exercising its rights from time to
time as set forth in subsection (a) preceding shall be paid by the Borrower; and
 
(c)           Notwithstanding the foregoing or anything in this Agreement or in
any Loan Document to the contrary, subsection (b)(i) preceding and the
limitations in subsection (a) preceding shall not apply to the Restructuring
Advisor.  Each of the Parent Guarantors and the Borrower will, and will cause
each of the Nexstar Entities to, permit the Restructuring Advisors at any time
upon reasonable notice and at reasonable times and intervals during ordinary
business hours (or at any time if an Event of Default has occurred and is
continuing), to visit all of their offices, discuss their financial matters with
their officers and, subject to the right of representatives of the Nexstar
Entities to be present, independent accountants (and hereby authorizes such
independent accountants to discuss their financial matters with the Agents,
their Related Parties, any Lender or its representatives pursuant to the
foregoing) and examine and make abstracts or photocopies from any of their books
or other corporate records, all at the expense of the Borrower.  The Borrower
shall promptly pay all invoiced costs and expenses of any Restructuring Advisor
engaged by the Administrative Agent and incurred from time to time (regardless
of whether there has occurred an Event of Default).
 
6.13           Use of Proceeds.  The Borrower shall use, or cause its
Subsidiaries to use, the proceeds of the Loans after the Second Amendment
Effective Date for Capital Expenditures permitted to be made hereunder, working
capital and other general corporate requirements of the Borrower and its
Subsidiaries.
 
6.14           End of Fiscal Years; Fiscal Quarters.  The Parent Guarantors and
the Borrower will, for financial reporting purposes, cause (a) its and each of
their respective Subsidiaries' and Nexstar Entities' fiscal years to end on
December 31 of each year and (b) its and each of their respective Subsidiaries'
and Nexstar Entities' fiscal quarters to end on March 31, June 30, September 30
and December 31 of each year.
 
6.15           Interest Rate Protection.  The Borrower shall maintain such
Interest Rate Protection Agreements as are necessary so as to provide, through
and including April 1, 2007, that at least 40% of the principal amount of the
sum of all Indebtedness for borrowed money of Nexstar Finance Holdings and its
Subsidiaries (including the Borrower) plus all outstanding Mission Loans is
subject to either a fixed interest rate or interest rate protection.
 
 




5432462v.2 25690/684
 
42
 
 
6.16           Additional Security; Further Assurances.
 
(a)           The Parent Guarantors and the Borrower will, and will cause each
of their respective Subsidiaries and all other Credit Parties to, grant to the
Collateral Agent or the Administrative Agent, at the request of the
Administrative Agent, for the benefit of the Secured Parties, security interests
and mortgages in such assets and properties of the Nexstar Entities and other
Credit Parties as are not covered by the Security Documents, and as may be
requested from time to time by the Administrative Agent or the Majority Lenders
(collectively, the "Additional Security Documents").  All such security
interests and mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the Borrower
and shall constitute valid and enforceable perfected security interests and
mortgages superior to and prior to the rights of all third Persons and shall be
subject to no Liens except for Permitted Liens.  The Additional Security
Documents or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent or the Administrative
Agent, at the request of the Administrative Agent, required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall be paid in full.
 
(b)           The Parent Guarantors and the Borrower will, and will cause each
of their respective Subsidiaries and all other Credit Parties to, at the expense
of the Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent or the Administrative Agent, at the request of the
Administrative Agent, from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports
and other assurances or instruments and take such further steps relating to the
collateral covered by any of the Security Documents or any Additional Security
Documents as the Collateral Agent or the Administrative Agent, at the request of
the Administrative Agent, may reasonably require and as are reasonably
satisfactory to the Borrower.  Furthermore, the Borrower shall cause to be
delivered to the Collateral Agent or the Administrative Agent, at the request of
the Administrative Agent, such opinions of counsel, title insurance and other
related documents as may be reasonably requested by the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, to assure
itself that this Section 6.16 has been complied with.  Notwithstanding anything
herein or in any Loan Document to the contrary, such information required to be
delivered above shall include (without limitation) the following:
 
(i)           Within 90 days after requested in writing by the Administrative
Agent in its sole discretion, engineering, soils, environmental and other
reports as to all Real Properties subject to such request, from professional
firms acceptable to the Administrative Agent, which report shall identify
existing and potential environmental concerns and shall quantify related costs
and liabilities, associated with any facilities of any Credit Party or any of
its respective Subsidiaries;
 
(ii)           Within 90 days after requested in writing by the Administrative
Agent in its sole discretion, estoppel and consent agreements executed by each
of the lessors of any Leasehold Real Properties of any of the Credit Parties
subject to such request, along with (1) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, or (2) evidence that the applicable
lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent; provided that in
no event shall any Credit Party be required to take any action, other than using
its reasonable commercial efforts, to obtain consents, estoppels, memorandums,
assignments, etc. from independent unaffiliated third parties with respect to
its compliance with this Section; and
 
(c)           The Parent Guarantors and the Borrower will, and will cause each
of their respective Subsidiaries and all other Credit Parties to, at the expense
of the Borrower, within 90 days after requested in writing by the Administrative
Agent in its sole discretion, an appraisal of any one or more of the Real
Properties of any Credit Party requested by the Administrative Agent which
satisfies the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, each such appraisal shall be from a Person acceptable to the
Administrative Agent and which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
(d)           If at any time any Parent Guarantor or the Borrower or any other
Credit Party creates or acquires any additional Subsidiary, such Parent
Guarantor and/or the Borrower, as applicable, will promptly notify the
Administrative Agent thereof and cause such Subsidiary, within 30 days
thereafter, to execute and deliver appropriate Guaranty Supplements, a Joinder
to Security Agreement and a Joinder to Pledge and Security Agreement (provided
that nothing in this Section shall be deemed to permit the formation, creation
or acquisition of any additional Subsidiary).
 
(e)           The Parent Guarantors and the Borrower agree that each action
required above by this Section 6.16 shall be completed as soon as possible, but
in no event later than 90 days after such action is either requested to be taken
by the Administrative Agent or the Majority Lenders or required to be taken by
the applicable Nexstar Entity or Mission Entity pursuant to the terms of this
Section 6.16.
 
(f)           The Parent Guarantors and the Borrower agree that, upon the
request of the Administrative Agent following the occurrence and during the
continuance of a Default, the Borrower shall, at the Borrower’s expense:
 
(i)           promptly upon request therefor but in no event later than 10 days
after such request, furnish to the Administrative Agent a description of the
real and personal properties of the Credit Parties and their respective
Subsidiaries in detail reasonably satisfactory to the Administrative Agent,
 
(ii)           promptly upon request therefor but in no event later than 30 days
after such request, duly execute and deliver, and cause each Credit Party (if it
has not already done so) to duly execute and deliver, to the Administrative
Agent deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all Pledged
Collateral in and of such Credit Party), and other instruments securing payment
of all the Obligations of the Credit Parties under the Loan Documents and
Mission Loan Documents and constituting Liens on all such properties,
 
(iii)           promptly upon request therefor but in no event later than 30
days after such request, take, and cause each Credit Party to take, whatever
action (including the recording of mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the reasonable opinion of
the Administrative Agent to vest in the Collateral Agent or the Administrative
Agent, at the request of the Administrative Agent, (or in any representative of
the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, security
agreement supplements, intellectual property security agreement supplements and
security and pledge agreements delivered pursuant to this Section 6.16 or
otherwise, enforceable against all third parties in accordance with their terms,
 
(iv)           promptly upon request therefor but in no event later than 30 days
after such request, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for each of the Credit Parties as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, in each case acceptable to the Administrative Agent, and
 
(v)           as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Borrower or any other Credit Party, title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance satisfactory to the Administrative Agent, provided,
however, that to the extent that any Credit Party or any of its Subsidiaries
shall have otherwise received any of the foregoing items with respect to such
real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.
 
(g)           At any time upon request of the Administrative Agent, the Parent
Guarantors and the Borrower will, and will cause each of their respective
Subsidiaries and all other Credit Parties to, at the expense of the Borrower,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
security agreement supplements, intellectual property security agreement
supplements and other security and pledge agreements.
 

 




5432462v.2 25690/684
 
43
 
 

6.17           Post Second Amendment Effective Date Collateral
Requirements.  Not later than November 15, 2009 (provided that the
Administrative Agent may by its written consent extend such period by up to 30
days so long as the Credit Parties are diligently pursuing compliance with the
terms of this Section 6.17 in good faith), the Parent Guarantors and the
Borrower will, and will cause each of their respective Subsidiaries and all
other Credit Parties to (in each case upon terms and conditions, and pursuant to
documentation in each case in form and substance satisfactory to the
Administrative Agent, and delivered to the Administrative Agent duly executed by
each applicable Credit Party):
 
(a)           Real and Leasehold Property.  grant to the Administrative Agent or
the  Collateral Agent, as applicable and requested, for the benefit of the
Secured Parties, valid first priority Liens and security interests (subject to
Permitted Liens), deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages and leasehold deeds of trust (with such changes as may be
reasonably satisfactory to the Administrative Agent and its counsel to account
for local law matters) on the properties listed on Schedule 5.09 (except (i) the
two properties listed on such schedule asterisked as not to be mortgaged,
(ii) Subject Leased Space, and (iii) owned properties with a book value less
than $50,000 that are waived in writing by the Administrative Agent in its
discretion) (together with the Assignments of Leases and Rents referred to
therein and each other mortgage delivered pursuant to any provision of this
Agreement, any other Loan Document, any Mission Loan Document or otherwise, in
each case as amended, the “New Mortgages”), together with:
 
(i)           evidence that counterparts of the New Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first priority and
subsisting Lien and security interest on the property described therein in favor
of the Administrative Agent for the benefit of the Secured Parties and that all
filing, documentary, stamp, intangible and recording taxes and fees have been
paid;
 
(ii)           to the extent requested by the Administrative Agent in its sole
discretion, fully paid 2006 American Land Title Association Lender’s Extended
Coverage title insurance policies (the “New Mortgage Policies”), with
endorsements and in amounts acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers acceptable to the Administrative
Agent, insuring the New Mortgages to be valid first priority and subsisting
Liens and security interests on the property described therein, free and clear
of all defects and encumbrances, excepting only Permitted Liens, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents, for mechanics’ and materialmen’s Liens and for zoning
of the applicable property) and such coinsurance and direct access reinsurance
as the Administrative Agent may deem reasonably necessary or desirable;
 
(iii)           to the extent requested by the Administrative Agent, American
Land Title Association/American Congress on Surveying and Mapping form surveys,
for which all necessary fees (where applicable) have been paid, and dated no
more than 30 days before the Second Amendment Effective Date or such earlier
date as approved in writing by the Administrative Agent, certified to the
Administrative Agent and the issuer of the New Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than Permitted Liens and other
defects acceptable to the Administrative Agent;
 
(iv)           flood insurance policies on each such property in an amount equal
to the lesser of the maximum amount secured by the applicable Mortgage or the
maximum amount of flood insurance available under the Flood Disaster Protection
Act of 1973, as amended, and otherwise in compliance with the requirements of
the Loan Documents, or evidence satisfactory to the Administrative Agent that
none of the improvements located on such land is located in a flood hazard area;
 
(v)           with respect to each such property, evidence satisfactory to the
Administrative Agent (i) that all taxes, standby fees and any other similar
charges have been paid and (ii) that the land is a separate tax lot or lots with
separate assessment or assessments of the land and the improvements thereon,
independent of any other land or improvements and that the land is a separate
legally subdivided parcel, provided, however, that receipt of relevant title
policy endorsements acceptable to the Administrative Agent for the New Mortgage
Policies shall deemed to satisfy clause (ii) of this subsection (v);
 
(vi)           evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid first priority
and subsisting Liens and security interests on the property described in the New
Mortgages has been taken;
 
(vii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party on behalf of such Credit Party as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
the requirements of this Section 6.17 and the other Loan Documents to which such
Credit Party is a party or is to be a party;
 
(viii)           such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Credit Party granting Liens and
security interests in connection with this Section 6.17 or otherwise is duly
organized or formed, and that the Borrower is validly existing, in good standing
and qualified to engage in business in each jurisdiction in which it is
operating and that each other Credit Party is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
 
(ix)           if requested by the Administrative Agent as to one or more of
such properties, a subordination, non-disturbance and attornment agreement and a
tenant estoppel certificate executed by each of the lessees of such property, in
each case in form and substance acceptable to the Administrative Agent (the
Borrower shall use its reasonable efforts to obtain such agreements and
certificates, but the Borrower's failure to obtain such agreements and
certificates from unaffiliated independent third parties after using its
reasonable efforts shall not constitute an Event of Default);
 
(x)           unless waived by the Administrative Agent in writing, as to each
of such leased properties, a landlord's subordination agreement executed by each
of the lessors of such property, in each case in form and substance reasonably
acceptable to the Administrative Agent (the Borrower shall use its reasonable
efforts to obtain such agreements, but the Borrower's failure to obtain such
agreements from unaffiliated independent third parties after using its
reasonable efforts shall not constitute an Event of Default),
 
(xi)           an opinion of Kirkland & Ellis LLP, counsel to the Credit
Parties, or other counsel reasonably acceptable to the Administrative Agent,
addressed to the Administrative Agent and each Lender, as to the authorization
and execution of the Credit Parties and the New Mortgages, as applicable, and
such other matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent or the Majority Lenders may reasonably request;
 
(xii)           an opinion of local counsel to the Credit Parties in each State
in which property subject to a New Mortgage is located, addressed to the
Administrative Agent and each Lender, as to the enforceability of the New
Mortgages and such other matters concerning the Credit Parties and the Loan
Documents as the Administrative Agent or the Majority Lenders may reasonably
request; and
 
(xiii)           a certificate of a Responsible Officer of each Credit Party
either (A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Credit Party of the execution,
delivery, granting and/or performance of the New Mortgages and the execution,
delivery and performance by such Credit Party and the validity against such
Credit Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, including, without
limitation, consents of landlords with respect to leasehold mortgages; provided,
that, notwithstanding the foregoing, the Borrower shall not have to obtain such
consents for the Subject Leased Space or (B) stating that no such consents,
licenses or approvals are so required;
 
(b)           Vehicles and Rolling Stock.  grant to the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, for the
benefit of the Secured Parties, valid first priority Liens and security
interests (subject to Permitted Liens) on each vehicle and rolling stock of each
of the Credit Parties which meets one or more of the following
qualifications:  (1) had an original cost of $30,000 or more per vehicle or
rolling stock and has a net book value as of the Second Amendment Effective Date
of $15,000 or more, or (2) is a broadcast or remote production vehicle or (3) is
in any other manner material to the operations of any Credit Party, together
with:
 
(i)           an opinion of Kirkland & Ellis LLP, counsel to the Credit Parties,
or other counsel reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and each Lender, as to the Credit Parties and the Liens
and security interests on such vehicles and rolling stock, and such other
matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent or the Majority Lenders may reasonably request; and
 
(ii)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first priority and
subsisting Liens and security interests on such vehicles and rolling stock has
been taken;
 
(c)           Patent, Copyrights, Trademarks.  grant to the Collateral Agent or
the Administrative Agent, at the request of the Administrative Agent, for the
benefit of the Secured Parties, a valid first priority Liens and security
interests (subject to Permitted Liens) on all patent, copyright, patent
application, copyright application, trademarks and service marks owned by any
Credit Party, including without limitation, logos, designs, trade names, company
names, business names, fictitious business names and other business identifiers,
together with:
 
(i)           an opinion of Kirkland & Ellis LLP, counsel to the Credit Parties,
or other counsel reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and each Lender, as to the Credit Parties and the Liens
and security interests on such intellectual property interests, and such other
matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent or the Majority Lenders may reasonably request; and
 
(ii)           evidence that all other action that the Administrative Agent may
deem reasonably necessary or desirable in order to create valid first priority
and subsisting Liens and security interests on such intellectual property
interests has been taken;
 
(d)           Towers and Transmitters.  grant to the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, for the
benefit of the Secured Parties, valid first priority Liens and security
interests (subject to Permitted Liens) on all repeaters, towers, transmitters
and translators listed on Schedule 6.17(a), together with:
 

 




5432462v.2 25690/684
 
44
 
 

(i)           an opinion of Kirkland & Ellis LLP, counsel to the Credit Parties,
or other counsel reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and each Lender, as to the Credit Parties and the Liens
and security interests on such repeaters, towers, transmitters and translators,
and such other matters concerning the Credit Parties and the Loan Documents as
the Administrative Agent or the Majority Lenders may reasonably request; and
 
(ii)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first priority and
subsisting Liens and security interests on such repeaters, towers, transmitters
and translators;
 
(e)           Deposit Accounts, Commodity Accounts and Securities
Accounts.  grant to the Collateral Agent or the Administrative Agent, at the
request of the Administrative Agent, for the benefit of the Secured Parties,
valid first priority Liens and security interests (subject to Permitted Liens)
on all deposit accounts, commodity accounts and securities accounts of each
Credit Party, except those account listed on Schedule 6.17(b), together with:
 
(i)           a favorable opinion of Kirkland & Ellis LLP, counsel to the Credit
Parties, or other counsel reasonably acceptable to the Administrative Agent,
addressed to the Administrative Agent and each Lender, as to the Credit Parties
and the Liens and security interests on such accounts, and such other matters
concerning the Credit Parties and the Loan Documents as the Administrative Agent
or the Majority Lenders may reasonably request; and
 
(ii)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first priority and
subsisting Liens and security interests on such accounts; and
 
(f)           Evidence of Insurance.  certificates of insurance, naming the
Administrative Agent, for the benefit of the Secured Parties, as an additional
insured or loss payee, as the case may be, under all insurance policies
maintained and required to be maintained with respect to the assets and
properties of the Credit Parties that constitute Collateral.
 
Notwithstanding anything else to the contrary in this Agreement or in any Loan
Document, this Section 6.17 is intended to address a specific Collateral request
by the Administrative Agent, and in each case shall be in addition to those
obligations and requirements of the Borrower and the Credit Parties elsewhere in
this Agreement and the Loan Documents, including but not limited to, those
obligations and requirements in Section 6.16 (it being agreed among the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
that this Section 6.17 shall specifically NOT limit those obligations of the
Borrower and the other Credit Parties under Section 6.16 and the other
provisions of this Agreement and the other Loan Documents).
 
6.18           Lien Searches.
 

(a)           The Parent Guarantors and the Borrower will, promptly after
delivery of the items required by Section 6.17 hereof but not later than
December 31, 2009, deliver to the Administrative Agent UCC searches (and copies
of filings contained therein), other Lien searches (and copies of filings
contained therein) and other information  demonstrating compliance by each
Credit Party with the terms and conditions of Sections 6.17(b), (c), (d) and (e)
and the other terms of this Agreement and the Loan Documents, to the extent that
compliance with the terms and conditions of such provision can be demonstrated
through UCC searches, other Lien searches or the particular information
requested.
 
(b)           The Parent Guarantors and the Borrower will, promptly following
receipt of the acknowledgment copy of any financing statement filed under the
Uniform Commercial Code in any jurisdiction by or on behalf of the Secured
Parties in connection with any Credit Party, deliver to the Administrative Agent
a completed request for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Credit Party as debtor, together with copies of such other financing statements.
 
6.19           Designation as Senior Debt.  The Parent Guarantors and the
Borrower will, and will cause each of their respective Subsidiaries and all
other Nexstar Entities to, designate all Obligations as “Designated Senior
Indebtedness” under, and defined in, all Unsecured Notes and any future Senior
Second Lien Secured Notes, Subordinated Notes and any other public indebtedness
and all supplemental indentures thereto.
 
6.20           Operating Accounts as Collateral.  Commencing November 15, 2009,
the Parent Guarantors and the Borrower will, and will cause each of their
respective Subsidiaries and all other Nexstar Entities to, maintain all of their
deposit accounts, securities accounts and other operational bank accounts of all
types of each of the Credit Parties (except those accounts listed on Schedule
6.17(b), but only so long as each of such accounts listed on Schedule 6.17(b)
has daily amounts averaging an amount to be agreed upon by the Administrative
Agent and the Borrower, which in no event will exceed $25,000 in such account)
at Bank of America and subject to a first and prior Lien and security interest
in favor of the Administrative Agent for the benefit of the Secured Parties (on
terms and conditions and subject to documentation acceptable to the
Administrative Agent).
 
6.21           Compliance with Environmental Laws.  The Parent Guarantors and
the Borrower will, and will cause each of their respective Subsidiaries and all
other Nexstar Entities to, comply, and cause all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and environmental permits; obtain and renew
all environmental permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 

 




5432462v.2 25690/684
 
45
 
 

6.22           Preparation of Environmental Reports.  The Parent Guarantors and
the Borrower will, and will cause each of their respective Subsidiaries and all
other Nexstar Entities to, at the request of the Administrative Agent from time
to time, provide to the Lenders within 60 days after such request, at the
expense of the Borrower, an environmental site assessment report for any of its
properties described in such request, prepared by an environmental consulting
firm acceptable to the Administrative Agent, indicating the presence or absence
of Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and each of the Parent Guarantors and the Borrower hereby grants
and agrees to cause any Subsidiary that owns any property described in such
request to grant at the time of such request to the Administrative Agent, the
Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment.
 
6.23           Further Assurances.  The Parent Guarantors and the Borrower will,
and will cause each of their respective Subsidiaries and all other Nexstar
Entities to, and shall use their best efforts to cause each Mission Entity to,
promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
Applicable Law, subject any Nexstar Entity’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and any of
the Liens intended to be created thereunder, (iv) provide to the Administrative
Agent with respect to the Collateral from time to time, the types of documents,
instruments, policies, opinions, appraisals and information described in Section
6.17 or otherwise as requested by the Administrative Agent and (v) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Nexstar
Entity or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.  Notwithstanding the foregoing, in the event that any
such requirement requires the consent or acknowledgment of an unaffiliated
independent third party, the Borrower shall only be required to use its
commercially reasonable efforts to obtain such consents or acknowledgments.
 
6.24           Compliance with Terms of Leaseholds.  The Parent Guarantors and
the Borrower will, and will cause each of their respective Subsidiaries and all
other Nexstar Entities to, make all payments and otherwise perform all
obligations in respect of all leases of real property to which the Borrower or
any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
 
6.25           Cooperation.  The Parent Guarantors and the Borrower shall, and
shall cause each of their Subsidiaries to, use reasonable efforts to cooperate
with the Restructuring Advisor in all respects with respect to any matters in
relation to the Loans, Credit Events and the Loan Documents, provided that (i)
such cooperation does not involve undue burden or expense or require the
engagement or services of any third parties and (ii) such Restructuring Advisor
shall have agreed in writing, for the benefit of the Borrower, to be bound by
the provisions of Section 10.07.
 
 




5432462v.2 25690/684
 
46
 
 
ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
The Borrower and each Parent Guarantor agrees with the Administrative Agent, the
Co-Syndication Agents and each Lender that, until all Commitments, Letters of
Credit, Mission Commitments and Mission Letters of Credit have terminated and
all Obligations and Mission Obligations (other than indemnities for which no
request for payment has been made) have been paid and performed in full:
 
7.01           Changes in Business.  The Parent Guarantors and the Borrower will
not, and will not cause or permit any of their respective Subsidiaries or
Nexstar Entities to, directly or indirectly, alter in a fundamental and
substantial manner the character of the Television Broadcasting Business of the
Nexstar Entities, taken as a whole, or the Credit Parties, taken as a whole,
from that conducted immediately following the Effective Date.
 
7.02           Limitation on Liens.  The Parent Guarantors and the Borrower will
not, and will not permit any of their respective Subsidiaries and Nexstar
Entities to, create, incur, assume, or suffer to exist any Lien upon any of
their respective revenues, property (including fixed assets, inventory, Real
Property, intangible rights and Capital Stock) or other assets, whether now
owned or hereafter acquired, other than the following ("Permitted Liens"):
 
(a)           Liens in existence on the Second Amendment Effective Date and
disclosed on Schedule 7.02;
 
(b)           Liens for taxes, assessments or other governmental charges or
levies to the extent that payment thereof shall not at the time be required to
be made in accordance with the provisions of Section 6.09;
 
(c)           Liens encumbering property of any such Nexstar Entity consisting
of carriers, warehousemen, mechanics, materialmen, repairmen and landlords and
other Liens arising by operation of law and incurred in the ordinary course of
business for sums which are not overdue or which are being contested in good
faith by appropriate proceedings and (if so contested) for which appropriate
reserves with respect thereto have been established and maintained on the books
of such Nexstar Entity in accordance with GAAP;
 
(d)           Liens encumbering property of any Nexstar Entity incurred in the
ordinary course of business in connection with workers' compensation,
unemployment insurance, or other forms of governmental insurance or benefits, or
to secure performance of bids, tenders, statutory obligations, leases, and
contracts (other than for Indebtedness) entered into in the ordinary course of
business of such Nexstar Entity;
 
(e)           easements, rights-of-way, reservations, permits, servitudes,
zoning and similar restrictions and other similar encumbrances or title defects
and Permitted Encumbrances (i) described in the New Mortgage Policies or
(ii) which, in the aggregate, are not substantial in amount, and which do not in
any case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of any Nexstar Entity;
 
(f)           judgment Liens securing amounts not in excess of (i) $4,000,000
and (x) in existence less than 30 days after the entry thereof, (y) with respect
to which execution has been stayed or (z) with respect to which the appropriate
insurance carrier has agreed in writing that there is coverage by insurance or
(ii) $4,000,000 in the aggregate at any time outstanding for all Credit Parties;
 
(g)           Liens securing documentary letters of credit; provided such Liens
attach only to the property or goods to which such letter of credit relates;
 
(h)           purchase money security interests encumbering equipment,
furniture, machinery or other assets by the Borrower or its Subsidiaries for
normal business purposes, provided that such security interests and Liens
hereunder together with security interests and Liens permitted by Section
7.02(a), do not secure amounts in excess of $4,000,000 in the aggregate at any
time outstanding for the Credit Parties;
 
(i)           interests in Leaseholds under which a Nexstar Entity is a lessor,
provided such Leaseholds are otherwise not prohibited by the terms of this
Agreement;
 
(j)           second priority Liens on the assets of the Nexstar Entities
securing Senior Second Lien Secured Notes, in each case to the extent such
Indebtedness is issued in accordance with Section 7.05(s); and
 
(k)           Liens created by the Security Documents.
 
7.03           Disposition of Assets.  The Parent Guarantors and the Borrower
will not, and will not suffer or permit any of their respective Subsidiaries to,
directly or indirectly, make any Disposition or enter into any agreement to make
any Disposition, except:
 
(a)           any Nexstar Entity may make and agree to make Dispositions to
Wholly-Owned Subsidiaries of the Borrower that are Guarantors, or the Borrower
after prior written notice to the Administrative Agent describing the
Disposition and compliance by the transferee with the applicable terms of the
Security Documents;
 
(b)           so long as no Default exists before and after giving pro forma
effect thereto, the Borrower or any Subsidiary of the Borrower may agree to and
make Dispositions of Stations, assets and properties, including without
limitation Real Properties, so long as (i) all proceeds and compensation
received for each such Disposition is 100% cash, (ii) 100% of the Net Cash
Proceeds are used to prepay the Loans in accordance with the terms of
Section 2.06(b) and Section 10.19(b) (except as provided in Section 2.06(b) and
Section 10.19(b)), (iii) any television station owned by the Mission Borrower in
the same market is sold by the Mission Borrower concurrently with the
Disposition of any television station owned by the Borrower (and in accordance
with the terms of the Mission Credit Agreement), and (iv) at least 5 Business
Days prior to the consummation of any proposed Disposition, or at such later
time as agreed to by the Administrative Agent, the Borrower shall have delivered
to the Administrative Agent a certificate of the Borrower executed on its behalf
by a Responsible Officer of the Borrower, which certificate shall contain (A)
financial projections of the Borrower and its Subsidiaries attached to such
certificate which have been prepared on a Pro Forma Basis (giving effect to the
consummation of such Disposition and any related repayment of Indebtedness) for
the period from the proposed date of the consummation of any proposed
Disposition to the Maturity Date of the latest to mature of the Loans
demonstrating compliance for such period with the covenants set forth in Section
7.09, (B) a certification to the Administrative Agent and the Lenders that all
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct as of such date and will be true and correct both
before and after giving effect to such Disposition and (C) a certification that
no Default exists both before and after giving effect to such Disposition;
 
(c)           Dispositions permitted by Section 7.04(c) and (d);
 
(d)           Dispositions of cash or Cash Equivalents, unless such cash or Cash
Equivalents are in a Cash Collateral Account or otherwise prohibited under this
Agreement or the other Loan Documents; and
 
(e)           so long as (i) no Default exists both before and after giving
effect thereto, (ii) all proceeds and compensation received for such each such
Disposition is 100% cash, (iii) 100% of the Net Cash Proceeds are used to prepay
the Loans in accordance with the terms of Section 2.06(b) and Section 10.19(b)
(except as provided in Section 2.06(b) and Section 10.19(b)) and (iv) any
television station owned by the Mission Borrower in the same market is sold by
the Mission Borrower concurrently with such Disposition and in accordance with
the terms of the Mission Credit Agreement, Dispositions consisting of Sale and
Leaseback Transactions effected on terms and conditions satisfactory to, and
with the prior written consent of, the Administrative Agent and the Majority
Lenders.
 

 




5432462v.2 25690/684
 
47
 
 

7.04           Consolidations, Mergers, Acquisitions, etc.  The Parent
Guarantors and the Borrower will not, and will not suffer or permit any of their
respective Subsidiaries to, or any Nexstar Entity to,
 
(1)           wind up, liquidate or dissolve themselves (or enter into any
agreement to take any such action), or
 
(2)           make any Acquisition, or enter into any agreement to make any
Acquisition, or
 
(3)           convey, sell, transfer, lease or otherwise dispose of all or
substantially all of their respective assets, either in one transaction or a
series of related transactions, to any other Person or Persons, or
 
(4)           form, create or acquire any new Subsidiary (whether a non
Wholly-Owned Subsidiary or Wholly-Owned Subsidiary) or minority equity interest,
 
or commit to do any of the foregoing, except:
 
(a)           the Parent Guarantors, the Borrower and their respective
Subsidiaries may make Dispositions permitted under Section 7.03;
 
(b)           so long as no Default exists both before and after giving effect
thereto, the entering into by the Borrower or any of its Wholly-Owned
Subsidiaries, after the Effective Date, of any Local Marketing Agreement, Joint
Sales Agreement and/or Shared Services Agreement with respect to a television
broadcasting station (other than in connection with a Disposition) owned by a
third Person that is not an Affiliate of any Credit Party (prior to giving
effect to such contemplated agreement); provided that at least 5 Business Days
prior to both the entering into commitment to enter into any transactions or
series of related transactions and the consummation of any such proposed
transaction or series of related transactions, or at such later time as agreed
to by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent,
 
(1)           a certificate of the Borrower executed on its behalf by a
Responsible Officer of the Borrower, certifying
 
(x)           that the financial projections attached thereto have been prepared
on a Pro Forma Basis in good faith after inclusion of the full transaction or
series of related transactions and all related borrowings and other transactions
in connection therewith for the period from the date of the actual or
anticipated, as applicable, consummation of the proposed transaction or series
of related transactions to the Maturity Date for the latest to mature of the
Loans, and
 
(y)           that no Default exists or is projected to exist both before and
after giving effect to the consummation of such transaction or series of related
transactions after giving effect to the full transaction or series of related
transactions and all related borrowings and other transactions in connection
therewith;
 
(c)           any Subsidiary of the Borrower may merge with and into, or be
dissolved or liquidated into, the Borrower so long as (i) the Borrower is the
surviving Person of any such merger, dissolution or liquidation and (ii) the
Borrower complies with the relevant provisions of the Security Documents to
which it is a party so that the security interests granted to the Collateral
Agent or the Administrative Agent pursuant to such Security Documents in the
assets of such merged, dissolved or liquidated Subsidiary so merged shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation);
 
(d)           any Subsidiary of the Borrower may merge with and into, or be
dissolved or liquidated into, any Wholly-Owned Subsidiary of the Borrower that
is a Guarantor so long as (i) such Wholly-Owned Subsidiary of the Borrower is
the surviving corporation of such merger, dissolution or liquidation and
(ii) the acquiring Wholly-Owned Subsidiary complies with the relevant provisions
of the Security Documents to which it is a party so that the security interests
granted to the Collateral Agent or the Administrative Agent pursuant to such
Security Documents in the assets of such merged, dissolved or liquidated
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation);
 
(e)           with respect to any Station owned by any Mission Entity, the
Borrower may (subject to the FCC's rules and regulations) enter into a Local
Marketing Agreement, Joint Sales Agreement and/or Shared Services Agreement with
any Mission Entity, provided that (i) such Local Marketing Agreement, Joint
Sales Agreement and/or Shared Services Agreement shall specifically permit the
assignment to, and first priority Liens and security interests by, the
Administrative Agent and/or Collateral Agent for the benefit of the Secured
Parties to secure the Obligations, (ii) not less than 5 Business Days prior to
the entering into of such agreement, the Borrower shall have delivered to the
Administrative Agent a certificate of the Borrower executed on its behalf by a
Responsible Officer of the Borrower, which certificate shall contain (A) a
summary of the terms of such agreement comparing it to the agreement (if any)
that such agreement is replacing, (B) such other information reasonably
requested by the Administrative Agent and (C) a certification that no Default
exists both before and after giving effect to such agreement; and
 
(f)           Settlement Securities acquired from time to time by any Nexstar
Entity in good faith.
 
7.05           Limitation on Indebtedness.  The Parent Guarantors and the
Borrower will not, and will not suffer or permit any of their respective
Subsidiaries to, create, incur, issue, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
 
(a)           Intentionally Deleted.
 

 




5432462v.2 25690/684
 
48
 
 

(b)           Intentionally Deleted.
 
(c)           Intentionally Deleted.
 
(d)           Intentionally Deleted.
 
(e)           Intentionally Deleted.
 
(f)           Intentionally Deleted.
 
(g)           Intentionally Deleted.
 
(h)           Intentionally Deleted.
 
(i)           Intentionally Deleted.
 
(j)           Intentionally Deleted.
 
(k)           Intentionally Deleted.
 
(l)           Indebtedness existing on the Second Amendment Effective Date and
described on Schedule 7.05(l) without any modifications, amendments, consents,
waivers, refinancings, refundings, renewals or extensions thereof; provided that
immaterial clarifying amendments correcting errors shall be permitted, so long
as in each case no fee is payable in connection therewith;
 
(m)           Indebtedness incurred pursuant to any Loan Document;
 
(n)           Indebtedness of any Nexstar Entity owing to the Borrower or any
Wholly-Owned Subsidiary of the Borrower that is a Guarantor, provided that any
such Indebtedness (i) is permitted to be advanced by the Borrower or such
Wholly-Owned Subsidiary pursuant to the provisions of Section 7.11 and (ii) is
not subordinated to any other Indebtedness of the obligor (other than the
Obligations);
 
(o)           so long as no Event of Default exists both before and after giving
effect to the incurrence thereof, Indebtedness of the Borrower and/or its
Subsidiaries secured by Liens permitted by Section 7.02(h), in an aggregate
amount outstanding not in excess of $4,000,000 in the aggregate at any time
outstanding for the Credit Parties;
 
(p)           so long as no Event of Default exists both before and after giving
effect to the incurrence thereof, Interest Rate Protection Agreements required
hereunder or in respect of Indebtedness otherwise permitted hereby so long as
such agreements are not entered into for speculative purposes and the Borrower
is in compliance with Section 6.15 after giving effect thereto;
 
(q)           Capital Lease Obligations and other Indebtedness (other than
Indebtedness for borrowed money) of the Borrower and/or its Subsidiaries in an
amount not to exceed $2,500,000 in the aggregate for the Borrower and its
Subsidiaries at any time outstanding, such maximum amount to be reduced by the
aggregate principal amount of Indebtedness of any Mission Entity permitted under
Section 7.05(q) of the Mission Credit Agreement outstanding at any time;
 
(r)           (i) Guaranty Obligations of the Nexstar Entities (other than the
Borrower) with respect to Senior Second Lien Secured Notes incurred in
accordance with the terms of Section 7.05(s) and (ii) subordinated Guaranty
Obligations of the Nexstar Entities (other than the Borrower) with respect to
Subordinated Notes incurred in accordance with the terms of Section 7.05(s)
(subordinated on terms and conditions, and subject to documentation, acceptable
to the Administrative Agent in its sole discretion);
 
(s)           so long as (i) no Default exists before and after giving effect to
the incurrence thereof, (ii) such Indebtedness is issued by the Borrower for
cash only, (iii) 100% of the Net Debt Proceeds of the issuance of such
Indebtedness is used to prepay the Loans and Obligations at par in accordance
with the terms of Section 2.06 and Section 10.19; (iv) such Indebtedness shall
have a final maturity date not earlier than 180 days after the Stated Term B
Maturity Date, (v) no voluntary or scheduled repayments, prepayments,
redemptions, repurchases or other return of principal, cancellation of principal
or like transaction shall be required or made with respect to the principal of
such Indebtedness (including, without limitation, any redemption, defeasance,
setting aside of funds, or other provision for, or assurance of, payment),
(vi) in the case of clause (x) below, the Administrative Agent shall act as the
collateral agent on behalf of the Lenders and the Holders of the Senior Second
Lien Secured Notes (if any), and (vii) the Administrative Agent shall have
received an opinion of Kirkland & Ellis, LLP or other counsel acceptable to the
Administrative Agent in its sole discretion, as counsel to the Nexstar Entities,
in form and substance acceptable to the Administrative Agent in its sole
discretion, regarding the terms and conditions of such Indebtedness not
conflicting with the terms or conditions of  this Agreement, the other Loan
Documents, the Mission Loan Documents, the Unsecured Notes, any other Senior
Second Lien Secured Notes or Subordinated Notes, and all other material
contracts of the Credit Parties (including, without limitation, with respect to
(I) the granting of Liens and security interests on the Collateral to secure
such Indebtedness (if any), (II) the priority of such Liens and security
interests and (III) the entering into of any Intercreditor Agreement,
subordination agreement or any other agreements relating to the priority of such
Liens and security interests referred to below, and (viii) the Administrative
Agent shall have received an opinion of Kirkland & Ellis, LLP or other counsel
reasonably acceptable to the Administrative Agent, as counsel to the Nexstar
Entities, in form and substance reasonably acceptable to the Administrative
Agent regarding (A) the issuance of such Indebtedness, (B) enforceability of any
Intercreditor Agreement, subordination agreement and any other agreement entered
into in connection with any such Indebtedness and (C) such other matters as
requested by the Administrative Agent,
 
 




5432462v.2 25690/684
 
49
 
 
 
(x)           the Borrower may incur senior second lien secured notes on terms
and conditions, and pursuant to documentation acceptable to the Administrative
Agent in its sole discretion (the "Senior Second Lien Secured Notes") provided
that, (1) the Holders of the Senior Second Lien Secured Notes and the
Administrative Agent on behalf of the Secured Parties shall have entered into an
intercreditor agreement regarding the priority of the Liens and security
interests in the Collateral, among the Secured Parties and the Holders of the
Senior Second Lien Secured Notes, and the attendant rights and obligations in
connection therewith, on terms and conditions, and subject to documentation
acceptable to the Administrative Agent in its discretion (the "Intercreditor
Agreement"), which such Intercreditor Agreement shall address the granting of
the second Liens and security interests in the Collateral, among the Secured
Parties and the Holders of the Senior Second Lien Secured Notes, and the
attendant rights and obligations in connection therewith, on terms and
conditions, and subject to documentation acceptable to the Administrative Agent
in its discretion and (2) any amendment, waiver, consent or other modification
to this Agreement or any other Loan Document necessary in order to effectuate
the intent of this Section 7.05(s) and the issuance of the Senior Second Lien
Secured Notes may be made by the Administrative Agent in its discretion, and the
Majority Revolver Lenders and the Majority Lenders hereby authorize the
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders, provided that, nothing in such amendment,
consent, waiver or modification shall effectuate any change which would
otherwise require the consent of each of the Lenders or any specific Lender or
agent in accordance with the terms hereof; or
 
(y)           the Borrower or the Ultimate Parent may incur unsecured and
contractually subordinated Indebtedness on terms and conditions, and pursuant to
documentation acceptable to the Administrative Agent in its sole discretion
(including, without limitation, the subordination terms and conditions and the
documentation related thereto) (the "Subordinated Notes") provided that, (1)
cash interest on such Subordinated Notes may not exceed an amount per annum
equal to 5% (including in such interest calculation any original issue discount
or any other similar pricing arrangement), until such time as the Loans are paid
in full and the Aggregate Revolving Commitment has been terminated and all other
Obligations have been paid in full, (2) any portion of such Subordinated Notes
that is subject to payment in kind may not begin to accrue interest payable in
cash prior to the Stated Term B Maturity Date, (3) if requested by the
Administrative Agent, the Holders of the Subordinated Notes and the
Administrative Agent on behalf of the Secured Parties shall have entered into an
intercreditor agreement regarding the subordination of the Subordinated Notes,
and the attendant rights and obligations in connection therewith, on terms and
conditions, and subject to documentation acceptable to the Administrative Agent
in its discretion and (4) any amendment, waiver, consent or other modification
to this Agreement or any other Loan Document necessary in order to effectuate
the intent of this Section 7.05(s) and the issuance of the Subordinated Notes
may be made by the Administrative Agent in its discretion, and the Majority
Revolver Lenders and the Majority Lenders hereby authorize the Administrative
Agent to enter into such amendment, consent, waiver or other modification on
behalf of the Lenders, provided that, nothing in such amendment, consent, waiver
or modification shall effectuate any change which would otherwise require the
consent of each of the Lenders or any specific Lender or agent in accordance
with the terms hereof.
 

In each case of issuance of Senior Second Lien Secured Notes, and/or
Subordinated Notes, prior to the date of the incurrence thereof, the Borrower
shall have delivered to the Administrative Agent (1) a certificate of the
Borrower executed on its behalf by a Responsible Officer of the Borrower,
certifying (x) compliance with each of the financial covenants contained in
Section 7.09, based on financial projections of the Borrower and its
Subsidiaries attached to such certificate which have been prepared on a Pro
Forma Basis for the period from the date of the proposed date of the incurrence
of such Senior Second Lien Secured Notes or Subordinated Notes to the Maturity
Date of the latest to mature of the Loans and (y) that no Default exists or will
exist both before and after giving effect to the incurrence of such
Indebtedness, and (2) a Pro Forma Compliance Certificate of the Borrower
prepared as of the date of the incurrence of such Indebtedness giving effect to
the incurrence of such Indebtedness and the use(s) of the proceeds thereof, and
(B) concurrently upon receipt thereof, the Net Debt Proceeds from the issuance
of Senior Second Lien Secured Notes and/or Subordinated Notes are used by the
Borrower to prepay the Loans and Obligations in accordance with the terms of
Section 2.06(f) and Section 10.19(f); and
 
(t)           so long as no Default exists both before and after giving effect
thereto, Indebtedness of the Ultimate Parent under the Quorum Contingent Note in
an aggregate principal amount not to exceed $7,250,000, without any amendment,
consent or waiver with respect thereto.
 
7.06           Transactions with Affiliates.  The Parent Guarantors and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
enter into, or cause, suffer, or permit to exist:
 
(a)           any arrangement or contract with any of its Affiliates or any
Mission Entity of a nature customarily entered into by Persons which are
Affiliates of each other (including arrangements relating to the allocation of
revenues, taxes, and expenses or otherwise) requiring any payments to be made by
any Nexstar Entity to any such Affiliate or Mission Entity unless in each case
such arrangement or contract is specifically permitted by this Agreement, is in
the ordinary course of such Person's business and is fair and equitable to such
Nexstar Entity;
 
(b)           any other transaction, arrangement, or contract with any of its
Affiliates  or any Mission Entity, unless in each case such transaction,
arrangement or contract is on terms which are specifically permitted by this
Agreement, is in the ordinary course of such Person's business and is on terms
not less favorable than are obtainable from any Person which is not one of its
Affiliates; or
 
(c)           any management services agreement,
 
except those arrangements, agreements and transactions listed on Schedule 7.06.
 
7.07           Use of Credits; Compliance with Margin Regulations.  The Parent
Guarantors and the Borrower will not, and will not suffer or permit any of their
respective Subsidiaries to, use any portion of the proceeds of the Loans or any
Letter of Credit, directly or indirectly, to purchase or carry Margin Stock
other than in compliance with Regulations T, U and X of the Federal Reserve
Board.  At no time shall the value of the Margin Stock owned by any Nexstar
Entity (as determined in accordance with Regulation U of the Federal Reserve
Board) exceed 25% of the value (as determined in accordance with
Section 221.2(g)(2) of Regulation U of the Federal Reserve Board) of the assets
of such Nexstar Entity.
 
7.08           Environmental Liabilities.  The Parent Guarantors and the
Borrower will not and will not permit any of their respective Subsidiaries or
any of the Nexstar Entities to violate any Environmental Law to an extent
sufficient to give rise to a Material Adverse Effect; and, without limiting the
foregoing, the Parent Guarantors and the Borrower will not, and will not permit
any of their respective Subsidiaries or any other Nexstar Entity or Person to,
dispose of any Hazardous Material into or onto, or (except in accordance with
Applicable Law) from, any Real Property owned, operated or otherwise used by any
Nexstar Entity or any other Credit Party, or allow any Lien imposed pursuant to
any Environmental Law to be imposed or to remain on such Real Property, in each
case to the extent the same are reasonably likely to have a Material Adverse
Effect, except as contested in reasonable good faith by appropriate proceedings
and the pendency of such proceedings will not have a Material Adverse Effect and
except and unless adequate reserves have been established and are being
maintained on its books in accordance with GAAP.
 
7.09           Financial Covenants.
 
(a)           Consolidated Total Leverage Ratio.  The Consolidated Total
Leverage Ratio shall not at any time during any period set forth below exceed
the ratio set forth opposite such period below:
 
Period
 
Ratio
July 1, 2009 through and including September 30, 2009
 
6.75 to 1.00
October 1, 2009 through and including December 31, 2009
 
8.75 to 1.00
January 1, 2010 through and including March 31, 2010
 
9.50 to 1.00
April 1, 2010 through and including June 30, 2010
 
10.25 to 1.00
July 1, 2010 through and including September 30, 2010
 
9.25 to 1.00
October 1, 2010 through and including March 31, 2011
 
7.75 to 1.00
April 1, 2011 and thereafter
 
6.00 to 1.00
     

(b)           Consolidated Senior Leverage Ratio.  The Consolidated Senior
Leverage Ratio shall not at any time during any period set forth below exceed
the ratio set forth opposite such period below:
 
Period
 
Ratio
July 1, 2009 through and including September 30, 2009
 
5.50 to 1.00
October 1, 2009 through and including December 31, 2009
 
7.00 to 1.00
January 1, 2010 through and including March 31, 2010
 
7.00 to 1.00
April 1, 2010 through and including June 30, 2010
 
7.50 to 1.00
July 1, 2010 through and including September 30, 2010
 
6.75 to 1.00
October 1, 2010 through and including March 31, 2011
 
5.50 to 1.00
April 1, 2011 and thereafter
 
4.00 to 1.00

 
(c)           Consolidated Interest Coverage Ratio.  The Consolidated Interest
Coverage Ratio shall not at any time during any period set forth below be less
than the ratio set forth opposite such period below:
 
Period
 
Ratio
July 1, 2009 through and including June 30, 2010
 
1.75 to 1.00
July 1, 2010 and thereafter
 
2.00 to 1.00

 
(d)           Consolidated Fixed Charge Coverage Ratio.  The Consolidated Fixed
Charge Coverage Ratio shall not at any time be less than 1.15 to 1.00.
 
 




5432462v.2 25690/684
 
50
 
 
7.10           Restricted Payments.  The Parent Guarantors and the Borrower
shall not, and shall not permit any of their respective Subsidiaries to, make
any Restricted Payment, except:
 
(a)           so long as no Default exists both before and after giving effect
to such repurchases, the Ultimate Parent may repurchase equity interests in the
Ultimate Parent from former employees of the Nexstar Entities in an aggregate
amount for all such repurchases pursuant to this Section 7.10(a) combined not to
exceed $250,000 during any Fiscal Year, and the Subsidiaries of the Ultimate
Parent may authorize, declare and/or pay Dividends to their respective
shareholders, partners or members in the amount necessary to provide the funds
necessary to permit the Ultimate Parent to make such repurchases;
 
(b)           the Subsidiaries of the Borrower may make Restricted Payments to
the Borrower or any Wholly-Owned Subsidiary of the Borrower;
 
(c)           so long as no Default exists both before and after the making
thereof, (i) the Borrower may authorize, declare and pay Dividends to Nexstar
Finance Holdings in the amount necessary to permit Nexstar Finance Holdings to
make payments of scheduled cash interest which becomes due and payable with
respect to the 11.375% Senior Discount Notes issued by Nexstar Finance Holdings
on March 27, 2003 and due 2013 and (ii) Nexstar Finance Holdings may make such
scheduled cash interest payments if, prior to the making of such payments of
cash interest by Nexstar Finance Holdings, the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate of the Borrower
prepared as of the date of the making of each such Dividend of the Borrower,
giving effect to each such Dividend of the Borrower and the related payments of
cash interest to be made by Nexstar Finance Holdings as though each such
Dividend of the Borrower and the related payments of cash interest to be made by
Nexstar Finance Holdings had been made on the first day of the applicable
Measurement Period relating to the date each such Dividend by the Borrower is to
be made, and otherwise demonstrating that no Default exists both before and
after giving effect to each such Dividend and related payments of cash interest;
 
(d)           so long as no Default exists both before and after the making
thereof, the Borrower may make Restricted Payments constituting scheduled cash
interest due and payable with respect to any (i) Senior Second Lien Secured
Notes, (ii) Subordinated Notes, (iii) 7% Senior Subordinated PIK Notes due 2014,
issued by Nexstar Broadcasting, Inc., (iv) 7% Senior Subordinated Notes due
2014, issued by Nexstar Broadcasting, Inc. and (v) Senior Subordinated PIK Notes
due 2014, issued by Nexstar Broadcasting, Inc., so long as in each case prior to
the making of such payments of cash interest, the Borrower has delivered to the
Administrative Agent a Pro Forma Compliance Certificate of the Borrower prepared
as of the date of making of each such payment of cash interest, giving effect to
each such payment as though such payment had been made on the first day of the
applicable Measurement Period relating to the date such payment is to be made,
and otherwise demonstrating that no Default exists both before and after giving
effect to such payment of cash interest; and
 
(e)           so long as no Default exists both before and after the making
thereof, the Borrower may make Restricted Payments constituting the repurchase
of any of the Unsecured Notes in accordance with the terms of Section 7.16(b)
and Section 7.16(c).
 
7.11           Advances, Investments and Loans.  The Parent Guarantors and the
Borrower will not, and will not permit their respective Subsidiaries to, lend
money or credit or make advances to any Person, or purchase or acquire any
Capital Stock, obligations or securities of, or any other interest in, or make
any capital or other equity contribution to, any Person (including, without
limitation, the Mission Borrower), or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents, except:
 
(a)           the Nexstar Entities may invest in cash and Cash Equivalents;
 
(b)           the Borrower may enter into Interest Rate Protection Agreements in
compliance with Section 7.05(p);
 
(c)           advances, loans and investments in existence on the Second
Amendment Effective Date and listed on Schedule 7.11 shall be permitted, without
giving effect to any additions thereto or replacements thereof (except those
additions or replacements which are existing obligations as of the Second
Amendment Effective Date);
 
(d)           the Nexstar Entities may make loans and advances to their
respective employees in an aggregate principal amount for all Nexstar Entities
not to exceed $250,000, provided that such loans and advances are made (i) for
anticipated business out-of-pocket expenses or (ii) for loans to non-executive
employees;
 
(e)           the Borrower may make intercompany loans and advances to any
Wholly-Owned Subsidiary of the Borrower which is a Nexstar Entity and Guarantor;
and
 
(f)           the Borrower may acquire Settlement Securities in good faith.
 
7.12           Limitation on Business Activities of the Nexstar Entities.
 
(a)           The Parent Guarantors shall not engage in any business activities
other than the ownership of Capital Stock of other Parent Guarantors or the
Borrower and shall have no (i) significant assets other than such Capital Stock,
(ii) liabilities other than the Indebtedness permitted to be incurred by them
pursuant to Section 7.05 (including by waiver or consent) and (iii) liabilities
for the payment of taxes.
 
(b)           The Borrower and its Subsidiaries shall not engage in any business
other than the Television Broadcasting Business.
 
7.13           Sales or Issuances of Capital Stock.  The Parent Guarantors and
the Borrower will not, and will not permit any of their respective Subsidiaries
or any Nexstar Entity to, sell or issue any of their Capital Stock to any
Person; provided that so long as there exists no Default before and after giving
effect to any such issuance and the Borrower gives the Administrative Agent not
less than 10 days notice of such issuance (or such lesser notice as agreed to by
the Administrative Agent), the Ultimate Parent may sell or issue (a) preferred
Capital Stock that is in each case (i) convertible into common stock only,
(ii) not Disqualified Stock, (iii) not entitled to any cash payment of any kind
under any circumstances prior to the payment in full of the Obligations and the
Mission Obligations and termination of the Commitments and Mission Commitments
and (iv) not treated for accounting purposes under any circumstances as a
liability or Indebtedness ("Preferred Capital Stock"); such Preferred Capital
Stock to be on other terms and conditions, and subject to documentation, in each
case acceptable to the Administrative Agent, or (b) common Capital Stock
(excluding Disqualified Stock), in each case so long as all Net Issuance
Proceeds are immediately contributed to the Borrower as cash common equity on
terms and conditions acceptable to the Administrative Agent and are immediately
applied by the Borrower as a mandatory prepayment as required by Section 2.06(e)
and Section 10.19(e) (subject to the use of up to 50% of such Net Issuance
Proceeds for a debt repurchase of Unsecured Notes in accordance with the terms
of Section 10.19(e), Section 7.16(b) and the other provisions of this Agreement
and the other Loan Documents).
 
7.14           No Waivers, Amendments or Restrictive Agreements; Charter
Documents.  The Parent Guarantors and the Borrower will not, and will not permit
any of their respective Subsidiaries to, (i) permit any waiver, supplement,
modification or amendment of the documentation relating to the Unsecured Notes,
the Senior Second Lien Secured Notes, the Subordinated Notes and any other
Indebtedness of any Credit Party having a principal balance (or a Guaranty
Obligation with respect to such Indebtedness) of more than $500,000, or any
indenture or other agreement evidencing, creating or governing any of the
foregoing Indebtedness, in each case other than any such amendment, modification
or change which is specifically permitted in this Agreement or an immaterial
clarifying amendment correcting an error and so long as, in each case, no
consent fee is payable in connection therewith, (ii) enter into any new Charter
Document or modify any of their respective Charter Documents, to the extent that
any such modification of such Charter Documents would be adverse to the Lenders
in any material respect or (iii) enter into any Contractual Obligation which
would prohibit or restrict the Subsidiaries of the Borrower or Parent Guarantors
from making Dividends or Restricted Payments to the Borrower, or from granting
Liens or security interests on assets and properties as Collateral for the
Obligations.
 
7.15           Prepayments, Etc. of Indebtedness.  The Parent Guarantors and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except (a) the prepayment at par of
the Obligations in accordance with the terms of this Agreement and (b) as
permitted in accordance with the terms of Section 7.16.
 
 




5432462v.2 25690/684
 
51
 
 
 
7.16           Debt Repurchases.  The Borrower and the Parent Guarantor shall
not, and shall not permit any Subsidiary, Credit Party or any Affiliate to,
repurchase, buy, redeem, prepay, defease, receive an assignment of, issue any
notice of redemption or defeasance with respect to, or otherwise cause the
cancellation, forgiveness or purchase (including, without limitation, any
setting aside of funds, or other provision for, or assurance of, payment), or
enter into any other transaction which accomplishes a like result, of any of its
Indebtedness including the Loans, Obligations and the Mission Loans and Mission
Obligations, provided that, notwithstanding the preceding:
 
(a)           (i) the Borrower may prepay the Loans hereunder at par in
accordance with the terms of Sections 2.05, 2.06 and 10.19 of this Agreement
(subject to Section 8.01(n)) and (ii) Mission Borrower can prepay its Loans in
accordance with the terms of the Mission Credit Agreement,
 
(b)           so long as (i) there exists no Default before or after giving
effect to (A) the issuance of common Capital Stock of the Ultimate Parent, and
(B) such transaction, (ii) the Borrower delivers written notice thereof to the
Administrative Agent in detail acceptable to the Administrative Agent not less
than 30 days prior to such transaction (or such lesser time period as agreed to
by the Administrative Agent), (iii) the Borrower is in full compliance with
Section 2.06(e) and Section 10.19(e) and (v) the Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer certifying as to
each of the foregoing (i) through (iii) in detail acceptable to the
Administrative Agent and demonstrating pro forma compliance with all provisions
of Section 7.09 after giving effect to all such transactions, the Borrower may
use up to 50% of the Net Issuance Proceeds of the issuance of such Capital Stock
permitted to be issued by Section 7.13, to extinguish all or any portion of the
Unsecured Notes,
 
(c)           so long as (i) there exists no Default before or after giving
effect to such transaction, (ii) the Borrower delivers written notice thereof to
the Administrative Agent in detail acceptable to the Administrative Agent not
less than 30 days prior to such transaction (or such lesser time period as
agreed to by the Administrative Agent), (iii) Liquidity after giving effect to
any such use is not less than $20,000,000 on such date, (iv) the Borrower is in
full compliance with Section 2.06(d) and Section 10.19(d) and (v) the Borrower
delivers to the Administrative Agent a certificate of a Responsible Officer
certifying as to each of the foregoing (i) through (iv) in detail acceptable to
the Administrative Agent and demonstrating pro forma compliance with all
provisions of Section 7.09 after giving effect to all such transactions, the
Borrower may, commencing with the Excess Cash Flow for the Fiscal Quarter ending
December 31, 2009, use up to 20% of the quarterly Excess Cash Flow of the
Borrower for each Fiscal Quarter of the Borrower to extinguish all or any
portion of the Unsecured Notes, provided that, notwithstanding the foregoing, in
no event shall the aggregate amount of Excess Cash Flow of the Borrower used
under this subsection (d) to repurchase and extinguish all or any portion of the
Unsecured Notes from and after the Second Amendment Effective Date exceed
$10,000,000, and
 
(d)           so long as there exists no Default before or after giving effect
to such transaction, any Affiliate that is not a Credit Party may purchase all
or any portion of the Unsecured Notes and the Subordinated Notes.
 
7.17           Nexstar and Mission.  The Borrower and the Parent Guarantors
shall not, and shall not permit any Subsidiary, Credit Party or any Affiliate
to, (a) modify, change, consent to, waive any provision with respect to, or
otherwise not comply with or effectuate any change to, any written agreement
between or among the Borrower and the Mission Borrower, or any Nexstar Entity
and any Mission Entity, including, without limitation, the Nexstar/Mission
Agreements, except any immaterial clarifying amendment correcting an error and
so long as, in each case, no consent fee is payable in connection therewith, (b)
allow any Nexstar/Mission Agreement to lapse, expire or terminate, or otherwise
not be in full force and effect against any party thereto, except to the extent
any television station owned by the Mission Borrower is sold in accordance with
the terms of the Mission Credit Agreement and the other Mission Loan Documents,
or (c) permit, allow or suffer to exist any Nexstar/Mission Agreement then in
effect not being subject to a Lien and security interest of the Administrative
Agent on behalf of the Secured Parties to secure the Obligations.
 
 




5432462v.2 25690/684
 
52
 
 
ARTICLE VIII.
 


 
EVENTS OF DEFAULT
 
8.01           Event of Default.  Any of the following shall constitute an
"Event of Default":
 
(a)           Non-Payment.  The Borrower fails to pay, (i) when and as required
to be paid herein, any amount of principal of any Loan or any amount of any L/C
Obligation, or (ii) within five days after the same shall become due and
payable, any interest, fee or any other amount payable hereunder; or
 
(b)           Representation or Warranty.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Credit Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(c)           Specific Defaults.  Any Borrower or any Parent Guarantor fails to
perform or observe any term, covenant or agreement contained in Sections
6.03(a), 6.05, 6.06, 6.07, 6.13, 6.14, 6.20 or Article VII; or
 
(d)           Other Defaults.  Any Credit Party fails to perform or observe any
other term or covenant contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of 30 days after the
earlier of (i) knowledge of a Responsible Officer of such failure to perform or
observe and (ii) the date upon which written notice thereof is given to the
Borrower by the Administrative Agent or any Lender; or
 
(e)           Cross-Default.  Any Credit Party (i) fails to make any payment or
dividend, as applicable, including, without limitation in respect of any
Unsecured Note, Senior Second Lien Secured Note or Subordinated Note, or any
other Indebtedness having an aggregate principal amount of $3,500,000 or more
when due, (whether by scheduled maturity, required prepayment, required
redemption or repurchase, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any Unsecured
Note, Senior Second Lien Secured Note or Subordinated Note, or any other such
Indebtedness, and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, such Indebtedness
to be declared to be redeemed, repurchased or due and payable prior to its
stated maturity; or an Event of Default (as defined in the Mission Credit
Agreement) shall occur and be continuing under the Mission Credit Agreement; or
 
(f)           Insolvency; Voluntary Proceedings.  Any Credit Party (i) commences
any Insolvency Proceeding with respect to itself; or (ii) takes any action to
effectuate or authorize any of the foregoing; or
 
(g)           Involuntary
Proceedings.  (i)                                                      Any
involuntary Insolvency Proceeding is commenced or filed against any Credit Party
or any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of any Credit Party's properties,
and any such proceeding or petition shall not be dismissed, or such writ,
judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded, within 60 days after commencement, filing or
levy; (ii) any Credit Party admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) any
Credit Party acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business;
or
 
(h)           ERISA.  (i) An ERISA Event shall occur with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Credit Party or an ERISA Affiliate under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $1,000,000; (ii) the commencement or increase of contributions to,
or the adoption of or the amendment of a Pension Plan by any Credit Party or an
ERISA Affiliate which has resulted or could reasonably be expected to result in
an increase in Unfunded Pension Liability among all Pension Plans with Unfunded
Pension Liabilities in an aggregate amount in excess of $1,000,000; (iii) any of
the representations and warranties contained in Section 5.07 shall cease to be
true and correct in any material respect and which cessation has resulted or
could reasonably be expected to result in a Material Adverse Effect; or (iv) any
Credit Party or an ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or
 
(i)           Judgments.  One or more non-interlocutory judgments, orders or
decrees shall be entered against any Credit Party involving in the aggregate a
liability (not covered by independent third-party insurance) as to any single or
related series of transactions, incidents or conditions, of $3,500,000 or more,
and the same shall remain unsatisfied, unvacated and unstayed pending appeal for
a period of 30 days after the entry thereof; or
 
(j)           Change of Control.  Any Change of Control shall occur; or
 
(k)           Guaranty Agreements.  Any Guaranty Agreement or any provision
thereof shall for any reason cease to be in full force and effect or valid and
binding on or enforceable against any Credit Party or a Credit Party shall so
state in writing or bring an action to limit its obligations or liabilities
thereunder; or any Credit Party shall fail to perform any of its obligations
thereunder; or
 
(l)           Security Documents.  Any provision of any Security Document shall
cease to be in full force and effect or cease to create a valid, security
interest in the Collateral (other than an immaterial portion of the Collateral)
purported to be covered thereby or such security interest shall cease to be a
valid and first priority security interest (subject only to Permitted Liens), or
any party thereto shall default in the performance of its obligations thereunder
beyond applicable periods of grace, in each case other than as a result of any
action or inaction by the Collateral Agent, the Administrative Agent, the
Co-Syndication Agents or any Lender; or
 

 




5432462v.2 25690/684
 
53
 
 

(m)           Termination of Material Licenses.  Any Credit Party shall fail to
have all required Authorizations and licenses (including FCC Licenses), the
absence of which would have a Material Adverse Effect individually or in the
aggregate; or
 
(n)           Ratable Treatment.  Any one of the following shall occur: (i) the
Borrower makes a voluntary reduction in the Aggregate Revolving Commitment in
accordance with the terms of Section 2.04 without the Mission Borrower making a
ratable voluntary reduction of the "Aggregate Revolving Commitment" (as defined
in the Mission Credit Agreement) in accordance with the terms of the Mission
Credit Agreement and Mission Loan Documents, or (ii) the Mission Borrower makes
a voluntary reduction of the "Aggregate Revolving Commitment" (as defined in the
Mission Credit Agreement) in accordance with the terms of the Mission Credit
Agreement and Mission Loan Documents without the Borrower making a ratable
voluntary reduction in the Aggregate Revolving Commitment in accordance with the
terms of Section 2.04, or (iii) the Borrower makes a voluntary prepayment of the
Term B Loans in accordance with the terms of Section 2.05 without the Mission
Borrower making a ratable voluntary prepayment of Mission Loans constituting
"Term B Loans" as defined in the Mission Credit Agreement in accordance with the
terms of Section 2.05 of the Mission Loan Documents, or (iv) the Mission
Borrower makes a voluntary prepayment of Mission Loans constituting "Term B
Loans" as defined in the Mission Credit Agreement in accordance with the terms
of Section 2.05 of the Mission Loan Documents without the Borrower making a
ratable voluntary prepayment of the Term B Loans in accordance with the terms of
Section 2.05; or
 
(o)           Termination of Mission Loan Document or Repayment in Full.  Any
one or more of the following shall occur:  the Mission Credit Agreement is
terminated, or the Mission Loans are repaid in full, or for any reason any
Mission Loan Document ceases to be in full force and effect, or cease to be
binding on the Mission Borrower (or the Mission Borrower shall allege or claim
any of the foregoing); or
 
(p)           Termination of Network Affiliation Agreements.  With respect to
any Credit Party:  A Network Affiliation Agreement with a Major Television
Network (other than a Network Affiliation Agreement that is not in respect of
the primary affiliation of a Station or a Network Affiliation Agreement which is
replaced by another network affiliation agreement with a Major Television
Network before it ceases to be effective) ceases to be in full force and effect,
if either (i) after giving effect to such cessation, three or more Stations are
Former Major Network Affiliates, or (ii) the Station that is subject to such
Network Affiliation Agreement is a Significant Station at the time of such
cessation; or
 
(q)           Any one or more of the statements, representations, warranties,
certifications or statements of fact made on Schedule 8.01(a) or deemed made by
or on behalf of any Mission Entity or any other Credit Party herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith, shall be incorrect or misleading in any material respect when made or
deemed made; or
 

 




5432462v.2 25690/684
 
54
 
 

(r)           Mission Borrower shall fail to timely comply with, or timely
perform any one or more of, the affirmative or negative covenants as set forth
on Schedule 8.01(b); or
 
(s)           Any Affiliate of any Credit Party shall at any time (i) become a
holder of any one or more Unsecured Notes, Senior Second Lien Secured Notes or
Subordinated Notes, (ii) own or control any one or more Unsecured Notes, Senior
Second Lien Secured Notes or Subordinated Notes, (iii) repurchase, buy, redeem,
prepay, defease, receive an assignment of, issue any notice of redemption or
defeasance with respect to, or otherwise cause the cancellation, forgiveness or
purchase (including, without limitation, any setting aside of funds, or other
provision for, or assurance of, payment), or enter into any other transaction
which accomplishes a like result, of any one or more Unsecured Notes, Senior
Second Lien Secured Notes, Subordinated Notes, Loans, Mission Loans, Obligations
or Mission Obligations, or (iv) become a Lender, Mission Lender or otherwise
become any Secured Party, other than in the case of (i), (ii) and (iii) above
with respect to the Unsecured and Subordinated Notes, as permitted by Section
7.16(d).
 
8.02           Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Lenders:
 
(a)           declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to issue Letters of Credit to be terminated,
whereupon such Commitments and obligation shall forthwith be terminated; and/or
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Credit Party; and/or
 
(c)           demand that the Borrower Cash Collateralize L/C Obligations to the
extent of outstanding and wholly or partially undrawn Letters of Credit,
whereupon the Borrower shall so Cash Collateralize such Letters of Credit to
that extent; and/or
 
(d)           exercise on behalf of itself, the L/C Issuer and the Lenders all
rights and remedies available to it, the L/C Issuer and the Lenders under the
Loan Documents or Applicable Laws; and/or
 
(e)           apply any cash collateral as provided in Section 2.03(g) to the
payment of outstanding Obligations; and/or
 
(f)           take all actions to enforce the rights and remedies of the
Collateral Agent and/or the Administrative Agent under the Security Documents;
 
provided, however, that upon the occurrence of any event specified above in
Section 8.01(f) or (g) with respect to any Credit Party (in the case of clause
(i) of paragraph (g) upon the expiration of the 60-day period mentioned
therein), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to issue Letters of Credit shall automatically terminate, and all
reimbursement obligations under Letters of Credit and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act or notice by the
Administrative Agent, the L/C Issuer or any other Lender, which are hereby
expressly waived by the Borrower and each Parent Guarantor.
 
If at the end of any Fiscal Quarter there exists an Event of Default with
respect to one or more of Sections 7.09(a) or (b), the Borrower may, prior to
the date upon which financial statements for such Fiscal Quarter are required to
be delivered pursuant to Section 6.01, cure such Events of Default under
Sections 7.09(a) and/or (b) by receiving equity contributions from an ABRY Fund
and/or Sook (and/or other Persons exercising preemptive rights in connection
with an equity issuance to one or more of them), and applying the proceeds
therefrom to repay Loans and reduce Commitments (on a ratable basis among the
Revolving Loans and the Term B Loans) so that the Consolidated Total Leverage
Ratio and the Consolidated Senior Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to any such equity contributions and repayments, as of
the last day of the Fiscal Quarter for which such Event of Default occurred, do
not exceed the relevant ratios set forth in Sections 7.09(a) and (b), provided
that in no event shall any such contributions be added to increase Consolidated
Operating Cash Flow for the Borrower and its Subsidiaries for any period.  The
provisions of this paragraph may not be utilized in consecutive quarters, nor
more than four times prior to the Maturity Date.
 
8.03           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
8.04           Application of Funds. After the exercise of any remedy in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;
 
Third, to payment of that portion of the Obligations, except Obligations with
respect to Interest Rate Protection Agreements, constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations ratably
 

 




5432462v.2 25690/684
 
55
 
 

among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations, except Obligations with
respect to Interest Rate Protection Agreements, constituting unpaid principal of
the Loans and L/C Borrowings, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to payment of remaining portion of the Obligations, except Obligations
with respect to Interest Rate Protection Agreements, ratably among the Lenders
in proportion to the respective amounts described in this clause Sixth held by
them;
 
Seventh, to the Administrative Agent for the account of each Lender and
Affiliate of each Lender party to a Interest Rate Protection Agreement in the
amount of the Termination Value of each such Interest Rate Protection Agreement,
ratably among such Lenders and Affiliates of such Lenders in proportion to the
respective amounts described in this clause Seventh held by them;
 
Eighth, to the Administrative Agent for the account of each Cash Management
Bank, all obligations owing under any Secured Cash Management Agreement ratably
among such Cash Management Banks in proportion to the respective amounts
described in this clause Eighth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
 




5432462v.2 25690/684
 
56
 
 
ARTICLE IX.
 


 
ADMINISTRATIVE AGENT
 
9.01           Appointment and Authority.   Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except for the rights of the Borrower pursuant to Section 9.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.
 
(b)            The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the collateral agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto.
 
9.02           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Credit Party or any Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03           Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05           Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06           Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, subject to, if no Default exists, the consent of
the Borrower, such consent not to be unreasonably withheld, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 

 




5432462v.2 25690/684
 
57
 
 

9.07           Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08           No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Book Managers or Joint Lead Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 

 




5432462v.2 25690/684
 
58
 
 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
9.10           Collateral and Guaranty Matters.  The Secured Parties, the
Lenders and the L/C Issuer (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder (including by waiver or consent) or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Majority Lenders;
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the Holder of any Lien on such
property that is permitted by Sections 7.02(h) and (j) (including by waiver or
consent);
 
(c)           enter into the Intercreditor Agreement and take all such action or
inaction deemed necessary or advisable by it to permit the transactions
described in Section 7.05(s) and Section 9.12; and
 
(d)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder (including by waiver or consent).
 
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, take such
action or inaction as set forth herein or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.
 
9.11           Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.04, any Guaranty Agreements or any Collateral by virtue of the
provisions hereof or of any Guaranty Agreement or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
 
9.12           Intercreditor Agreement.
 
(a)           Each Lender acknowledges that because (i) this Agreement provides
that upon the issuance by the Borrower of Senior Second Lien Secured Notes,
Collateral will be granted to secure both the Secured Parties and the Holders of
the Senior Second Lien Secured Notes, and (ii) mandatory prepayment provisions
exist herein and have been added in Section 10.19 of this Agreement, it may be
necessary for the Secured Parties under this Agreement and the Holders of the
Senior Second Lien Secured Notes (if any) to enter into an intercreditor
agreements and/or arrangements upon the issuance of any such Senior Second Lien
Secured Notes from time to time, to provide that such Collateral is securing the
Obligations on a first priority basis and such Senior Second Lien Secured Notes
on a second priority basis.
 
(b)           Notwithstanding the provisions in this Agreement and/or any other
Loan Document, each Lender and Secured Party agrees to each of the terms and
provisions of any proposed Intercreditor Agreement from time to time and
authorizes the Administrative Agent to enter into any such agreement on its
behalf, and
 
(c)           Each Lender and Secured Party agrees to be bound by the terms and
provisions of each such Intercreditor Agreement, and
 
(f)            Each Lender and Secured Party agrees and acknowledges that any
authority, right or action granted to the Administrative Agent by the Lenders
and/or the Secured Parties hereunder, or under any other Loan Document, may be
exercised by the Collateral Agent as if such authority, right or action was
granted to the Collateral Agent directly by each Lender hereunder.
 
Notwithstanding anything herein to the contrary, so long as any Intercreditor
Agreement is in full force and effect:
 
(i)           the Administrative Agent and Lenders each hereby delegate to the
Collateral Agent the power and authority in the Collateral Agent's exclusive and
sole discretion, to exercise any and all discretion granted herein and in the
other Loan Documents to the Administrative Agent in connection with the
Collateral and the Security Documents, and
 
(ii)           any item, document, certificate or monies delivered by the
Borrower to the Collateral Agent in connection with the Collateral, Security
Documents, Section 2.06(b) or Section 10.19(b), shall constitute delivery to the
Administrative Agent.
 
Each Lender further acknowledges and agrees that the terms and provisions of the
Intercreditor Agreement govern and control over the terms and provisions of this
Agreement and the other Loan Documents.  Notwithstanding the foregoing or
anything herein, any other Loan Document or in the Intercreditor Agreement to
the contrary, the Borrower may not rely on this provision or on the terms of the
Intercreditor Agreement.
 
 




5432462v.2 25690/684
 
59
 
 
ARTICLE X.
 


 
MISCELLANEOUS
 
10.01           Amendment and Waivers.
 
(a)           Subject to the terms and provisions of Sections 2.01(c) and 2.15,
no amendment or waiver of any provision of this Agreement or any other Loan
Document and no consent with respect to any departure by the Borrower or any
other Credit Party therefrom, shall be effective unless the same shall be in
writing and signed by the Borrower, each Credit Party affected thereby, the
Majority Revolver Lenders and the Majority Lenders and acknowledged by the
Administrative Agent, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, notwithstanding the foregoing,
 
(i)           no such waiver, amendment, or consent shall, unless in writing and
signed by the Borrower and each Lender affected thereby;
 
(A)           extend the date for or change the amount of any principal
installment due on the Loans under Section 2.07(a), or postpone or delay any
date for any payment of interest or fees due to such Lenders (or any of them)
under any other Loan Document or any Fee Letter;
 
(B)           increase (except as provided in Sections 2.01(c) and 2.15 or
extend the Commitment of such Lender, or reinstate any Commitment terminated
pursuant to Section 8.02(a), except as provided in Section 10.06;
 
(C)           increase (except as provided in Sections 2.01(c) and 2.15) or
extend any Lender's Term B Loan Amount;
 
(D)           reduce the principal of, or the rate of interest specified herein
on any Loan or L/C Borrowing (other than with respect to post-default rates), or
of any fees or other scheduled amounts payable hereunder (excluding any
mandatory prepayments pursuant to Section 2.06) or under any other Loan Document
or reduce the Applicable Margin provided for herein;
 
(E)           reduce the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;
 
(F)           amend this Section 10.01, change the percentage set forth in
definition of the term "Majority Lenders", change the percentage set forth in
the definition of the term "Supermajority Lenders" or amend any provision of
this Agreement expressly requiring the consent of all the Lenders in order to
take or refrain from taking any action;
 
(G)           release the guaranty of any Guarantor under its Guaranty
Agreement, except in accordance with the express provisions hereof or thereof,
or release all or substantially all of the Collateral except, in all such cases
in accordance with the express provisions of this Agreement or the Security
Documents;
 
(H)           add any requirements to obtain the consent of any additional
Person or Persons to affect any assignment or participation pursuant to
Section 11.06;
 
(I)           extend any Maturity Date; or
 
(J)           amend, consent to, or change any provision of Section 8.04; and
 
(ii)           no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Majority Lenders, each affected
Lender or all the Lenders, as the case may be, affect the rights or duties of
the L/C Issuer under this Agreement or any Issuer Documents; and
 
(iii)           no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Majority Lenders, each
affected Lender or all the Lenders, as the case may be, affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document; and
 
(iv)           no amendment, waiver or consent shall, unless in writing and
signed by the Collateral Agent in addition to the Majority Lenders or all the
Lenders, as the case may be, affect the rights or duties of the Collateral Agent
under the Security Documents or any other Loan Document; and
 
(v)           with respect to any Incremental Facility, the Incremental Loan
Amendment, and any waiver, consent or other amendment to any term or provision
of this Agreement necessary or advisable to effectuate any Incremental Facility
or any provision thereof in accordance with the terms of, or the intent of, this
Agreement, shall be effective when executed by the Borrower, the Administrative
Agent and each Incremental Term Lender or Incremental Revolving Lender making an
Incremental Revolving Commitment or Incremental Term Commitment; and
 
(vi)           with respect to reallocation of the Revolving Commitment in
connection with the Revolver Reallocation Letter, the Revolver Reallocation
Letter and any waiver, consent or other amendment to any term or provision of
this Agreement necessary or advisable to effectuate any reallocation of the
Revolving Commitment in accordance with the terms or the intent of the Revolver
Reallocation Letter, shall be effective when executed by the Borrower, the
Administrative Agent and the Majority Revolver Lenders;
 
(vii)           Interest Rate Protection Agreements, Incremental Loan Amendments
(and related Incremental Loan documentation), the Revolver Reallocation Letter
(and related documentation) and the Fee Letters shall not be deemed to be Loan
Documents for purposes of this Section 10.01(a); and
 
(viii)           no amendment, waiver or consent shall, unless in writing and
signed by each of (1) the Borrower, (2) the Administrative Agent, (3) Revolving
Lenders having more than 50% of the Aggregate Combined Revolving Commitment (as
in effect at such time), or if the Aggregate Combined Revolving Commitment has
been terminated in full, the aggregate principal amount of outstanding Revolving
Loans and L/C Obligations on the date of such amendment, waiver or consent, and
(4) Term B Lenders having more than 50% of the Aggregate Outstanding Term B Loan
Balance on the date of such amendment, waiver or consent, amend, waive, consent
to, postpone or delay any mandatory prepayment pursuant to Section 2.06.
 
(b)           If, in connection with any proposed change, waiver, discharge or
any termination to any of the provisions of this Agreement as contemplated by
clauses (ii) through (viii), inclusive, of the second proviso to
Section 10.01(a), the consent of the Majority Lenders is obtained but the
consent of one or more other Lenders whose consent is required is not obtained,
then the Borrower shall have the right, so long as all non-consenting Lenders
whose individual consent is required are treated the same, to require such
non-consenting Lender to assign all of its interests, rights, and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations pursuant to Section 10.13 so long as at such time of
such replacement, each such assignee consents to the proposed change, waiver,
discharge or termination.
 
10.02           Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrower, the Administrative Agent or the L/C Issuer, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
 

 




5432462v.2 25690/684
 
60
 
 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE." THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to any Nexstar
Entity, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower's or the Administrative Agent's
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Nexstar Entity, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Term B
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03           No Waiver; Cumulative Remedies.  No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.04           Expenses; Indemnity; Damage Waiver.
 

 




5432462v.2 25690/684
 
61
 
 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and financial consultants, advisors and other
representatives engaged by the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including without limitation, the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer and the reasonable fees, charges and disbursements of
any Restructuring Advisors), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, in all cases, whether or not caused by or arising, in whole or
in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's Facility Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.
 
10.05           Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06           Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that
 
(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender's Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (x) $5,000,000 for
Revolving Commitments and Revolving Loans or (y) $1,000,000 for Term B
Loans unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
 
(ii)           each such assignment of Loans hereunder must be consummated
simultaneously with an assignment among the same parties of a corresponding
percentage of the corresponding Class of Mission Loans and/or commitments (as
applicable) under the Mission Credit Agreement in accordance with the terms of
the Mission Credit Agreement;
 
(iii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
 
(iv)           any assignment of a Commitment must be approved by the
Administrative Agent and the L/C Issuer (such approvals not to be unreasonably
withheld) unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
 
(v)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; provided that only one
such fee shall be payable with respect to the assignment of Loans hereunder and
the simultaneous assignment among the same parties of a corresponding percentage
of the corresponding Class of Mission Loans and/or commitments (as applicable)
under the Mission Credit Agreement.
 
 




5432462v.2 25690/684
 
62
 
 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations theretofore held by it as a Lender hereunder, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive with respect to
the identity of the Lenders and, the entries as to the amount of the Obligations
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrower and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (i),
subsections (B), (D) and (I) of the first proviso to Section 10.01 that directly
affects such Participant.  Subject to subsection (e)
 

 




5432462v.2 25690/684
 
63
 
 

of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Notwithstanding anything to the contrary herein
or otherwise, any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an "SPC")
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under
Section 2.12(b)(ii).  Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.
 
(i)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, upon 30 days' notice to the Borrower and the Lenders, resign as
L/C Issuer.  In the event of any such resignation as L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C
Issuer.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
 
10.07           Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including Federal and state securities Laws.
 
10.08           Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, without prior
notice to any Credit Party, any such notice being hereby waived to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Highest Lawful Rate.  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Highest Lawful Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
10.10           Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Sections 4.01 and 4.02, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
10.11           Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Event, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12           Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 

 




5432462v.2 25690/684
 
64
 
 

10.13           Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender is an Impacted Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with Applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14           Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
ADMINISTRATIVE AGENT, THE CO-SYNDICATION AGENTS AND EACH LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.
 
(b)           SUBMISSION TO JURISDICTION.  PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATION LAW, THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(i)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(ii)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16           Effectiveness.
 
(a)           This Agreement shall become effective on the date (the "Effective
Date") on which (i) each Parent Guarantor, the Borrower, the Administrative
Agent, the L/C Issuer, the Co-Syndication Agents, and each Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile device) the same to the
Administrative Agent at the Administrative Agent's Office and (ii) the
conditions contained in Sections 4.01 and 4.02 shall have been satisfied or
deemed satisfied pursuant to Section 4.02 (or waived by the Majority Lenders, or
to the extent required by Section 10.01, all the Lenders).  Unless the
Administrative Agent has received actual notice from any Lender that the
conditions contained in Sections 4.01 and 4.02 have not been met to its
satisfaction in accordance with Section 4.02, upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the Administrative Agent's good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Effective Date shall have been deemed to have occurred, regardless of
any subsequent determination that one or more of the conditions thereto had not
been met (although the occurrence of the Effective Date shall not release any
Parent Guarantor or the Borrower from any liability for failure to satisfy one
or more of the applicable conditions contained in Sections 4.01 and 4.02).
 
(b)           This Agreement constitutes an amendment, restatement and extension
of the Existing Nexstar Credit Agreement and as such supersedes the Existing
Nexstar Credit Agreement in its entirety; provided, however, that in no event
shall the Liens or Guaranty Agreements securing the Existing Nexstar Credit
Agreement or the obligations thereunder be deemed affected hereby, it being the
intent and agreement of the Ultimate Parent, the Borrower and the Subsidiaries
of the Ultimate Parent parties hereto that the Guaranty Agreements and the Liens
on the Collateral granted to secure the obligations of the Ultimate Parent, the
Borrower and the Subsidiaries of the Ultimate Parent in connection with the
Existing Nexstar Credit Agreement and/or the Guaranty Agreements, shall not be
extinguished and shall remain valid, binding and enforceable securing the
obligations under the Existing Nexstar Credit Agreement as amended and restated
hereby.
 
(c)           Each of the Lenders hereby consents to amendments to each of the
Security Documents and the Guaranty Agreements to conform the definitions and
references set forth therein to the applicable definitions and references set
forth in this Agreement.  Each of the Lenders hereby authorizes the Collateral
Agent and the Administrative Agent to execute and deliver the Confirmation
Agreements on behalf of the Lenders with respect to each of the Security
Documents and each of the Guaranty Agreements.
 

 




5432462v.2 25690/684
 
65
 
 

10.17           USA Patriot Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notified the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the "Act"), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.
 
10.18           Termination.  The Parent Guarantors and the Borrower agree, and
will cause their respective Subsidiaries and the other Nexstar Entities to
agree, that the Borrower's and each other Nexstar Entity's obligations under
this Agreement and the other Loan Documents (including, without limitation the
Borrower's and each Nexstar Entity's obligations under Articles VI and VII) will
not terminate (irrespective of any repayment in full or reduction of the
Aggregate Revolving Commitment to zero or termination of the Aggregate Revolving
Commitment) until the concurrent repayment in full of all "Obligations" as
defined in the Mission Credit Agreement and the termination of the Mission
Commitment.  All of the Borrower's and each Nexstar Entity's obligations under
this Section 10.18 shall survive the termination of the Aggregate Revolving
Commitment, termination of this Agreement and repayment of the Obligations.
 
10.19           Additional Mandatory Prepayments.  In addition to those
mandatory prepayments required under Section 2.06, and notwithstanding anything
in Section 2.06 or otherwise herein or in any other Loan Document to the
contrary, the Borrower shall make such additional mandatory prepayments as
required to fully comply with each of the provisions set forth below:
 
(a)           Excess Outstandings.
 
(i)           If on any date the aggregate unpaid principal amount of
outstanding Revolving Loans made under the Revolving Commitments, plus the
outstanding L/C Obligations (to the extent not Cash Collateralized pursuant to
clause (ii) below or as provided for in Section 2.03(g)) exceeds the Aggregate
Revolving Commitment, then the Borrower shall immediately prepay the amount of
such excess.  Any payments on Revolving Loans made under the Revolving
Commitments pursuant to this Section 10.19(a)(i) shall be applied pro rata among
the Lenders with Revolving Commitments.
 
(ii)           If on any date the aggregate amount of all L/C Obligations shall
exceed the Letter of Credit Commitment, the Borrower shall Cash Collateralize on
such date an amount equal to the excess of the L/C Obligations over the Letter
of Credit Commitment.
 
(b)           Dispositions.
 
(i)           If on any date any Nexstar Entity shall make any Disposition, an
amount equal to 100% of the Net Cash Proceeds from such Disposition shall be
applied on such date to prepay outstanding principal of the Term B Loans and the
Revolving Loans on a pro rata basis among such Loans (with a corresponding
reduction in the Aggregate Revolving Commitment in the amount of such amount
applied to prepay the Revolving Loans), provided that (A) with respect to no
more than $500,000 in the aggregate of Net Cash Proceeds received in any Fiscal
Year, the Net Cash Proceeds therefrom shall not be required to be so applied if
no Default then exists, (B) with respect to assets not constituting real estate
(I) that are obsolete or no longer used or useful in the business, (II) that are
Disposed of in the ordinary course of business of such Nexstar Entity and
(III) the Net Cash Proceeds of any such Disposition of which are reinvested to
replace such Disposed assets with like assets within 90 days of such
Disposition, then, so long as there exists no Default at the time of such
Disposition and the aggregate amount of all such Dispositions does not exceed
$250,000 in any Fiscal Year in the aggregate for all Nexstar Entities, the
Borrower shall not be required to repay such Net Cash Proceeds and (C) any
portion of such Net Cash Proceeds which the Borrower determines in good faith
should be reserved for post-closing adjustments or liabilities (as set forth in
a certificate of the Borrower executed on its behalf by a Responsible Officer of
the Borrower and delivered to the Administrative Agent with the amount of such
cash proceeds to be held by the Administrative Agent in accordance with the
terms of Section 10.19(l)) shall not be required to be used as a prepayment on
the date received, it being understood and agreed that on the day all such
post-closing adjustments and liabilities have been determined, the amount (if
any) by which the reserved amount of the Net Cash Proceeds of such Disposition
exceeds the actual post-closing adjustments or liabilities payable by any
Nexstar Entity shall be used to make an immediate mandatory prepayment on such
day.
 
(ii)           Nothing in this Section 10.19(b) or otherwise shall be deemed to
permit any Disposition not otherwise permitted under this Agreement.
 
(c)           Promptly upon the receipt by any Nexstar Entity of the proceeds
from any Recovery Event or other Extraordinary Receipts, an amount equal to 100%
of the proceeds of such Recovery Event or other Extraordinary Receipts (net of
reasonable costs including, without limitation, legal costs and expenses and
taxes incurred in connection with such Recovery Event or other Extraordinary
Receipt and the collection of the proceeds thereof) shall be applied to prepay
outstanding principal of the Term B Loans and the Revolving Loans on a pro rata
basis among such Loans (with a corresponding reduction in the Aggregate
Revolving Commitment in the amount of such amount applied to prepay the
Revolving Loans); provided that so long as no Default then exists, this
requirement for mandatory prepayment shall be reduced by the amount of such
Extraordinary Receipts constituting casualty insurance proceeds that are (1)
equal to amounts spent by the Borrower towards the replacement or restoration of
the assets that caused such Extraordinary Receipts prior to receipt of such
Extraordinary Receipts (which the Borrower may retain provided the Borrower
delivers documentation satisfactory to the Administrative Agent of such amounts
spent) or (2) delivered to the Administrative Agent in accordance with the terms
of Section 10.19(l), and that are applied to the replacement or restoration of
the assets subject to such Recovery Event on or before the 180th day after the
related Recovery Event (or such longer period agreed to by the Administrative
Agent).
 
(d)
 
(i)           On December 29, 2009, an amount equal to 75% of the Initial Excess
Cash Flow of the Borrower for the period from January 1, 2009 through and
including September 30, 2009 shall be applied to prepay outstanding principal of
the Term B Loans and the Revolving Loans on a pro rata basis among such Loans
(with a corresponding reduction in the Aggregate Revolving Commitment in the
amount of such prepayment of Revolving Loans).
 
(ii)           On each date which is 45 days after the last day of each Fiscal
Quarter of the Borrower commencing with the Fiscal Quarter ending on December
31, 2009, an amount equal to 80% of the Excess Cash Flow of the Borrower for
such Fiscal Quarter shall be applied to prepay outstanding principal of the Term
B Loans and the Revolving Loans on a pro rata basis among such Loans (with a
corresponding reduction in the Aggregate Revolving Commitment in the amount of
such prepayment of Revolving Loans).
 
(e)           Promptly upon the receipt by any Nexstar Entity of Net Issuance
Proceeds from any sale or issuance of Capital Stock, capital contribution or
other equity contribution, the Borrower shall prepay outstanding principal of
the Term B Loans and the Revolving Loans, on a pro rata basis among such Loans
(with a corresponding reduction in the Aggregate Revolving Commitment in the
amount of such prepayment of Revolving Loans), in an amount equal to 100% of
such Net Issuance Proceeds, provided that, notwithstanding the foregoing, so
long as (i) no Default exists on the date of such issuance, (ii) such proceeds
are delivered to the Administrative Agent to be held by the Administrative Agent
in accordance with the terms of Section 10.19(l), (iii) the Borrower delivers a
certificate of a Responsible Officer certifying that there exists no Default
prior to or after giving effect to any such use, and (iv) if such proceeds are
not used timely or if at any time the Borrower fails to continue to pursue such
purchase or redemption in good faith, such proceeds shall be used immediately to
prepay the outstanding principal of the Term B Loans and the Revolving Loans, on
a pro rata basis among such Loans (with a corresponding reduction in the
Aggregate Revolving Commitment in the amount of such prepayment of Revolving
Loans), then the amount of the prepayments required to be made under this
Section 10.19(e) shall be reduced by up to 50% of such Net Issuance Proceeds,
but only to the extent such Net Issuance Proceeds are used within 120 days after
receipt thereof to redeem, repurchase or prepay any of the Unsecured Notes in
accordance with the terms of Section 7.16(b), and provided further that during
the existence of a Default, the Borrower shall prepay outstanding principal of
the Term B Loans and the Revolving Loans, on a pro rata basis among such Loans,
in an amount equal to 100% of such Net Issuance Proceeds (with a corresponding
reduction in the Aggregate Revolving Commitment in the amount of such prepayment
of Revolving Loans).
 
(f)           If on any date any Nexstar Entity shall incur or issue any
Indebtedness (other than Indebtedness permitted to be incurred under Sections
7.05(m), (n), (o), (p), (q) and (r)), then on each such date of incurrence or
issuance an amount equal to 100% of the amount of the Net Debt Proceeds received
with respect to such Indebtedness shall be applied to prepay outstanding
principal of the Term B Loans and the Revolving Loans, on a pro rata basis among
such Loans (with a corresponding reduction in the Aggregate Revolving Commitment
in the amount of such prepayment of Revolving Loans).
 

 




5432462v.2 25690/684
 
66
 
 

(g)           If on any day after the Second Amendment Effective Date the sum of
cash and Cash Equivalents of the Nexstar Entities together with the cash and
Cash Equivalents of the Mission Entities aggregate among all such entities in
excess of $15,000,000 or more, then the Borrower or the Mission Entities shall
apply such amounts in excess of $15,000,000 on the following day to prepay the
outstanding principal of Loans and/or Mission Loans, at the Borrower's election,
such that the aggregate cash and Cash Equivalents of the Nexstar Entities and
the Mission Entities shall not exceed $15,000,000 (applied as to (1) Loans,
among the Term B Loans and Revolving Loans on a pro rata basis among such Loans,
with a corresponding reduction in the Aggregate Revolving Commitment in the
amount of such amount applied to prepay the Revolving Loans and (2) Mission
Loans, among the "Term B Loans" and "Revolving Loans" (as each is defined in the
Mission Credit Agreement) on a pro rata basis among such loans, with a
corresponding reduction in the "Aggregate Revolving Commitment" (as defined in
the Mission Credit Agreement) in the amount of such amount applied to prepay the
"Revolving Loans"), provided that, notwithstanding the foregoing, if there
exists no Default on such day or the following day, such amounts shall be
applied to prepay either or both of (x) the Revolving Loans and will not result
in a reduction in the Aggregate Revolving Commitment and (y) the "Revolving
Loans" (as defined in the Mission Credit Agreement) and will not result in a
reduction in the "Aggregate Revolving Commitment" (as defined in the Mission
Credit Agreement).
 
(h)           The Borrower shall pay, together with each prepayment under this
Section 10.19, accrued interest on the amount prepaid and any amounts required
pursuant to Section 3.05; provided that interest to be paid in connection with
any such prepayment of Base Rate Loans (other than a prepayment in full) shall
instead be paid on the next occurring Interest Payment Date.
 
(i)           Any prepayments pursuant to this Section 10.19 made on a day other
than an Interest Payment Date for any Loan shall be applied first to any Base
Rate Loans then outstanding and then to Eurodollar Loans with the shortest
Interest Periods remaining.
 
(j)           Any prepayment of Term B Loans pursuant to this Section 10.19
shall be applied to the remaining scheduled installments of Term B Loans to be
made pursuant to Section 2.07(a), pro rata (based on the then remaining amounts
of such remaining installments).
 
(k)           Notwithstanding anything to the contrary contained in this Section
10.19, any Term B Lender may elect, by delivering written notice to the
Administrative Agent prior to the receipt thereof, not to receive its pro rata
portion of any mandatory prepayment that would otherwise be payable to such Term
B Lender pursuant to this Section 10.19, whereupon such portion shall be
reallocated to prepay the outstanding principal amount of all Term B Loans and
Revolving Loans other than the Term B Loans held by such Term B Lender and any
other Term B Lender that has elected not to receive its pro rata portion of such
mandatory prepayment, on a pro rata basis among such Loans.
 
(l)           Each Nexstar Entity, as applicable and required in Sections
10.19(b), (c) and (e) above and otherwise by the terms of this Agreement, shall
deliver to the Administrative Agent, promptly upon receipt thereof, all Net Cash
Proceeds, Extraordinary Receipts and Net Issuance Proceeds that (i) may be
applied to or used to replace, rebuild or repair, in the case of Extraordinary
Receipts constituting casualty insurance, (ii) the Borrower determines in good
faith should be reserved for post-closing adjustments or liabilities in
connection with Dispositions or (iii) may be used to redeem Unsecured Notes, in
each case only as permitted by Sections 10.19(b), (c) or (e), to be held as cash
collateral securing the Obligations in a Cash Collateral Account pending such
use or application as a prepayment.
 
(m)           In the event that any provision of this Section 10.19 conflicts
with any provision of Section 2.06, this Section 10.19 shall control in all
cases.
 
10.20           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
10.21           No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries', Parent Guarantors' and Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents are arm’s-length commercial transactions between the Borrower its
Subsidiaries', Parent Guarantors' and its Affiliates, on the one hand, and the
Administrative Agent and the Agents, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the other Agents is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any of its Subsidiaries', Parent Guarantors' or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
of the other Agents has any obligation to the Borrower, any of its
Subsidiaries', Parent Guarantors' or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the other Agents and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
any of its Subsidiaries', Parent Guarantors' and its Affiliates, and neither the
Administrative Agent nor any of the other Agents has any obligation to disclose
any of such interests to the Borrower, any of its Subsidiaries', Parent
Guarantors' or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the other Agents with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
10.22           Time of the Essence.  Time is of the essence in the Loan
Documents.
 

 




5432462v.2 25690/684
 
67
 
 

[Remainder of page is intentionally left blank; signature pages follow]
 

 




5432462v.2 25690/684
 
68
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Credit Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.
 
BORROWER:


NEXSTAR BROADCASTING, INC.






By:           
Name:           
Title:           


Address:
5215 N. O'Connor Blvd., Suite 1400
Irving, TX 75039
Telephone: (972) 373-8800
Facsimile: (972) 373-8888
Attention:  Perry Sook



5432462v.2 25690/684
 
69
 
 

PARENT GUARANTORS:


NEXSTAR BROADCASTING GROUP, INC.
NEXSTAR FINANCE HOLDINGS, INC.




By:                                                                
Name:                                                                
Title:                                                                


Address:
5215 N. O'Connor Blvd., Suite 1400
Irving, TX 75039
Telephone: (972) 373-8800
Facsimile: (972) 373-8888
Attention:  Perry Sook





5432462v.2 25690/684
 
70
 
 

ADMINISTRATIVE AGENT, CO-SYNDICATION AGENTS, L/C ISSUER AND LENDERS:


BANK OF AMERICA, N.A.,
as Administrative Agent, as L/C Issuer
and as a Lender




By:                                                                
Name:                                                                
Title:                                                                





5432462v.2 25690/684
 
71
 
 

Annex II
 
[See Attached]
 

 
72
 
 

SCHEDULE 1.01A
 
NEXSTAR/MISSION AGREEMENTS
 
KAMC


Shared Services Agreement dated as of February 16, 1999, by and between VHR
Broadcasting of Lubbock, Inc. and Quorum Broadcasting of Texas, Inc., as amended
by those certain amendments dated April 1999, December 30, 2003, November 16,
2004 and December 30, 2005, as extended by letter agreement on February 2, 2009;
expires February 15, 2019.


Agreement for the Sale of Commercial Time dated as February 16, 1999, by and
between VHR Broadcasting of Lubbock, Inc. and Quorum Broadcasting of Texas,
Inc., as amended by those certain amendments dated April 1999 and December 30,
2003, as extended by letter agreement on February 2, 2009; expires February 15,
2019.


Option Agreement dated as of December 30, 2003 by and among Mission
Broadcasting, Inc., David Smith and Nexstar Broadcasting, Inc; expires December
30, 2012.


KCIT/KCPN


Shared Services Agreement dated as of May 1, 1999, by and between Mission
Broadcasting of Amarillo, Inc. and Quorum Broadcasting of Amarillo, LLC, as
amended by those certain amendments December 30, 2003 and December 30, 2005, as
extended by letter agreement on May 13, 2009; expires April 30, 2019.


Agreement for the Sale of Commercial Time dated as May 1, 1999, by and between
Mission Broadcasting of Amarillo, Inc. and Quorum Broadcasting of Amarillo, LLC,
as amended by that certain amendment dated December 30, 2005, as extended by
letter agreement on May 13, 2009; expires April 30, 2019.


Option Agreement dated as of May 1, 1999 by and among Mission Broadcasting of
Amarillo, Inc., David Smith and Quorum Broadcasting of Amarillo, LLC, as amended
by that certain amendment dated as of March 16, 2009 by and among Mission
Broadcasting, Inc. as successor-in-interest to Mission Broadcasting of Amarillo,
Inc., David Smith and Nexstar Broadcasting, Inc. as successor-in-interest to
Quorum Broadcasting of Amarillo, LLC; expires May 1, 2018.


KFTA


Time Brokerage Agreement dated as of August 25, 2006 by and between Nexstar
Broadcasting, Inc. and Mission Broadcasting, Inc., as amended by that certain
amendment dated as of March 31, 2008; terminates on Closing of sale of KFTA to
Mission or if earlier terminated by the parties.


KHMT

Time Brokerage Agreement dated as of December 14, 1994 by and between Big Horn
Communications, Inc. and National Indian Media Foundation, as amended June 20,
2000 by an amendment between Quorum Broadcasting of Montana, LLC, as
successor-in-interest to Big Horn Communications, Inc., and Wolf Mountain
Broadcasting, Inc. (f/k/a National Indian Media Foundation) as further amended
on January 23, 2002 by an amendment between Quorum Broadcasting of Montana, LLC
and VHR Broadcasting of Billings, LLC as successor-in-interest to Wolf Mountain
Broadcasting, Inc., as extended by letter agreement dated June 1, 2004; expires
December 14, 2009.


Option Agreement dated as of December 30, 2003 by and among Mission
Broadcasting, Inc., David Smith and Nexstar Broadcasting, Inc; expires December
30, 2012.


KJTL/KJBO


Shared Services Agreement dated as of June 1, 1999 by and between Mission
Broadcasting of Wichita Falls, Inc. and Nexstar Broadcasting of Wichita Falls,
L.P., as amended by those certain amendments dated January 1, 2004 and December
30, 2005, as extended by letter agreement dated May 13, 2009; expires May 31,
2019.


Agreement for the Sale of Commercial Time dated as of June 1, 1999 by and
between Mission Broadcasting of Wichita Falls, Inc. and Nexstar Broadcasting of
Wichita Falls, L.P., as amended by that certain amendment dated January 1, 2004,
as extended by letter agreement dated May 13, 2009; expires May 31, 2019.


Option Agreement dated as of June 1, 1999 by and among Mission Broadcasting of
Wichita Falls, Inc., David Smith and Nexstar Broadcasting of Wichita Falls,
L.P., as amended by that certain amendment dated as of February 10, 2009 by and
among Mission Broadcasting, Inc. as successor-in-interest to Mission
Broadcasting of Wichita Falls, Inc., David Smith and Nexstar Broadcasting, Inc.
as successor-in-interest to Nexstar Broadcasting of Wichita Falls, L.P.; expires
June 1, 2018.


KODE


Shared Services Agreement dated as of April 1, 2002 by and between Mission
Broadcasting of Joplin, Inc. and Nexstar Broadcasting of Joplin, L.L.C., as
amended by those certain amendments dated November 16, 2004 and December 30,
2005; expires March 31, 2012.


Agreement for the Sale of Commercial Time dated as of June 20, 2002 by and
between Mission Broadcasting of Joplin, Inc. and Nexstar Broadcasting of Joplin,
L.L.C., as amended and made effective on October 1, 2004; expires September 30,
2014.


Option Agreement dated as of April 24, 2002 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc; expires April 24, 2011.


KOLR

Shared Services Agreement dated as of February 16, 1999, by and between VHR
Broadcasting of Springfield, Inc. and Quorum Broadcasting of Missouri, Inc., as
amended by those certain amendments dated February 16, 1999 and December 30,
2003, as extended by letter agreement on February 2, 2009; expires February 15,
2019.


Agreement for the Sale of Commercial Time dated as February 16, 1999, by and
between VHR Broadcasting of Springfield, Inc. and Quorum Broadcasting of
Missouri, Inc., as amended by those certain amendments dated February 16, 1999
and December 30, 2003, as extended by letter agreement on February 2, 2009;
expires February 15, 2019.


Option Agreement dated as of December 30, 2003 by and among Mission
Broadcasting, Inc., David Smith and Nexstar Broadcasting, Inc.; expires December
30, 2012.


KRBC


Shared Services Agreement dated as of June 13, 2003 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting of Abilene, L.L.C., as amended by
those certain amendments dated June 1, 2004 and December 30, 2005; expires June
12, 2013.


Agreement for the Sale of Commercial Time dated  as of June 13, 2003 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting of Abilene, L.L.C.,
as amended on June 1, 2004; expires June 30, 2014.


Option Agreement dated as of June 13, 2003 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting of Abilene, L.L.C.; expires June 13,
2012.


KSAN


Shared Services Agreement dated as of June 1, 2014 by and between Mission
Broadcasting, Inc and Nexstar Broadcasting, Inc. as amended by that certain
amendment dated December 30, 2005; expires May 31, 2014.


Agreement for the Sale of Commercial Time dated as of June 1, 2014 by and
between Mission Broadcasting, Inc and Nexstar Broadcasting, Inc.; expires May
31, 2014.


Option Agreement dated as of June 13, 2003 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting of Abilene, L.L.C.; expires June 13,
2012.


 
73
 
 
KTVE


Shared Services Agreement dated as of January 16, 2008 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires January 15, 2018.
 
 
Agreement for the Sale of Commercial Time dated as of January 16, 2008 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires
January 15, 2008.
 
 


Option Agreement dated as of January 16, 2008 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires January 16, 2017.


WFXP


Time Brokerage Agreement dated as of April 1, 1996 by and between SJL
Communications, L.P. and NV Acquisition Co., as amended by those certain
amendments dated April 30, 1996, August 16, 1996, July 31, 1998 and July 17,
2006; expires August 16, 2011.
 
 
Option Agreement dated as of December 1, 2005 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires December 1, 2014.


WFXW


Shared Services Agreement dated as of May 9, 2003 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting of the Midwest, Inc., as amended by
those certain amendments dated January 13, 2004 and November 16, 2004; expires
May 8, 2013.


Agreement for the Sale of Commercial Time by and between Mission Broadcasting,
Inc. and Nexstar Broadcasting of the Midwest, Inc., as amended by that certain
amendment dated January 13, 2004; expires May 8, 2013.


Option Agreement dated as of May 9, 2003 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting of the Midwest, Inc.; expires May 9
2012.


WTVO


Shared Services Agreement dated as of November 1, 2004 by and between Mission
Broadcasting and Nexstar Broadcasting as amended by that certain amendment dated
December 30, 2005; expires October 31, 2014.


Agreement for the Sale of Commercial Time dated as of November 1, 2004 by and
between Mission Broadcasting and Nexstar Broadcasting, Inc.; expires October 31,
2014.


Option Agreement dated as of November 1, 2004 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires November 1, 2013.


WUTR


Shared Services Agreement dated as of April 1, 2004 by and between Mission
Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires March 31, 2014.


Agreement for the Sale of Commercial Time dated as of April 1, 2004 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting, Inc.; expires March
31, 2014.

Option Agreement dated as of April 1, 2004 by and among Mission Broadcasting,
Inc., David Smith and Nexstar Broadcasting, Inc.; expires April 1, 2013.


WYOU


Shared Services Agreement dated as of January 5, 1998 by and between Bastet
Broadcasting, Inc. and Nexstar Broadcasting of Northeastern Pennsylvania, L.P.,
as amended by those certain amendments dated as of November 16, 2004, December
30, 2005 and April 1, 2009; expires .


Agreement for the Sale of Commercial Time dated as of June 30, 2003 by and
between Mission Broadcasting, Inc. and Nexstar Broadcasting of Northeastern
Pennsylvania, L.L.C., as amended by that certain amendment dated as of October
1, 2004; expires September 30, 2014.


Option Agreement dated as of May 19, 1998 by and among Bastet Broadcasting,
Inc., David Smith and Nexstar Broadcasting of Northeastern Pennsylvania, L.P. as
amended on February 10, 2009 by that certain amendment by Mission Broadcasting,
Inc. as successor-in-interest to Bastet Broadcasting, Inc., David Smith and
Nexstar Broadcasting, Inc. as successor-in-interest to Nexstar Broadcasting of
Northeastern Pennsylvania, L.P.; expires May 19, 2018.
 

 
74
 
 

SCHEDULE 1.01(B)
 
PRO FORMA ADJUSTMENTS TO CONSOLIDATED OPERATING CASH FLOW
 


 
See Attached.
 


 

 
75
 
 

SCHEDULE 1.01(C)
 
PERMITTED REVOLVER REALLOCATION
 

 
76
 
 

SCHEDULE 2.01
 
COMMITMENTS
 

 
77
 
 

SCHEDULE 5.07
 
ERISA COMPLIANCE
 
None.
 

 
78
 
 

SCHEDULE 5.09
 
MORTGAGED PROPERTIES2
 
OWNED PROPERTY
 
Station Metropolitan Area in Use
Station
Identifier
Percent
Ownership
Address
County
Title Holder
NEXSTAR BROADCASTING, INC.
WBRE—Wilkes Barre-Scranton, PA
         
Sec.30.
Office-Studio-
PA 1
100% Owned
52-62 Franklin Street
Luzerne (Wilkes-Barre)
Nexstar Broadcasting, Inc.
Sec.31.
Tower/Transmitter Site—Williamsport (Translator Station)
PA 2
33% Owned -(33% owned by WYOU)
Loyalsock Township
Lycoming
Nexstar Broadcasting, Inc., as to 33% ownership
Sec.32.
Tower/Transmitter Site—Sharp Mountain (Translator Station)
PA 3
33% Owned -(33% owned by WYOU)
Pottsville
Schuylkill
Nexstar Broadcasting, Inc., as to 33% ownership
Sec.33.
Tower/Transmitter Site—Blue Mountain (Translator Station)
PA 4
100% Owned
Hanover Township
Luzerne (Penobscot Mountain)
Nexstar Broadcasting, Inc.
Sec.34.
Main Tower/Transmitter Site—Penobscot Mountain
PA 5
100% Owned
Township of Washington and Township of East Penn
Lehigh and Carbon
Nexstar Broadcasting, Inc.
WJET—Erie, PA
         
Sec.35.
Office -Studio; Tower/Transmitter Site
PA 6
100% Owned
8455 Peach Street
Erie
Nexstar Broadcasting, Inc.
WTAJ—Altoona-Johnstown, PA
         
Sec.36.
Tower/Transmitter Site
PA 7
100% Owned
Wopsononock Mountain (Blair County, Logan Township)
Blair
Nexstar Broadcasting, Inc.
KARK—Little Rock-Pine Bluff, AR
         
Sec.37.
Tower/Transmitter Site
AR 1
100% Owned
13 miles NW of Little Rock
Little Rock
Nexstar Broadcasting, Inc.
KFTA/KNWA—Fort Smith-Fayetteville-Springdale-Rogers, AR
         
Sec.38.
KFTA Tower/Transmitter Site
AR 2
100% Owned
19209 Cartwright Mountain Road
Crawford
Nexstar Broadcasting, Inc.
Sec.39.
KFTA Microwave Relay Site
AR 3
100% Owned
 
Crawford
Nexstar Broadcasting, Inc.
KTAL—Shreveport, LA
         
Sec.40.
Office-Studio; Transmitter/Tower Site
LA 1
100% Owned
Old Atlanta Road
Caddo Parish
Nexstar Broadcasting, Inc.
Sec.41.
Office-Studio
LA 2
100% Owned
3150 North Market
Caddo Parish
Nexstar Broadcasting, Inc.
Sec.42.
Equipment Building—Texarkana
TX 13
100% Owned
College Drive
Bowie
Nexstar Broadcasting, Inc.
KARD—Monroe, LA
         
Sec.43.
Office-Studio
LA 4
100% Owned
200 Pavilion Road
Ouachita Parish
Nexstar Broadcasting, Inc.
WROC—Rochester, NY
         
Sec.44.
Office-Studio
NY 1
100% Owned
201 Humboldt Street
Monroe
Nexstar Broadcasting, Inc.
Sec.45.
Tower/Transmitter Site
NY 2
100% Owned
Town of Brighton
Monroe
Nexstar Broadcasting, Inc.
Sec.46.
Tower/Transmitter Site
NY 3
50% Owned
Pinnacle Hill
Town of Brighton
Monroe
Nexstar Broadcasting, Inc., as to 50% ownership
WFXV—Utica, NY
         
Sec.47.
Tower/Transmitter Site—Burlington Flats (Translator Station)
NY 4
100% Owned
Klock Hill Road
Otsego
Nexstar Broadcasting, Inc.
WCIA/WCFN—Champaign-Springfield-Decatur, IL
         
Sec.48.
Office-Studio
IL 1
100% Owned
509 South Neil Street
Champaign
Nexstar Broadcasting, Inc.
Sec.49.
Tower/Transmitter Site - WCIA Main Tower
IL 2
100% Owned
State Hwy 10- 10 miles west of Champaign
Champaign
Nexstar Broadcasting, Inc.
Sec.50.
Tower/Transmitter Site—Springfield Tower
IL 3
100% Owned
 
LaSalle
Nexstar Broadcasting, Inc.
Sec.51.
Tower/Transmitter Site—Dewitt Tower
IL 4
100% Owned
 
Dewitt
Nexstar Broadcasting, Inc.
Sec.52.
Tower/Transmitter Site—WCFN Logan Tower
IL 8
100% Owned
 
Logan
Nexstar Broadcasting, Inc.
Sec.53.
Tower/Transmitter Site—WCFN Sangamon Tower
IL 9
100% Owned
Approx 7 miles east of city center
Sangamon
Nexstar Broadcasting, Inc.
WMBD—Peoria-Bloomington, IL
         
Sec.54.
Office-Studio
IL 5
100% Owned
3131 N. University Street
Peoria
Nexstar Broadcasting, Inc.
Sec.55.
Tower/Transmitter Site-Tazwell Tower
IL 6
100% Owned
5 miles SE of Peoria
Tazwell
Nexstar Broadcasting, Inc.
KBTV—Beaumont-Port Arthur, TX
         
Sec.56.
Tower/Transmitter Site
TX 1
100% Owned
2.4 miles south off Highway 12 in Vidor
Orange
Nexstar Broadcasting, Inc.
KFDX—Wichita Falls, TX—Lawton, OK
         
Sec.57.
Office-Studio—Tower/Transmitter Site
TX 2
100% Owned
4500 Seymour Hwy
Wichita
Nexstar Broadcasting, Inc.
KMID—Odessa-Midland, TX
         
Sec.58.
Office-Studio
TX 3
100% Owned
3200 La Force Blvd
Midland
Nexstar Broadcasting, Inc.
Sec.59.
Old Main Tower/Transmitter Site
(No longer in use by Nexstar)
TX 4
100% Owned
 
Midland, Ector, Andrews
Nexstar Broadcasting, Inc.
Sec.60.
Translator Tower/Transmitter Site
TX 5
100% Owned
 
Midland
Nexstar Broadcasting, Inc.
KTAB—Abilene-Sweetwater, TX
         
Sec.61.
Tower/Transmitter Site
TX 6
100% Owned
Intersection of 23 KMSE Abilene, TX, 0.9 KMSE and TX 36 and FM 1178
Callahan/Taylor
Nexstar Broadcasting, Inc.
KLST—San Angelo, TX
         
Sec.62.
Office-Studio
TX 7
100% Owned
2800 Armstrong Street
Tom Green/Concho
Nexstar Broadcasting, Inc.
Sec.63.
Tower/Transmitter Site
TX 8
100% Owned
 
Tom Green/Conhco
Nexstar Broadcasting, Inc.
KAMR—Amarillo, TX
         
Sec.64.
Office-Studio
TX 9
100% Owned
1015 South Fillmore Street
Potter
Nexstar Broadcasting, Inc.
KLBK—Lubbock, TX
         
Sec.65.
Office-Studio
TX 10
100% Owned
7403 S. University
Lubbock
Nexstar Broadcasting, Inc.
KSNF—Joplin, MO-Pittsburg, KS
         
Sec.66.
Office-Studio and Tower
MO 1
100% Owned
Cleveland Ave
Jasper
Nexstar Broadcasting, Inc.
KQTV—St. Joseph, MO
         
Sec.67.
Office-Studio; Tower/Transmitter Site
MO 2
100% Owned
4000 Faraon Street
Buchanan
Nexstar Broadcasting, Inc.
WDHN—Dothan, AL
         
Sec.68.
Office-Studio—Tower/Transmitter Site
AL 1
100% Owned
5274 State Hwy 52 East
Houston
Nexstar Broadcasting, Inc.
WTWO—Terre Haute, IN
         
Sec.69.
Office-Studio—Tower/Transmitter Site
IN 1
100% Owned
10849 N. US Hwy 41
Sullivan
Nexstar Broadcasting, Inc.
WTVW—Evansville, IN
         
Sec.70.
Office-Studio
IN 2
100% Owned
477 Carpenter Street
Vanderburgh
Nexstar Broadcasting, Inc.
WFFT—Fort Wayne, IN
         
Sec.71.
Office-Studio
IN 3
100% Owned
3707 Hillegas Road
Allen
Nexstar Broadcasting, Inc.
KSVI—Billings, MT
         
Sec.72.
Office-Studio
MT 1
100% Owned
445 South 24th Street, Valleny View
Yellow-stone
Nexstar Broadcasting, Inc.
WCWJ—Jacksonville, FL
         
Sec.73.
Office-Studio; Tower/Transmitter Site
FL 1
100% Owned
9117 Hogan Road
Duval
Nexstar Broadcasting, Inc.










--------------------------------------------------------------------------------

 
2           Properties not to be mortgaged will be indicated with an asterisk
(*).
 

 
79
 
 

OWNED PROPERTY
 
Station Metropolitan Area in Use
Station
Identifier
Percent Ownership
Address
County
Title Holder
MISSION BROADCASTING, INC.
WYOU—Wilkes Barre-Scranton, PA
         
Sec.74.
Main Tower/Transmitter Site—Penobscot Mountain
PA8
100% Owned
Township of Washington and Township of East Penn
Lehigh and Carbon
Mission Broadcasting, Inc.
Sec.75.
Tower/Transmitter Site—Bald Mountain (Translator Station)
PA9
100% Owned
   
Mission Broadcasting, Inc.
Sec.76.
Tower/Transmitter Site—Williamsport (Translator Station)
PA 2
33% Owned (33% owned by WBRE)
Loyalsock Township
Lycoming
Mission Broadcasting, Inc.
Sec.77.
Tower/Transmitter Site—Sharp Mountain (Translator Station)
PA 3
33% Owned (33% owned by WBRE)
Pottsville
Schuykill
Mission Broadcasting, Inc.
WFXW—Terre Haute, IN
         
Sec.78.
Tower/Transmitter Site
IN 4
100% Owned
W OF US HWY 41 APPROX 1 MI SW
Sullivan
Mission Broadcasting, Inc.
KODE—Joplin, MO-Pittsburg, KS
         
Sec.79.
Office-Studio
MO 4
100% Owned
1928 West 13th Street
Jasper
Mission Broadcasting, Inc.
KRBC—Abilene-Sweetwater, TX
         
Sec.80.
Office-Studio
TX 11
100% Owned
4510 S 10th Street
Taylor
Mission Broadcasting, Inc.
Sec.81.
Old Main Tower/Transmitter Site
(No longer in use by Mission)
TX 12
100% Owned
   
Mission Broadcasting, Inc.
KOLR—Springfield, MO
         
Sec.82.
Office-Studio
MO 5
100% Owned
2650 E. Division Street
Greene
Mission Broadcasting, Inc.
WUTR—Utica, NY
         
Sec.83.
Office-Studio; Tower/Transmitter Site
NY 5
100% Owned
5956 Smith Hill Road, Deerfield
Oneida
Mission Broadcasting, Inc.
WTVO—Rockford, IL
         
Sec.84.
Office-Studio-Tower/Transmitter Site
IL 7
100% Owned
1917 Meridian Road, Rockford, IL 61103
Winnebago
Mission Broadcasting, Inc.



 

 
80
 
 

LEASED PROPERTY3,4
 
Station Metropolitan Area in use
Address
Landlord
Tenant
Nexstar Broadcasting, Inc.  – Tower Sites
WHAG - Washington, DC/Hagerstown, MD
 
Sec.85.
 
Top of Fairview Mountain, Washington County, MD
American Towers, Inc.
Nexstar Broadcasting, Inc.
Sec.86.**
(access road to tower site)
Washington County, MD
Department of Natural Resources, State of Maryland
Nexstar Broadcasting, Inc.
WTVW - Evansville, IN
 
Sec.87.
 
Near 688 Old Plank Road, Chandler, IN
American Towers, Inc.
Nexstar Broadcasting, Inc.
*KSFX - Springfield, MO
 
Sec.88.
 
Hwy FF, 2.5 miles north northeast of Fordland, MO
American Towers, Inc.
Nexstar Broadcasting, Inc.
KAMR - Amarillo, TX
 
Sec.89.
 
0.9 miles west of U.S. 87, 0.6 miles south of Givens Ave., Amarillo, TX
American Towers, Inc.
Nexstar Broadcasting, Inc.
Sec.90.**
Ground Lease
Deaf Smith County, Texas (Section 30, Township 5 North, Range 2 East)
Bridwell West Ranch II, LLP
Nexstar Broadcasting, Inc.
KARD - Monroe, LA
 
Sec.91.
 
Near 5 1/2 miles west of Columbia on LA Hwy 4, Columbia, LA
American Towers, Inc.
Nexstar Broadcasting, Inc.
KLBK - Lubbock, TX
 
Sec.92.
 
Near 7403 S. University Ave., Lubbock, TX
American Towers, Inc.
Nexstar Broadcasting, Inc.
WFXV - Utica, NY  (No longer in use by Nexstar)
 
Sec.93.
Ground Lease
Skyline Drive, Prospect Hill Park, Kirkland, NY
Promedia Corporation
Nexstar Broadcasting, Inc.
Sec.94.
 
Hardscrabble Road, Bridgewater, NY
William Stephen
Nexstar Broadcasting, Inc.
KSVI - Billings, MT
 
Sec.95.
 
Near Gravel Pi Site Emerald Hills Subdivision, Billings, MT
American Towers, Inc.
Nexstar Broadcasting, Inc.
Sec.96.**
 
Miles City, Custer County, MT
KTVQ Communications, Inc.
Nexstar Broadcasting, Inc.
Sec.97.**
 
Little Wolf Auxiliary Communications Site, Sarpy, MT
Montana Power Company
 
Sec.98.**
 
1613 Coburn Road
Billings, MT
Antilles Wireless, L.L.C.
Nexstar Broadcasting, Inc.
Sec.99.**
 
Stillwater County, MT
State of Montana Dept of Natural Resources
 
Sec.100.**
 
Rosebud County, MT
Bureau of Land Management, Department of the Interior
Nexstar Broadcasting, Inc.
Sec.101.**
 
1920 Sweet Medicine Drive, Bldg 25
Billings, MT
Iceland
 
Sec.102.**
 
1920 Sweet Medicine Drive, Bldg 50
Billings, MT
Iceland
Nexstar Broadcasting, Inc.
Sec.103.
 
Hardin, Big Horn County, MT
Will Redden
Nexstar Broadcasting, Inc.
Sec.104.**
(transmitter site) NOTE - Nexstar not operating this site, has not yet returned
license to FCC
Bosin Rock, Bighorn National Forest
Northern Wyoming Community College
Nexstar Broadcasting, Inc.
WQRF - Rockford, IL
 
Sec.105.
 
Auburn Road, Rockford, IL
American Towers, Inc.
Nexstar Broadcasting, Inc.
KMID – Midland, TX
Sec.106.**
 
Andrews County
Pinnacle Towers, LLC
Nexstar Broadcasting, Inc.
KNWA – Rogers, AR
Sec.107.
 
Posey Mountain Road
Garfield, AR
Clark Communications
Nexstar Broadcasting, Inc.
WFFT – Fort Wayne, IN
Sec.108.
 
3707 Hillegas Road
American Towers, Inc.
Nexstar Broadcasting, Inc.
WLYH – Lancaster, PA
Sec.109.
 
Butler Road South Mountain
Lancaster, PA
Clear Channel Communications
Nexstar Broadcasting, Inc.
WTAJ—Altoona-Johnstown, PA
Sec.110.**
 
Tussey Mountain, Pine Grove Mills, PA
Hilltop Tower Leasing, Inc.
Nexstar Broadcasting, Inc.
Sec.111.**
 
RD 6 Laurel Ridge, Cambria County, PA
Multicomm, Inc.
Nexstar Broadcasting, Inc.
Sec.112.
 
Conemaugh Tounship, County of Cambria, PA
Forever of PA, Inc.
Nexstar Broadcasting, Inc.
Sec.113.**
 
Tripoli Road, Cover Hill, Township of Conemaugh, County of Cambria, PA
Dame Media, Inc.
Nexstar Broadcasting, Inc.
Sec.114.**
 
US Route 322 (1 mile west of US 322 & State Route 153)
Centre Communications, Inc.
Nexstar Broadcasting, Inc.
Sec.115.**
(roof for camera)
University Park, Centre County, PA
Pennsylvania State University
Nexstar Broadcasting, Inc.
KFTA/KNWA—Fort Smith-Fayetteville-Springdale-Rogers, AR
     
Sec.116.**
 
3333 Pinnacle Hills Parkway, Pinnacle Point Drive, Suite 120A, City of Rogers,
Benton County, AR
Parkway Towers Partners, LLC
Nexstar Broadcasting, Inc.
Sec.117.
 
Kelley Highway Facility
JDG Television
Nexstar Broadcasting, Inc.
KSNF – Joplin, MO
     
Sec.118.**
Ground Lease
14048 Beech Road, Newton County, MO
Ernest E & Bonnie L Kimbrough
Nexstar Broadcasting, Inc
KTAB –Abilene-Sweetwater, TX
     
Sec.119.
 
Cottonwood, TX
Texas Communications
Nexstar Broadcasting, Inc
KTAL –Shreveport, LA
     
Sec.120.**
(roof)
2000 CenturyTel Center Dr, Bossier City, LA
LMI/HHI, Ltd (City of Bossier City)
Nexstar Broadcasting, Inc
Sec.121.**
(roof)
401 Edwards Street, Shreveport, LA
Louisiana-Edwards Tower Operating Associates, L.P.
Nexstar Broadcasting, Inc
Nexstar Broadcasting, Inc.  - Studio Buildings
KARK - Little Rock-Pine Bluff, AR
     
Sec.122.
 
Capitol and Victory Street, Victory Building, Little Rock, AR
Arkansas Teacher Retirement Systems
Nexstar Broadcasting, Inc.
Sec.123.
(equipment on building)
501 Main Street, Pine Bluff, AR
Simmons First National Bank
Nexstar Broadcasting, Inc.
KFTA/KNWA - Fort Smith-Fayetteville-Springdale-Rogers, AR
     
Sec.124.
 
15 South Block, The Campbell Bell Building, Fayetteville, AR
The Campbell Bell Building, LLC
Nexstar Broadcasting, Inc.
KBTV – Beaumont-Port Arthur, TX
Sec.125.
 
Parkdale Mall
Parkdale Mall Associates
Nexstar Broadcasting, Inc.
Sec.126.
 
3716 Summerhill Rd., Suite 100
Texarkana, Texas 75503
 
George Lavendar
Nexstar Broadcasting, Inc.
WBRE—Wilkes Barre-Scranton, PA
Sec.127.
 
47 West 4th Street, Williamsport, Lycoming County, PA
47th West Fourth, L.L.C.
Nexstar Broadcasting, Inc.
Sec.128.
 
400 Lackawanna Ave, Scranton, PA
Boscov's Department Store, Inc.
Nexstar Broadcasting, Inc.
Sec.129.
 
553 Main Street, Stroudsburg, PA
Edwin and Barbara D. Krawitz
Nexstar Broadcasting, Inc.
WCIA/WCFN—Champaign-Springfield-Decatur, IL
Sec.130.**
 
Suite 1068, 250 North Water Street, Decatur, IL
BCK Barnes, LLC
Nexstar Broadcasting, Inc.
Sec.131.
(Roof)
Suite 1068, 250 North Water Street, Decatur, IL
BCK Barnes, LLC
Nexstar Broadcasting, Inc.
Sec.132.**
 
Forum XXX Plaza, Springfield, IL
Hilton Springfield
Nexstar Broadcasting, Inc.
Sec.133.**
(Roof)
Wolford Apartments, 9 E. Harrison Street, Danville, IL
Urban-Wolford, L.P.
Nexstar Broadcasting, Inc.
WHAG - Washington, DC/Hagerstown, MD
Sec.134.**
 
13 East Washington Street, Hagerstown, Washington County, Maryland
Alexander House, Inc.
Nexstar Broadcasting, Inc.
Sec.135.**
 
301 East Patrick Street, Suite 200
Frederick, MD
East Street, LLC
Nexstar Broadcasting, Inc.
WTAJ—Altoona-Johnstown, PA
Sec.136.
 
5000 6th Avenue, Altoona, Blair County, PA
William P and Ann M. Benzel
Nexstar Broadcasting, Inc.
Sec.137.**
 
1006 West College Avenue, State College, PA
Raymond J. & Judith A. Caravan
Nexstar Broadcasting, Inc.
Sec.138.**
 
Mini Mall, Cambria Township, Cambria County, PA
Edwin A. Long
Nexstar Broadcasting, Inc.
Sec.139.**
 
2 West Avenue, Suite #2, Dubois, Clearfield County, PA
Kohlhepp Real Estate Investment Trust, LTD.
 
Nexstar Broadcasting, Inc.
KTAL - Shreveport, LA
     
Sec.140.
 
3712 Summerhill Road, Texarkana, TX
George Lavender
Nexstar Broadcasting, Inc.
Nexstar Broadcasting , Inc. – Corporate Headquarters
Sec.141.
 
5215 N. O’Connor Blvd
Suite 1400
Irving, TX
Cimarex Energy Co – Sublandlord
(TIAA Realty, Inc.-landlord)
Nexstar Broadcasting, Inc.
Mission Broadcasting , Inc. – Tower Sites
KJTL - Wichita Falls, TX - Lawton, OK
Sec.142.
Ground Lease
Grandfield, Tillman County, OK
Estate of L.H. Clemmer, Deceased
Mission Broadcasting, Inc.
KODE - Joplin, MO - Pittsburg, KS
Sec.143.
 
1928 W 13th Street
Spectrasite Broadcast Towers, Inc.
Mission Broadcasting, Inc.
KOLR - Springfield, MO
Sec.144.
 
Webster County, MO
American Towers, Inc.
Mission Broadcasting, Inc.
KCIT/KCPN-LP - Amarillo, TX
Sec.145.
 
Potter County, TX
American Towers, Inc.
Mission Broadcasting, Inc.
Sec.146.**
 
Parmer County, TX
Bovina Translator Joint Venture
Mission Broadcasting, Inc.
Sec.147.**
 
Curry County, NM
Marsh Media
Mission Broadcasting, Inc.
Sec.148.**
 
One mile ESE of Guymon, OK
Panhandle Translator Joint Venture
Mission Broadcasting, Inc.
KAMC - Lubbock, TX
Sec.149.
 
Near 1201 84th Street, Lubbock, TX
American Towers, Inc.
Mission Broadcasting, Inc.
Sec.150.**
(transmitter site)
ABC Bank Building, 1201 84th Street, Lubbock, TX
Charles Bevill and Glenna Bevill [possible new owners?]
Mission Broadcasting, Inc.
KHMT - Billings, MT
Sec.151.
 
Billings, MO
American Towers, Inc.
Mission Broadcasting, Inc.
*KTVE – El Dorado, AR
Sec.152.
 
412 Bolding Rd. Huttig AR
American Towers, Inc.
Mission Broadcasting, Inc.
KJBO-LP – Wichita Falls, TX
Sec.153.
 
3700 Onaway Trail
Andrews Tower Rental, Inc.
Mission Broadcasting, Inc.
KSAN – San Angelo, TX
Sec.154.**
 
State Highway 158 and County Road 278, Runnels County, TX
Henry L. Stokes and Darlene Stokes
Mission Broadcasting, Inc.
Sec.155.
Ground Lease
Tom Green County, TX
Producers Livestock Auction Company
Mission Broadcasting, Inc.
WUTR - Utica, NY
       
Sec.156.**
 
R.D. #1, Mohawk, NY
Janet R. Morgan-Hyer
Mission Broadcasting, Inc.
WYOU - Wilkes Barre - Scranton, PA
     
Sec.157.**
 
Stroud Township, Monroe County, PA
LTS Enterprises, Inc.
Mission Broadcasting, Inc.
Mission Broadcasting, Inc.  –  Office Building
Mission Broadcasting, Inc.
Sec.158.**
 
Suite 305, Brecksville Center Office Building, Brecksville Shopping Center,
Brecksville, Ohio
Brecksville Shopping Center, LTD.
Mission Broadcasting, Inc.



 





--------------------------------------------------------------------------------

 
3           Leasehold mortgages will not be granted on tower sites if the
following conditions are met: (i) the land is owned by third parties; (ii) the
tower is owned by third parties; and (iii) Nexstar and/or Mission are not the
sole lessees of the tower.
 
 
4           Leases noted with a double asterisk (**) contain anti-assignment
provisions.
 

 
81
 
 

SCHEDULE 5.16
 
FCC Authorizations of Nexstar Broadcasting, Inc.


Port Arthur, Texas (Facility ID No. 61214)


Facility
Type                                                                           Call
Sign                                                      Exp. Date5
DTV Construction Permit (Channel
40)                                KBTV-TV                                                      ---
DTV License (Channel
40)                                                      KBTV-TV                                    BLCDT-20090615ACC6
TV
Pickup                                                                                 
KB98129                                                  08/01/2006
TV Studio Transmitter
Link                                                    KLA89                                                     08/01/2006
TV
Pickup                                                                                 
KT2456                                                    08/01/2006
TV Intercity
Relay                                                                 
  WLD443                                                  08/01/2006
Weather Radar Station                                                          
 WPWH542                                             11/18/2012




Wichita Falls, Texas (Facility ID No. 65370)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
28)                               KFDX-TV                                                      ---
DTV License (Channel
28)                                                     KFDX-TV                                    BLCDT-20090205ABU
Low Power
Auxiliary                                                              
BLP00464                                                 08/01/2006
TV
Pickup                                                                               
 KB55270                                                   08/01/2006
TV
Pickup                                                                             
   KJ3525                                                      08/01/2006
Auxiliary Remote Pickup                                                     
  KLB725                                                     08/01/2006

 


Lubbock, Texas (Facility ID No. 3660)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
40)                                KLBK-TV                                                      ---
DTV License (Channel
40)                                                      KLBK-TV                                   BLCDT-20080227ABM
Transmit/Receive Earth
Station                                             E070257                                                    01/08/2023
Television Translator
Station                                                 K44FG                                                      08/01/2006
TV
Pickup                                                                           
      KC62829                                                   08/01/2006



--------------------------------------------------------------------------------

 
5 For all stations listed throughout this document, applications for renewal of
the stations’ analog licenses were filed prior to the final DTV transition
deadline of June 12, 2009.  As described in the “Station FCC Matters” notes that
follow, the FCC had not granted most of the Nexstar stations’ license renewal
applications by June 12, 2009.  Therefore, although Nexstar is authorized to
operate each station in a digital format pursuant either to a grant of a license
to cover its DTV construction permit or under program test authority, the
expiration dates associated with many of the licenses listed herein reflect
dates in the past because the underlying main station license renewal
applications have not yet been granted.  Under the FCC’s rules and policies, a
station may continue operating pursuant to the terms of its authorization while
its application for renewal is pending.
 
6 The FCC file numbers of pending applications are being provided.



5.16 – Page
DC01/ 2279150.5
 
82
 
 

Midland, Texas (Facility ID No. 35131)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
Original DTV Construction Permit (Ch.
26)                          KMID                                                      06/12/2009
DTV Construction Permit Mod (Channel
26)                       KMID                                                     
BMPCDT-20081208ADC
STA for DTV
Operations                                                        KMID                                                      BEDSTA-20090908ABQ
Receive Only Earth
Station                                                     E060057                                                   02/23/2021
TV Translator Station
License                                               K12FM                                                    08/01/2006
TV
Pickup                                                                                 
KB96686                                                  08/01/2006
TV Studio Transmitter
Link                                                    WHG362                                                  08/01/2006
TV Intercity
Relay                                                                   
WLE628                                                   08/01/2006
TV Intercity
Relay                                                                   
WLE644                                                   08/01/2006
TV Intercity
Relay                                                                    WLF217                                                   08/01/2006
Weather Radar
Station                                                            WPMY327                                              03/25/2014
TV Intercity
Relay                                                                   
WPYE578                                                08/01/2006




Abilene, Texas (Facility ID No. 59988)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
24)                                                      KTAB-TV                                                  08/01/2014
STA for Low Power DTV
Facility                                          KTAB-TV                                  BLDSTA-20090615ACV
Business
Radio                                                                        
KA51599                                                   04/17/2014
TV
Pickup                                                                                 
KS5717                                                      08/01/2014
Business
Radio                                                                       
WGA708                                                    04/17/2014
TV Studio Transmitter
Link                                                    WGH906                                                    08/01/2014
TV Studio Transmitter
Link                                                    WQGH981                                                 08/01/2014
TV Studio Transmitter
Link                                                    WQIW299                                                 08/01/2014
Business
Radio                                                                         WZJ613                                                     04/17/2014




San Angelo, Texas (Facility ID No. 31114)
 


 
Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
11)                                KLST                                                      ---
DTV License (Channel
11)                                                      KLST                                     BLCDT-20090316ABJ
TV
Pickup                                                                                 
KP8019                                                         08/01/2006
TV Studio Transmitter
Link                                                    WGV763                                                    
  08/01/2006
Auxiliary Remote
Pickup                                                         WQB259                                                      08/01/2006
Auxiliary Remote
Pickup                                                         WQB296                                                      08/01/2006



5.16 – Page
DC01/ 2279150.5
 
83
 
 

Texarkana, Texas (Facility ID No. 35648)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
15)                                                     KTAL-TV                                                      08/01/2014
Transmit/Receive Earth Station
License                              E020155                                                  
      09/06/2017
TV
Pickup                                                                                 KA88839                                                       08/01/2014
TV Intercity
Relay                                                                  
WHB602                                                        08/01/2014
TV Studio Transmitter
Link                                                   WHB603                                                       
08/01/2014
TV Studio Transmitter
Link                                                   WHB604                                                       
08/01/2014
TV Intercity
Relay                                                                 
 WLP781                                                        08/01/2014
TV Intercity
Relay                                                                 
 WLP782                                                        08/01/2014




Amarillo, Texas (Facility ID No. 8523)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
19)                                KAMR-TV                                                      ---
DTV License (Channel
19)                                                      KAMR-TV                                    BLCDT-20080519ACZ
Television Translator
Station                                                 K25CP                                                       08/01/2006
Television Translator
Station                                                 K28BA                                                      10/01/2006
Television Translator
Station                                                 K45BF                                                       10/01/2006
Low Power
Auxiliary                                                                BLP01103                                                  08/01/2006
Low Power
Auxiliary                                                                BPL00752                                                  08/01/2006
TV
Pickup                                                                                 
KA2113                                                     08/01/2006
TV
Pickup                                                                                 
KC25028                                                    08/01/2006
TV Studio Transmitter
Link                                                    KKP50                                                      
08/01/2006
Weather Radar
Station                                                            KYV352                                                    
04/08/2011
TV Intercity
Relay                                                                  
WLL233                                                     08/01/2006
TV Intercity
Relay                                                                  
WPNG524                                                  08/01/2006
TV Studio Transmitter
Link                                                    WPQL768                                                  08/01/2006
Microwave Radio
Station                                                       WNTF653                                                 
07/27/2010




Wilkes-Barre, Pennsylvania (Facility ID No. 71225)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
11)                                                      WBRE-TV                                                 
08/01/2007
TV Translator Station
License                                                W24BL                                                     
 08/01/2007
TV Translator Station
License                                                W30AN                                                    
 08/01/2007
TV Translator Station
License                                                W51BP                                                   
   08/01/2007
TV Translator Station
License                                                W64AL                                                 
    08/01/2007
Transmit-Only                                 Earth Station
License     E910642                                                
    11/01/2011
Transmit-Receive Earth Station
License                                E020058                                                   
 05/03/2017
TV
Pickup                                                                                  
KA35201                                                   08/01/2007
TV
Pickup                                                                                  
KA35245                                                   08/01/2007
TV
Pickup                                                                                 
KA74870                                                    08/01/2007



5.16 – Page
DC01/ 2279150.5
 
84
 
 

TV
Pickup                                                                                KC62824                                                   08/01/2007
TV
Pickup                                                                                KF5726                                                      08/01/2007
TV Studio Transmitter
Link                                                  KGH66                                                      08/01/2007
R/P Base Mobile
System                                                       KGU973                                                    08/01/2007
TV
Pickup                                                                                KK4138                                                     08/01/2007
TV
Pickup                                                                                KL2535                                                      08/01/2007
TV
Pickup                                                                                KP4407                                                      08/01/2007
R/P Base Mobile
System                                                       KQB618                                                    08/01/2007
TV
Pickup                                                                                KR7688                                                      08/01/2007
TV
Pickup                                                                                KR7693                                                      08/01/2007
TV
Pickup                                                                                KR7771                                                      08/01/2007
TV
Pickup                                                                                KS2001                                                      08/01/2007
TV
Pickup                                                                                KY2899                                                      08/01/2007
R/P Base Mobile
System                                                       KY5608                                                     08/01/2007
TV Studio Transmitter
Link                                                   KZO21                                                      08/01/2007
TV Intercity
Relay                                                                 
WFW575                                                  08/01/2007
TV Intercity
Relay                                                                 
WGI290                                                     08/01/2007
TV Intercity
Relay                                                                 
WHB674                                                    08/01/2007
TV Intercity
Relay                                                                 
WLI324                                                      08/01/2007
TV Intercity
Relay                                                                 
WLI325                                                      08/01/2007
TV Intercity
Relay                                                                 
WLI337                                                      08/01/2007
TV Intercity
Relay                                                                 
WMF322                                                    08/01/2007
TV Studio Transmitter
Link                                                   WMF323                                                   08/01/2007




Erie, Pennsylvania (Facility ID No. 65749)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
24)                               WJET-TV                                                      ---
DTV License (Channel
24)                                                     WJET-TV                                    BLCDT-20090615ACF
Receive Only Earth
Station                                                    E050369                                                      12/05/2020
TV
Pickup                                                                                
KC26079                                                     08/01/2007
TV Intercity
Relay                                                                  
WPJE618                                                    08/01/2007
Weather Radar
Station                                                           WPOZ488                                                  09/14/2014
R/P Base Mobile
System                                                        WSM744                                                  
 08/01/2007




Lancaster, Pennsylvania (Facility ID No. 23338)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
23)                                                     WLYH-TV                                                    08/01/2007
TV
Pickup                                                                                 
KB55005                                                      08/01/2007
TV
Pickup                                                                                 
KB55006                                                      08/01/2007
TV
Pickup                                                                                 
KK4241                                                        08/01/2007





5.16 – Page
DC01/ 2279150.5
 
85
 
 

Altoona, Pennsylvania (Facility ID No. 23341)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
32)                                                     WTAJ-TV                                                      08/01/2007
Transmit-Receive Earth
Station                                             E960484                                                         09/20/2021
TV
Pickup                                                                                
KA88955                                                        08/01/2007
TV
Pickup                                                                                
KB96844                                                        08/01/2007
R/P Base Mobile
System                                                        KB97965                                                       
08/01/2007
R/P Base Mobile
System                                                        KC24269                                                       
08/01/2007
TV Studio Transmitter
Link                                                    KZB39                                                          
08/01/2007
TV Intercity
Relay                                                                  
WHS331                                                        08/01/2007
TV Intercity
Relay                                                                  
WLI217                                                          08/01/2007
TV Intercity
Relay                                                                  
WPJE457                                                       08/01/2007
TV Intercity
Relay                                                                  
WPNF686                                                      08/01/2007
TV Intercity
Relay                                                                  
WPNG696                                                      08/01/2007
TV Intercity
Relay                                                                  
WPNG697                                                      08/01/2007
TV Intercity
Relay                                                                  
WPNN748                                                      08/01/2007
TV Studio Transmitter
Link                                                    WPZZ407                                                      08/01/2007
TV Studio Transmitter
Link                                                    WQAH854                                                    08/01/2007
Microwave License                                                               
 WPNG671                                                      07/24/2012




Rochester, New York (Facility ID No. 73964)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
45)                                                     WROC-TV                                                   06/01/2007
Transmit/Receive Earth
Station                                             E000660                                                     
 12/12/2010
TV
Pickup                                                                                  KA4851                                                  
    06/01/2007
TV Intercity
Relay                                                                   
KA6058                                                       06/01/2007
TV Studio Transmitter
Link                                                    KEA91                                                   
     06/01/2007
TV
Pickup                                                                                 KR4704                                                 
       06/01/2007
TV
Pickup                                                                                 KR4705                                               
         06/01/2007
Auxiliary Remote
Pickup                                                        WHE925                                           
           06/01/2007
Auxiliary Remote
Pickup                                                        WHE926                                           
           06/01/2007
Private Operational Fixed
Microwave                                  WPOU895                                                    08/26/2019




Utica, New York (Facility ID No. 43424)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
27)                                WFXV                                                                ---
DTV License (Channel
27)                                                      WFXV                                              BLCDT-20090331ADG
LPTV Station (Channel
11)                                                     WPNY-LP                                                    06/01/2007
Television Translator
Station                                                 W31BP                                                       
06/01/2007
Television Translator
Station                                                 W53AM                                                      06/01/2007
TV Intercity
Relay                                                                    WPOP508                                                    06/01/2007



5.16 – Page
DC01/ 2279150.5
 
86
 
 





Hagerstown, Maryland (Facility ID No. 25045)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
26)                                WHAG-TV                                                      ---
DTV License (Channel
26)                                                      WHAG-TV                                    BLCDT-20090612AFP
Transmit-Receive Earth Station                                             
E030037                                                      05/01/2018
TV
Pickup                                                                                   KC26220                                                    10/01/2004
TV Studio Transmitter
Link                                                     WBI22                                                        10/01/2004
TV Intercity
Relay                                                                   
WBI25                                                         10/01/2004
TV Studio Transmitter
Link                                                     WPNJ935                                                   10/01/2004
TV
Pickup                                                                                 
WPXL303                                                   10/01/2004
Business Radio
License                                                          WQDV772                                                 
11/09/2015




St. Joseph, Missouri (Facility ID No. 20427)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
STA for Low Power DTV Facility  (Ch. 7)                           
KQTV                                                            12/04/2009
DTV Construction Permit (Ch. 7)                                         
KQTV                                                             12/04/2009
DTV Maximization Permit (Ch. 7)                                         
KQTV                                                             09/03/2012
TV
Pickup                                                                                
KC26093                                                         02/01/2006
Auxiliary Remote Pickup                                                       
KGJ814                                                           02/01/2006
Auxiliary Remote Pickup                                                      
 KJ5467                                                            02/01/2006
Auxiliary Remote Pickup                                                      
 KJ5469                                                            02/01/2006
Auxiliary Remote Pickup                                                      
 KK4811                                                           02/01/2006
R/P Automatic Relay                                                             
KQB577                                                          02/01/2006






Joplin, Missouri (Facility ID No. 67766)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
46)                                KSNF                                                             08/18/2009
STA for Low Power DTV (Channel
46)                                 KSNF                                                            12/26/2009
TV
Pickup                                                                                 
KW6078                                                        02/01/2006
Weather Radar
Station                                                            WPMJ419                                                     08/12/2013
TV Intercity
Relay                                                                   
WQGL521                                                     02/01/2006
Business
Radio                                                                         WQKB784                                                    03/21/2019






Springfield, Missouri (Facility No. 3659)


Facility
Type                                                                           Call
Sign                                                      Exp. Date



5.16 – Page
DC01/ 2279150.5
 
87
 
 

DTV Construction Permit (Channel
28)                              KSFX-TV                                                      ---
DTV License (Channel
28)                                                    KSFX-TV                                    BLCDT-20070213ABB
Receive-Only Earth
Station                                                   E030122                                                      05/23/2018
Remote Pickup Base
Station                                                 KPJ259                                                      
 02/01/2006
TV Studio Transmitter
Link                                                   WHS242                                                     02/01/2006




Evansville, Indiana (Facility ID No. 3661)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
28)                                WTVW                                                      ---
DTV License (Channel
28)                                                      WTVW                                    BLCDT-20070612ABZ
TV
Pickup                                                                                  KA44252                                                      08/01/2005
TV
Pickup                                                                                  KA44253                                                      08/01/2005
TV
Pickup                                                                                  KA44254                                                      08/01/2005
TV Studio Transmitter
Link                                                    KSI66                                                           
08/01/2005
TV Intercity
Relay                                                                  
WFD560                                                        08/01/2005
TV Intercity
Relay                                                                  
WPNG530                                                     08/01/2005






Terre Haute, Indiana (Facility ID No. 40426)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
36)                                WTWO                                                      ---
DTV License (Channel
36)                                                      WTWO                                    BLCDT-20090107AIQ
TV
Pickup                                                                                  KC26086                                                    08/01/2005
TV
Pickup                                                                                  KK2587                                                      08/01/2005
R/P Base Mobile
System                                                         KLH391                                                     08/01/2005
TV
Pickup                                                                                  KW4107                                                     08/01/2005
TV
Pickup                                                                                  KW4108                                                     08/01/2005
TV Intercity
Relay                                                                  
WHF306                                                      08/01/2005
TV Intercity
Relay                                                                  
WMU968                                                    08/01/2005
Weather Radar
Station                                                           WPPH816                                                    01/06/2015




Fort Wayne, Indiana (Facility ID No. 25040)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
36)                                WFFT-TV                                                      ---
DTV License (Channel
36)                                                      WFFT-TV                                  BLCDT-20090521AAQ




Springfield, Illinois (Facility ID No. 42116)



5.16 – Page
DC01/ 2279150.5
 
88
 
 
Facility
Type                                                                  Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
13)                      WCFN                                                                ---
DTV License (Channel
13)                                            WCFN                                              BLCDT-20090615ACD
TV Studio Transmitter
Link                                           WLD973                                                      12/01/2005




Rockford, Illinois (Facility ID No. 52408)


Facility
Type                                                                    Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
42)                         WQRF-TV                                                      ---
DTV License (Channel
42)                                               WQRF-TV                                   BLCDT-20070404ABY
TV Studio Transmitter
Link                                              WDT860                                                      12/01/2005






Peoria, Illinois (Facility ID No. 42121)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
30)                                WMBD-TV                                                      ---
DTV License (Channel
30)                                                      WMBD-TV                                   BLCDT-20061019ADD
TV
Pickup                                                                                  KA88843                                                      12/01/2005
TV
Pickup                                                                                  KA88844                                                      12/01/2005
TV Intercity
Relay                                                                  
 KSI71                                                           12/01/2005
TV Intercity
Relay                                                                   
KSI72                                                           12/01/2005
TV Intercity
Relay                                                                  
 KSI73                                                           12/01/2005
Auxiliary Remote Pickup                                                     
   KSJ777                                                         12/01/2005
TV Studio Transmitter Link                                                   
KSK48                                                          12/01/2005
TV Intercity Relay                                                              
    WBJ984                                                        12/01/2005
TV Intercity Relay                                                             
     WBJ985                                                        12/01/2005
TV Intercity Relay                                                            
      WLG752                                                       12/01/2005
TV Intercity Relay                                                            
      WMU973                                                     12/01/2005
TV Intercity Relay                                                            
      WMV276                                                      12/01/2005
TV Intercity Relay                                                             
     WQGA585                                                   12/01/2005
Business Radio                                                                  
     WNTX533                                                   02/08/2010


Champaign, Illinois (Facility ID No. 42124)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
48)                                WCIA                                                      ---
DTV License (Channel
48)                                                      WCIA                                        
BLCDT-20070612ABY
Transmit-Receive Earth
Station                                              E920434                                                      
   07/24/2017
Auxiliary Low Power
Station                                                   BLP00192                                                      12/01/2005
Auxiliary Low Power
Station                                                   BLP00544                                                      12/01/2005
Auxiliary Low Power
Station                                                   BLP00883                                                      12/01/2005



5.16 – Page
DC01/ 2279150.5
 
89
 
 

Auxiliary Low Power
Station                                                   BLP00919                                                      12/01/2005
Auxiliary Low Power
Station                                                   BLP01124                                                      12/01/2005
Auxiliary Low Power
Station                                                   BLP01288                                                      12/01/2005
TV
Pickup                                                                                   KA88970                                                    
  12/01/2005
TV
Pickup                                                                                   KA95317                                                  
    12/01/2005
TV
Pickup                                                                                  
KC5875                                                         12/01/2005
TV Studio Transmitter
Link                                                     KSG35                                                       
   12/01/2005
TV Intercity
Relay                                                                    
KSI74                                                            12/01/2005
TV Intercity
Relay                                                                    
KSI75                                                            12/01/2005
TV Intercity
Relay                                                                    
KSI76                                                            12/01/2005
TV
Pickup                                                                                  
KW6065                                                       12/01/2005
TV
Pickup                                                                                  
KW6066                                                       12/01/2005
TV Intercity
Relay                                                                    WBJ983                                                 
       12/01/2005
TV Intercity
Relay                                                                    WBJ986                                               
         12/01/2005
TV Intercity
Relay                                                                    WBJ987                                              
          12/01/2005
TV Intercity
Relay                                                                   
WBJ988                                                         12/01/2005
TV Intercity
Relay                                                                  
WLG233                                                         12/01/2005
TV Intercity
Relay                                                                  
WPNL408                                                      12/01/2005
Business
Radio                                                                         KAP730                                                        12/01/2015


Dothan, Alabama (Facility ID No. 43846)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
21)                                WDHN                                                      ---
DTV License (Channel
21)                                                      WDHN                                    BLCDT-20090303ACR
Receive Only Earth
Station                                                     E050390                                                      12/19/2020
TV
Pickup                                                                                  KY7799                                                 
     04/01/2005


Fort Smith, Arkansas (Facility ID No. 29560)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
27)                                                     KFTA-TV                                                      06/01/2013
DTV CP for Power Increase(Ch.
27)                                      KFTA-TV                                                      ---
DTV Power Increase License App. (Ch.
27)                         KFTA-TV                                   BLCDT-20090331AEC
Transmit Receive Earth
Station                                              E000609                                                 
        11/13/2010
TV Studio Transmitter
Link                                                     WDD713                                                   
    06/01/2013
Intercity
Relay                                                                           WDT813                                                 
      06/01/2013
Intercity
Relay                                                                           WDT814                                                  
     06/01/2013
Intercity
Relay                                                                           WDT815                                                   
    06/01/2013
Intercity
Relay                                                                           WDT816                                                      
 06/01/2013
TV Studio Transmitter
Link                                                     WDT850                                                    
   06/01/2013
Intercity
Relay                                                                           WPTG330                                                      06/01/2013
Intercity
Relay                                                                           WPTG331                                                      06/01/2013
Intercity
Relay                                                                           WPTG334                                                      06/01/2013
Intercity
Relay                                                                           WPTG339                                                      06/01/2013
Intercity
Relay                                                                           WPTN382                                                      06/01/2013



5.16 – Page
DC01/ 2279150.5
 
90
 
 

Intercity
Relay                                                                           WPTX765                                                      06/01/2013
Auxiliary Remote
Pickup                                                          WPXN366                                                     06/01/2013
Weather Radar
Station                                                             WPQJ586                                                      08/09/2015


Rogers, Arkansas (Facility ID No. 29557)
 
Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
50)                                KNWA-TV                                                      ---
DTV License (Channel
50)                                                      KNWA-TV                                    BLCDT-20060915ANF
Intercity
Relay                                                                          WPNF934                                                      06/01/2005
Intercity
Relay                                                                          WPNK630                                                      06/01/2005
Auxiliary Remote
Pickup                                                         WPXV734                                                      06/01/2005
Business Radio
License                                                          WPQX728                                                     11/14/2010
TV Studio Transmitter
Link                                                     WQCG358                                                     06/01/2005
Intercity
Relay                                                                           WQEK477                                                     06/01/2005
Intercity
Relay                                                                           WQFP323                                                     06/01/2005
TV
Pickup                                                                                   WQGL225                                                     06/01/2005
Intercity
Relay                                                                           WQHP517                                                     06/01/2005
Intercity
Relay                                                                           WQIA924                                                      06/01/2005


 
Little Rock, Arkansas (Facility ID No. 33440)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
32)                               KARK-TV                                                      ---
DTV License (Channel
32)                                                     KARK-TV                                  BLCDT-20060504ABM
Transmit-Receive Earth
Station                                             E010024                                                      03/28/2011
TV
Pickup                                                                                 KA2132                                                      06/01/2005
TV
Pickup                                                                                 KA2133                                                      06/01/2005
TV
Pickup                                                                                 KA74957                                                    06/01/2005
TV
Pickup                                                                                 KA74958                                                    06/01/2005
TV
Pickup                                                                                 KE5898                                                      
06/01/2005
TV
Pickup                                                                                 KE8994                                                      
06/01/2005
Auxiliary Remote
Pickup                                                        KEH571                                                      06/01/2005
Auxiliary Remote
Pickup                                                        KLB542                                                      06/01/2005
TV Studio Transmitter
Link                                                   KLT43                                                         06/01/2005
Auxiliary Remote
Pickup                                                        KPG254                                                      06/01/2005
Auxiliary Remote
Pickup                                                        KPG803                                                      06/01/2005
TV
Pickup                                                                                
KR9873                                                       06/01/2005
TV
Pickup                                                                                
KS2058                                                       06/01/2005
TV
Pickup                                                                                 KS2059                                                      
06/01/2005
Intercity
Relay                                                                         WAY649                                                    06/01/2005
Intercity
Relay                                                                         WCG701                                                     06/01/2005
Intercity
Relay                                                                         WHB954                                                     06/01/2005
Intercity
Relay                                                                         WLG538                                                     
06/01/2005
Weather Radar
Station                                                           WPKU229                                                  07/15/2012



5.16 – Page
DC01/ 2279150.5
 
91
 
 

Auxiliary Remote
Pickup                                                        WQA949                                                      06/01/2005
Auxiliary Remote
Pickup                                                        WQA950                                                      06/01/2005
Auxiliary Remote
Pickup                                                        WQA951                                                      06/01/2005
Auxiliary Remote
Pickup                                                        WQA952                                                      06/01/2005




Little Rock, Arkansas (Facility ID No. 37005)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
44)                                KARZ-TV                                                      ---
DTV License (Channel
44)                                                      KARZ-TV                                   BLCDT-20090615ACH
TV Studio Transmitter
Link                                                    WPNJ994                                                      06/01/2013


West Monroe, Louisiana (Facility ID No. 3658)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
36)                                KARD                                                                ---
DTV License (Channel
36)                                                      KARD                                               BLCDT-20080116ABD
Auxiliary Remote
Pickup                                                         KPG931                                                    
   06/01/2005
Auxiliary Remote
Pickup                                                         KPJ413                                                        
06/01/2005
TV Studio Transmitter
Link                                                    WHY494                                                      06/01/2005
TV Intercity
Relay                                                                   
WHY662                                                      06/01/2005
TV Studio Transmitter
Link                                                    WLE984                                                     
  06/01/2005
TV Studio Transmitter
Link                                                    WLF699                                                  
     06/01/2005
TV Studio Transmitter
Link                                                    WLQ852                                                 
     06/01/2005







5.16 – Page
DC01/ 2279150.5
 
92
 
 

Billings, Montana (Facility ID No. 5243)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV Construction Permit (Channel
18)                                KSVI                                                      ---
DTV License (Channel
18)                                                      KSVI                                    BLCDT-20090205ABS
Television Translator
Station                                                 K06AT                                                      10/01/2014
Television Translator
Station                                                 K16DH                                                      04/01/2006
Television Translator
Station                                                 K16DZ                                                      04/01/2006
Television Translator
Station                                                 K19FF                                                       04/01/2006
Television Translator Low Power
Station                            K25BP                                                       04/01/2006
Television Translator
Station                                                 K27IM                                                       04/01/2014
Television Translator
Station                                                 K33EA                                                      04/01/2006
Television Translator
Station                                                 K58IH                                                        04/01/2014
Television Translator
Station                                                 K66EQ                                                      04/01/2006
Receive Only Earth
Station                                                     E040435                                                    11/11/2019
TV Studio Transmitter
Link                                                    WGZ505                                                    04/01/2006
TV Translator
Relay                                                                WHB781                                                    04/01/2006
TV Translator
Relay                                                                WHQ291                                                    04/01/2006
TV Studio Transmitter
Link                                                    WLE397                                                     04/01/2006
TV Intercity
Relay                                                                   WLE992                                                      04/01/2006
TV Intercity
Relay                                                                   WME778                                                    04/01/2006
TV Studio Transmitter
Link                                                   WME779                                                    
04/01/2006
TV Studio Transmitter
Link                                                   WME780                                                    
04/01/2006
TV Translator
Relay                                                                WPJA562                                               
   04/01/2006
TV Intercity
Relay                                                                  
WPNH966                                                  04/01/2006
TV Intercity
Relay                                                                  
WPQY442                                                   04/01/2006
TV Intercity
Relay                                                                  
WPUI709                                                    04/01/2006
TV
Pickup                                                                                  WPUQ395                                                  04/01/2006






Jacksonville, Florida (Facility ID No. 29712)


Facility
Type                                                                           Call
Sign                                                      Exp. Date
DTV License (Channel
34)                                                     WCWJ                                                           02/01/2013
Remote
Pickup                                                                         WSM715                                                      
02/01/2013
TV
Pickup                                                                                 KS2063                                                         
02/01/2013
TV
Pickup                                                                                 KS2065                                                         
02/01/2013

 
93
 
 

FCC Authorizations of Mission Broadcasting, Inc.
 




Scranton, PA (Facility ID No. 17010)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV License (Channel
13)                                          WYOU                                             
  08/01/2007
UHF Translator
Station                                               W19AR                                              08/01/2007
UHF Translator
Station                                               W26AT                                             
08/01/2007
UHF Translator
Station                                               W54AV                                             
08/01/2007
UHF Translator
Station                                               W55AG                                            
 08/01/2007
UHF Translator
Station                                               W60AH                                             
08/01/2007
UHF Translator
Station                                               W66AI                                              
08/01/2007
TV
Pickup                                                                      KA35173                                      
     08/01/2007
TV Pickup                                                                     
KA35174                                            08/01/2007
TV Pickup                                                                     
KA35184                                            08/01/2007
TV Pickup                                                                     
KA35185                                            08/01/2007
TV Studio Transmitter
Link                                        KGH69                                      
         08/01/2007
TV Intercity
Relay                                                       KGI49                                           
      08/01/2007
TV Intercity
Relay                                                       KHC88                                    
            08/01/2007
TV Pickup                                                                   
 KO9753                                                08/01/2007
TV Intercity Relay                                                      
WFD523                                              08/01/2007
TV Studio Transmitter
Link                                       WLL212                                           
   08/01/2007
TV Intercity
Relay                                                       WLO276                                      
       08/01/2007
TV Intercity
Relay                                                       WLO277                                        
     08/01/2007
TV Studio Transmitter
Link                                        WPNF884                                           08/01/2007




Erie, PA (Facility ID No. 19707)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
22)                     WFXP                                           ---
DTV License (Channel
22)                                           WFXP                                               BLCDT-20081023ABA
TV Studio Transmitter
Link                                          WLD767                                           08/01/2007


Amarillo, TX (Facility ID No. 33722)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
15)                     KCIT                                                  ---
DTV License (Channel
15)                                           KCIT                          BLCDT-20080519ABV
UHF Translator Low Power (Channel
33)                  KCPN-LP                                        08/01/2006
UHF Translator
Station                                                K30DZ                                       
    10/01/2006
UHF Translator
Station                                                K35CG                                        
    08/01/2006

 
94
 
 

UHF Translator
Station                                                K47DH                                              
10/01/2006
Broadcast Auxiliary Low
Power                                  BLP00781                                           08/01/2006
TV Intercity
Relay                                                         KLV74                                               
08/01/2006
TV Intercity
Relay                                                         WHQ202                                           08/01/2006
TV Intercity
Relay                                                         WHQ206                                           08/01/2006
TV Intercity
Relay                                                         WHQ322                                           08/01/2006
TV Studio Transmitter
Link                                          WLF362                                           08/01/2006
TV Intercity
Relay                                                          WLG893                                           08/01/2006
TV Intercity
Relay                                                          WLG897                                           08/01/2006




Wichita Falls, TX (Facility ID No. 7675)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
15)                     KJTL                                           ---
DTV License (Channel
15)                                           KJTL                             
BLCDT-20090303ACS
UHF Translator Low Power (Channel
35)                  KJBO-LP                                           08/01/2006
UHF Translator
Station                                                K47DK                                             
06/01/2006
UHF Translator
Station                                                K53DS                               
               06/01/2006
Broadcast Auxiliary Remote
Pickup                           KPG756                                             08/01/2006
TV Studio Transmitter
Link                                          WLD942                                           08/01/2006
TV Studio Transmitter
Link                                          WLJ748                                 
          08/01/2006




Joplin, MO (Facility ID No. 18283)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
43)                     KODE-TV                                           ---
DTV License (Channel
43)                                           KODE-TV                                BLCDT-20090424ABE
TV Pickup                                                                      
KC62805                                              02/01/2006
Broadcast Auxiliary Remote
Pickup                           KPH932                                             
 02/01/2006
TV Pickup                                                                      
KR7926                                                02/01/2006
Broadcast Auxiliary Remote
Pickup                           KTK819                                        
      02/01/2006
TV Intercity
Relay                                                         WQGL520                                           02/01/2006
Microwave Radio
Station                                            WNEH385                                           04/28/2012
Microwave Radio
Station                                            WNEH386                                           04/28/2012
Microwave Radio
Station                                            WNEQ599                                           05/29/2012
Receive Only Earth
Station                                          E060194                                        
      05/26/2021


Abilene, TX (Facility ID No. 306)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV License (Channel
29)                                           KRBC-TV                                           08/01/2014
STA for Low Power DTV
Facility                               KRBC-TV                      BLDSTA-20090615ADY
Broadcast Auxiliary Remote
Pickup                           KG5819                                         
     08/01/2014

 
95
 
 

TV Intercity
Relay                                                          KHN21                                        
   08/01/2014
TV Studio Transmitter
Link                                          KKT76                                       
     08/01/2014
Broadcast Auxiliary Remote
Pickup                            KLB583                                           08/01/2014
TV Intercity
Relay                                                          KLV58                                       
     08/01/2014
Broadcast Auxiliary Remote
Pickup                            KN6311                                           08/01/2014
Broadcast Auxiliary Remote
Pickup                            KN6312                                           08/01/2014
Broadcast Auxiliary Remote
Pickup                            KQS389                                           08/01/2014
Broadcast Auxiliary Remote
Pickup                            KQS390                                           08/01/2014
TV Pickup                                                                       
KS5669                                            08/01/2014
Broadcast Auxiliary Remote
Pickup                            KYY221                                           08/01/2014




San Angelo, TX (Facility ID No. 307)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
16)                     KSAN-DT                                           ---
DTV License (Channel 16)                                          
KSAN-TV                          BLCDT-20090205ABY
TV Pickup                                                                      
KC26407                                              08/01/2006
TV Intercity
Relay                                                         WPOV531                                           08/01/2006
TV Studio Transmitter
Link                                         WQHK704                                           08/01/2006




Lubbock, TX (Facility ID No. 40820)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
27)                     KAMC                                           ---
DTV License (Channel
27)                                           KAMC                          BLCDT-20080227ABN
TV Studio Transmitter
Link                                         WPTG536                                           08/01/2006
TV
Pickup                                                                       KP4947                                         
     08/01/2006
Land Mobile
Radiolocation                                         WQDV325                                          11/07/2015
Receive-Only Earth
Station                                          E050070                                            
 03/10/2020




Springfield, MO (Facility ID No. 28496)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Ch. 10,
26kw)                   KOLR                                ---
DTV License (Ch. 10,
26kw)                                         KOLR                        BLCDT-20090810ACN
Transmit-Receive Earth
Station                                   E040154                                          05/06/2019
TV Pickup                                                                      
KA88999                                         02/01/2006
Broadcast Auxiliary Remote
Pickup                           KPF925                                            02/01/2006
Broadcast Auxiliary Remote
Pickup                           KPJ906                                             02/01/2006
TV Intercity
Relay                                                         WPOT273                                        02/01/2006

 
96
 
 

TV Studio Transmitter
Link                                         WRE38                                           
   02/01/2006
Industrial/Business Pool,
Conventional                    WQCB524                                         01/24/2015
Transmit-Receive Earth
Station                                   E080083                                           
 06/04/2023                       




Hardin, MT (Facility ID No. 47670)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
22)                     KHMT                                                      ---
DTV License (Channel
22)                                           KHMT                        BLCDT-
20090226AAD
Application for Digital Translator
Station                 NEW                         BNPDTT - 20090902ABD
TV Translator
Relay                                                     WPND875                                           04/01/2006
TV Translator
Relay                                                     WPND876                                           04/01/2006
TV Intercity
Relay                                                         WPQN938                                           04/01/2006
TV Intercity
Relay                                                         WPQQ770                                           04/01/2006
TV Intercity
Relay                                                         WPQQ983                                           04/01/2006
TV Intercity
Relay                                                         WQAU511                                          04/01/2006
TV Intercity
Relay                                                         WQGI395                                          
 04/01/2006




Terre Haute, IN (Facility ID No. 65247)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV Construction Permit (Channel
39)                     WFXW                                           ---
DTV License (Channel
39)                                           WFXW                         BLCDT-20060618AAW
TV Pickup                                                                      
KX3721                                             08/01/2005
TV Studio Transmitter
Link                                         WQE49                                          
   08/01/2005
TV Intercity
Relay                                                         WRS28                                        
     08/01/2005
TV Intercity
Relay                                                         WRS29                                       
      08/01/2005




Utica, NY (Facility ID No. 57837)


Facility
Type                                                                Call
Sign                                           Exp Date
DTV License (Channel
30)                                           WUTR                                               06/01/2007
Broadcast Auxiliary Remote
Pickup                           KC27630                                           
06/01/2007
TV
Pickup                                                                       KC26076                                           
06/01/2007
Broadcast Auxiliary Remote
Pickup                           KPH708                                            
06/01/2007
TV Intercity
Relay                                                         WEF91                                             
06/01/2007
TV Intercity
Relay                                                         WEF92                                             
06/01/2007
TV Intercity
Relay                                                         WLF784                                           
06/01/2007
TV Intercity
Relay                                                         WLJ663                                          
  06/01/2007
Receive-Only Earth
Station                                          E050367                                           
12/02/2020
Receive-Only Earth
Station                                          E865078                                         
  06/27/2022



 
97
 
 

Rockford, IL (Facility ID No. 72945)


Facility
Type                                                                Call
Sign                                           Exp. Date
DTV License (Channel 16)                                          
WTVO                                              12/01/2005
TV Pickup                                                                      
KM3987                                            12/01/2005
TV Pickup                                                                      
KM5296                                            12/01/2005


El Dorado, AR (Facility ID No. 35692)


Facility
Type                                                                Call
Sign                                           Exp. Date
DTV License (Channel
27)                                           KTVE                                               
 06/01/2013
TV Intercity
Relay                                                         WFD558                                          
 06/01/2013
TV Studio Transmitter
Link                                          WFD559                                           06/01/2013
TV Intercity
Relay                                                          WHY303                                           06/01/2013
TV Intercity
Relay                                                          WHY304                                           06/01/2013
TV Studio Transmitter
Link                                          WHY305                                           06/01/2013
TV Studio Transmitter
Link                                          WHY307                                           06/01/2013
TV Intercity
Relay                                                          WLF700                                         
  06/01/2013
TV Pickup                                                                       
KB97347                                           06/01/2013
TV Studio Transmitter
Link                                           KLV53                                             
06/01/2013
Weather
Radar                                                                WPKU230                                        07/15/2012
Industrial Business Pool,
Conventional                     WPQA439                                        04/19/2015
Receive-Only Earth
Station                                           E970385                                            06/30/2022
TV Studio Transmitter
Link                                           WPXJ537                                         06/01/2013 
 
 
 


 


 

 
98
 
 

SCHEDULE 5.17
 
SUBSIDIARIES
 
 
The following entity is a direct wholly-owned subsidiary of Nexstar Broadcasting
Group, Inc.

 
Nexstar Finance Holdings, Inc.
 
Sec.159.
The following entity is direct wholly-owned subsidiary of Nexstar Finance
Holdings, Inc.

 
Nexstar Broadcasting, Inc.

 
99
 
 

SCHEDULE 5.17(c)
 
FCC DISCLOSURE
 
KBTV-TV, Port Arthur, Texas


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KBTV-TV.7


KFDX-TV, Wichita Falls, Texas


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KFDX-TV.


KLBK-TV, Lubbock, Texas


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On March 15, 2006, the Commission issued a Notice of Apparent Liability for
Forfeiture ("NALF") against the station pursuant to 47 C.F.R. Sec.73.3999 in the
amount of $32,500 for a December 31, 2005 broadcast of the program Without A
Trace.  Nexstar, in association with the CBS network affiliates, submitted an
opposition to the NALF.   This matter remains pending before the FCC.


On August 11, 2006, the FCC issued a letter requesting information regarding the
station’s broadcast of a news feature in a January 25, 2006 newscast about
modular car components.  The letter was prompted by a complaint from the Center
for Media and Democracy ("CMD"), which asserted that the station broadcast the
relevant segment without appropriate sponsorship identification.  Nexstar timely
filed a response to this letter inquiry and the matter remains pending.


On April 26, 2007, the FCC issued a letter requesting information regarding the
station’s broadcast of a news feature in an October 11, 2006 newscast concerning
Old Mother Hubbard pet foods.  The letter was prompted by a complaint from the
CMD, which asserted that the
station broadcast the relevant segment without appropriate sponsorship
identification.  Nexstar timely filed a response to this letter inquiry and the
matter remains pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KLBK-TV.



--------------------------------------------------------------------------------

 
7 It is the general policy of the Enforcement Bureau not to confirm or deny the
pendency of an investigation.
 

 
100
 
 



KMID, Midland, Texas


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


Following the grant of the station’s current construction permit (FCC File No.
BPCDT-19991029ADE), Nexstar learned that the tower specified in that application
would not be able to withstand the addition of DTV transmitting
equipment.  Nexstar subsequently obtained space on a nearby tower to operate the
KMID-DT facilities, and on December 8, 2008, Nexstar filed an application to
modify the construction permit (FCC File No. BMPCDT-20081208ADC) (the "December
2008 Modification Application").  According to certain engineering methodology
employed by the FCC, the facilities proposed in the December 2008 Modification
Application are predicted to serve approximately 95.9 percent of the persons
that were predicted to receive the KMID analog signal.  Pursuant to the policy
of the FCC’s Media Bureau, an application cannot be granted if it proposes a
"service loss" to two percent or more of the persons predicted to receive a
station’s analog signal.
 
On June 3, 2009, Nexstar requested Special Temporary Authority ("STA") to
operate KMID pursuant to the terms specified in the December 2008 Modification
Application beyond June 12, 2009, the date on which the station terminated its
analog operations.  The FCC granted that request on June 9, 2009 for a
three-month period expiring on September 8, 2009.  On September 8, 2009, Nexstar
filed a request for an extension of that STA, which currently is pending.  In
addition, on September 8, 2009, Nexstar filed an amendment to the December 2008
Modification Application, which provided an engineering study demonstrating that
the KMID-DT facilities are providing a reliable signal in areas where the FCC’s
modeling depicted an analog "loss area," and therefore there is less loss of
service to former KMID viewers than previously was predicted by the
FCC.  Nexstar submitted that, based on the information in Nexstar’s study, the
December 2008 Modification Application could be granted.  The FCC has not yet
acted on Nexstar’s amendment, and the December 2008 Modification Application
remains pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KMID.


KTAB-TV, Abilene, Texas

The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On March 15, 2006, the Commission issued a NALF against the station pursuant to
47 C.F.R. Sec.73.3999 in the amount of $32,500 for a December 31, 2005 broadcast
of the program Without A Trace.  Nexstar, in association with the CBS network
affiliates, submitted an opposition to the NALF.   This matter remains pending
before the FCC.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KTAB-TV.


KLST, San Angelo, TX


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On March 6, 2006, a local viewer submitted a letter objection to KLST’s
application for renewal of license, alleging that the station’s license should
not be renewed based on Nexstar’s removal of KLST from his local cable system
during a retransmission consent dispute with the cable provider.  Nexstar timely
filed a response and the matter remains pending.


On March 15, 2006, the Commission issued a NALF against the station pursuant to
47 C.F.R. Sec.73.3999 in the amount of $32,500 for a December 31, 2005 broadcast
of the program Without A Trace.  Nexstar, in association with the CBS network
affiliates, submitted an opposition to the NALF.   This matter remains pending
before the FCC.


On August 11, 2006, the FCC issued a letter requesting information regarding the
station’s broadcast of a news feature in a February 14, 2006 newscast concerning
flower care.  The letter was prompted by a complaint from CMD, which asserted
that the station broadcast the relevant segment without appropriate sponsorship
identification.  Nexstar timely filed a response to this letter inquiry and the
matter remains pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KLST.


KTAL-TV, Texarkana, Texas


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KTAL-TV.


KAMR-TV, Amarillo, Texas
 
The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KAMR-TV.


 
101
 
 
 
WBRE-TV, Wilkes-Barre, Pennsylvania


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WBRE-TV.


WJET-TV, Erie, Pennsylvania


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WJET-TV.


WLYH-TV, Lancaster, Pennsylvania


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WLYH-TV.


WTAJ-TV, Altoona, Pennsylvania


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WTAJ-TV.


WROC-TV, Rochester, New York

The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On March 6, 2000, Senator John McCain’s Presidential campaign organization filed
a complaint with the Political Programming Branch of the Enforcement Division of
the Media Bureau alleging that the station broadcast an advertisement on behalf
of Republicans for Clean Air with misleading sponsorship information.  The
campaign also alleged that the station had not adequately placed appropriate
documentation regarding Republicans for Clean Air in its public inspection
file.  The Political Programming Branch requested that the station provide
responses to two specific questions:  What went into the station’s decision to
accept and broadcast the announcements and what is in the station’s public
inspection file regarding the sponsoring entity?  Nexstar submitted its response
to the FCC on March 8, 2000 and the matter remains pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
WROC-TV.


WFXV, Utica, New York


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On March 6, 2000, Senator John McCain’s Presidential campaign organization filed
a complaint with the Political Programming Branch of the Enforcement Division of
the Media Bureau alleging that the station broadcast an advertisement on behalf
of Republicans for Clean Air with misleading sponsorship information.  The
campaign also alleged that the station had not adequately placed appropriate
documentation regarding Republicans for Clean Air in its public inspection
file.  The Political Programming Branch requested that the station provide
responses to two specific questions:  What went into the station’s decision to
accept and broadcast the announcements and what is in the station’s public
inspection file regarding the sponsoring entity?  Nexstar submitted its response
to the FCC on March 8, 2000 and the matter remains pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
WFXV.


 
102
 
 

WHAG-TV, Hagerstown, Maryland

The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WHAG-TV.


KQTV, St. Joseph, Missouri


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KQTV.
 


KSNF, Joplin, Missouri


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On July 23, 2009, Nexstar filed a request to "toll" the construction deadline
associated with its underlying construction permit (FCC File No.
BMPCDT-20070125ACP), which was due to expire on August 18, 2009, for the same
reasons that were set forth in the request for STA.  That tolling request
remains pending at the FCC.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KSNF.


KSFX-TV, Springfield, Missouri


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On January 3, 2006, Cable America submitted a petition to deny the application
for renewal of KSFX-TV’s license.  Cable America raised issues with respect to
Nexstar’s relationship to Mission Broadcasting, Inc. and Mission’s
stations.  Cable America subsequently submitted a motion to dismiss its petition
to deny; however, the matter remains pending at the FCC.


On April 26, 2007, the FCC issued a letter requesting information regarding the
station’s broadcast of a news feature in a September 14, 2006 newscast
concerning Novartis.  The letter was prompted by a complaint from CMD, which
asserted that the station broadcast the relevant segment without appropriate
sponsorship identification.  Nexstar filed a response to the FCC’s letter on
June 25, 2007, and the matter remains pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KSFX-TV.


WTVW, Evansville, Indiana


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WTVW.


WTWO, Terre Haute, Indiana


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WTWO.


WFFT-TV, Fort Wayne, Indiana


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On June 7, 2006, the FCC issued a letter to Nexstar inquiring about allegations
that WFFT-TV broadcast allegedly indecent commercial matter on November 13, 2005
and November 27, 2005.  Nexstar timely filed a response and the matter remains
pending.


On May 3, 2007, the FCC issued a letter to Nexstar inquiring about allegations
that WFFT-TV broadcast allegedly indecent programming on July 23, 2006.  Nexstar
submitted its response to this inquiry on June 4, 2007 and the matter remains
pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
WFFT-TV.

 
103
 
 

WCFN, Springfield, Illinois


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


WQRF-TV, Rockford, Illinois


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming


On May 16, 2007, the FCC issued a $10,000 NALF against WQRF-TV citing the
station for its failure to comply with the FCC’s rules governing the preparation
and filing of children’s television reports on FCC Form 398.  On June 15, 2007,
Nexstar filed a Petition for Reduction or Reconsideration of Forfeiture.  The
matter remains pending before the FCC.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
WQRF-TV.


WMBD-TV, Peoria, Illinois


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.
 
 
On March 15, 2006, the Commission issued a NALF against the station pursuant to
47 C.F.R. Sec.73.3999 in the amount of $32,500 for a December 31, 2005 broadcast
of the program Without A Trace.  Nexstar, in association with the CBS network
affiliates, submitted an opposition to the NALF.   This matter remains pending
before the FCC.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
WMBD-TV.


WCIA, Champaign, Illinois


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent" programming.


On March 15, 2006, the Commission issued a NALF against the station pursuant to
47 C.F.R. Sec.73.3999 in the amount of $32,500 for a December 2005 broadcast of
the program Without A Trace.  Nexstar, in association with the CBS network
affiliates, submitted an opposition to the NALF.   This matter remains pending
before the FCC.
 
On August 11, 2006, the FCC issued a letter requesting information regarding the
station’s broadcast  of a news feature in a January 17, 2006 newscast concerning
ethanol plants.  The letter was prompted by a complaint from CMD,
which  asserted that the station broadcast the relevant segment without
appropriate sponsorship identification.  Nexstar timely filed a response to this
letter inquiry and the matter remains pending.


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
WCIA.


WDHN, Dothan, Alabama


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WDHN.


KFTA-TV, Fort Smith, Arkansas


On September 29, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar, a member of the FCC’s Enforcement Bureau reported that
there are one or more formal or informal complaints currently pending against
KFTA-TV.
 


KNWA-TV, Rogers, Arkansas


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KNWA-TV.
 
KARK-TV, Little Rock, Arkansas


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KARK-TV.


 
 
104
 
 

KARZ-TV, Little Rock, Arkansas


None.
 
 
KARD, West Monroe, Louisiana


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KARD.


KSVI, Billings, Montana


The processing of the station’s application for renewal of license is subject to
a temporary "hold" or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged "indecent"
programming.  On September 29, 2009, in response to a routine due diligence
request submitted by counsel to Nexstar, a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against KSVI.


 WCWJ, Jacksonville, Florida


On September 17, 2009, in response to a routine due diligence request submitted
by counsel to Nexstar Broadcasting, Inc., a member of the FCC’s Enforcement
Bureau reported that there are one or more formal or informal complaints
currently pending against WCWJ.


 
 



 
105
 
 

SCHEDULE 5.21
 
NETWORK AFFILIATION AGREEMENTS
 
Nexstar Stations


WTVW
Evansville, IN
Fox
June 2010
WQRF
Rockford, IL
Fox
June 2010
KARD
Monroe, LA-El Dorado, AR
Fox
June 2010
KSFX
Springfield, MO
Fox
June 2010
WFXV
Utica, NY
Fox
June 2010
WFFT
Ft. Wayne, IN
Fox
June 2010
WBRE
Wilkes Barre-Scranton, PA
NBC
December 2011
WTWO
Terre Haute, IN
NBC
December 2011
KFDX
Wichita Falls, TX-Lawton, OK
NBC
December 2011
KSNF
Joplin, MO-Pittsburg, KS
NBC
December 2011
WTAJ
Johnstown-Altoona, PA
CBS
May 2010
KFTA
Ft. Smith-Fayetteville-Springdale-Rogers, AR
Fox/NBC
June 2010
WDHN
Dothan, AL
ABC
December 2010
WJET
Erie, PA
ABC
December 2010
KSVI
Billings, MT
ABC
December 2010
KMID
Odessa-Midland, TX
ABC
December 2010
KQTV
St. Joseph, MO
ABC
December 2010
WPNY-LP
Utica, NY
MyNetworkTV
September 2011
WCFN
Champaign-Springfield-Decatur, IL
MyNetworkTV
September 2011
KARZ
Little Rock-Pine Bluff Arkansas
MyNetworkTV
September 2011
KLST
San Angelo, TX
CBS
August 2012
KTAB
Abilene-Sweetwater, TX
CBS
December 2012
KNWA
Ft. Smith-Fayetteville-Springdale-Rogers, AR
NBC
January 2013
WROC
Rochester, NY
CBS
January 2013
KLBK
Lubbock, TX
CBS
July 2013
WCIA
Champaign-Springfield-Decatur, IL
CBS
September 2013
WMBD
Peoria-Bloomington, IL
CBS
September 2013
KBTV
Beaumont-Port Arthur, TX
FOX
December 2013
KAMR
Amarillo, TX
NBC
December 2014
KTAL
Shreveport, LA
NBC
December 2014
KARK
Little Rock-Pine Bluff, AR
NBC
December 2014
WHAG
Washington, DC/Hagerstown, MD
NBC
December 2014
WLYH
Harrisburg-Lancaster-Lebanon-York, PA
The CW
September 2016
WCWJ
Jacksonville, FL
The CW
September 2011


Mission Stations


KCIT
  
Amarillo, TX
  
Fox
  
June 2010
KHMT
  
Billings, MT
  
Fox
  
June 2010
KJTL
  
Wichita Falls, TX-Lawton, OK
  
Fox
  
June 2010
WFXP
  
Erie, PA
  
Fox
  
June 2010
WFXW
  
Terre Haute, IN
  
Fox
  
June 2010
KSAN
  
San Angelo, TX
  
NBC
  
December 2010
KRBC
  
Abilene-Sweetwater, TX
  
NBC
  
December 2010
WUTR
  
Utica, NY
  
ABC
  
December 2010
WTVO
  
Rockford, IL
  
ABC
  
December 2010
KAMC
  
Lubbock, TX
  
ABC
  
December 2010
KCPN-LP
  
Amarillo, TX
  
MyNetworkTV
  
September 2011
KJBO-LP
  
Wichita Falls, TX-Lawton, OK
  
MyNetworkTV
  
September 2011
KTVE
  
Monroe, LA-El Dorado, AR
  
NBC
  
December 2011
KODE
  
Joplin, MO-Pittsburg, KS
  
ABC
  
December 2012
KOLR
  
Springfield, MO
  
CBS
  
June 2013
WYOU
  
Wilkes Barre-Scranton, PA
  
CBS
  
June 2015




 
106
 
 



 
SCHEDULE 6.17(a)
 
STATIONS WITH TOWERS, TRANSMITTERS OR TRANSLATORS
 
NEXSTAR TOWERS AND TRANSMITTERS


Station Call Sign
FCC ASR No.
Owner
Property Description
KAMR
1048587
American Tower
See Schedule 5.09 No. 60
KARD
1021563
American Tower
See Schedule 5.09 No. 62
KARK
1019242
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 8
KARZ8
1019242
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 8
KBTV
1267265
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 27
KFDX
1044169
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 28
KFTA
1038012
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 9
KLBK
1054347
American Tower
See Schedule 5.09 No. 63
KLST
1048460
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 34
KMID
1051488
Pinnacle
See Schedule 5.09 No. 77
KNWA
1238430
Clark Communications
See Schedule 5.09 No. 78
KQTV
1000389
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 38
KSFX
1028721
American Tower
See Schedule 5.09 No. 59
KSNF
1002544
Nexstar Broadcasting, Inc.9
See Schedule 5.09 No. 37
KSVI
1000794
American Tower
See Schedule 5.09 No. 66
KTAB
1215589
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 32
KTAL
1025912
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 11
WBRE
1027162
Mission Broadcasting, Inc.
See Schedule 5.09 No. 5
WCFN
1016051
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 24
WCIA
1016057
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 20
WCWJ
1025608
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 44
WDHN
1040389
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 39
WFFT
1034986
American Tower
See Schedule 5.09 No. 76
WFXV10
1003764
Mission Broadcasting, Inc.
See Schedule 5.09 No. 54
WHAG
1036848
American Tower
See Schedule 5.09 No. 56
WJET
1033280
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 6
WLYH
1036777
Clear Channel
See Schedule 5.09 No. 80
WMBD
1016047
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 26
WQRF
1035539
Mission Broadcasting, Inc.
See Schedule 5.09 No. 76
WROC
1003864
Nexstar Broadcasting, Inc. & WHEC TV LLC
See Schedule 5.09 No. 17
WTAJ
1026694
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 7
WTVW
1027511
American Tower
See Schedule 5.09 No. 58
WTWO
1027196
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 40
WPNY-LP11
1003764
Mission Broadcasting, Inc.
See Schedule 5.09 No. 54



NEXSTAR TRANSLATORS


Station Call Sign
Signal Identified
Equipment Location
KLBK
K44FG
Snyder, TX
KMID
K12FM
Fort Stockton, TX
KAMR
K25CP
Tulia, TX
KAMR
K28BA
San Jon, TX
KAMR
K45BF
Clovis, NM
WBRE
W24BL
Pottsville, PA
WBRE
W30AN
Williamsport, PA
WBRE
W51BP
Clarks Summit, PA
WBRE
W64AL
Stroudsburg, PA
WFXV
WPNY-LP
Utica, NY
WFXV
W31BP
Burlington, NY
WFXV
W53AM
Utica, NY
KSVI
K06AT
Sheridan, WY
KSVI
K16DH
Miles City, MT
KSVI
K16DZ
Hardin, MT
KSVI
K19FF
Miles City, MT
KSVI
K25BP
Hardin, MT
KSVI
K27IM
Billings, MT
KSVI
K33EA
Columbus, MT
KSVI
K58IH
Colstrip, MT
KSVI
K66EQ
Colstrip, MY





MISSION TOWERS AND TRANSMITTERS


Station Call Sign
FCC ASR No.
Owner
Property Description
KAMC
1054347
American Tower
See Schedule 5.09 No. 120
KCIT
1048587
American Tower
See Schedule 5.09 No. 116
KHMT
1026263
American Tower
See Schedule 5.09 No. 122
KJTL
1050255
Mission Broadcasting, Inc.
See Schedule 5.09 No. 113
KODE
1012933
Spectrasite/American Tower
See Schedule 5.09 No. 114
KOLR
1028721
American Tower
See Schedule 5.09 No. 115
KRBC12
1215589
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 32
KSAN
1054170
Producers Livestock Auction Company
See Schedule 5.09 No. 126
KTVE
1039950
American Tower
See Schedule 5.09 No. 123
WFXP13
1033280
Nexstar Broadcasting, Inc.
See Schedule 5.09 No. 6
WFXW
1027196
Mission Broadcasting, Inc.
See Schedule 5.09 No. 49
WTVO
1035539
Mission Broadcasting, Inc.
See Schedule 5.09 No. 55
WUTR
1003764
Mission Broadcasting, Inc.
See Schedule 5.09 No. 54
WYOU
1027162
Mission Broadcasting, Inc.
See Schedule 5.09 No. 45
KJBO-LP
1058252
Andrews Tower
See Schedule 5.09 No. 124
KCPN-LP
1048587
American Tower
See Schedule 5.09 No. 116





MISSION TRANSLATORS


 


 
Station Call Sign
Signal Identified
Equipment Location
WYOU
W19AR
Clarks Summit, PA
WYOU
W26AT
Williamsport, PA
WYOU
W54AV
Mansfield, PA
WYOU
W55AG
Williamsport, PA
WYOU
W60AH
Stroudsburg, PA
WYOU
W66AI
Pottsville, PA
KCIT
KCPN-LP
Amarillo, TX
KCIT
K30DZ
San Jon, NM
KCIT
K35CG
Bovina, TX
KCIT
K47DH
Clovis, NM
KJTL
KJBO-LP
Amarillo, TX
KJTL
K47DK
Grandfield, OK
KJTL
K53DS
Lawton, OK




--------------------------------------------------------------------------------

 
8           KARZ operated out of KARK facility.
 
9           Top 500 feet of tower collapsed on May 8, 2009; being rebuilt
approximately 10 feet away and will be assigned a new ASR number.
 
10           Tower owned by WUTR.
 
11           Tower owned by WUTR.
 
12           Tower operated by KTAB.
 
13           Tower owned by WJET.

 
107
 
 

SCHEDULE 6.17(b)
 
PETTY CASH ACCOUNTS
 


 

 
108
 
 

SCHEDULE 7.02
 
EXISTING LIENS
 
KTAL-Shreveport, LA (LA1):
•
State Tax Lien against Nexstar Broadcasting of Louisiana, L.L.C. in favor of
Louisiana Department of Revenue, in the principal amount of $200,256.42, dated
1/27/05, recorded 3/1/05, in Bk. 4016,  page 266, under registry No. 1961885 of
the Mortgage Records of Caddo Parish, LA.



KTAL-Shreveport, LA (LA2):
•
State Tax Lien against Nexstar Broadcasting of Louisiana, L.L.C. in favor of
Louisiana Department of Revenue, in the principal amount of $200,256.42, dated
1/27/05, recorded 3/1/05, in Bk. 4016, page 266, under registry No. 1961885 of
the Mortgage Records of Caddo Parish, LA.



•
Redemption of City Tax Sale for unpaid 2004 taxes, assessed in the name of
Nexstar Broadcasting, L.L.C., as evidenced by deed in favor of Red Hill
Associates, L.L.C. and recorded 6/17/05, in Bk. 3773, pg. 255, under Registry
No. 1983860 and confirmed by motion judgment in favor of Investors Funding,
L.L.C. recorded 2/13/09 in Bk. 4195, pg. 117, of the Conveyance Records of Caddo
Parish, LA.



•
Redemption of City Tax Sale for unpaid 2004 taxes, assessed in the name of
Nexstar Broadcasting, L.L.C., as evidenced by deed in favor of Mortgage Equities
and recorded 6/17/05, in Bk. 3773, pg. 256, under Registry No. 1983861 and
confirmed by motion judgment in favor of Investors Funding, L.L.C. recorded
2/13/09 in Bk. 4195, ,pg. 117, of the Conveyance Records of Caddo Parish, LA.



WTWO-Terre Haute, IN (IN1)
•
Tax Warrant in the amount of $5,298.46 in favor of the State of IN against
Nexstar Broadcasting of the Midwest filed 6/24/2005 for Cause No. 05140342.



 
WROC-Rochester, NY (NY1, 2 & 3)
•
Judgment against Nexstar Broadcasting Group, Inc. in favor of Workers
Compensation Board of the State of New York in the amount of $79,000.00 for
Cause No. 11582/09; perfected 7/13/09; Docketed 8/14/09.


 
109
 
 

SCHEDULE 7.05(l)
 
EXISTING INDEBTEDNESS
 
 


INDEBTEDNESS
FACE VALUE
OUTSTANDING
11.375% Senior Discount Notes due 2013, issued by Nexstar Finance Holdings, Inc.
(the "11.375 Notes").
$49,981,388
7% Senior Subordinated PIK Notes due 2014, issued by Nexstar Broadcasting, Inc.
(the "7% PIK Notes").
$142,320,761
7% Senior Subordinated Notes due 2014, issued by Nexstar Broadcasting, Inc. (the
"7% Notes").
$47,910,000
Senior Subordinated PIK Notes due 2014, issued by Nexstar Broadcasting, Inc.
(the "Senior Subordinated PIK Notes").
$35,623,410
Nexstar Broadcasting Group, Inc. guarantees all of the outstanding principal
amounts of the 11.375% Notes, the 7% Senior Subordinated Notes, the  the 7%
Senior Subordinated PIK Notes  and the Senor Subordinated Notes.
 
The Nexstar Entities Guarantee all obligations incurred by the Mission Borrower
under the Mission Loan Documents.
 

 
 


 


 

 
110
 
 

SCHEDULE 7.06
 
AFFILIATE TRANSACTIONS
 
 
§
See Schedule 1.01(A)



 
§
Agreement between Mission Broadcasting of Wichita Falls, Inc., Mission
Broadcasting of Amarillo, Inc., Bastet Broadcasting, Inc., David Smith and
Nancie J. Smith dated as of January 1, 2001, as amended.

 


 

 
111
 
 

SCHEDULE 7.11
 
INVESTMENTS
 
Nexstar Broadcasting Group, Inc. owns all of the outstanding common stock of
Nexstar Finance Holdings, Inc.
 
Nexstar Finance Holdings, Inc. owns all of the outstanding common stock of
Nexstar Broadcasting, Inc.
 

 
112
 
 

SCHEDULE 8.01(a)
 
MISSION REPRESENTATIONS AND WARRANTIES
 
1.  Each Mission Entity (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) has the
corporate, limited liability company or partnership power and authority, legal
right and all governmental licenses, Authorizations, consents and approvals to
own (or hold under lease) and operate its property or assets and conduct the
business in which it is currently engaged except, with respect only to such
legal right and governmental licenses, Authorizations, consents and approvals,
where the failure to possess any such legal right or governmental license,
Authorization, consent or approvals could not reasonably be expected to have a
Material Adverse Effect (as defined in the Mission Credit Agreement); (c) has
the corporate, limited liability company or partnership power and authority,
legal right and all governmental licenses, Authorizations, consents and
approvals to execute, deliver, and perform its obligations under the Mission
Loan Documents to which it is a party; (d) is duly qualified to do business as a
foreign entity, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the nature
or conduct of its business requires such qualification or license, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect (as defined in the Mission Credit Agreement); and (e) is in
compliance, in all material respects, with all Requirements of Law; or
 
2.  The execution, delivery and performance by each Mission Entity of each
Mission Loan Document to which such Mission Entity is a party has been duly
authorized by all necessary corporate, limited liability company or partnership
action, as the case may be, of such Mission Entity and does not and will not:
(a) contravene any terms of the Charter Documents (as defined in the Mission
Credit Agreement) of such Mission Entity, (b) conflict with or result in any
breach or contravention of, constitute (alone or with notice or lapse of time or
both) a default under or give rise to any right to accelerate any material
Contractual Obligation (as defined in the Mission Credit Agreement) of any
Mission Entity and will not result in, or require, the creation of any Lien on
any of their respective properties or any revenues, income or profits therefrom,
whether now owned or hereafter acquired pursuant to any Requirement of Law or
Contractual Obligation (as defined in the Mission Credit Agreement) (other than
pursuant to the Security Documents (as defined in the Mission Credit Agreement,
referred to herein as the “Mission Security Documents”)) to which such Mission
Entity is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Mission Entity or its property is subject; or (c)
violate any Requirement of Law.  On or prior to the Second Amendment Effective
Date, the Administrative Agent (as defined in the Mission Credit Agreement,
referred to herein as the “Mission Administrative Agent”) shall have received
copies of all Charter Documents (as defined in the Mission Credit Agreement) for
each Credit Party, as each such Charter Document is in effect on the Second
Amendment Effective Date, including all schedules, exhibits, annexes and other
documents and instruments related thereto or in connection therewith; or
 
3.           No approval, consent, exemption, Authorization, or other action by,
or in respect of, or notice to, or filing with (or approvals required under
state blue sky securities laws) any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Mission Entity of any Mission Loan
Document to which it is a party, except that (i) certain of the Mission Loan
Documents may have to be filed with the FCC after the Effective Date and (ii)
the prior approval of the FCC may be required for the Mission Lenders to
exercise certain of their rights with respect to the Stations (as defined in the
Mission Credit Agreement); or
 
4.           Each Loan Document to which any Mission Entity is a party
constitutes the legal, valid and binding obligation of such Mission Entity to
the extent such Mission Entity is a party thereto, enforceable against such
Mission Entity in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors' rights generally or by equitable principles of general
applicability; or
 
5.           There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Mission Entity, threatened at law, in
equity, in arbitration or before any Governmental Authority, against any Mission
Entity or any of their respective properties or assets which: (a) purport to
affect or pertain to the Mission Credit Agreement or any other Mission Loan
Document, or any of the transactions contemplated thereby; or (b) as to which
there is a reasonable possibility of an adverse determination, that if adversely
determined, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect (as defined in the Mission Credit Agreement).  No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of the Mission Credit Agreement
or any other Mission Loan Document, or directing that any transaction provided
for herein or therein not be consummated as therein provided; or
 
6.           No Default (as defined in the Mission Credit Agreement) exists or
will result from the incurring of any Mission Obligations by any Mission
Entity.  No Mission Entity is in default under or with respect to any
Contractual Obligation (as defined in the Mission Credit Agreement) in any
respect which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect (as defined in the Mission Credit Agreement); or
 
7.           Each employee benefit plan (as defined in Section 3(3) of ERISA)
which any Mission Entity or any "ERISA Affiliate" (as defined in the Mission
Credit Agreement, referred to herein as a "Mission ERISA Affiliate") sponsors or
maintains, or to which any Mission Entity or any Mission ERISA Affiliate makes
or is making, or is obligated to make, contributions and includes any "Pension
Plan" (as defined in the Mission Credit Agreement, referred to herein as a
"Mission Pension Plan") or "Multiemployer Plan" (as defined in the Mission
Credit Agreement, referred to herein as a "Mission Multiemployer Plan") (such
employee benefit plan referred to herein as a "Mission Plan") is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other federal or state law.  Each Mission Plan which is intended to qualify
under Section 401(a) of the Code (i) has received a favorable determination
letter from the Internal Revenue Service or (ii) has been recently established
and has not received such a determination letter and such Mission Plan complies
with the requirements of Section 401(a) of the Code; and to the best knowledge
of each Mission Entity nothing has occurred which would cause the loss of such
qualification or the revocation of such determination letter.  There are no
pending or, to the best knowledge of each Mission Entity, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Mission Plan which has resulted, or could reasonably be expected to result,
in a Material Adverse Effect (as defined in the Mission Credit
Agreement).  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Mission Plan which has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect (as defined in the Mission Credit Agreement).  No "ERISA Event" (as
defined in the Mission Credit Agreement, referred to herein as a "Mission ERISA
Event") has occurred or is reasonably expected to occur with respect to any
Mission Pension Plan or Mission Multiemployer Plan.  As of the date hereof, no
Mission Pension Plan has an "Unfunded Pension Liability" (as defined in the
Mission Credit Agreement, referred to herein as a "Mission Unfunded Pension
Plan").  No Mission Entity and no Mission ERISA Affiliate has incurred, nor
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Mission Pension Plan.  No Mission Entity and no Mission ERISA
Affiliate has incurred nor reasonably expects to incur any material liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such material liability) under Section 4201 or 4243 of
ERISA with respect to a Mission Multiemployer Plan.  No Mission Entity and no
Mission ERISA Affiliate has transferred any Mission Unfunded Pension Liability
to any Person or otherwise engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; or
 
8.  No Mission Entity is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock; or
 
9.  Each Mission Entity has good record and indefeasible title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, a
valid leasehold interest in, or a valid right to use, all its other property and
assets which are material to the operations of its businesses, in each case
subject only to Permitted Liens. All Mortgaged Properties of the Mission
Entities as of December 15, 2009 are listed on Schedule 5.09 (except the two
properties listed on such schedule asterisked as not to be mortgaged).   Each
Nexstar Entity has good record and indefeasible title in fee simple to, or a
valid leasehold interest in, all its Real Property, and good title to, a valid
leasehold interest in, or a valid right to use, all its other property and
assets which are material to the operations of its businesses, in each case
subject only to Permitted Liens.  All Mortgaged Properties of the Nexstar
Entities as of December 15, 2009 are listed on Schedule 5.09 (except the two
properties listed on such schedule asterisked as not to be mortgaged).  The list
of real properties owned and leased on Schedule 5.09 is a true, accurate and
complete listing of all real property of the Credit Parties owned and/or leased
by any Credit Party on the Second Amendment Effective Date.  The list of
repeaters, towers, transmitters and translators on Schedule 6.17(a) is a true,
accurate and complete list of all repeaters, towers, transmitters and
translators (other than any such equipment located on a motor vehicle which will
be subject to a Lien and security interest pursuant to Section 6.17(b)) owned
and/or leased by any Credit Party on the Second Amendment Effective Date.  Each
Mission Entity has complied with all obligations under all leases to which it is
a party and all such leases are in full force and effect and (ii) each Mission
Entity enjoys peaceful and undisturbed possession under all such leases under
which it is a tenant, in each case except where the failure to comply or to
enjoy such possession, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (as defined in the Mission Credit
Agreement).  As of the date of the Mission Credit Agreement, (i) no Mission
Entity has received any notice of, nor does any Credit Party have any knowledge
of, any pending or contemplated condemnation proceeding affecting any Real
Property owned by such Mission Entity or any sale or disposition thereof in lieu
of condemnation and (ii) no Mission Entity is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any of its Real Property or any interest therein.  Each Mission Entity owns,
or otherwise has the right to use, all trademarks, tradenames, copyrights,
technology, know-how and processes ("Mission Intellectual Property") necessary
for the conduct of its business as currently conducted except for those which
the failure to own or have the right to use, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect (as defined
in the Mission Credit Agreement).  Except for such claims that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect (as defined in the Mission Credit Agreement), no claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Mission Intellectual Property or the validity or effectiveness of any such
Mission Intellectual Property, nor does any Mission Entity know of any valid
basis for any such claim.  Except for such infringements that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect (as defined in the Mission Credit Agreement), to the knowledge of each
Mission Entity, the use of such Mission Intellectual Property by such Mission
Entity does not infringe on the rights of any Person; or
 
10.           Each Mission Entity has filed all federal and other material tax
returns and reports required to be filed and paid the tax thereon shown to be
due, and has paid all federal and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Mission Entity which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect (as defined in
the Mission Credit Agreement); or
 
 
113
 
 
 
11.           (a)           The Audited Financial Statements (as defined in the
Mission Credit Agreement) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Mission
Borrower as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Mission Borrower as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, in each case to the extent required by
GAAP (so applied) to be shown therein.  (b)The unaudited consolidated balance
sheet of the Mission Borrower, if any, most recently delivered to the Mission
Administrative Agent pursuant to Section 6.01(b) of the Mission Credit
Agreement, and the related consolidated statements of income or operations,
shareholders' equity and cash flows for the Fiscal Quarter ended on the date of
such balance sheet (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Mission
Borrower as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year end audit adjustments. (b)  Since the date of the
Audited Financial Statements (as defined in the Mission Credit Agreement), there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect (as
defined in the Mission Credit Agreement). (c)  Since the date of the Audited
Financial Statements (as defined in the Mission Credit Agreement), no Internal
Control Event has occurred that has had or could reasonably be expected to have
a Material Adverse Effect (as defined in the Mission Credit Agreement);or
 
12           All transactions contemplated by the Mission Credit Agreement and
the other Mission Loan Documents comply in all material respects with (a)
Regulations T, U and X of the Federal Reserve Board and (b) all other Applicable
Laws and any rules and regulations thereunder, except where the failure to
comply, in the case of this clause (b), could not reasonably be expected to have
a Material Adverse Effect (as defined in the Mission Credit Agreement); or
 
13.           No Mission Entity is an "investment company" within the meaning of
the Investment Company Act of 1940 or a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company," within the meaning of the Public
Utility Holding Company Act of 1935.  No Mission Entity is subject to regulation
under any other federal or state statute or regulation which limits its ability
to incur Indebtedness or Guaranty Obligations under any Mission Loan Document;
or
 
14.           All factual information (excluding, in any event, financial
projections) heretofore or contemporaneously herewith furnished by or on behalf
of any Mission Entity in writing to the Mission Administrative Agent or any
Lender (as defined in the Mission Credit Agreement) for purposes of or in
connection with the Mission Credit Agreement or any transaction contemplated
thereby, and all other such factual information hereafter furnished by or on
behalf of any Mission Entity to the Mission Administrative Agent or any Lender
(as defined in the Mission Credit Agreement) will be, true and accurate in every
material respect on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information, in the light of the circumstances existing at the time such
information was delivered, not misleading; or
 
15.           The Mission Entities and their respective Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the no Credit Party has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (as defined in the
Mission Credit Agreement); or
 
16.           With respect to properties currently owned or operating by any
Mission Entity or any of their Subsidiaries, or to the knowledge of the Mission
Entities, any property formerly owned or operated by any Mission Entity or any
of its Subsidiaries: (i) no such property is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) to the knowledge of the Mission Entities,
(A) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Mission Entity or any of its
Subsidiaries or on any property owned by any other Credit Party or formerly
owned or operated by any Credit Party; (B) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Credit Party or any of its Subsidiaries; and (iii) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Credit Party or any of its Subsidiaries in excess of
the applicable legal limit, in each case of (a)(i) through (iii) above, other
than such matters which, individually or in the aggregate, could not reasonably
be expected to result in a liability to the Credit Parties, taken as a whole, in
an amount greater than $500,0000 during the term of the Mission Credit
Agreement.  Neither any Mission Entity nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Mission Entity or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Mission or any of its Subsidiaries, in each case
above, other than such matters which, individually or in the aggregate, could
not reasonably be expected to result in a liability to the Credit Parties, taken
as a whole, in an amount greater than $500,000 during the term of the Mission
Credit Agreement; or
 
17.           Each Mission Entity holds such validly issued FCC licenses and
Authorizations as are necessary to operate its respective Stations (the "Mission
Stations") as they are currently operated (collectively, the "Mission FCC
Licenses"), and each such Mission FCC License is in full force and effect (it
being recognized that, as indicated on Schedules 5.17 and 5.17(c) to the MIssion
Credit Agreement, certain Mission Stations are operating pursuant to Special
Temporary Authority).  The Mission Stations and the Mission FCC Licenses of each
Mission Entity as of the Second Amendment Effective Date are listed on Schedule
5.16, and each of such Mission FCC Licenses has the expiration date indicated on
Schedule 5.16.  No Credit Party has knowledge of any condition imposed by the
FCC as part of any Mission FCC License which is neither set forth on the face
thereof as issued by the FCC nor contained in the rules and regulations of the
FCC applicable generally to stations of the type, nature, class or location of
the Mission Station in question.  Except as otherwise set forth on Schedules
5.16 and 5.17(c) to the Mission Credit Agreement, each Mission Station has been
and is being operated in all material respects in accordance with the terms and
conditions of the Mission FCC Licenses applicable to it and the rules and
regulations of the FCC and the Communications Act.  Except as otherwise set
forth on Schedules 5.16 and 5.17(c) to the Mission Credit Agreement, no
proceedings are pending or are threatened which may result in the revocation,
modification, non-renewal or suspension of any of the Mission FCC Licenses, the
denial of any pending applications, the issuance of any cease and desist order
or the imposition of any fines, forfeitures or other administrative actions by
the FCC with respect to any Mission Station or its operation, other than any
matters which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (as defined in the Mission Credit
Agreement) and proceedings affecting the television broadcasting industry in
general.  All reports, applications and other documents required to be filed by
the Mission Entities with the FCC with respect to the Mission Stations have been
timely filed, and all such reports, applications and documents are true, correct
and complete in all respects, except where the failure to make such timely
filing or any inaccuracy therein could not reasonably be expected to have a
Material Adverse Effect (as defined in the Mission Credit Agreement), and except
as otherwise set forth on Schedules 5.16 and 5.17(c) to the Mission Credit
Agreement, no Credit Party has knowledge of any matters which could reasonably
be expected to result in the suspension or revocation of or the refusal to renew
any of the Mission FCC Licenses or the imposition on any Mission Entity of any
material fines or forfeitures by the FCC, or which could reasonably be expected
to result in the revocation, rescission, reversal or modification of any Mission
Station's authorization to operate as currently authorized under the
Communications Act and the policies, rules and regulations of the FCC.  There
are no unsatisfied or otherwise outstanding citations issued by the FCC with
respect to any Mission Station or its operations.  The Mission Borrower has
delivered to the Mission Lenders true and complete copies of all Mission FCC
Licenses (including any and all amendments and other modifications thereto) and
all pending applications relating thereto; or
 
18.           No Mission Entity has any Subsidiaries except, on the Second
Amendment Effective Date, those Subsidiaries which are identified in Schedule
5.17 to the Mission Credit Agreement; or
 
19.           As of each date of Credit Event hereunder, each Mission Entity is
Solvent on a consolidated and consolidating basis, both before and after giving
effect to any transaction with respect to which this representation and warranty
is being made and to the incurrence of all Indebtedness, Guarantee Obligations
and other obligations incurred on such date in connection herewith and
therewith; or
 
20.           There are no labor controversies pending or, to the best knowledge
of each Mission Entity, threatened against any Mission Entity which could
reasonably be expected to have a Material Adverse Effect (as defined in the
Mission Credit Agreement); or
 
21.           Each of the Pledge Agreement and the Smith Pledge Agreement (as
each is defined in the Mission Credit Agreement) is effective to create in favor
of the Collateral Agent (as defined in the Mission Credit Agreement, referred to
herein as the “Mission Collateral Agent”) or the Mission Administrative Agent,
for the benefit of the Mission Lenders, a legal, valid and enforceable security
interest in the collateral pledged thereunder, and the Lien granted pursuant to
the Pledge Agreement and the Smith Pledge Agreement (as each is defined in the
Mission Credit Agreement) constitutes a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the pledgor or
pledgors thereunder in such pledged collateral and the proceeds thereof, in each
case prior and superior in right to any other Person.  The Security Agreement
(as defined in the Mission Credit Agreement) is effective to create in favor of
the Mission Collateral Agent or the Mission Administrative Agent, for the
benefit of the Mission Lenders, a legal, valid and enforceable security interest
in the Security Agreement Collateral (as defined in the Mission Credit
Agreement) and proceeds thereof and the Lien granted pursuant to the Security
Agreement (as defined in the Mission Credit Agreement) constitutes a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantor or grantors thereunder in such Collateral (as defined in the Mission
Credit Agreement) and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Permitted Liens (as defined in the Mission Credit Agreement); or
 
 
114
 
 
 
22.           The Mission Borrower has delivered to the Mission Administrative
Agent an accurate and complete list, as of the Second Amendment Effective Date,
of each effective Network Affiliation Agreement (as defined in the Mission
Credit Agreement) and the expiration date therefor; or
 
23.           All of the material properties, equipment and systems of each
Mission Entity and the Mission Stations are, and all material properties,
equipment and systems to be added in connection with any contemplated Mission
Station expansion or construction will be, in condition which is sufficient for
the operation thereof in accordance with past practice of the Mission Station in
question and are and will be in compliance with all applicable standards, rules
or requirements imposed by (a) any governmental agency or authority including
without limitation the FCC and (b) any Mission FCC License, in each case except
where such noncompliance could not reasonably be expected to have a Material
Adverse Effect (as defined in the Mission Credit Agreement); or
 
24.           As of the Second Amendment Effective Date, the information
contained in the most recently delivered Information Certificate (as defined in
the Mission Credit Agreement) is true, accurate and complete in all respects,
and thereafter the Information Certificate (as defined in the Mission Credit
Agreement), together with all other such information hereafter furnished by or
on behalf of any Mission Entity to the Mission Administrative Agent reflecting
any changes or additions to the Information Certificate (as defined in the
Mission Credit Agreement), shall be true, accurate and complete in all respects;
or
 
25.           Each Mission Entity maintains with financially sound and reputable
insurance companies not Affiliates of Mission Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons; or
 
26.           The provisions of the Mission Security Documents are effective to
create in favor of the Mission Administrative Agent for the benefit of the
Secured Parties (as defined in the Mission Credit Agreement) a legal, valid and
enforceable first priority Lien (subject to Permitted Liens (as defined in the
Mission Credit Agreement)) on all right, title and interest of the respective
Mission Entities in the Collateral owned by each such Mission Entity as
described therein.  Except for filings completed prior to the Second Amendment
Effective Date and as contemplated hereby and by the Mission Security Documents,
no filing or other action will be necessary to perfect or protect such Liens; or
 
27.           Full and complete copies of all Nexstar/Mission Agreements in
effect on the Second Amendment Effective Date have been delivered to the Mission
Administrative Agent together with all exhibits, schedules, annexes and other
documents related thereto or executed in connection therewith.
 


 

 
115
 
 

SCHEDULE 8.01(b)
 
MISSION COVENANTS
 


 
Schedule 8.01(b)
 
    1.           The Mission Borrower shall deliver to the Mission
Administrative Agent with sufficient copies of each Lender (as defined in the
Mission Credit Agreement), (a)  as soon as available, but not later than 90 days
after the end of each Fiscal Year, (i) a copy of the audited consolidated
balance sheet of the Mission Borrower and its consolidated Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income or
operations, shareholders' or members' equity and cash flows for such Fiscal
Year, setting forth in comparative form the figures for the previous Fiscal
Year, and accompanied by (A) a report and opinion of PricewaterhouseCoopers LLP
or another Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Majority Lenders (as defined in the Mission Credit
Agreement), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit and (B) if required to
be included in the Mission Borrower's periodic reports under the applicable
Securities Laws, an attestation report of PricewaterhouseCoopers LLP or such
other Registered Public Accounting Firm as to the Mission Borrower’s internal
controls pursuant to Section 404 of Sarbanes Oxley showing no Internal Control
Event or Events, that, in the aggregate (1) could reasonably be expected to have
a Material Adverse Effect (as defined in the Mission Credit Agreement), or (2)
could reasonably be expected to permit the occurrence of a Material Adverse
Effect (as defined in the Mission Credit Agreement) if left unremedied; and (ii)
a copy of the annual budget for the Mission Borrower and its Subsidiaries for
the next Fiscal Year in form and detail acceptable to the Mission Administrative
Agent; (b)as soon as available, but not later than 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, a copy of the unaudited
consolidated balance sheet of the Mission Borrower and its consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
statements of income or operations, shareholders' or members' equity and cash
flows for the period commencing on the first day and ending on the last day of
such Fiscal Quarter, and certified (in a certificate of the Mission Borrower,
executed on behalf of the Mission Borrower by a Responsible Officer) as being
complete and correct and fairly presenting in all material respects, in
accordance with GAAP (except for the absence of footnotes and subject to normal
year-end adjustments), the financial position and the results of operations of
the Mission Borrower and its consolidated Subsidiaries; and (c) as soon as
available, but not later than 30 days after the end of each month, a copy of the
unaudited consolidated balance sheet of the Mission Borrower and its
consolidated Subsidiaries as of the end of such month and the related statements
of income, shareholders' or members' equity and cash flows for the period
commencing on the first day and ending on the last day of such month, and
certified (in a certificate of the Mission Borrower, executed on behalf of the
Mission Borrower by a Responsible Officer) as being complete and correct and
fairly presenting in all material respects, in accordance with GAAP (except for
the absence of footnotes and subject to normal year-end adjustments), the
financial position and the results of operations of the Mission Borrower and its
consolidated Subsidiaries.
 

Annex II to Second Amendment to
Fourth Amended and Restated Credit Agreement




5432462v.2 25690/684
 
116
 
 

    2.           The Mission Borrower shall furnish to the Mission
Administrative Agent, with sufficient copies for each Lender (as defined in the
Mission Credit Agreement): (a) concurrently with the delivery of the financial
statements referred to in Section 6.01(a) and (b) of the Mission Credit
Agreement, a Compliance Certificate (as defined in the Mission Credit Agreement)
of the Mission Borrower; (b) promptly after the same are sent, copies of all
financial statements and reports which any Mission Entity sends to its
shareholders, partners or members; and promptly after the same are filed, copies
of all financial statements and regular, periodical or special reports which any
Mission Entity may make to, or file with, the SEC, other than filings on Form
11-K and S-8; (c) promptly, such additional business, financial and other
information with respect to any Mission Entity as the Mission Administrative
Agent, at the request of any Lender (as defined in the Mission Credit
Agreement), may from time to time reasonably request; (d) promptly after the
furnishing thereof, copies of any statement or report furnished to any holder of
debt securities of the Mission Borrower pursuant to the terms of any indenture,
loan or credit or similar agreement; (e) promptly, and in any event within two
Business Days after receipt thereof by the Mission Borrower, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Mission Borrower; and (f) promptly upon receipt
thereof, notice of any change in, or change regarding, the credit ratings (if
any) of any Mission Entity by Moody's or S & P.
 
    3.           The Mission Borrower shall, upon any Responsible Officer of any
Mission Entity obtaining knowledge thereof, give notice (accompanied by a
reasonably detailed explanation with respect thereto) to the Mission
Administrative Agent, the L/C Issuer and each Lender (as defined in the Mission
Credit Agreement): (a) promptly of the occurrence of any Default (as defined in
the Mission Credit Agreement) under the Mission Credit Agreement; (b) promptly
of any matter (i) that has resulted in a Material Adverse Effect (as defined in
the Mission Credit Agreement) or promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Credit Party or any of their Subsidiaries with any Environmental Law (ii)
that could (A) reasonably be expected to have a Material Adverse Effect (as
defined in the Mission Credit Agreement) or (B) cause any property described in
the Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law; (c) promptly of any litigation,
arbitration, or governmental investigation or proceeding not previously
disclosed by the Mission Borrower to the Mission Lenders which has been
instituted or, to the knowledge of any Mission Entity, is threatened against any
Credit Party or to which any of their respective properties is subject (i) which
could reasonably be expected to have a Material Adverse Effect (as defined in
the Mission Credit Agreement) or (ii) which relates to the Mission Credit
Agreement, any other Mission Loan Document or any of the transactions
contemplated hereby; (d) promptly of any development which shall occur in any
litigation, arbitration, or governmental investigation or proceeding previously
disclosed by any Mission Entity to the Mission Lenders regarding any Credit
Party which could reasonably be expected to have a Material Adverse Effect (as
defined in the Mission Credit Agreement); (e) promptly of any of the following
events affecting any Credit Party or any Mission ERISA Affiliate (but in no
event more than ten days after such event), together with a copy of any notice
with respect to such event that may be required to be filed with a Governmental
Authority and any notice delivered by a Governmental Authority to any Mission
Entity or any Mission ERISA Affiliate with respect to such event: (i) an Mission
ERISA Event; or (ii) any of the representations and warranties in Section 5.07
of the Mission Credit Agreement ceasing to be true and correct; (f) promptly of
any material change in accounting policies or financial reporting practices by
any Mission Entity; (g) (i) promptly notify the Agents and (ii) within 30
Business Days notify the Mission Lenders of the occurrence of any of the
following events numbered (1) through (3) below; provided however, to the extent
not previously disclosed to the Mission Lenders, the Mission Borrower shall
notify the Agents and the Mission Lenders of the occurrence of any of the
following events numbered (1) through (3) below not less than two Business Days
(or such lesser notice prior to public disclosure as is reasonable under the
circumstances) prior to (A) the public announcement thereof by a representative
of the Mission Borrower, (B) the filing with the SEC or any other Governmental
Authority of any report or communication related thereto or (C) the submission
of a Request for Credit Extension: (1)any Internal Control Event (as defined in
the Mission Credit Agreement) (I) which is required to be publicly disclosed of
which a Responsible Officer (other than a Responsible Officer committing the
fraud constituting such Internal Control Event (as defined in the Mission Credit
Agreement)) has knowledge, (II) which the Mission Borrower intends to disclose
or (III) which has otherwise become known to the public (other than an Internal
Control Event (as defined in the Mission Credit Agreement) concerning
allegations of fraud that involve an amount less than $250,000), (2) any
Internal Control Event (as defined in the Mission Credit Agreement) of which a
Responsible Officer (other than a Responsible Officer committing the fraud
constituting such Internal Control Event (as defined in the Mission Credit
Agreement)) has knowledge which could reasonably be expected to have a Material
Adverse Effect (as defined in the Mission Credit Agreement), or (3) any Internal
Control Event (as defined in the Mission Credit Agreement) of which a
Responsible Officer (other than a Responsible Officer committing the fraud
constituting such Internal Control Event (as defined in the Mission Credit
Agreement)) has knowledge which includes a fraud allegation that could
reasonably be expected to involve an amount in excess of $5,000,000; or (h) as
soon as available, but in any event within 90 days after the end of each Fiscal
Year a report supplementing Schedule 5.09 of the Mission Credit Agreement,
Schedule 6.17(a) of the Mission Credit Agreement and Schedule 6.17(b) of the
Mission Credit Agreement, including an identification of all owned and leased
real property disposed of by any Credit Party or any Subsidiary thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, and, in the case of leases
of property, lessee and expiration date) of all real property acquired or leased
during such fiscal year, all repeaters, towers, transmitters and translators,
all accounts and such other changes in any Collateral, and a description of such
other changes in the information included in such Schedules to the Mission
Credit Agreement as may be necessary for such Schedules to the Mission Credit
Agreement to be accurate and complete in all material respects as of the end of
such Fiscal Year, such report to be signed on the Mission Borrower's behalf by a
Responsible Officer of the Mission Borrower and to be in a form reasonably
satisfactory to the Mission Administrative Agent.
 
 
117
 
 
 
4.           As soon as possible and in any event within five days after the
receipt by any Mission Entity from the FCC or any other Governmental Authority
or filing or receipt thereof by any Mission Entity, the Mission Borrower shall
provide to the Mission Lenders (a) any citation, notice of violation or order to
show cause issued by the FCC or any Governmental Authority with respect to any
Mission Entity which is available to any Mission Entity, in each case which
could reasonably be expected to have a Material Adverse Effect (as defined in
the Mission Credit Agreement) and (b) if applicable, a copy of any notice or
application by any Mission Entity requesting authority to or notifying the FCC
of its intent to cease broadcasting on any broadcast station for any period in
excess of ten days.
 
5.           The Mission Borrower shall, and shall cause its Subsidiaries to,
comply in all material respects with all terms and conditions of all Mission FCC
Licenses covering the Mission Stations, all Federal, state and local laws, all
rules, regulations and administrative orders of the FCC and all state and local
commissions or authorities which are applicable to any Credit Party or the
operation of the Mission Stations of any Mission Entity or other Credit Party.
 
6.           As soon as possible and in any event within five days after the
receipt thereof by any Mission Entity, the Mission Borrower will give the
Mission Lenders notice of any lapse, termination or relinquishment of any
material License, permit or other Authorization from the FCC or other
Governmental Authority held by any Mission Entity or any failure of the FCC or
other Governmental Authority to renew or extend any such License, permit or
other Authorization for the usual period thereof and of any complaint or other
matter filed with or communicated to the FCC or other Governmental Authority, of
which any Mission Entity has knowledge and in any such case which could
reasonably be expected to have a Material Adverse Effect (as defined in the
Mission Credit Agreement).
 
7.           The Mission Borrower shall, and shall cause its Subsidiaries and
other Mission Entities to, cause to be done at all times all things necessary to
maintain and preserve the corporate, limited liability company or partnership
existence, as the case may be, of each Mission Entity except to the extent
otherwise permitted pursuant to Section 7.04 of the Mission Credit Agreement.
 
8.           The Mission Borrower will, and will cause each of its Subsidiaries
and other Mission Entities to, cause to be done at all times all things
necessary to maintain and preserve the rights and franchises of each of the
Mission Entities to be duly qualified to do business and be in good standing as
a foreign corporation in each jurisdiction where the nature of its business
makes such qualification necessary and where the failure to maintain and
preserve or so qualify could reasonably be expected to have a Material Adverse
Effect (as defined in the Mission Credit Agreement).
 
9.           The Mission Borrower will, and will cause each of its Subsidiaries
and other Mission Entities to, pay and discharge, as the same may become due and
payable, all federal and material state and local taxes, assessments, and other
governmental charges or levies against or on any of the income, profits or
property of a Mission Entity, as well as material claims of any kind which, if
unpaid, might become a Lien upon a Mission Entity's properties, and will pay
(before they become delinquent) all other material obligations and liabilities;
provided, however, that the foregoing shall not require the Mission Borrower or
any of its Subsidiaries or other Mission Borrower to pay or discharge any such
tax, assessment, charge, levy, Lien, obligation or liability so long as such
Mission Entity shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves in accordance
with GAAP.
 
10.           The Mission Borrower will, and will cause each of its Subsidiaries
and other Mission Entities to, keep all of the material property and facilities
that are useful and necessary in the business of the Mission Entities and
Nexstar Entities in such condition as is sufficient for the operation of such
business in the ordinary course and will maintain such insurance as may be
required by law and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated to the Mission Entities, and such insurance shall name the Mission
Administrative Agent, on behalf of the Mission Lenders and Secured Parties (as
defined in the Mission Credit Agreement), as an additional insured or loss
payee, as the case may be, under all such insurance policies.
 
11.           The Mission Borrower will, and will cause each of its Subsidiaries
and other Mission Entities to, comply with the Requirements of Law of any
Governmental Authority, the noncompliance with which could reasonably be
expected to have a Material Adverse Effect (as defined in the Mission Credit
Agreement).
 
12.           (a) The Mission Borrower will, and will cause each of the Mission
Entities to, keep proper books and records reflecting all of their business
affairs and transactions in accordance with GAAP.  The Mission Borrower will,
and will cause each of the Mission Entities to, permit the Agents and their
Related Parties, or, after the occurrence and during the continuance of any
Default  (as defined in the Mission Credit Agreement) under Section 8.01 of the
Mission Credit Agreement, any Lender (as defined in the Mission Credit
Agreement) (or in each case any of their respective representatives or agents),
upon reasonable notice and at reasonable times and intervals during ordinary
business hours (or at any time if an Event of Default (as defined in the Mission
Credit Agreement) has occurred and is continuing), to visit all of their
offices, discuss their financial matters with their officers and, subject to the
right of representatives of the Mission Entities to be present, independent
accountants (and hereby authorizes such independent accountants to discuss their
financial matters with the Agents, their Related Parties, any Lender (as defined
in the Mission Credit Agreement) or its representatives pursuant to the
foregoing, such fees and costs of the Mission Borrower's and Mission Entities'
accountants to be paid by the Mission Borrower) and examine and make abstracts
or photocopies from any of their books or other corporate records (such
abstracts and copies shall be at the expense of the Mission Borrower); (b)
Notwithstanding the foregoing or anything in the Mission Credit Agreement or in
any Mission Loan Document to the contrary, (i) except as provided in subsection
(c) below and so long as there exists no Event of Default (as defined in the
Mission Credit Agreement), the Mission Borrower shall not be required to pay the
expenses of any Agent or any of their Related Parties (or any of their
respective representatives or agents) for visits in excess of one visit per
Fiscal Year, and (ii) after the occurrence of an Event of Default (as defined in
the Mission Credit Agreement), such costs and expenses incurred by the Mission
Administrative Agent, its Related Parties and its representatives and agents in
exercising its rights from time to time as set forth in subsection (a) preceding
shall be paid by the Mission Borrower; (c) Notwithstanding the foregoing or
anything in the Mission Credit Agreement or in any Mission Loan Document to the
contrary, subsection (b)(i) preceding and the limitations in subsection (a)
preceding shall not apply to the Restructuring Advisor.  The Mission Borrower
will, and will cause each of the Mission Entities to, permit the Restructuring
Advisors at any time upon reasonable notice and at reasonable times and
intervals during ordinary business hours (or at any time if an Event of Default
(as defined in the Mission Credit Agreement) has occurred and is continuing), to
visit all of their offices, discuss their financial matters with their officers
and, subject to the right of representatives of the Mission Entities to be
present, independent accountants (and hereby authorizes such independent
accountants to discuss their financial matters with the Agents, their Related
Parties, any Lender (as defined in the Mission Credit Agreement) or its
representatives pursuant to the foregoing) and examine and make abstracts or
photocopies from any of their books or other corporate records, all at the
expense of the Mission Borrower.  The Mission Borrower shall promptly pay all
invoiced costs and expenses of any Restructuring Advisor engaged by the Mission
Administrative Agent and incurred from time to time (regardless of whether there
has occurred an Event of Default (as defined in the Mission Credit Agreement)).
 
13.           The MIssion Borrower shall use, or cause its Subsidiaries to use,
the proceeds of the Mission Loans after the Second Amendment Effective Date for
capital expenditures permitted to be made under the Mission Credit Agreement,
working capital and other general corporate requirements of the Mission Borrower
and its Subsidiaries.
 
14.           The Mission Borrower will, for financial reporting purposes, cause
(a) its and its Subsidiaries' fiscal years to end on December 31 of each year
and (b) its and its Subsidiaries' fiscal quarters to end on March 31, June 30,
September 30 and December 31 of each year.
 
 
118
 
 
15.           (a) The Mission Borrower will, and will cause all other Mission
Entities and Credit Parties to, grant to the Mission Collateral Agent or the
Mission Administrative Agent, at the request of the Mission Administrative
Agent, for the benefit of the Secured Parties (as defined in the Mission Credit
Agreement), security interests and mortgages in such assets and properties of
the Mission Entities as are not covered by the Mission Security Documents, and
as may be requested from time to time by the Mission Administrative Agent or the
Majority Lenders (as defined in the Mission Credit Agreement) (collectively, the
"Mission Additional Security Documents").  All such security interests and
mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Mission Administrative Agent and the Mission Borrower
and shall constitute valid and enforceable perfected security interests and
mortgages superior to and prior to the rights of all third Persons and shall be
subject to no Liens except for Permitted Liens (as defined in the Mission Credit
Agreement).  The Mission Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Mission Collateral Agent or the Mission Administrative Agent, at the
request of the Mission Administrative Agent, required to be granted pursuant to
the Mission Additional Security Documents and all taxes, fees and other charges
payable in connection therewith shall be paid in full.  (b) The Mission Borrower
will, and will cause all other Mission Entities to, at the expense of the
Mission Borrower, make, execute, endorse, acknowledge, file and/or deliver to
the Mission Collateral Agent or the Mission Administrative Agent, at the request
of the Mission Administrative Agent, from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports
and other assurances or instruments and take such further steps relating to the
collateral covered by any of the Mission Security Documents or any Mission
Additional Security Documents as the Mission Collateral Agent or the Mission
Administrative Agent, at the request of the Mission Administrative Agent, may
reasonably require and as are reasonably satisfactory to the Mission
Borrower.  Furthermore, the Mission Borrower shall cause to be delivered to the
Mission Collateral Agent or the Mission Administrative Agent, at the request of
the Mission Administrative Agent, such opinions of counsel, title insurance and
other related documents as may be reasonably requested by the Mission Collateral
Agent or the Mission Administrative Agent, at the request of the Mission
Administrative Agent, to assure itself that this provision has been complied
with.  Notwithstanding anything herein or in any Mission Loan Document to the
contrary, such information required to be delivered above shall include (without
limitation) the following:
 
(i) Within 90 days after requested in writing by the Mission Administrative
Agent in its sole discretion, engineering, soils, environmental and other
reports as to all Real Properties subject to such request, from professional
firms acceptable to the Mission Administrative Agent, which report shall
identify existing and potential environmental concerns and shall quantify
related costs and liabilities, associated with any facilities of any Credit
Party or any of its respective Subsidiaries;
 
(ii) Within 90 days after requested in writing by the Mission Administrative
Agent in its sole discretion, estoppel and consent agreements executed by each
of the lessors of any Leasehold Real Properties of any of the Credit Parties
subject to such request, along with (1) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, or (2) evidence that the applicable
lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Mission Administrative
Agent’s reasonable judgment, to give constructive notice to third-party
purchasers of such leasehold interest, or (3) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form satisfactory to the Mission Administrative
Agent; provided that in no event shall any Credit Party be required to take any
action, other than using its reasonable commercial efforts, to obtain consents,
estoppels, memorandums, assignments, etc. from independent unaffiliated third
parties with respect to its compliance with the provisions of Schedule 8.01(b);
and
 
(c) The Mission Borrower will, and will cause each other Mission Entity and all
Credit Parties to, at the expense of the Mission Borrower, within 90 days after
requested in writing by the Mission Administrative Agent in its sole discretion,
an appraisal of any one or more of the Real Properties of any Credit Party
requested by the Mission Administrative Agent which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, each such appraisal
shall be from a Person acceptable to the Mission Administrative Agent and which
shall be in form and substance reasonably satisfactory to the Mission
Administrative Agent;
 
(d) If at any time the Mission Borrower or any other Credit Party creates or
acquires any additional Subsidiary, the Mission Borrower will promptly notify
the Mission Administrative Agent thereof and cause such Subsidiary, within 30
days thereafter, to execute and deliver appropriate Guaranty Supplements, a
Joinder to Security Agreement and a Joinder to Pledge and Security Agreement (in
each case as defined in the Mission Credit Agreement) (provided that nothing in
this provision shall be deemed to permit the formation, creation or acquisition
of any additional Subsidiary).
 

(e) The Mission Borrower agrees that each action required above by this Schedule
8.01(b) shall be completed as soon as possible, but in no event later than 90
days after such action is either requested to be taken by the Mission
Administrative Agent or the Majority Lenders (as defined in the Mission Credit
Agreement) or required to be taken by the applicable Mission Entity pursuant to
the terms of this Schedule 8.01(b).
 
(f) The Mission Borrower agrees that upon the request of the Mission
Administrative Agent following the occurrence and during the continuance of a
Default (as defined in the Mission Credit Agreement), the Mission Borrower
shall, at the Mission Borrower’s expense:
 
(i) promptly upon request therefor but in no event later than 10 days after such
request, furnish to the Mission Administrative Agent a description of the real
and personal properties of the Credit Parties and their respective Subsidiaries
in detail reasonably satisfactory to the Mission Administrative Agent,
 
(ii) promptly upon request therefor but in no event later than 30 days after
such request, duly execute and deliver, and cause each Credit Party (if it has
not already done so) to duly execute and deliver, to the Mission Administrative
Agent deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Mission Administrative Agent (including delivery of all
Pledged Collateral (as defined in the Mission Credit Agreement) in and of such
Mission Entity), and other instruments securing payment of all the Mission
Obligations of the Credit Parties under the Loan Documents and Mission Loan
Documents and constituting Liens on all such properties,
 
(iii) promptly upon request therefor but in no event later than 30 days after
such request, take, and cause each Credit Party to take, whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the reasonable opinion of the
Mission Administrative Agent to vest in the Mission Collateral Agent or the
Mission Administrative Agent, at the request of the Mission Administrative
Agent, (or in any representative of the Mission Administrative Agent designated
by it) valid and subsisting Liens on the properties purported to be subject to
the deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and security and pledge
agreements delivered pursuant to this provision of Schedule 8.01(b) or
otherwise, enforceable against all third parties in accordance with their terms,
 
(iv) promptly upon request therefor but in no event later than 30 days after
such request, deliver to the Mission Administrative Agent, upon the request of
the Mission Administrative Agent in its sole discretion, a signed copy of an
opinion, addressed to the Mission Administrative Agent and the other Secured
Parties (as defined in the Mission Credit Agreement), of counsel for each of the
Credit Parties as to the matters contained in clauses (B) and (C) above, and as
to such other matters as the Mission Administrative Agent may reasonably
request, in each case acceptable to the Mission Administrative Agent, and
 
(v) as promptly as practicable after such request, deliver, upon the request of
the Mission Administrative Agent in its sole discretion, to the Mission
Administrative Agent with respect to each parcel of real property owned or held
by the Mission Borrower and all other Credit Parties, title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance satisfactory to the Mission Administrative Agent,
provided, however, that to the extent that any Mission Entity shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Mission Administrative Agent.
 
(g) At any time upon request of the Mission Administrative Agent, the Mission
Entities will, will cause all other Credit Parties to, at the expense of Mission
Borrower, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Mission Administrative Agent may
deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, security agreement supplements, intellectual property
security agreement supplements and other security and pledge agreements.
 
    16.           The Mission Borrower will comply fully and timely with Section
6.17 to the Mission Credit Agreement with respect to those properties and assets
of the Mission Borrower subject thereto.
 
 
119
 
 
 
17.           (a)           The Mission Borrower will promptly after delivery of
the items required by Section 6.17 hereof but not later than December 31, 2009,
deliver to the Mission Administrative Agent UCC searches (and copies of filings
contained therein), Lien searches (and copies of filings contained therein) and
other information demonstrating compliance by each Credit Party with the terms
and conditions of Sections 6.17(b), (c), (d) and (e) and the other terms of the
Mission Credit Agreement and the other Mission Loan Documents to the extent that
compliance with the terms and conditions of such provision can be demonstrated
through UCC searches, other Lien searches or the particular information
requested.  (b) The Mission Borrower will, and will cause each Mission Entity
to, promptly following receipt of the acknowledgment copy of any financing
statement filed under the Uniform Commercial Code in any jurisdiction by or on
behalf of the Secured Parties (as defined in the Mission Credit Agreement),
deliver to the Mission Administrative Agent a completed request for information
listing such financing statement and all other effective financing statements
filed in such jurisdiction that name any Mission Entity as debtor, together with
copies of such other financing statements.
 
18.           The Mission Borrower will, and will cause each of the Mission
Entities to, designate all Mission Obligations as “Designated Senior
Indebtedness” under, and defined in, all Unsecured Notes and any future Senior
Second Lien Secured Notes, Subordinated Notes (and any guaranties thereof) and
any other public indebtedness of the Mission Borrower or any other Mission
Entity (including without limitation, guaranties) and all supplemental
indentures thereto.
 


19.           Commencing November 15, 2009, the Mission Borrower will, and will
cause each Mission Entity to, maintain all of their deposit accounts, securities
accounts and other operational bank accounts of all types of each of the Mission
Entities (except those accounts listed on Schedule 6.17(b) to the Mission Credit
Agreement, but only so long as each of such accounts listed on Schedule
6.17(b) to the Mission Credit Agreement has daily amounts averaging an amount to
be agreed upon by the Mission Administrative Agent and the Mission Borrower,
which in no event will exceed $25,000 in such account) at Bank of America and
subject to a first and prior Lien and security interest in favor of the Mission
Administrative Agent for the benefit of the Secured Parties (as defined in the
Mission Credit Agreement) (on terms and conditions and subject to documentation
acceptable to the Mission Administrative Agent).
 
20.           The Mission Borrower will, and will cause each Mission Entity to,
comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and environmental permits; obtain and renew all environmental
permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Mission Borrower nor any
Mission Entity shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
 
21.  The Mission Borrower will, and will cause each Mission Entity to, at the
request of the Mission Administrative Agent from time to time, provide to the
Mission Lenders within 60 days after such request, at the expense of the Mission
Borrower, an environmental site assessment report for any of its properties
described in such request, prepared by an environmental consulting firm
acceptable to the Mission Administrative Agent, indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance, removal
or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if the Mission
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the Mission
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Mission Borrower, and the Mission Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Mission Administrative
Agent, the Mission Lenders, such firm and any agents or representatives thereof
an irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.
 
22.  The Mission Borrower will, and will cause each Mission Entity to, and shall
use their best efforts to cause each Nexstar Entity to, promptly upon request by
the Mission Administrative Agent, or any Lender (as defined in the Mission
Credit Agreement) through the Mission Administrative Agent, (a) correct any
material defect or error that may be discovered in any Mission Loan Document or
in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Mission Administrative Agent, or any Lender (as defined
in the Mission Credit Agreement) through the Mission Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Mission Loan Documents, (ii) to the fullest extent permitted
by Applicable Law, subject any Mission Entity’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Mission Security Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Mission Security
Documents and any of the Liens intended to be created thereunder, (iv) provide
to the Mission Administrative Agent with respect to the Collateral from time to
time, the types of documents, instruments, policies, opinions, appraisals and
information described in Section 6.17 or otherwise as requested by the Mission
Administrative Agent and (v) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties (as defined in the
Mission Credit Agreement) the rights granted or now or hereafter intended to be
granted to the Secured Parties (as defined in the Mission Credit Agreement)
under any Mission Loan Document or under any other instrument executed in
connection with any Mission Loan Document to which any Mission Entity or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.  Notwithstanding the foregoing, in the event that any such requirement
requires the consent or acknowledgment of an unaffiliated independent third
party, the Mission Borrower shall only be required to use its commercially
reasonable efforts to obtain such consents or acknowledgments.
 
23.           The Mission Borrower will, and will cause each Mission Entity to,
make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Mission Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Mission Administrative Agent of any default by any party
with respect to such leases and cooperate with the Mission Administrative Agent
in all respects to cure any such default, and cause each of its Subsidiaries to
do so, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably likely to have a Material Adverse
Effect (as defined in the Mission Credit Agreement).
 
24.           The Mission Borrower shall, and shall cause each Mission Entity
to, use reasonable efforts to cooperate with the Restructuring Advisor in all
respects with respect to any matters in relation to the Mission Loans, Credit
Events (as defined in the Mission Credit Agreement) and the Mission Loan
Documents, provided that (i) such cooperation does not involve undue burden or
expense or require the engagement or services of any third parties and (ii) such
Restructuring Advisor shall have agreed in writing, for the benefit of the
Mission Borrower, to be bound by the provisions of Section 11.07 of the Mission
Credit Agreement.
 
25.           The Mission Borrower will not, and will not cause or permit any
Mission Entity to, directly or indirectly, alter in a fundamental and
substantial manner the character of the Television Broadcasting Business of the
Mission Entities, taken as a whole, or the Credit Parties, taken as a whole,
from that conducted immediately following the Effective Date.
 
26.           The Mission Borrower will not, and will not permit any Mission
Entity to, create, incur, assume, or suffer to exist any Lien upon any of their
respective revenues, property (including fixed assets, inventory, Real Property,
intangible rights and Capital Stock) or other assets, whether now owned or
hereafter acquired, other than the following: (a) Liens for taxes, assessments
or other governmental charges or levies to the extent that payment thereof shall
not at the time be required to be made in accordance with the provisions of
Section 6.09 of the Mission Credit Agreement; (b) Liens encumbering property of
any such Mission Entity consisting of carriers, warehousemen, mechanics,
materialmen, repairmen and landlords and other Liens arising by operation of law
and incurred in the ordinary course of business for sums which are not overdue
or which are being contested in good faith by appropriate proceedings and (if so
contested) for which appropriate reserves with respect thereto have been
established and maintained on the books of such Mission Entity in accordance
with GAAP; (c) Liens encumbering property of any Mission Entity incurred in the
ordinary course of business in connection with workers' compensation,
unemployment insurance, or other forms of governmental insurance or benefits, or
to secure performance of bids, tenders, statutory obligations, leases, and
contracts (other than for Indebtedness) entered into in the ordinary course of
business of such Mission Entity; (d) easements, rights-of-way, reservations,
permits, servitudes, zoning and similar restrictions and other similar
encumbrances or title defects and Permitted Encumbrances (as defined in the
Mission Credit Agreement) (i) described in the New Mortgage Policies (as defined
in the Mission Credit Agreement) or (ii) which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Mission Entity; (e) judgment Liens securing amounts not in
excess of (i) $500,000 and (x) in existence less than 30 days after the entry
thereof, (y) with respect to which execution has been stayed or (z) with respect
to which the appropriate insurance carrier has agreed in writing that there is
coverage by insurance or (ii) $4,000,000 in the aggregate at any time
outstanding for all Credit Parties; (f) Liens securing documentary letters of
credit; provided such Liens attach only to the property or goods to which such
letter of credit relates; (g) purchase money security interests encumbering
equipment, furniture, machinery or other assets by the Mission Borrower or its
Subsidiaries for normal business purposes, provided that such security interests
and Liens hereunder together with security interests and Liens permitted by
Section 7.02(a) of the Mission Credit Agreement, do not secure amounts in excess
of $4,000,000 in the aggregate at any time outstanding for the Credit Parties;
(h) interests in Leaseholds under which a Mission Entity is a lessor, provided
such Leaseholds are otherwise not prohibited by the terms of the Mission Credit
Agreement; (i) second priority Liens on the assets of the Mission Entities
securing Senior Second Lien Secured Notes, in each case to the extent such
Indebtedness is issued in accordance with Section 7.05(s) of this Agreement; (i)
Liens created by the Mission Security Documents; (j) the options to purchase
assets of any Mission Entity granted by such Mission Entity to the Ultimate
Parent or one or more of its Subsidiaries and (k) Liens in existence on the
Second Amendment Effective Date and disclosed on Schedule 7.02(l) to the Mission
Credit Agreement.
 
 
120
 
 
27.  The Mission Borrower will not, and will not suffer or permit any Mission
Entity to, directly or indirectly, make any Disposition or enter into any
agreement to make any Disposition, except: (a) any Mission Entity may make and
agree to make Dispositions to Wholly-Owned Subsidiaries of the Mission Borrower
that are Guarantors, or the Mission Borrower after prior written notice to the
Mission Administrative Agent describing the Disposition and compliance by the
transferee with the applicable terms of the Mission Security Documents; (b) so
long as no Default (as defined in the Mission Credit Agreement) exists before
and after giving pro forma effect thereto, the Mission Borrower or any
Subsidiary of the Mission Borrower may agree to and make Dispositions of
Stations, assets and properties, including without limitation Real Properties,
so long as (i) all proceeds and compensation received for each such Disposition
is 100% cash, (ii) 100% of the Net Cash Proceeds are used to prepay the Loans in
accordance with the terms of Section 2.06(b) and Section 11.19(b) of the Mission
Credit Agreement (except as provided in Section 2.06(b) and Section 11.19(b) of
the Mission Credit Agreement), (iii) any television station owned by the
Borrower in the same market is sold by the Borrower concurrently with the
Disposition of any television station owned by the Mission Borrower (and in
accordance with the terms of this Agreement), and (iv) at least 5 Business Days
prior to the consummation of any proposed Disposition, or at such later time as
agreed to by the Mission Administrative Agent, the Mission Borrower shall have
delivered to the Mission Administrative Agent a certificate of the Mission
Borrower executed on its behalf by a Responsible Officer of the Mission
Borrower, which certificate shall contain (A) financial projections of the
Mission Borrower and its Subsidiaries attached to such certificate which have
been prepared on a Pro Forma Basis (giving effect to the consummation of such
Disposition and any related repayment of Indebtedness) for the period from the
proposed date of the consummation of any proposed Disposition to the Maturity
Date of the latest to mature of the Loans demonstrating compliance for such
period with the covenants set forth in Section 7.09, (B) a certification to the
Mission Administrative Agent and the Mission Lenders that all representations
and warranties set forth in the Mission Credit Agreement and the other Mission
Loan Documents are true and correct as of such date and will be true and correct
both before and after giving effect to such Disposition and (C) a certification
that no Default (as defined in the Mission Credit Agreement) exists both before
and after giving effect to such Disposition; (c) Dispositions permitted by
Section 7.04(c) and (d) of the Mission Credit Agreement; (d) Dispositions of
cash or Cash Equivalents, unless such cash or Cash Equivalents are in a Cash
Collateral Account or otherwise prohibited under the Mission Credit Agreement or
the other Mission Loan Documents; (e) so long as (i) no Default (as defined in
the Mission Credit Agreement) exists both before and after giving effect
thereto, (ii) all proceeds and compensation received for such each such
Disposition is 100% cash, (iii) 100% of the Net Cash Proceeds are used to prepay
the Loans in accordance with the terms of Section 2.06(b) and Section 11.19(b)
of the Mission Credit Agreement (except as provided in Section 2.06(b) and
Section 11.19(b) of the Mission Credit Agreement) and (iv) any television
station owned by the Borrower in the same market is sold by the Borrower
concurrently with such Disposition by the Mission Borrower and in accordance
with the terms of the Mission Credit Agreement, Dispositions consisting of Sale
and Leaseback Transactions effected on terms and conditions satisfactory to, and
with the prior written consent of, the Mission Administrative Agent and the
Majority Lenders (as defined in the Mission Credit Agreement); (f) a Disposition
pursuant to the exercise of any option described in Section 7.02(k) of the
Mission Credit Agreement; and (g) with respect to any Mission Station, the
Mission Borrower may (subject to the FCC's rules and regulations) enter into a
Local Marketing Agreement, Joint Sales Agreement and/or Shared Services
Agreement with the Borrower for such Station, provided that (i) such Local
Marketing Agreement, Joint Sales Agreement and/or Shared Services Agreement
shall specifically permit the assignment to, and first priority Liens and
security interests by, the Mission Administrative Agent and/or Mission
Collateral Agent for the benefit of the Secured Parties (as defined in the
Mission Credit Agreement) to secure the Mission Obligations, (ii) not less than
5 Business Days prior to the entering into of such agreement, the Mission
Borrower shall have delivered to the Mission Administrative Agent a certificate
of the Mission Borrower executed on its behalf by a Responsible Officer of the
Mission Borrower, which certificate shall contain (A) a summary of the terms of
such agreement comparing it to the agreement (if any) that such agreement is
replacing, (B) such other information reasonably requested by the Mission
Administrative Agent and (C) a certification that no Default (as defined in the
Mission Credit Agreement) exists both before and after giving effect to such
agreement.
 
 
(i)
28.
The Mission Borrower will not, and will not suffer or permit any Mission Entity
to, (1) wind up, liquidate or dissolve themselves (or enter into any agreement
to take any such action), or (2) make any Acquisition, or enter into any
agreement to make any Acquisition, or (3) convey, sell, transfer, lease or
otherwise dispose of all or substantially all of their respective assets, either
in one transaction or a series of related transactions, to any other Person or
Persons, or (4) form, create or acquire any new Subsidiary (whether a non
Wholly-Owned Subsidiary or Wholly-Owned Subsidiary) or minority equity interest,
or commit to do any of the foregoing, except: (a) the Mission Borrower and the
Mission Entities may make Dispositions permitted under Section 7.03 of the
Mission Credit Agreement; (b) any Subsidiary of the Mission Borrower may merge
with and into, or be dissolved or liquidated into, the Mission Borrower so long
as (i) the Mission Borrower is the surviving Person of any such merger,
dissolution or liquidation and (ii) the Mission Borrower complies with the
relevant provisions of the Mission Security Documents to which it is a party so
that the security interests granted to the Mission Collateral Agent or the
Mission Administrative Agent pursuant to such Mission Security Documents in the
assets of such merged, dissolved or liquidated Subsidiary so merged shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation); (c) any
Subsidiary of the Mission Borrower may merge with and into, or be dissolved or
liquidated into, any Wholly-Owned Subsidiary of the Mission Borrower that is a
Guarantor so long as (i) such Wholly-Owned Subsidiary of the Mission Borrower is
the surviving corporation of such merger, dissolution or liquidation and (ii)
the acquiring Wholly-Owned Subsidiary complies with the relevant provisions of
the Mission Security Documents to which it is a party so that the security
interests granted to the Mission Collateral Agent or the Mission Administrative
Agent pursuant to such Mission Security Documents in the assets of such merged,
dissolved or liquidated Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, dissolution or liquidation); and (d) Settlement Securities acquired from
time to time by any Mission Entity in good faith.

 
29.           The Mission Borrower will not, and will not suffer or permit any
of the Mission Entities to, create, incur, issue, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except: (a) Indebtedness existing on the Second Amendment
Effective Date and described on Schedule 7.05(a) to the Mission Credit Agreement
without any modifications, amendments, consents, waivers, refinancings,
refundings, renewals or extensions thereof; provided that immaterial clarifying
amendments correcting errors shall be permitted, so long as in each case no fee
is payable in connection therewith; (b) Indebtedness incurred pursuant to any
Mission Loan Document; (c) Indebtedness of any Mission Entity owing to the
Mission Borrower or any Wholly-Owned Subsidiary of the Mission Borrower that is
a Guarantor, provided that any such Indebtedness (i) is permitted to be advanced
by the Mission Borrower or such Wholly-Owned Subsidiary pursuant to the
provisions of Section 7.10 of the Mission Credit Agreement and (ii) is not
subordinated to any other Indebtedness of the obligor (other than the Mission
Obligations); (d) so long as no Event of Default (as defined in the Mission
Credit Agreement) exists both before and after giving effect to the incurrence
thereof, Indebtedness of the Mission Borrower and/or its Subsidiaries secured by
Liens permitted by Section 7.02(g) of the Mission Credit Agreement, in an
aggregate amount outstanding not in excess of $4,000,000 in the aggregate at any
time outstanding for the Credit Parties; (e) so long as no Event of Default (as
defined in the Mission Credit Agreement) exists both before and after giving
effect to the incurrence thereof, Interest Rate Protection Agreements required
hereunder or in respect of Indebtedness otherwise permitted hereby so long as
such agreements are not entered into for speculative purposes and the Mission
Borrower is in compliance with Section 6.15 of the Mission Credit Agreement
after giving effect thereto; (f) Capital Lease Obligations and other
Indebtedness (other than Indebtedness for borrowed money) of the Mission
Borrower and/or its Subsidiaries in an amount not to exceed $2,500,000 in the
aggregate for the Mission Borrower and its Subsidiaries at any time outstanding,
such maximum amount to be reduced by the aggregate principal amount of
Indebtedness of any Mission Entity permitted under Section 7.05(r) of the
Mission Credit Agreement outstanding at any time; and (g) Guaranty Obligations
of the Mission Entities with respect to Senior Second Lien Notes incurred in
accordance with the terms of Section 7.05(s) (subordinated on terms and
conditions, and subject to documentation, acceptable to the Mission
Administrative Agent in its sole discretion).
 
30.           The Mission Borrower will not, and will not suffer or permit any
of its Subsidiaries to, enter into, or cause, suffer, or permit to exist: (a)
any arrangement or contract with any of its Affiliates or any Nexstar Entity of
a nature customarily entered into by Persons which are Affiliates of each other
(including arrangements relating to the allocation of revenues, taxes, and
expenses or otherwise) requiring any payments to be made by any Mission Entity
to any such Affiliate or Nexstar Entity unless in each case such arrangement or
contract is specifically permitted by the Nexstar Agreement, is in the ordinary
course of such Person's business and is fair and equitable to such Mission
Entity; (b) any other transaction, arrangement, or contract with any of its
Affiliates or any Nexstar Entity unless in each case such transaction,
arrangement or contract is on terms which are specifically permitted by the
Mission Agreement, is in the ordinary course of such Person's business and is on
terms not less favorable than are obtainable from any Person which is not one of
its Affiliates; or (c) any management services agreement, except those
arrangements, agreements and transactions listed on Schedule 7.06 to the Mission
Credit Agreement.
 
31.           The Mission Borrower will not, and will not suffer or permit any
of is Subsidiaries to, use any portion of the proceeds of the Mission Loans or
any Mission Letter of Credit, directly or indirectly, to purchase or carry
Margin Stock other than in compliance with Regulations T, U and X of the Federal
Reserve Board.  At no time shall the value of the Margin Stock owned by any
Mission Entity (as determined in accordance with Regulation U of the Federal
Reserve Board) exceed 25% of the value (as determined in accordance with Section
221.2(g)(2) of Regulation U of the Federal Reserve Board) of the assets of such
Mission Entity.
 

 
121
 
 

32.           The Mission Borrower will not and will not suffer or permit any of
its Subsidiaries to, violate any Environmental Law to an extent sufficient to
give rise to a Material Adverse Effect (as defined in the Mission Credit
Agreement); and, without limiting the foregoing, the Mission Borrower will not,
and will not suffer or permit any of the Mission Entities or Person to, dispose
of any Hazardous Material into or onto, or (except in accordance with Applicable
Law) from, any Real Property owned, operated or otherwise used by any Mission
Entity or any other Credit Party, or allow any Lien imposed pursuant to any
Environmental Law to be imposed or to remain on such Real Property, in each case
to the extent the same are reasonably likely to have a Material Adverse Effect
(as defined in the Mission Credit Agreement), except as contested in reasonable
good faith by appropriate proceedings and the pendency of such proceedings will
not have a Material Adverse Effect (as defined in the Mission Credit Agreement)
and except and unless adequate reserves have been established and are being
maintained on its books in accordance with GAAP.
 
33.  The Mission Borrower shall not, and shall not permit any of the Mission
Entities to, make any Restricted Payment, except the Subsidiaries of the Mission
Borrower may make Restricted Payments to the Mission Borrower or any
Wholly-Owned Subsidiary of the Mission Borrower.
 
34.  The Mission Borrower will not, and will not suffer or permit any of its
Subsidiaries to, lend money or credit or make advances to any Person, or
purchase or acquire any Capital Stock, obligations or securities of, or any
other interest in, or make any capital or other equity contribution to, any
Person (including, without limitation, the Nexstar Borrower), or purchase or own
a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents, except: (a) the Mission Entities
may invest in cash and Cash Equivalents; (b) the Mission Borrower may enter into
Interest Rate Protection Agreements in compliance with Section 7.05(e) of the
Mission Credit Agreement; (c) advances, loans and investments in existence on
the Second Amendment Effective Date and listed on Schedule 7.10 of the Mission
Credit Agreement shall be permitted, without giving effect to any additions
thereto or replacements thereof (except those additions or replacements which
are existing obligations as of the Effective Date); (d) the Mission Entities may
make loans and advances to their respective employees in the ordinary course of
business in an aggregate principal amount for all Mission Entities not to exceed
$50,000, provided that such loans and advances are made (i) for anticipated
business out-of-pocket expenses or (ii) for loans to non-executive employees;
(e) the Mission Borrower may make intercompany loans and advances to any
Wholly-Owned Subsidiary of the Mission Borrower which is a Credit Party and
Guarantor; and (f) the Mission Borrower may acquire Settlement Securities in
good faith.
 
35.           The Mission Borrower and its Subsidiaries shall not engage in any
business other than the Television Broadcasting Business.
 
36.           The Mission Borrower will not, and will not suffer or permit any
of its Subsidiaries to, sell or issue any of their Capital Stock to any Person.
 
37.  The Mission Borrower will not, and will not suffer or permit any of its
Subsidiaries to, (i) permit any waiver, supplement, modification or amendment of
the documentation relating to the Unsecured Notes, the Senior Second Lien
Secured Notes, the Subordinated Notes and any other Indebtedness of any Credit
Party having a principal balance (or a Guaranty Obligation with respect to such
Indebtedness) of more than $500,000, or any indenture or other agreement
evidencing, creating or governing any of the foregoing Indebtedness, in each
case other than any such amendment, modification or change which is specifically
permitted in this Agreement or an immaterial clarifying amendment correcting an
error and so long as, in each case, no consent fee is payable in connection
therewith, (ii) enter into any new Charter Document or modify any of their
respective Charter Documents (as defined in the Mission Credit Agreement), to
the extent that any such modification of such Charter Documents (as defined in
the Mission Credit Agreement) would be adverse to the Mission Lenders in any
material respect or (iii) enter into any Contractual Obligation (as defined in
the Mission Credit Agreement) which would prohibit or restrict the Subsidiaries
of the Mission Borrower from making Dividends or Restricted Payments to the
Mission Borrower, or from granting Liens or security interests on assets and
properties as Collateral for the Mission Obligations.
 
38.  The Mission Borrower will not, and will not suffer or permit any of its
Subsidiaires to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Indebtedness, except (a) the prepayment at
par of the Mission Obligations in accordance with the terms of the Mission
Credit Agreement and (b) as permitted in accordance with Section 7.15 of the
Mission Credit Agreement.
 
39.  The Mission Borrower shall not, and will not suffer or permit any of the
Mission Entities, or any Affiliate to, repurchase, buy, redeem, prepay, defease,
receive an assignment of, issue any notice of redemption or defeasance with
respect to, or otherwise cause the cancellation, forgiveness or purchase
(including, without limitation, any setting aside of funds, or other provision
for, or assurance of, payment), or enter into any other transaction which
accomplishes a like result, of any of its Indebtedness including the Loans,
Obligations and the Mission Loans and Mission Obligations, providedthat,
notwithstanding the preceding: (a) (i) the Mission Borrower may prepay the
Mission Loans  at par in accordance with the terms of Sections 2.05, 2.06 and
11.19 of the Mission Credit Agreement (subject to Section 8.01(n) of the Mission
Credit Agreement) and (ii) the Borrower can prepay its Loans in accordance with
the terms of this Agreement and (b) the Borrower can make the prepayments and/or
extinguish debt permitted by Sections 7.16(b) and (c) of this Agreement.
 
40.           The Mission Borrower shall not, and shall not permit any
Subsidiary, Credit Party or other Affiliate to, (a) modify, change, consent to,
waive any provision with respect to, or otherwise not comply with or effectuate
any change to, any written agreement between or among the Borrower and the
Mission Borrower, or any Nexstar Entity and any Mission Entity, including,
without limitation, the Nexstar/Mission Agreements, except any immaterial
clarifying amendment correcting any error and so long as, in each case, no
consent fee is payable in connection therewith, (b) allow any Nexstar/Mission
Agreement to lapse, expire or terminate, or otherwise not be in full force and
effect against any party thereto, except to the extent any television station
owned by the Mission Borrower is sold in accordance with the terms of the
Mission Credit Agreement and the other Mission Loan Documents, or (c) permit,
allow or suffer to exist any Nexstar/Mission Agreement then in effect not being
subject to a Lien and security interest of the Mission Administrative Agent on
behalf of the Secured Parties (as defined in the Mission Credit Agreement) to
secure the Mission Obligations.